EXECUTION VERSION

 



US$390 MILLION CREDIT AGREEMENT,

dated as of January 23, 2020,

among

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as Borrower,

INTERNATIONAL SEAWAYS, INC.,
as Holdings,

THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

NORDEA BANK ABP, NEW YORK BRANCH,
as Administrative Agent, Collateral Agent, and Security Trustee,

ABN AMRO CAPITAL USA LLC, as Sustainability Coordinator,

NORDEA BANK ABP, NEW YORK BRANCH,

ABN AMRO CAPITAL USA LLC,

DNB MARKETS, INC.,

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, and

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as Mandated Lead Arrangers and Bookrunners

 

BNP PARIBAS, and

DANISH SHIP FINANCE A/S

as Lead Arrangers

 

 

 

 

 

 

 

 

 





 



 

AMERICAS 101798741

 

 

 



 

 

 

 

ARTICLE I DEFINITIONS


1

 

 

 

Section 1.01

Defined Terms


1

Section 1.02

Classification of Loans and Borrowings


42

Section 1.03

Terms Generally


42

Section 1.04

Accounting Terms; GAAP


42

Section 1.05

Resolution of Drafting Ambiguities


42

Section 1.06

Rounding


42

Section 1.07

Currency Equivalents Generally.


43

Section 1.08

Divisions


43

 

 

 

ARTICLE II THE CREDITS


43

 

 

 

Section 2.01

Commitments


43

Section 2.02

Loans


44

Section 2.03

Borrowing Procedure


45

Section 2.04

Repayment of Loans


45

Section 2.05

Fees.


46

Section 2.06

Interest on Loans


46

Section 2.07

Termination and Reduction of Commitments


47

Section 2.08

Interest Elections


48

Section 2.09

Amortization of Term Borrowings


48

Section 2.10

Optional and Mandatory Prepayments of Loans


49

Section 2.11

Market Disruption Event


51

Section 2.12

Increased Costs; Change in Legality


52

Section 2.13

Breakage Payments


54

Section 2.14

Payments Generally; Pro Rata Treatment; Sharing of Setoffs


54

Section 2.15

Taxes


55

Section 2.16

Mitigation Obligations; Replacement of Lenders.


58

Section 2.17

Nature of Obligations


60

Section 2.18

Increases of the Core Commitments.


61

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES


63

 

 

 

Section 3.01

Organization; Powers


63

Section 3.02

Authorization; Enforceability


64

Section 3.03

No Conflicts; No Default


64

Section 3.04

Financial Statements; Projections


64

Section 3.05

Properties.


65

Section 3.06

[Reserved]


65

 

AMERICAS 101798741

i

 

 



 

Section 3.07

Equity Interests and Subsidiaries


65

Section 3.08

Litigation; Compliance with Legal Requirements


66

Section 3.09

Agreements


66

Section 3.10

Federal Reserve Regulations


66

Section 3.11

Investment Company Act; etc.


66

Section 3.12

Use of Proceeds


67

Section 3.13

[Reserved].


67

Section 3.14

Taxes


67

Section 3.15

No Material Misstatements


67

Section 3.16

Labor Matters


67

Section 3.17

Solvency


68

Section 3.18

Employee Benefit Plans


68

Section 3.19

Environmental Matters


69

Section 3.20

Insurance


69

Section 3.21

Security Documents


70

Section 3.22

Anti-Terrorism Law; Foreign Corrupt Practices Act.


70

Section 3.23

Concerning Collateral Vessels.


72

Section 3.24

Form of Documentation; Citizenship.


72

Section 3.25

Compliance with ISM Code and ISPS Code


72

Section 3.26

Threatened Withdrawal of DOC, SMC or ISSC


72

Section 3.27

No Immunity


73

Section 3.28

Pari Passu or Priority Status


73

Section 3.29

No Undisclosed Commission


73

 

 

 

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS


73

 

 

 

Section 4.01

Conditions to Initial Credit Extension


73

Section 4.02

Conditions to All Credit Extensions


77

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS


77

 

 

 

Section 5.01

Financial Statements, Reports, etc.


78

Section 5.02

Litigation and Other Notices


80

Section 5.03

Existence; Businesses and Properties


81

Section 5.04

Insurance


81

Section 5.05

Obligations and Taxes


82

Section 5.06

Employee Benefits


82

Section 5.07

Maintaining Records; Access to Properties and Inspections


83

Section 5.08

Use of Proceeds


83

Section 5.09

Compliance with Environmental Laws and other Legal Requirements.


83

Section 5.10

Additional Vessel Collateral: Additional Vessel Subsidiary Guarantors


84

 

AMERICAS 101798741

ii

 

 



 

Section 5.11

Security Interests; Further Assurances


84

Section 5.12

Certain Information Regarding the Loan Parties


85

Section 5.13

Appraisals


85

Section 5.14

Earnings Accounts


85

Section 5.15

Post Closing Matters


86

Section 5.16

Flag of Collateral Vessel; Collateral Vessel Classifications; Operation of
Collateral Vessels.


86

Section 5.17

Material Agreements


87

Section 5.18

Collateral Vessel Management


87

Section 5.19

Agent for Service of Process.


87

Section 5.20

Poseidon Principles


87

Section 5.21

Sanctions Laws


88

 

 

 

ARTICLE VI NEGATIVE COVENANTS


88

 

 

 

Section 6.01

Indebtedness


88

Section 6.02

Liens


90

Section 6.03

Sale and Leaseback Transactions


91

Section 6.04

Investments, Loans and Advances


91

Section 6.05

Mergers and Consolidations


93

Section 6.06

Asset Sales


93

Section 6.07

Acquisitions


95

Section 6.08

Dividends


95

Section 6.09

Transactions with Affiliates


96

Section 6.10

Financial Covenants.


96

Section 6.11

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Certain Other Documents, etc.


97

Section 6.12

Limitation on Certain Restrictions on Subsidiaries


97

Section 6.13

Limitation on Issuance of Capital Stock.


98

Section 6.14

Business


99

Section 6.15

Operation of Collateral Vessels


99

Section 6.16

Fiscal Periods


99

Section 6.17

No Further Negative Pledge


99

Section 6.18

Anti-Terrorism Law; Anti-Money Laundering


100

Section 6.19

Embargoed Person


100

Section 6.20

Restrictions on Chartering


100

Section 6.21

Additional Covenants


100

Section 6.22

Employee Benefits


100

 

 

 

ARTICLE VII GUARANTEE


101

 

 

 

 

AMERICAS 101798741

iii

 

 



 

Section 7.01

The Guarantee


101

Section 7.02

Obligations Unconditional


101

Section 7.03

Reinstatement


102

Section 7.04

Subrogation; Subordination


102

Section 7.05

Remedies


102

Section 7.06

Instrument for the Payment of Money


102

Section 7.07

Continuing Guarantee


103

Section 7.08

General Limitation on Guarantee Obligations


103

Section 7.09

Release of Guarantors


103

Section 7.10

Right of Contribution


104

Section 7.11

Keepwell


104

 

 

 

ARTICLE VIII EVENTS OF DEFAULT


104

 

 

 

Section 8.01

Events of Default


104

Section 8.02

Rescission


107

ARTICLE IX APPLICATION OF COLLATERAL PROCEEDS


107

Section 9.01

Application of Proceeds


107

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


109

 

 

 

Section 10.01

Appointment


109

Section 10.02

Agent in Its Individual Capacity


110

Section 10.03

Exculpatory Provisions


110

Section 10.04

Reliance by Agent


112

Section 10.05

Delegation of Duties


112

Section 10.06

Successor Agent


112

Section 10.07

Non-Reliance on Agent and Other Lenders


113

Section 10.08

Name Agents


113

Section 10.09

Indemnification


113

Section 10.10

Withholding Taxes


114

Section 10.11

Lender’s Representations, Warranties and Acknowledgements


114

Section 10.12

Security Documents and Guarantees.


114

Section 10.13

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim


117

Section 10.14

Ship Mortgage Trust


117

 

 

 

ARTICLE XI MISCELLANEOUS


118

 

 

 

Section 11.01

Notices.


118

 

AMERICAS 101798741

iv

 

 



 

Section 11.02

Waivers; Amendment


120

Section 11.03

Expenses; Indemnity


123

Section 11.04

Successors and Assigns


125

Section 11.05

Survival of Agreement


128

Section 11.06

Counterparts; Integration; Effectiveness


128

Section 11.07

Severability


128

Section 11.08

Right of Setoff; Marshalling; Payments Set Aside


129

Section 11.09

Governing Law; Jurisdiction; Consent to Service of Process


129

Section 11.10

Waiver of Jury Trial


130

Section 11.11

Headings


130

Section 11.12

Confidentiality


130

Section 11.13

Interest Rate Limitation


131

Section 11.14

Assignment and Acceptance


132

Section 11.15

Obligations Absolute


132

Section 11.16

Waiver of Defenses; Absence of Fiduciary Duties


132

Section 11.17

Patriot Act; Beneficial Ownership Regulation Notice


133

Section 11.18

Bank Product Providers


133

Section 11.19

EXCLUDED SWAP OBLIGATIONS


134

Section 11.20

[Reserved].


134

Section 11.21

Judgment Currency


134

Section 11.22

Waiver of Sovereign Immunity


134

Section 11.23

Acknowledgment and Consent to Bail-In


135

 

 



 

AMERICAS 101798741

v

 

 



 

ANNEXES

Annex I--Initial Lenders and Commitments

SCHEDULES

Schedule 1.01(a)--Collateral Vessels

Schedule 1.01(b)--Approved Classification Societies

Schedule 1.01(c)--Acceptable Flag Jurisdictions

Schedule 1.01(d)--Acceptable Third Party Technical Managers

Schedule 1.01(e)--Approved Brokers

Schedule 1.01(f)--Commercial Managers

Schedule 1.01 (g)--Demise Charters

Schedule 1.01 (h)--Subsidiary Guarantors

Schedule 1.01 (i)--Sustainability Pricing Adjustment Schedule

Schedule 2.09(a)--Core Scheduled Amortization Payment Amount

Schedule 2.09(b)--Transition Scheduled Amortization Payment Amount

Schedule 3.07(a)--Equity Interests

Schedule 3.07(c)--Corporate Organizational Chart

Schedule 3.20--Required Insurance

Schedule 5.14--Earnings Account

Schedule 5.15--Post-Closing Matters

Schedule 6.01(b)--Existing Indebtedness

Schedule 6.04(a)--Existing Investments

Schedule 6.09(d)--Certain Affiliate Transactions

 

EXHIBITS

Exhibit A--Form of Assignment and Acceptance

Exhibit B--Form of Borrowing Request

Exhibit C--Form of Compliance Certificate

Exhibit D--Form of Intercompany Subordination Agreement

Exhibit E--Form of Interest Election Request

Exhibit F-1--Form of Term Note

Exhibit F-2--Form of Revolving Note

Exhibit G--Form of Pledge Agreement

Exhibit H--Form of Portfolio Interest Certificate

Exhibit I--Form of Solvency Certificate

Exhibit J--Form of Bank Product Provider Letter Agreement

Exhibit K--Form of Quiet Enjoyment Agreement

Exhibit L--Form of Collateral Vessel Mortgage

Exhibit M--Form of General Assignment Agreement

Exhibit N--Form of Assignment of Insurances

 

 

 

 



 

AMERICAS 101798741

 

 

 



 

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, supplemented or otherwise modified from time
to time, this “Agreement”), dated as of January 23, 2020, is among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the “Borrower”),
the other Guarantors from time to time party hereto, the Lenders from time to
time party hereto, Nordea Bank Abp, New York Branch, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), Nordea Bank Abp, New
York Branch, as Collateral Agent and security trustee for the Secured Parties
(in such capacity, the “Collateral Agent” or the “Security Trustee” as the
context requires) and ABN AMRO Capital USA LLC, as sustainability coordinator
(in such capacity, the “Sustainability Coordinator”) .

W I T N E S S E T H:

Whereas, the Borrower has requested, and the Lenders have agreed, to make
available senior secured term loan facilities to be available for borrowings on
the date hereof, in an aggregate principal amount of $350,000,000 (comprising a
$300,000,000 Core Term Facility and a $50,000,000 Transition Facility (as such
terms are defined below)) and a senior secured revolving credit facility to be
available for borrowings from time to time on and after the date hereof until
the Revolving Maturity Date, in an aggregate principal amount not in excess of
$40,000,000, in each case all as more particularly set forth herein;

WHEREAS, the Borrower has agreed to secure its Obligations by granting to the
Collateral Agent or the Security Trustee (as applicable), for the benefit of the
Secured Parties, a perfected lien on its Equity Interests in the Subsidiary
Guarantors, subject to certain agreed exceptions contained herein and in the
other Loan Documents;

WHEREAS, Holdings has agreed to guarantee the Obligations of the Borrower and
the other Loan Parties hereunder and to secure its Obligations by granting to
the Collateral Agent and the Security Trustee (as applicable), for the benefit
of the Secured Parties, a perfected lien on its Equity Interests in the
Borrower, subject to certain agreed exceptions contained herein and in the other
Loan Documents;

WHEREAS, the Subsidiary Guarantors have agreed to guarantee the Obligations of
the Borrower and the other Loan Parties hereunder and to secure their respective
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a first priority mortgage of their respective Collateral Vessels and
certain other Collateral, subject to certain agreed exceptions contained herein
and in the other Loan Documents; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

 



 

AMERICAS 101798741

1

 

 



 

 

“2023 Notes” shall mean the 10.75% notes due 2023 issued pursuant to an
indenture dated as of June 13, 2018 between Holdings, as issuer, and GLAS Trust
Company LLC, as trustee, as amended.

“Acceptable Flag Jurisdiction” shall mean such flag jurisdictions as are listed
on Schedule 1.01(c) or otherwise approved by the Administrative Agent (acting on
the instructions of the Required Lenders (such approval not to be unreasonably
withheld)).

“Acceptable Third Party Technical Managers” shall mean those third party
technical managers as are listed on Schedule 1.01(d) and their Affiliates.

“Account Control Agreement” shall have the meaning provided in the definition of
“Vessel Collateral Requirements”.

“Additional Collateral” shall mean additional property of the Borrower or any
Subsidiary Guarantor reasonably satisfactory to the Required Core Lenders or the
Required Transition Lenders, as applicable,  posted in favor of the Collateral
Agent as Collateral to cure non-compliance with Sections 6.10(d) or (e), as
applicable (it being understood that (i) cash collateral comprised of Dollars
(which shall be valued at par) and (ii) an Additional Vessel meeting the
requirements set forth in the definition of “Additional Vessel” shall be
satisfactory), pursuant to security documentation reasonably satisfactory in
form and substance to the Collateral Agent, in an aggregate amount or with value
sufficient to cure such non-compliance.

“Additional Vessel” shall mean a vessel acquired by any Loan Party using the
proceeds of Incremental Core Term Loans, which becomes a Collateral Vessel after
the date hereof, and is (i) a crude or product tanker vessel, (ii) not older
than seven (7) years on the date of such acquisition, (iii) classed with an
Approved Classification Society free of overdue recommendations and conditions
affecting class, (iv) registered in an Acceptable Flag Jurisdiction, and (v)
owned by a Subsidiary Guarantor and subject to a Collateral Vessel Mortgage on
the date it becomes a Collateral Vessel.

“Adjusted LIBOR Rate” shall mean, with respect to any Borrowing for any Interest
Period, the greater of (x) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1.00%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Borrowing in effect for such Interest
Period divided by the remainder of (i) 1  minus (ii) the Statutory Reserves (if
any) for such Borrowing for such Interest Period and (y) 1.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied from time to time by the Administrative Agent.

“Advisors” shall mean legal counsel (including local, foreign, specialty and
regulatory counsel), auditors, accountants, consultants, appraisers, engineers,
monitors or other advisors.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common

 

AMERICAS 101798741

2

 

 



 

Control with the person specified; provided,  however, that for purposes of
Section 6.09, the term “Affiliate” shall also include (i) any person that
directly or indirectly owns more than 15% of any class of Equity Interests of
the person specified and (ii) any person that is an officer or director of the
person specified.

“Agency Fee Letter” shall mean the confidential Agency Fee Letter, dated
December 23, 2019, between Holdings, the Borrower and Nordea.

“Agents” shall mean the Arrangers, the Bookrunners, the Administrative Agent,
the Collateral Agent and the Security Trustee; and “Agent” shall mean any of
them, as the context may require.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Annex VI” shall mean Annex VI of the Protocol of 1997 (as subsequently amended
from time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (MARPOL), as modified by the Protocol of 1978 relating
thereto.

“Anti-Corruption Laws” shall mean all applicable laws relating to the prevention
of corruption and bribery, including, without limitation, the FCPA, the UKBA,
and any other similar law of any jurisdiction.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).

“Applicable Commitment Fee Rate” shall mean, (a)(i) until the delivery of
financial statements pursuant to Section 5.01(a) and (b) and the related
Compliance Certificate pursuant to Section 5.01(c) for the period ending on June
30, 2020, a percentage per annum equal to 0.91% and (ii) at any time thereafter,
a percentage per annum set forth on the table below under the appropriate
caption based on the Total Leverage Ratio set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
5.01(c):  

RATE LEVEL

APPLICABLE COMMITMENT FEE RATE

TOTAL LEVERAGE RATIO

I

0.84%

< 4.00:1.00

II

0.91%

> 4.00:1.00 and < 6.00:1.00.

III

0.98%

> 6.00:1.00

 

(b)any increase or decrease in the Applicable Commitment Fee Rate pursuant to
clause (a)(ii) above resulting from a change in the Total Leverage Ratio shall
become effective as of the first Business Day immediately following the date the
applicable financial statements are delivered pursuant to Section 5.01(a) and
(b) and the related Compliance Certificate pursuant to Section 5.01(c);
 provided that if notification is provided to the Borrower that the
Administrative Agent or the Required Core Lenders have so elected, “Rate Level
III” shall apply (x) as of the first Business Day after the date on which the
financial statements were required to be delivered pursuant to Section 5.01(a)
and (b) and the related Compliance Certificate pursuant to Section 5.01(c) but
were not delivered, and shall continue to so apply to and including the date on
which such financial statements and related Compliance Certificate are so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and

 

AMERICAS 101798741

3

 

 



 

(y) as of the first Business Day after an Event of Default under Section 8.01
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the rate level otherwise determined in accordance with this
definition shall apply).

“Applicable Core Margin” shall mean, with respect to any Core Term Loan or
Revolving Loan, (a) until the delivery of financial statements pursuant to
Section 5.01(a) and (b) and the related Compliance Certificate pursuant to
Section 5.01(c) for the period ending on June 30, 2020, a percentage per annum
equal to 2.60% and (b) at any time thereafter, a percentage per annum set forth
in the table below under the appropriate caption based on the Total Leverage
Ratio set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 5.01(c):  

PRICING LEVEL

APPLICABLE CORE MARGIN

TOTAL LEVERAGE RATIO

I

2.40%

< 4.00:1.00

II

2.60%

>  4.00:1.00 and < 6.00:1.00.

III

2.80%

> 6.00:1.00

 

Any increase or decrease in the Applicable Core Margin pursuant to clause (b)
above resulting from a change in the Total Leverage Ratio shall become effective
as of the first Business Day immediately following the date the applicable
financial statements are delivered pursuant to Section 5.01(a) and (b) and the
related Compliance Certificate pursuant to Section 5.01(c);  provided that if
notification is provided to the Borrower that the Administrative Agent or the
Required Core Lenders have so elected, “Pricing Level III” shall apply (x) as of
the first Business Day after the date on which the financial statements were
required to be delivered pursuant to Section 5.01(a) and (b) and the related
Compliance Certificate pursuant to Section 5.01(c) but were not delivered, and
shall continue to so apply to and including the date on which such financial
statements and related Compliance Certificate are so delivered (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default under
Section 8.01 shall have occurred and be continuing, and shall continue to so
apply to but excluding the date on which such Event of Default is cured or
waived (and thereafter the pricing level otherwise determined in accordance with
this definition shall apply).

In addition, upon the delivery of a Sustainability Certificate pursuant to
Section 5.01(c)(iii), the Applicable Core Margin shall be adjusted in accordance
with the Sustainability Pricing Adjustment Schedule.

“Applicable Transition Margin” shall mean, with respect to the Transition Term
Loans, a percentage per annum equal to (i) during the first eighteen (18) months
following the Closing Date, 3.50% and (ii) at any time thereafter, 4.00% per
annum;  provided that if less than 40% of the aggregate principal amount of the
Transition Term Loans is outstanding on the date which is eighteen (18) months
following the Closing Date, then the Applicable Transition Margin shall be a
percentage per annum equal to 3.50% per annum until the Transition Term Loan
Maturity Date.

 



 

AMERICAS 101798741

4

 

 



 

“Approved Broker” shall mean any of the entities listed in Schedule 1.01(e), or
any other independent shipbroker to be mutually agreed upon between the
Administrative Agent and the Borrower.

“Approved Classification Society” shall mean any classification society set
forth on Schedule 1.01(b) or other member of the International Association of
Classification Societies approved by the Administrative Agent, acting on
instructions from the Required Lenders (such approval not to be unreasonably
withheld).

“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 11.01(b).

“Approved Fund” shall mean, with respect to any Lender (including an Eligible
Assignee that becomes a Lender), any person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered, advised (in an investment advisory capacity)
or managed by (a) such Lender (or such Eligible Assignee), (b) an Affiliate of
such Lender (or such Eligible Assignee) or (c) an entity or an Affiliate of an
entity that administers, advises (in an investment advisory capacity) or manages
such Lender (or such Eligible Assignee).

“Arrangers” shall mean Nordea, ABN AMRO Capital USA LLC, Crédit Agricole
Corporate & Investment Bank, DNB Markets, Inc. and Skandinaviska Enskilda Banken
AB (PUBL) as mandated lead arrangers for the credit facilities hereunder.

“Asset Sale” shall mean any disposition of a Collateral Vessel by any Subsidiary
Guarantor to any person other than the Borrower or any other Subsidiary
Guarantor (including, without limitation, any disposition of capital stock or
other securities of, or Equity Interests in, a Person which directly or
indirectly owns such Collateral Vessel). Notwithstanding the foregoing, an
“Asset Sale” shall not include any disposition of property by a Subsidiary
Guarantor permitted by, or expressly referred to in, Sections 6.06(a),  6.06(c),
 6.06(d),  6.06(e),  6.06(f),  6.06(g),  6.06(h),  6.06(i),  6.06(j) or 6.06(k).
 

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender, as assignor, and an assignee (with the consent of any
party whose consent is required pursuant to Section 11.04(b)), and accepted by
the Administrative Agent, substantially in the form of Exhibit A, or such other
form approved by the Administrative Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers.

“Bail-In Legislation” shall mean,

(a) with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule; and

(b) with respect to any state other than such an EEA Member Country or (to the
extent the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-Down and Conversion Powers contained in that law or
regulation.



 

AMERICAS 101798741

5

 

 



 

“Bank Product” shall mean transactions under Permitted Hedging Agreements
extended to the Borrower or a Subsidiary Guarantor by a Bank Product Provider.

“Bank Product Agreements” shall mean those agreements entered into from time to
time by the Borrower or Subsidiary Guarantor with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

“Bank Product Obligations” shall mean (a) all Hedging Obligations pursuant to
Permitted Hedging Agreements entered into with one or more of the Bank Product
Providers, and (b) all amounts that the Administrative Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of the Administrative
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to the
Borrower or any Subsidiary Guarantor; provided that, in order for any item
described in clause (a) or (b) above, as applicable, to constitute “Bank Product
Obligations,” the applicable Bank Product must have been provided on or after
the Closing Date and the Administrative Agent shall have received a Bank Product
Provider Letter Agreement from the applicable Bank Product Provider (and
acknowledged by the Borrower) within 30 days after the date of the provision of
the applicable Bank Product to the Borrower or any Subsidiary Guarantor.

“Bank Product Provider” shall mean any Agent, any Lender or any of their
respective Affiliates (or any person who at the time the respective Bank Product
Agreement was entered into by such person was an Agent, a Lender or an Affiliate
thereof); provided,  however, that no such person shall constitute a Bank
Product Provider with respect to a Bank Product unless and until the
Administrative Agent shall have received a Bank Product Provider Letter
Agreement from such person with respect to the applicable Bank Product (and
acknowledged by the Borrower) within 30 days after the provision of such Bank
Product to the Borrower or Subsidiary Guarantor.

“Bank Product Provider Letter Agreement” shall mean a letter agreement
substantially in the form of Exhibit J, or in such other form reasonably
satisfactory to the Administrative Agent, duly executed by the applicable Bank
Product Provider, the applicable Borrower or Subsidiary Guarantor, the
Administrative Agent and, in any event, acknowledged by the Borrower.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation in form and substance satisfactory to the Lender or the
Administrative Agent requesting the same.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (c) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person, or if such
general partner does not have a board of managers or board of directors, the
functional equivalent of the foregoing, and (d) in any other case, the
functional equivalent of the foregoing.



 

AMERICAS 101798741

6

 

 



 

“Bookrunners” shall mean the Arrangers and such other financial institution(s)
as may be agreed between the Borrower and the Arrangers for the credit
facilities hereunder.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean Loans of the same Class made or continued on the same
date and as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as mutually agreed to by the Administrative Agent and the Borrower from
time to time.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City, Paris, London, Amsterdam or Stockholm are
authorized or required by law or other governmental action to close.

“Capital Expenditures” shall mean, without duplication, (a) any expenditure for
any purchase or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Holdings and its Subsidiaries prepared in
accordance with GAAP, and (b) Capital Lease Obligations and Synthetic Lease
Obligations, but excluding (i)  the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing
equipment to the extent of the gross amount of such purchase price that is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time and (ii) Permitted Acquisitions.

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person in
accordance with GAAP as in effect on the Closing Date, and the amount of such
obligations shall be the capitalized amount thereof (or the amount that would be
capitalized if such Synthetic Lease or other lease were accounted for as a
Capital Lease) determined in accordance with GAAP as in effect on the Closing
Date.

“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, liquidity requirements, the calculation of such person’s capital,
liquidity or similar matters, or (ii) affecting the amount of capital required
to be obtained or maintained by such person or any person controlling such
person (including any direct or indirect holding company), or the manner in
which such person or any person controlling such person (including any direct or
indirect holding company), allocates capital to any of its contingent
liabilities (including letters of credit), advances, acceptances, commitments,
assets or liabilities.

“Cash Equivalents” shall mean, as of any date of determination and as to any
person, any of the following: (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such person, (b) marketable direct
obligations issued by any state of the United States

 

AMERICAS 101798741

7

 

 



 

or any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than one year from the date of acquisition
by such person and, at the time of acquisition, having one of the two highest
ratings obtainable from either S&P or Moody’s, (c) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (d) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any person meeting the qualifications specified in
clause (c) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities, (e) commercial paper issued by
any person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing not more than one year after the date of acquisition
by such person and (f) investments in money market funds at least 90% of whose
assets are comprised of securities of the types described in clauses (a) through
(e) above.

“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Person.
“Casualty Event” shall include any actual, constructive, compromised or arranged
Total Loss.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

“Change in Control” shall mean the occurrence of any of the following:

(a) Holdings at any time ceases to own directly 100% of the Equity Interests of
the Borrower or ceases to have the power to vote, or direct the voting of, any
such Equity Interests; or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
group or its respective subsidiaries, and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that, for purposes of this clause, such person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of (x) Voting Equity Interests of Holdings representing 50% or more
of the voting power of the total outstanding Voting Equity Interests of
Holdings, (y) 50% or more of the total economic interests of the Equity
Interests of Holdings (in either case, taking into account in the numerator all
such securities that such person or group has the right to acquire (whether
pursuant to an option right or otherwise) and taking into account in the
denominator all securities that any person has the right to acquire (whether
pursuant to an option right or otherwise)) or (z) the power (whether or not
exercised) to elect, appoint or remove a majority of Holdings’ managers or board
of directors or similar body or executive committee thereof; or

(c) in respect of a Guarantor (other than Holdings), the Borrower at any time
ceases to own directly or indirectly 100% of the Equity Interests in such
Guarantor or ceases to have the power to vote, or direct the voting of, any such
Equity Interests.



 

AMERICAS 101798741

8

 

 



 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty, (b) any change in any law, order, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Claims” shall have the meaning assigned to such term in Section 11.03(b).

“Class” shall mean the respective facility and commitments utilized in making
Loans hereunder, including (i) as of the Closing Date, the Revolving Loans, the
Initial Core Term Loans and the Transition Term Loans made pursuant to Section
2.01 on such date (ii) additional Classes of Core Term Loans that may be added
after the Closing Date pursuant to Section 2.18.

“Closing Date” shall mean the date on which the Borrower, the Administrative
Agent and each of the Lenders who are initially parties hereto shall have signed
a counterpart of this Agreement (whether the same or different counterparts) and
delivered (including by e-mail or facsimile transmission) such counterpart to
the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, all of the Collateral Vessels, all Pledge
Agreement Collateral, all Earnings and Insurance Collateral and all other
property of whatever kind and nature, whether now existing or hereafter
acquired, pledged or purported to be pledged as collateral or otherwise subject
to a security interest or purported to be subject to a security interest under
any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor Collateral
Agent pursuant to Article X (it being understood that, unless the context
expressly requires otherwise, the term “Collateral Agent” shall include the
Collateral Agent acting in its capacity as the Security Trustee).

“Collateral Vessel” shall mean the Core Collateral Vessels and the Transition
Collateral Vessels.

“Collateral Vessel Mortgage” shall mean a first preferred ship mortgage
substantially in the form of Exhibit L or such other form as may be reasonably
satisfactory to the Administrative Agent.

“Commercial Manager” shall mean the entities listed on Schedule 1.01(f), and one
or more other pool operators and commercial managers (including any Subsidiary
of the Borrower) selected by the Borrower and reasonably acceptable to the
Administrative Agent (acting on instructions from the Required Lenders).

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Core Term Commitment or Transition Term Commitment.



 

AMERICAS 101798741

9

 

 



 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

“Commitment Letter” shall mean the Commitment Letter, dated December 23, 2019
(as amended, modified or supplemented prior to the Closing Date), among
Holdings, the Borrower, the Arrangers and the Bookrunners.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 11.01(b).

“Companies” shall mean Holdings, the Borrower and its Subsidiaries; and
“Company” shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit C or such other form as the
Administrative Agent and the Borrower may agree to from time to time.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” shall mean the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

(a) adding thereto the following to the extent deducted in calculating such
Consolidated Net Income:

(i) consolidated interest expense and amortization of debt discount and
commissions and other fees and charges, including, without limitation, noncash
interest payments, the interest component of capitalized lease obligations, net
payments, if any, made (less net payments, if any, received), pursuant to any
interest rate hedging agreements (including without limitation, any Hedging
Agreements), amortization or write off of deferred financing fees, debt issuance
costs, commissions, fees and expenses and to the extent not reflected in
consolidated interest, any losses on any interest rate hedging agreements
(including without limitation, any Hedging Agreements), associated with
Indebtedness for such period (whether amortized or immediately expensed),

(ii) consolidated income tax expense for such period, including, without
limitation, penalties and interest related to such taxes or arising from any tax
examinations and tax expense in respect of repatriated funds,

(iii) any gross transportation tax expense for such period,

(iv) all amounts attributable to depreciation, amortization and impairment
charges, including, without limitation, amortization of intangible assets
(including goodwill) and amortization of deferred financing fees or costs for
such period,

(v) any extraordinary losses, expenses or charges for such period, including,
without limitation, accruals and payments for amounts payable under executive
compensation agreements, severance costs, relocation costs, retention and
completion bonuses and losses realized on disposition of

 

AMERICAS 101798741

10

 

 



 

property outside of the ordinary course of business and operating expenses
directly attributable to the implementation of cost savings initiatives, and
losses relating to activities constituting a business that is being terminated
or discontinued,

(vi) any non-cash management retention or incentive program charges for such
period, including any accelerated charges relating to option plans,

(vii) non-cash restricted stock compensation, including, without limitation, any
restricted stock units,

(viii) any non-cash charges or losses, including, without limitation, non-cash
compensation expenses for such period, adjustments to bad-debt reserves, losses
recognized in respect of postretirement benefits as a result of the application
of FASB ASC 715, losses on minority interests owned by any person, all losses
from investments recorded using the equity method and the noncash impact of
accounting changes or restatements less any extraordinary gains for such period,

(ix) any losses from the sales of any Vessel for such period,

(x) all costs and expenses incurred in connection with any equity issuances
permitted hereunder so long as, notwithstanding anything set forth herein to the
contrary, the Net Cash Proceeds of such equity issuances are applied to the
prepayment of the Loan and such prepayments are applied to reduce the relevant
payments due under the Loan Documents,

(xi) non-recurring costs, charges, accruals, reserves and business optimization
expense, including, without limitation, any severance and restructuring costs,
integration costs related to acquisitions after the date of this Agreement,
project start-up costs, transition costs, cost related to the opening, closure
and/or consolidation of offices and facilities, contract termination costs,
systems establishment costs, and excess pension charges,

(xii) all non-recurring fees, costs and expenses related to any litigation or
settlements,

(xiii) any proceeds from business interruption insurance,

(xiv) any charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party to the extent that coverage has not been
denied and so long as such amounts are actually reimbursed to Holdings or any of
its Subsidiaries within one year after the related amount is first added to
Consolidated EBITDA pursuant to this paragraph (xiv),

(xv) cash expenses relating to earn outs and similar obligations, and

(xvi) all costs and expenses incurred in connection with the Loan Documents, and

(b) subtracting therefrom the following to the extent added in calculating such
Consolidated Net Income:

(xvii) any extraordinary gains for such period;

(xviii) any gains from the sales of any Vessel for such period; and

(xix) any gains realized on disposition of property not in the ordinary course.



 

AMERICAS 101798741

11

 

 



 

Unless otherwise agreed to by the Administrative Agent, for purposes of this
definition of “Consolidated EBITDA,” “non-recurring” means any expense, loss or
gain as of any date that (x) did not occur in the ordinary course of Holdings or
its Subsidiaries’ business; (y) is of a nature and type that has not occurred in
the prior two years and is not reasonably expected to recur in the future; and
(z) any fees, expenses or charges related to any equity offering, investment or
Indebtedness or amendments thereto permitted by this Agreement, whether or not
consummated.

 “Consolidated Cash Interest Expense” shall mean, for any period:

(i) the total consolidated interest expense paid or payable in cash of Holdings
and its Subsidiaries (including, without limitation, to the extent included
under GAAP, all commission, discounts and other commitment fees and charges
(e.g., fees with respect to letters of credit or any Hedging Agreement) for such
period (calculated without regard to any limitations on payment thereof),
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this paragraph (i)), the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, and excluding non-cash mark-to-market
adjustments on Hedging Obligations  that do not qualify under GAAP for hedge
accounting treatment, plus

(ii) without duplication, that portion of Capital Lease Obligations of Holdings
and its Subsidiaries on a consolidated basis representing the interest factor
for such period, minus

(iii) cash interest income.

“Consolidated Indebtedness” shall mean, with respect to any Person, as at any
relevant date, (x) the aggregate outstanding principal amount of the Loans under
this Agreement and the loans under the Sinosure Facility Agreement plus (y) the
aggregate outstanding principal amount of any other Indebtedness of Holdings or
any of its Subsidiaries including any Indebtedness permitted pursuant to Section
6.02, provided that for the purposes of this definition all Contingent
Obligations of such Person, shall be excluded from the calculation of
Consolidated Indebtedness to the extent not reflected as indebtedness on the
consolidated balance sheet of such Person.

 “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) with respect to any Person, determined on a consolidated basis
in accordance with GAAP (after deduction for minority interests and adjusted to
reflect any Holdings Specified Expenses during such period as though such
Holdings Specified Expenses had been incurred directly by the Borrower and such
Holdings Specified Expenses would have been included in the calculation of the
net income (or loss) of the Borrower for such period); provided that there shall
be excluded from such net income (to the extent otherwise included therein),
without duplication:

(a) [Reserved];

(b) the net income of any Subsidiary of the Borrower during such period to the
extent that the declaration and/or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement (other than any Loan Document),
instrument, Order or other Legal Requirement applicable to that Subsidiary or
its equityholders during such period, except that the Borrower’s equity in the
net loss of any such Subsidiary for such period shall be included in determining
Consolidated Net Income; and

(c) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any person accrued prior to the date it
becomes a Subsidiary of the Borrower

 

AMERICAS 101798741

12

 

 



 

or all or substantially all of the property of such person is acquired by the
Borrower or any of its Subsidiaries.

“Consolidated Net Indebtedness” shall mean, with respect to any Person, at any
relevant date, (x) Consolidated Indebtedness less (y) an amount equal to the
Unrestricted Cash and Cash Equivalents, provided that for the purposes of this
definition (a) undrawn amounts under the Revolving Facility to the extent
included in Unrestricted Cash and Cash Equivalents, and (b) all Contingent
Obligations of such Person shall be excluded from the calculation of
Consolidated Net Indebtedness to the extent not reflected as indebtedness on the
consolidated balance sheet of such Person.

“Consolidated Tangible Net Worth” shall mean, at any time of determination for
any Person, the Net Worth (i.e., Equity) of such Person and its Subsidiaries at
any relevant date determined on a consolidated basis in accordance with GAAP
minus goodwill.

“Consolidated Total Capitalization” shall mean, at any time of determination for
any Person, the sum of Consolidated Net Indebtedness of such Person at any
relevant date and Consolidated Tangible Net Worth of such Person at any relevant
date.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing any Indebtedness,
leases, or other obligations (including dividends on Disqualified Capital Stock)
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation agreement,
understanding or arrangement of such person, whether or not contingent: (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
net equity, liquidity, level of income, cash flow or solvency of the primary
obligor; (c) to purchase or lease property, securities or services primarily for
the purpose of assuring the primary obligor of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation;
(d) with respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement or equivalent obligation arises (which
reimbursement obligation shall constitute a primary obligation); or (e)
otherwise to assure or hold harmless the primary obligor of any such primary
obligation against any monetary loss or the payment of such primary obligation
(in whole or in part) in respect thereof; provided,  however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties given in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten enforceable agreement, evidencing such Contingent
Obligation) or, if not stated or determinable, the amount that can reasonably be
expected to become an actual or matured liability in respect thereof (assuming
such person is required to perform thereunder) as determined by such person in
good faith.

“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.



 

AMERICAS 101798741

13

 

 



 

“Core Collateral Maintenance Test” shall have the meaning assigned to such term
in Section 6.10(d).

“Core Collateral Vessel” shall mean (i) initially, the vessels identified on
part 1 of Schedule 1.01(a) and (ii) thereafter, any Additional Vessel acquired
by a Subsidiary Guarantor after the Closing Date pursuant to Section 2.18 or
provided as Additional Collateral pursuant to Section 6.10(d).

“Core Facilities” shall mean the Core Term Facility and the Revolving Facility.

“Core Lenders” shall mean the Lenders under the Core Facilities.

“Core Scheduled Amortization Payment Amount” shall mean for any Core Term Loan
Repayment Date, the corresponding  amount for such date set forth on Schedule
2.09(a), as such amount may be reduced from time to time pursuant to Section
2.07 or increased from time to time pursuant to Section 2.18.  

“Core Term Commitment” shall mean, with respect to each Core Lender, the
commitment of such Core Lender to make Core Term Loans hereunder on or after the
Initial Borrowing Date and until the Term Loan Commitment Termination Date in
the amount set forth on Annex I hereto or on Schedule 1 to the Assignment and
Acceptance pursuant to which such Core Lender assumed its Core Term Commitment,
as applicable, as the same may be (a) increased from time to time pursuant to
Section 2.18 and (b) reduced or increased from time to time pursuant to
assignments by or to such Core Lender pursuant to Section 11.04.  The aggregate
principal amount of the Core Lenders’ Core Term Commitments on the Closing Date
is $300,000,000.

“Core Term Facility” shall mean, at any time and with respect to any Core Term
Lender, such Core Term Lender’s respective Core Term Commitments and the
extensions of credit thereunder at such time.

“Core Term Lender” shall mean a Lender with a Core Term Commitment or
outstanding Core Term Loans.

“Core Term Loans” shall mean the Initial Core Term Loans made by the Core Term
Lenders to the Borrower on the Initial Borrowing Date pursuant to Section
2.01(a).  Unless the context shall otherwise require, the term “Core Term Loans”
also shall include any Incremental Core Term Loans made after the Initial
Borrowing Date.

“Core Term Loan Maturity Date” shall mean January 23, 2025.

“Core Term Loan Repayment Date” shall have the meaning specified in
Section 2.09(a).

“Credit Extension” shall mean the making of a Loan by a Lender.

“Current Assets” shall have the meaning assigned to such term in Section
6.10(c).

“Current Liabilities” shall have the meaning assigned to such term in Section
6.10(c).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).



 

AMERICAS 101798741

14

 

 



 

“Default Period” shall have the meaning assigned to such term in
Section 2.16(c).

“Default Rate” shall have the meaning assigned to such term in Section 2.06(b).

“Defaulted Loans” shall have the meaning assigned to such term in
Section 2.16(c).

“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, within one Business Day of the date on which it shall
have been required to fund the same (unless the subject of a good faith dispute
between the Borrower and such Lender related hereto), (b) notified the Borrower,
the Administrative Agent or any other Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (unless the subject of a good faith dispute between the
Borrower and such Lender); provided, that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent or the Borrower, (d) otherwise failed to pay over to the
Borrower, the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due (unless
the subject of a good faith dispute), or (e) at any time after the Closing Date
(i) been (or has a parent company that has been) adjudicated as, or determined
by any Governmental Authority having regulatory authority over such person or
its properties or assets to be, insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment unless, in the case of any
Lender referred to in this clause (e), the Borrower and the Administrative Agent
shall be satisfied that such Lender intends, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder, or
(iii) become the subject of a Bail-In Action. For the avoidance of doubt, a
Lender shall not be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or its parent by
a Governmental Authority. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination by the Administrative Agent to the
Borrower and each other.  In no event shall the reallocation of funding
obligations provided for in Section 2.16(c) as a result of a Lender being a
Defaulting Lender nor the performance by non-Defaulting Lenders of such
reallocated funding obligations by themselves cause the relevant Defaulting
Lender to become a non-Defaulting Lender.

“Disposition” or “disposition” shall mean, with respect to any property, any
conveyance, sale, lease, sublease, assignment, transfer or other disposition of
such property (including (i) by way of merger or consolidation, (ii) any Sale
and Leaseback Transaction and (iii) any Synthetic Lease).

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior

 

AMERICAS 101798741

15

 

 



 

to the 91st day after the Latest Maturity Date in effect at the time of the
issuance of such Disqualified Capital Stock, (b) is convertible into or
exchangeable or exercisable (unless at the sole option of the issuer thereof)
for (i) debt securities or other indebtedness or (ii) any Equity Interests
referred to in clause (a) above, in each case at any time on or prior to the
date that is 91 days after the Latest Maturity Date in effect at the time of the
issuance of such Disqualified Capital Stock, or (c) contains any repurchase or
payment obligation which may come into effect prior to the date that is 91 days
after such Latest Maturity Date.  For the avoidance of doubt, any Equity
Interest that may or shall be repurchased or redeemed (but only to the extent
permitted hereunder at such time) from officers, directors or employees or
former officers, directors or employees (or their transferees, estates or
beneficiaries under their estates) of Holding or any of its Subsidiaries, upon
their death, disability, retirement, severance or termination of employment or
service shall not be deemed to be “Disqualified Capital Stock” for such reason
alone.

“Disqualified Institutions” shall mean those persons (including any such
person’s Affiliates that are clearly identifiable solely on the basis of such
Affiliates’ names) identified by the Borrower to the Administrative Agent in
writing from time to time to the extent such person is identified by name and is
directly engaged in substantially similar business operations as the Borrower or
any of its  Subsidiaries (in each case, other than a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course), which designations (x) shall not apply retroactively to
disqualify any persons that have previously acquired an assignment or
participation interest in the Loans or the Commitments and (y) shall be
effective on the third Business Days after delivery to the Administrative Agent
of any such written notice by the Borrower.

“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of or otherwise reserving any funds
for the foregoing purposes.

“Dollars” or “$” shall mean lawful money of the United States.

“Earnings Accounts” shall mean the accounts listed on Schedule 5.14.

“Earnings and Insurance Collateral” shall mean all “Earnings Collateral” and
“Insurance Collateral”, as the case may be, as defined in the General Assignment
Agreement

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.



 

AMERICAS 101798741

16

 

 



 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 “Eligible Assignee” shall mean any person that meets the requirements to be an
assignee under Section 11.04(b) (subject to such consents, if any, as may be
required under Section 11.04(b)) but, in any event, excluding Disqualified
Institutions.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA, which is, or at any time during which the applicable
statute of limitations remains open, was maintained or contributed to by any
Company or any of its ERISA Affiliates (other than a Multiemployer Plan).  For
the avoidance of doubt, the definition of “Employee Benefit Plan” does not
include Non-U.S. Plans.

“Environment” shall mean air, land, soil, seas, surface waters, ground waters,
and inland waters, including rivers, streams and river sediments.

“Environmental Claim” shall mean any written claim, notice, demand, Order,
action, suit, proceeding or other written communication alleging or asserting
liability or obligations relating to Environmental Law, Hazardous Materials or
the Environment, including liability or obligation for reporting, investigation,
assessment, remediation, removal, cleanup, response, corrective action,
monitoring, post-remedial or post-closure studies, investigations, operations
and maintenance, injury, damage, destruction or loss to natural resources,
personal injury, wrongful death, property damage, fines, penalties or other
costs resulting from, related to or arising out of (i) the presence, Release or
threatened Release of Hazardous Material in, on, into or from the Environment at
any location  or from any Vessel or (ii) any actual or alleged violation of or
non-compliance with Environmental Law.

“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to the Environment, pollution, any Hazardous Materials,
including the Release or threatened Release of any Hazardous Material and
exposure to any Hazardous Material, natural resource damages, or occupational
safety or health.

“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests, and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.

 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



 

AMERICAS 101798741

17

 

 



 

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code (and, for purposes of
Section 302 of ERISA and each “applicable section” under Section 414(t)(2) of
the Code, under Section 414(b), (c), (m) or (o) of the Code), or under
Section 4001 of ERISA. 

“ERISA Event” shall mean: (a) the failure to make any required contribution to
any Pension Plan or Multiemployer Plan; or (b) the occurrence of a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which would reasonably be expected to result in liability
to any Company or any of its ERISA Affiliates.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation incurred after the Closing Date if, and to the extent that,
all or a portion of the Guarantee of such Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest would otherwise have become effective with
respect to such Swap Obligation but for such Subsidiary Guarantor’s failure to
constitute an “eligible contract participant” at such time.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the applicable Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Excluded Taxes” shall mean, with respect to a Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes and backup withholding taxes imposed on (or measured by) its net
income (i) by the jurisdiction under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) that are Other
Connection Taxes, including (for the avoidance of doubt) U.S. federal income tax
imposed on the net income of a Foreign Lender as a result of such Foreign Lender
engaging in a trade or business in the United States; (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.16), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.15 (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax under this clause (b)); (c)
taxes imposed as a result of a Foreign Lender’s failure to comply with
Section 2.15(f); (d) branch profits

 

AMERICAS 101798741

18

 

 



 

taxes imposed by any jurisdiction described in clause (a) above; (e) any U.S.
federal withholding taxes imposed under FATCA; and (f) any U.S. federal
withholding taxes imposed as a result of such Foreign Lender’s failure to comply
with Section 2.15(g).

“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).

“Existing Debt Agreements” shall mean, collectively, that certain (i)
$550,000,000 senior secured credit agreement, dated as of June 22, 2017, among
Holdings, as holdings, the Borrower, as Borrower, OIN Delaware LLC, as
co-borrower, the other guarantors from time to time party thereto, the banks,
financial institutions and other institutional lenders from time to time party
thereto as lenders, SEB, as swingline lender and issuing bank and Jefferies
Finance LLC, as administrative agent, mortgage trustee and collateral agent, as
amended, (ii) $29,150,000 senior secured credit agreement, dated as of June 7,
2018, among Holdings, as guarantor, Seaways Shipping Corporation, as borrower,
the other guarantors from time to time party thereto, the banks, financial
institutions and other institutional lenders from time to time party thereto as
lenders and ABN, as facility agent and security trustee, as amended, and (iii)
the 2023 Notes.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined (x) in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of the Borrower, or the
Subsidiary of the Borrower selling such asset or (y) in the case of Collateral
Vessels or Additional Vessels for purposes of calculating the Core Collateral
Maintenance Test, the Transition Collateral Maintenance Test or the LTV Ratio,
the Vessel Appraisal Value.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (and related legislation or official administrative guidance)
implementing the foregoing.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1.00%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees and the
other fees referred to in Section 2.05.

“Fee Letter” shall mean the Fee Letter, dated December 23, 2019, among Holdings,
the Borrower, the Arrangers and the Bookrunners.

“Financial Covenants” shall mean the covenants set forth in Section 6.10.

“Financial Officer” of any person shall mean any of the chief financial officer,
principal accounting officer, controller, comptroller, treasurer or assistant
treasurer of such person.



 

AMERICAS 101798741

19

 

 



 

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is (a) the most
senior Lien to which such Collateral is subject (subject only to non-consensual
Permitted Liens that arise under any Legal Requirement), or (b) a Collateral
Vessel Mortgage duly recorded or registered in accordance with the laws of the
applicable Acceptable Flag Jurisdiction in which such Collateral Vessel is
registered covering a Collateral Vessel (subject only to Permitted Liens which
may, under applicable law, be entitled to priority over such Collateral Vessel
Mortgage).

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Funding Default” shall have the meaning assigned to such term in
Section 2.16(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“General Assignment Agreement” shall have the meaning set forth in the
definition of “Vessel Collateral Requirements”. 

“Governmental Approval” shall mean any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, administrative, criminal, military or otherwise) court, central
bank or governmental agency, tribunal, authority, instrumentality, regulatory or
self-regulatory, body or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining to any government or any court, in each case whether associated
with a state of the United States, the United States, or a foreign entity or
government (including any international or supra-national bodies such as the
International Maritime Organization, the European Union or the European Central
Bank).

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by each of
the Guarantors.

“Guarantors” shall mean (i) Holdings, (ii) each Subsidiary Guarantor and
(iii) the Borrower but only in its capacity, and to the extent, if any, as a
guarantor of the Bank Product Obligations of another Loan Party.

“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, or any other pollutants, contaminants, chemicals, wastes,
materials, compounds, constituents or substances, defined under, subject to
regulation under, or which can give rise to liability or obligations under, any
Environmental Laws, including substances required or recommended to be listed on
a Collateral Vessel’s IHM prepared in compliance with Resolution MEPC.269(68)
(adopted on 15 May 2015) by the Marine Environment Protection Committee of the
International Maritime Organization and petroleum, petroleum products, petroleum
by-products, petroleum breakdown products, petroleum-derived substances, crude
oil or any fraction thereof.



 

AMERICAS 101798741

20

 

 



 

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings during any period to the extent that the Borrower or any of
its  Subsidiaries has paid a Dividend to Holdings in respect thereof pursuant to
Section 6.08(c).

“IHM” shall mean, in relation to a Collateral Vessel, an “Inventory of Hazardous
Materials” prepared in accordance with IMO Resolution MEPC.269(68), “2015
Guidelines for the Development of the Inventory of Hazardous Materials”,  issued
by that Collateral Vessel’s classification society, which includes a list of
required materials known to be potentially hazardous and listed in the
construction of or on board that Collateral Vessel, their location and
approximate quantities.

“Increasing Lenders” shall have the meaning assigned to such term in
Section 2.18(b).

 “Incremental Core Term Loan Amendment” shall have the meaning assigned to such
term in Section 2.18(d).

“Incremental Core Term Loans” shall have the meaning assigned to such term in
Section 2.18(a). 

“Incremental Joinder Agreement” shall have the meaning assigned to such term in
Section 2.18(d).

“Indebtedness” of any person shall mean, without duplication, (a) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(including, for the avoidance of doubt, any Disqualified Capital Stock); (b) the
maximum amount available to be drawn under all letters of credit issued for the
account of such Person and all unpaid drawings in respect of such letters of
credit; (c) all indebtedness of the types described in paragraphs (a) to (g) of
this definition secured by any Collateral on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (to the extent
of the value of the respective property); (d) the aggregate amount required to
be capitalized under leases under which

 

AMERICAS 101798741

21

 

 



 

such Person is the lessee; (e) all obligations of such person to pay a specified
purchase price for goods or services, whether or not delivered or accepted (i.e.
take-or-pay and similar obligations); (f) all Contingent Obligations of such
Person, and (g) all obligations under any Hedging Agreement. Notwithstanding the
foregoing, Indebtedness shall not include trade payables, or indebtedness (other
than indebtedness for borrowed money) incurred in the ordinary course of
business to pay for alterations or modifications of a Collateral Vessel to
comply with regulatory requirements, accrued expenses and deferred tax and other
credits incurred by any Person in accordance with customary practices and in the
ordinary course of business of such Person.

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes and (b)
to the extent not covered in preceding clause (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Information” shall have the meaning assigned to such term in Section 11.12.

“Initial Borrowing Date” shall mean the date on which the conditions set forth
in Section 4.01 shall have been satisfied or waived by the Administrative Agent
and the first drawing of the Initial Core Term Loans and Transition Term Loans
occurs; provided that the Initial Borrowing Date shall not occur later than the
Term Loan Commitment Termination Date.

“Initial Core Term Loans” shall mean the Core Term Loans made on the Initial
Borrowing Date pursuant to Section 2.01(a).

“Insolvency Laws” shall mean the Bankruptcy Code, and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
Legal Requirements of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code.

“Insurance Deliverables Requirement” shall mean, in relation to each Collateral
Vessel, with respect to (i) marine, hull and machinery insurance and increased
value insurance, (ii) marine protection and indemnity insurance (including
(x) insurance for liability arising out of
pollution and spillage or leakage of cargo and (y) cargo liability insurance),
(iii) war risks insurance and increased value insurance, (iv) such other marine
insurance that has been reasonably requested by the Administrative Agent with
the written consent of the Borrower (not to be unreasonably withheld or
delayed), in each case that is required to be maintained in accordance with the
terms of this Agreement, the Borrower shall have delivered to, or cause to be
delivered, a letter of undertaking from a marine insurance broker attaching
cover notes and certificates of entry evidencing such insurance, together with
notices of assignment and loss payee clauses, and letters of undertaking issued
by the protection and indemnity association, each of which shall be reasonably
satisfactory to the Administrative Agent.

“Intercompany Note” shall mean a promissory note (which may be a global
intercompany note) in form and substance reasonably satisfactory to the
Administrative Agent.



 

AMERICAS 101798741

22

 

 



 

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement substantially in the form of Exhibit D.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.10(f).

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E or such other form as
the Administrative Agent and the Borrower may agree to from time to time.

“Interest Payment Date” shall mean the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (a) with respect
to any Core Term Loan, the Core Term Loan Maturity Date, (b) with respect to any
Transition Term Loan, the Transition Term Loan Maturity Date and (b) with
respect to any Revolving Loan, the Revolving Maturity Date (or such earlier date
on which the Revolving Commitments are terminated).

“Interest Period” shall mean, with respect to any Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is (i) with respect to Revolving
Loans, one, three or six months thereafter and (ii) with respect to Term Loans,
three or six months thereafter, in each case, as the Borrower may elect (or such
other periods, elected by the Borrower, as agreed by all Lenders); provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period, and (c) with respect to
Borrowings of Term Loans, the initial Interest Period with respect to such Term
Loans shall commence on the date of such Borrowing and end on the first
applicable Core Term Loan Repayment Date or Transition Term Loan Repayment Date,
as applicable, occurring thereafter. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent continuation of such
Borrowing.  

“Interpolated Screen Rate” shall mean, with respect to the applicable Loan, the
rate which results from interpolating on a linear basis between:

(a) the applicable LIBOR Screen Rate for the longest period for which a LIBOR
Screen Rate is available for such Loan, which period is less than the Interest
Period of such Loan; and

(b) the applicable LIBOR Screen Rate for the shortest period for which a LIBOR
Screen Rate is available for such Loan, which period exceeds the Interest Period
of such Loan.

“Investments” shall have the meaning assigned to such term in Section 6.04.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without

 

AMERICAS 101798741

23

 

 



 

adjustment for subsequent increases or decreases in the value of such Investment
or any write-offs or write-downs thereof.

“ISM Code” shall mean the International Safety Management Code for the Safe
Operation of Ships and for Pollution Prevention, adopted by the International
Maritime Organization.

“ISPS Code” shall mean the International Code for the Security of Ships and Port
Facilities adopted by the International Maritime Organization.

“Judgment Currency” shall have the meaning assigned to such term in Section
11.21(a).

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.21(a).

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Loans at such time under this
Agreement.

“Legal Requirements” shall mean, as to any person, any treaty, convention, law
(including the common law), statute, ordinance, code, rule, regulation,
guidelines, license, permit requirement, judgment, decree, verdict, order,
consent order, consent decree, writ, declaration or injunction, policies and
procedures, Order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.

“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institution or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and Acceptance.

“LIBOR Rate” shall mean, with respect to any Borrowing for any Interest Period
therefor, (x) the rate per annum equal to the rate determined by the
Administrative Agent at approximately 11:00 a.m., London, England time, on the
date that is two Business Days prior to the commencement of such Interest Period
to be the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other person that takes over the administration
of such rate) that appears on the Reuters Screen LIBOR01 Page (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion, in
each case, the “LIBOR Screen Rate”) for deposits in Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (or, if such LIBOR Screen Rate is not available for the Interest Period
of that Loan, the LIBOR Rate shall be the rate per annum determined by the
Administrative Agent to be the Interpolated Screen Rate for such Loan) or, if
different, the date on which quotations would customarily be provided by leading
banks in the London interbank market for deposits in Dollars for delivery on the
first day of such Interest Period, provided that if such rate is below zero, the
LIBOR Rate will be deemed to be zero, or (y) if the rates referenced in
preceding clause (x) are not available, the rate per annum equal to the rate at
which the Administrative Agent is offered deposits in Dollars by the Reference
Banks at approximately 11:00 a.m., London, England time, two Business Days prior
to the first day of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Borrowing to be outstanding during such Interest Period.  “Reuters Screen
LIBOR01 Page” shall mean the display designated on the Reuters 3000 Xtra Page
(or

 

AMERICAS 101798741

24

 

 



 

such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

“LIBOR Screen Rate” shall have the meaning provided in the definition of “LIBOR
Rate” contained herein.

“Lien” shall mean, with respect to any property, (a) any preferred ship
mortgage, maritime lien, mortgage, deed of trust, lien (statutory or other),
judgment lien, pledge, encumbrance, charge, assignment, hypothecation, deposit
arrangement, security interest or encumbrance of any kind or any arrangement to
provide priority or preference , in each of the foregoing cases whether
voluntary or imposed or arising by operation of law, and any agreement to give
any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effects as any of the
foregoing) relating to such property and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan” or “Loans” shall mean, as the context may require, a Revolving Loan or a
Term Loan.

“Loan Documents” shall mean this Agreement, the Notes, if any, the Security
Documents, the Intercompany Subordination Agreement, each Intercompany Note,
each Incremental Joinder Agreement and all other documents, certificates,
instruments or agreements executed by or on behalf of a Loan Party for the
benefit of any Agent or any Lender in connection herewith on or after the date
hereof and, except for purposes of Section 11.02(b), the Agency Fee Letter. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Parties” shall mean the Borrower and the Guarantors and “Loan Party” shall
mean any of them.

“LTV Ratio” shall have the meaning provided in Section 2.18(a)(iii).

“Manager’s Undertaking” shall have the meaning provided in Section 5.16(i).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Disruption Event” shall mean either of the following events:

(i)if, at or about noon on the Interest Determination Date for the relevant
Interest Period, the LIBOR Screen Rate is not available and none or only one of
the Reference Banks supplies a rate to the Administrative Agent to determine the
LIBOR Rate for the relevant Interest Period; or

(ii)before close of business in New York on the Interest Determination Date for
the relevant Interest Period, the Administrative Agent receives notice from two
or more Lender whose outstanding Loans exceed 50% of the aggregate Loans
outstanding at such time that (i) the cost to such Lenders of obtaining matching
deposits in the London interbank Eurodollar market for the relevant Interest
Period would be in excess of the LIBOR Rate for such Interest Period or (ii)
such Lenders are unable to obtain funding in the London interbank Eurodollar
market.



 

AMERICAS 101798741

25

 

 



 

“Material Adverse Effect” shall mean (a) a material adverse effect on, or a
material adverse change in, the condition (financial or otherwise), results of
operations, business, properties, assets or liabilities (contingent or
otherwise) of the Loan Parties, taken as a whole (including, for the avoidance
of doubt, as a result of any event, change, effect, circumstance, condition,
development or occurrence relating to Holdings that is a material adverse effect
on, or a material adverse change in, the condition (financial or otherwise),
results of operations, business, properties, assets or liabilities (contingent
or otherwise) of the Loan Parties, taken as a whole), (b) an impairment of the
ability of the Loan Parties to fully and timely perform any of their payment or
other material obligations under any Loan Document, (c) a material impairment of
the rights of or benefits or remedies available to the Lenders or any Agent
under any Loan Document, or (d) a material adverse effect on the Collateral or
any material portion thereof or on the Liens in favor of the Collateral Agent
(for its benefit and for the benefit of the other Secured Parties) on the
Collateral or the validity, enforceability, perfection or priority of such
Liens.

“Material Non-Public Information” shall mean information and documentation that
is (i) not publicly available and (ii) material with respect to Holdings, the
Borrower and its Subsidiaries or any of their respective securities for purposes
of foreign, United States Federal and state securities laws.

“Maturity Date” shall mean, as the context may require, the Core Term Loan
Maturity Date, the Transition Term Loan Maturity Date or the Revolving Maturity
Date.

“Maximum Leverage Ratio” shall mean, at any time of determination for any
Person, the ratio of (x) Consolidated Net Indebtedness to (y) Consolidated Total
Capitalization.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Minimum Liquidity Threshold” shall have the meaning assigned to such term in
Section 6.10(a).

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” shall mean an employee benefit plan of the type described
in Section 4001(a)(3) or Section 3(37) of ERISA and subject to Title IV of ERISA
to which any Company or any of its ERISA Affiliates is making or obligated to
make contributions or during the preceding five plan years, has made or been
obligated to make contributions.

“NASDAQ” shall mean the NASDAQ Stock Market.

“Net Cash Proceeds” shall mean: (a) with respect to any Asset Sale (other than
any issuance or sale of Equity Interests by the issuer thereof), the proceeds
thereof in the form of cash, Cash Equivalents and marketable securities
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable, or by the sale, transfer or other disposition of any non-cash
consideration received in connection therewith or otherwise, but only as and
when received) received by any Loan Party (including cash proceeds subsequently
received (as and when received by any Loan Party) in respect of non-cash
consideration initially received) net of (i) reasonable and customary selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees and transfer and similar taxes and
the Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale (after taking into account any available tax credits or
deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Loan Party associated with the properties sold in
such Asset Sale (provided that, to the extent and at the time any

 

AMERICAS 101798741

26

 

 



 

such amounts are released from such reserve, such amounts shall constitute Net
Cash Proceeds), and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money that is
secured by a Lien on the properties sold in such Asset Sale (so long as such
Lien was permitted to encumber such properties under the Loan Documents at the
time of such sale) and which is repaid with such proceeds (other than (x) any
such Indebtedness assumed by the purchaser of such properties and (y) the
Secured Obligations); (b) with respect to any Asset Sale in relation to the
issuance or sale of Equity Interests by any Subsidiary of the Borrower, the cash
proceeds thereof received by any Loan Party, net of reasonable and customary
fees, commissions, costs and other expenses incurred in connection therewith;
and (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by any Loan Party in respect
thereof, net of all reasonable costs and expenses incurred in connection with
the collection of such proceeds, awards or other compensation in respect of such
Casualty Event.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock and the effect of any
impairment of intangible assets on and after the date of this Agreement.

“New Core Lender” shall have the meaning assigned to such term in
Section 2.18(c).

“Non-U.S. Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees, officers or directors employed, or otherwise engaged,
outside the United States.

“Nordea” shall mean Nordea Bank Abp, New York Branch and its legal successors
and permitted assigns.

“Notes” shall mean any notes evidencing the Term Loans or Revolving Loans issued
pursuant to Section 2.04(e), if any, substantially in the form of Exhibit F-1 or
F-2, respectively.

“NYSE” shall mean the New York Stock Exchange.

“Obligation Currency” shall have the meaning assigned to such term in Section
11.21.

“Obligations” shall mean (a) all obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations,
including fees (including the fees provided for in the Agency Fee Letter),
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency Proceeding, regardless of whether allowed or allowable in such
Insolvency Proceeding), of the Borrower and the other Loan Parties under this
Agreement and the other Loan Documents and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of the Borrower and
the other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising; provided, that in no circumstances shall Excluded Swap
Obligations constitute Obligations.

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).



 

AMERICAS 101798741

27

 

 



 

“Officer’s Certificate” shall mean, as to any person, a certificate executed by
any of the chairman of the Board of Directors (if an officer), the chief
executive officer, the president or one of the Financial Officers of such
person, each in his or her official (and not individual) capacity.

“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, articles of
incorporation or deed of incorporation and by-laws (or similar documents) of
such person, (ii) in the case of any limited liability company, the certificate
or articles of formation or organization and operating agreement or memorandum
and articles of association (or similar constituent documents) of such person,
(iii) in the case of any limited partnership, the certificate of formation and
limited partnership agreement (or similar constituent documents) of such person
(and, where applicable, the equityholders or shareholders registry of such
person), (iv) in the case of any general partnership, the partnership agreement
(or similar constituent document) of such person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction (including any subdivision or taxing authority thereof)
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges (including fees and expenses to the extent incurred with respect
to any such Taxes or charges) or similar levies (including interest, fines,
penalties and additions with respect to any of the foregoing) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“Participant Register” shall have the meaning assigned to such term in
Section 11.04(e).

“Patriot Act” shall have the meaning assigned to such term in Section 3.22(a).

“Pension Plan” shall mean any Employee Benefit Plan subject to the provisions of
Title IV of ERISA or Section 412 or 430 of the Code or Section 302 or 303 of
ERISA.

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part 1 of the U.K. Pensions Act 2004.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the direct or indirect (a) acquisition of all or substantially
all of the property of any person, or of any business or division of any person,
(b) acquisition of all of the Equity Interests of any person, and otherwise
causing such person to become a Wholly Owned Subsidiary of such person, or (c)
merger or consolidation or any other combination with any person, if each of the
following conditions is met:

(i)no Event of Default then exists or would result therefrom;



 

AMERICAS 101798741

28

 

 



 

(ii)after giving effect to such transaction on a Pro Forma Basis, the Borrower
shall be in compliance with the Financial Covenants; and

(iii)the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Holdings and its Subsidiaries are permitted to be
engaged in under Section 6.14(b).

“Permitted Charter” shall mean a charter of a Collateral Vessel to a third
party:

(a) which is a time charter, voyage charter, consecutive voyage charter or
contract of affreightment entered into on bona fide arm’s length terms; provided
that any such charter in excess of thirty-six (36) months shall only be a
Permitted Charter if the Required Lenders have consented thereto (such consent
not to be unreasonably withheld); and

(b) demise charters existing on the Closing Date as identified on Schedule
1.01(g).

“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates, currency exchange rates, bunkers,
fuel, forward commitments for bunkers or fuel, or freight derivatives, either
generally or under specific contingencies, in each case entered into in the
ordinary course of business and not for speculative purposes.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Person” and “person” shall mean any natural person, corporation, business
trust, joint venture, trust, association, company (whether limited in liability
or otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.

“Platform” shall mean IntraLinks, SyndTrak or a substantially similar electronic
transmission system.

“Pledge Agreement” shall mean a Pledge Agreement substantially in the form of
Exhibit G between the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties and pursuant to which the Earnings Accounts (subject to
Section 5.14) and all of the Equity Interests of each Subsidiary Guarantor that
owns a Collateral Vessel (and the Equity Interests of the Person that owns,
directly or indirectly, the Equity Interests in such Subsidiary Guarantor, if
any) shall have been pledged to secure the Obligations and shall have (A)
delivered to the Collateral Agent all the Securities Collateral referred to
therein, together with executed and undated stock powers in the case of capital
stock constituting Securities Collateral, and (B) otherwise complied with all of
the requirements set forth in the Pledge Agreement.

“Pledge Agreement Collateral” shall mean all property from time to time pledged
or granted as collateral pursuant to the Pledge Agreement.

“Pool Financing” shall mean a financing arrangement entered into by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein with a third-party lender, which financing is secured by
the Pool Financing Receivables of the Vessels in such Shipping Pool.

“Pool Financing Indebtedness” shall mean indebtedness incurred by a Pool
Operator, as agent for the applicable Shipping Pool, on behalf of the members or
participants therein, under and pursuant to a Pool Financing.



 

AMERICAS 101798741

29

 

 



 

“Pool Financing Receivables” shall mean, with respect to a Vessel in a Shipping
Pool, (I) Moneys (as defined in Section 1-201 of the UCC) and claims for payment
due or to become due to the Borrower or a Subsidiary thereof that owns such
Vessel, or to the Pool Operator of such Shipping Pool on such Vessel owner’s
behalf, whether as charter hire, freights, passage moneys, proceeds of off-hire
and loss of hire insurances, loans, indemnities, payments or otherwise, under,
and all claims for damages arising out of any breach of, any time or voyage
charter, affreightment or other contract for the use or employment of such
Vessel and (II) all remuneration for salvage and towage services, demurrage and
detention moneys and any other moneys whatsoever due or to become due to such
Vessel owner, or the Pool Operator on such Vessel owner’s behalf, arising from
the use or employment of such Vessel.

“Pool Operator” shall mean a third-party operator or manager of any Shipping
Pool.

“Poseidon Principles” shall mean the financial industry framework for assessing
and disclosing the climate alignment of ship finance portfolios published on 18
June 2019, available at http://www.poseidonprinciples.org, as the same may be
amended or replaced, including but not limited to, to reflect changes in
applicable law or regulation or the introduction of or changes to mandatory
requirements of the International Maritime Organization from time to time.

“Pro Forma Basis” shall mean:

(a) in connection with any calculation of compliance with any financial
covenant, financial test or financial term hereunder, the calculation thereof
after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent the same
is incurred to refinance other outstanding Indebtedness, to finance a Permitted
Acquisition or other Investment or to finance a Dividend or Restricted Debt
Payment) after the first day of the relevant Test Period, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period, (y) the permanent repayment of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Test Period,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period, and (z) any Permitted Acquisition or other Investment then being
consummated as well as any other Permitted Acquisition or other Investment if
consummated after the first day of the relevant Test Period and on or prior to
the date of the respective Permitted Acquisition or other Investment then being
effected, with the following rules to apply in connection therewith:

(i)all Indebtedness (x) (other than revolving Indebtedness, except to the extent
that the same is incurred to refinance other outstanding Indebtedness, to
finance Permitted Acquisitions or other Investments or to finance a Dividend or
Restricted Debt Payment) incurred or issued after the first day of the relevant
Test Period (whether incurred to finance a Permitted Acquisition or other
Investment, to pay a Dividend to refinance Indebtedness or otherwise) shall be
deemed to have been incurred or issued (and the proceeds thereof applied) on the
first day of such Test Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Test Period shall be
deemed to have been retired or redeemed on the first day of such Test Period and
remain retired through the date of determination;

(ii)all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during

 

AMERICAS 101798741

30

 

 



 

the respective period shall be calculated using the actual rates applicable
thereto while same was actually outstanding); and

(iii)in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or other Investment
if effected during the respective Test Period as if same had occurred on the
first day of the respective Test Period, and taking into account, in the case of
any Permitted Acquisition or other Investment, factually supportable and
identifiable cost savings and expenses which would otherwise be accounted for as
an adjustment pursuant to Article 11 of Regulation S-X under the Securities Act,
as if such cost savings or expenses were realized on the first day of the
respective period; and

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitments of all Lenders represented by such
Lender’s Revolving Commitment.

“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).

“Projections” shall have the meaning assigned to such term in Section 3.04(c).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, Vessels, cash, securities, accounts, revenues and contract rights.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lenders” shall mean Lenders that do not wish to receive Material
Non-Public Information with respect to Holdings, the Borrower or its
Subsidiaries.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided,  however, that (i) such Indebtedness is
incurred within 120 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the Fair Market Value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that do not constitute Disqualified Capital Stock.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
Person, whether by lease, license or other means, together with, in each case,
all

 

AMERICAS 101798741

31

 

 



 

easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Recipient” shall mean the Administrative Agent or any Lender, as applicable.

“Reference Banks” shall mean, at any time, (i) if there are two or fewer Lenders
at such time, each Lender that agrees to be a Reference Bank hereunder and (ii)
if there are three or more Lenders at such time, each Arranger and one other
Lender (that agrees to be a Reference Bank hereunder) as shall be determined by
the Administrative Agent.

“Refinancing” shall mean the repayment in full of (together with any applicable
prepayment premium or fee, with the commitments thereunder being terminated, and
all guarantees and security in respect thereof being released) all of the
outstanding indebtedness of Holdings and its Subsidiaries under the Existing
Debt Agreements.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, employees, Advisors, attorneys,
agents, representatives, controlling persons and shareholders, partners, members
and trustees of each of the foregoing, and (b) if such person is an Agent, each
other person designated, nominated or otherwise mandated by or assisting such
Agent pursuant to Section 10.05 or any comparable provision of any Loan
Document.

“Release” shall mean any releasing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing, dispersing, emanating or migrating of any
Hazardous Material in, into, onto, from or through the Environment.

“Required Core Lenders” shall mean, at any date of determination, Lenders having
Core Term Loans, Revolving Loans, unused Revolving Commitments and Core Term
Commitments representing more than 66 2/3% of the sum of all outstanding Core
Term Loans, Revolving Loans, unused Revolving Commitments and Core Term
Commitments at such time.

“Required Insurance” shall mean insurance of the type, deductibles and amounts
as set forth on Schedule 3.20.

“Required Lenders” shall mean, at any date of determination, Lenders having
Loans, unused Revolving Commitments, Core Term Commitments and Transition Term
Commitments representing more than 66 2/3% of the sum of all outstanding Loans,
unused Revolving Commitments, Core Term Commitments and Transition Term
Commitments at such time.



 

AMERICAS 101798741

32

 

 



 

“Required Transition Lenders” shall mean, at any date of determination, Lenders
having Transition Term Loans and Transition Term Commitments representing more
than 66 2/3% of the sum of all outstanding Transition Term Loans and Transition
Term Commitments at such time.

“Requisition” means: (a) any expropriation, confiscation, requisition or
acquisition of a Vessel, whether for full consideration, a consideration less
than its proper value, a nominal consideration or without any consideration,
which is effected by any government or official authority or by any person or
persons claiming to be or to represent a government or official authority
(excluding a requisition for hire for a fixed period not exceeding one year
without any right to an extension) unless it is within 30 days redelivered to
the full control of the Subsidiary Guarantor being the owner thereof; and (b)
any arrest, capture or seizure of a Vessel (including any hijacking or theft)
unless it is within 60 days redelivered to the full control of the Subsidiary
Guarantor being the owner thereof.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.

“Restricted Debt Payment” shall mean any payment, prepayment, purchase,
repurchase, redemption, retirement, defeasance or other acquisition for value of
any Restricted Indebtedness.

“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder up to the amount set forth on
Annex I hereto or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07 and/or  (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04.  The aggregate principal amount of the
Lenders’ Revolving Commitments on the Closing Date is $40,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender.

“Revolving Facility” shall mean, at any time and with respect to any Revolving
Lender, such Revolving Lender’s respective Revolving Commitments and the
extensions of credit thereunder at such time.

“Revolving Lender” shall mean a Lender with a Revolving Commitment or with
outstanding Revolving Exposure.

“Revolving Loan” shall mean a revolving loan made by the Lenders to the Borrower
pursuant to Section 2.01(a).

“Revolving Maturity Date” shall mean January 23, 2025.

“Revolving Obligations” shall mean (i) all Revolving Loans, and Revolving
Commitments and (ii) all Obligations relating to the Indebtedness and Revolving
Commitments described in preceding clause (i).  For the avoidance of doubt,
Revolving Obligations includes all interest, fees and

 

AMERICAS 101798741

33

 

 



 

expenses accruing or incurred during the pendency of any Insolvency Proceeding
with respect to Revolving Obligations, whether or not such interest, fees or
expenses are allowed claims under any such Insolvency Proceeding.

“S&P” shall mean S&P Global Ratings and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement of any person,
directly or indirectly, with any other person whereby such initial person shall
sell or transfer any property used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

“Sanctions Authority”  shall mean the respective governmental institutions and
agencies of the United States, the European Union (and its member states), the
United Kingdom, the Kingdom of Norway and the United Nations, including the U.S.
Treasury Department, the U.S. Commerce Department, the U.S. State Department,
the United Nations Security Council, or other relevant sanctions authority of
the United States, the European Union (and its member states),  the United
Kingdom, the Kingdom of Norway or the United Nations.

“Sanctions Laws” shall mean,  as applicable to any Loan Party, Collateral Vessel
or Secured Party, the economic or financial sanctions laws and/or regulations,
trade embargoes, prohibitions, restrictive measures, decisions, executive orders
or notices from regulators implemented, adapted, imposed, administered, enacted
and/or enforced by any Sanctions Authority.

“SEC” shall mean the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions thereof.

“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Bank Product Obligations of the Borrower
and the Subsidiary Guarantors; provided, that in no circumstances shall Excluded
Swap Obligations constitute Secured Obligations.

“Secured Parties” shall mean, collectively, (a) the Administrative Agent, (b)
the Collateral Agent, (c) the Lenders and (d) each Bank Product Provider.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean “Collateral” (as defined in the Pledge
Agreement).

“Security Documents” shall mean the Pledge Agreement, each Collateral Vessel
Mortgage, each Account Control Agreement, each General Assignment Agreement,
each Assignment of Insurances, each Manager’s Undertaking and each other
security document or pledge agreement delivered in accordance with applicable
local Legal Requirements to grant a valid, enforceable, perfected security
interest (with the priority required under the Loan Documents) in any property
as collateral for the Secured Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Pledge
Agreement, any Collateral Vessel Mortgage, any Account Control Agreement, any
General Assignment Agreement, any Assignment of Insurances, any Manager’s
Undertaking or any other such security document or pledge agreement to be filed
or registered with respect to the security interests in property created
pursuant to the Pledge Agreement, any Collateral Vessel Mortgage, any Account
Control Agreement, any General Assignment Agreement, any Manager’s Undertaking
and any other document or instrument utilized to pledge any property as
collateral for the Secured Obligations.



 

AMERICAS 101798741

34

 

 



 

“Security Trustee” shall have the meaning assigned to such term in the preamble
hereto.

“Shipping Pool” shall mean a shipping pool arrangement in which a Vessel has
been entered, or in which a Vessel is a member, together with other vessels
owned or operated by third parties that are part of such shipping pool
arrangement.

“Sinosure Facility Agreement” shall mean that certain facility agreement dated
as of November 30, 2015, as amended, amended and restated, supplemented and/or
modified from time to time, among Seaways Holding Corporation, as parent
guarantor, Holdings, as holdings guarantor, Gener8 Maritime Subsidiary VII Inc.,
as the borrower, The Export-Import Bank of China and the other lenders party
thereto from time to time, Nordea, as facility agent and Collateral Agent, and
the other parties thereto from time to time party thereto.

“Sinosure Interest Expense Coverage Ratio” shall mean the “Interest Expense
Coverage Ratio”, as such term is defined in the Sinosure Facility Agreement.

“Solvent” shall mean, with respect to any person, that, as of the date of
determination, (a) the fair value of the properties of such person will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such person will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such person generally will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured, (d) such person will not
have unreasonably small capital with which to conduct its business in which it
is engaged as such business is now conducted and is proposed, contemplated or
about to be conducted following the Closing Date, and (e) such person is not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any person is organized.  For the purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time represents the amount that can be reasonably expected to
become an actual or matured liability.

“Statement of Compliance” shall mean a Statement of Compliance related to fuel
oil consumption pursuant to regulations 6.6 and 6.7 of Annex VI.

“Statutory Reserves” shall mean for any day during any Interest Period for any
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under regulations issued from time to time (including Regulation
D, issued by the Board (the “Reserve Requirements”)) by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
one billion Dollars against Eurocurrency funding liabilities (currently referred
to as “Eurocurrency liabilities” (as such term is used in Regulation D)).
Borrowings shall be deemed to constitute “Eurocurrency liabilities” and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under the Reserve Requirements.

“Subordinated Indebtedness” shall mean unsecured Indebtedness of the Borrower or
any of its Subsidiaries that is by its terms subordinated (on terms reasonably
satisfactory to the Administrative Agent) in right of payment to all or any
portion of the Obligations.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities

 

AMERICAS 101798741

35

 

 



 

or other ownership interests representing more than 50% of the voting power of
all Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors thereof are, as
of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower that is the
owner of a Collateral Vessel and each Subsidiary of the Borrower that directly
or indirectly owns Equity Interests in any owner of a Collateral Vessel, as well
as any additional Subsidiary of the Borrower that becomes a Subsidiary Guarantor
pursuant to Section 5.10. As of the Closing Date, the Subsidiary Guarantors are
listed on Schedule 1.01(h).

“Sustainability Certificate” shall mean a certificate signed by a financial
officer, in a form and substance reasonably satisfactory to the Administrative
Agent and the Sustainability Coordinator delivered pursuant to Section
5.01(c)(iii).

“Sustainability Coordinator”  shall have the meaning assigned to such term in
the preamble hereto.

“Sustainability Pricing Adjustment Schedule” shall mean Schedule 1.01(i), as
amended from time to time in accordance with Section 11.02 of this Agreement.

“Swap Obligation” shall mean, with respect to the Borrower and any Subsidiary
Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b)(i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Loan Party is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than a Loan Party of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness.



 

AMERICAS 101798741

36

 

 



 

“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
imposed by a Governmental Authority, whether computed on a separate,
consolidated, unitary, combined or other basis and any and all liabilities
(including interest, fines, penalties or additions with respect to any of the
foregoing) with respect to the foregoing, and (ii) any transferee, successor,
joint and several, contractual or other liability (including liability pursuant
to Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
non-U.S. law)) in respect of any item described in clause (i).

“Technical Manager” shall mean (i) an Acceptable Third Party Technical Manager
or (ii) one or more other technical managers (including a Subsidiary of the
Borrower) selected by the Borrower and reasonably acceptable to the
Administrative Agent (acting on instructions from the Required Lenders).

“Term Borrowing” shall mean a Borrowing comprised of Core Term Loans or
Transition Term Loans.  

“Term Commitments” shall mean the Core Term Commitments and Transition Term
Commitments.

“Term Loans” shall mean the Initial Core Term Loans, the Incremental Core Term
Loans, and the Transition Term Loans.

“Term Loan Commitment Termination Date” shall mean February 15, 2020.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings then last ended (in each case taken as one accounting period) for which
financial statements of Holdings have been delivered pursuant to Section 5.01(a)
or (b), as the case may be.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness of Holdings and its Subsidiaries on such date to
(ii) Consolidated EBITDA of Holdings and its Subsidiaries for the Test Period
then most recently ended.

“Total Loss”  means: (a) actual, constructive, compromised, agreed or arranged
total loss of a Vessel; or (b) any Requisition of a Vessel.

“Total Loss Date”  means, in relation to the Total Loss of a Vessel: (a) in the
case of an actual loss of a Vessel, the date on which it occurred or, if that is
unknown, the date when that Vessel was last heard of; (b) in the case of a
constructive, compromised, agreed or arranged total loss of a Vessel, the
earlier of: (i) the date on which a notice of abandonment is given to the
insurers; and (ii) the date of any compromise, arrangement or agreement made by
or on behalf of the Borrower and/or the Subsidiary Guarantor who owns such
Vessel with the Vessel’s insurers in which the insurers agree to treat that
Vessel as a total loss; and (c) in the case of any other type of Total Loss, the
date (or the most likely date) on which it appears to the Administrative Agent
that the event constituting the total loss occurred.

“Total Revolving Commitments” shall mean the aggregate principal amount of all
Revolving Commitments, which as of the Closing Date is in the aggregate amount
of $40,000,000.

“Total Revolving Exposure” shall mean, with respect to all Revolving Lenders at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans.



 

AMERICAS 101798741

37

 

 



 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents
to which they are a party and the initial Credit Extension hereunder on the
Initial Borrowing Date and the use of the proceeds thereof, (b) the Refinancing
and (c) the payment of the fees and expenses related to the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.

“Transition Collateral Maintenance Test” shall have the meaning assigned to such
term in Section 6.10(e).

“Transition Collateral Vessel” shall mean (i) initially, the vessels identified
on part 2 of Schedule 1.01(a) and (ii) thereafter, any Additional Vessel
provided as Additional Collateral pursuant to Section 6.10(e).

“Transition Facility” shall mean, at any time and with respect to any Transition
Term Lender, such Transition Term Lender’s respective Transition Term
Commitments and the extensions of credit thereunder at such time.

“Transition Scheduled Amortization Payment Amount” shall mean, for any
Transition Term Loan Repayment Date, the corresponding  amount for such date set
forth on Schedule 2.09(b), as such amount may be reduced from time to time
pursuant to Section 2.07.  

“Transition Term Commitment” shall mean, with respect to each Transition Term
Lender, the commitment of such Transition Term Lender to make Transition Term
Loans hereunder on or after the Initial Borrowing Date and until the Term Loan
Commitment Termination Date in the amount set forth on Annex I hereto or on
Schedule 1 to the Assignment and Acceptance pursuant to which such Transition
Term Lender assumed its Transition Term Commitment, as applicable, as the same
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04.  The aggregate principal amount of the
Transition Term Lenders’ Transition Term Commitments on the Closing Date is
$50,000,000.

“Transition Term Lender” shall mean a Lender with a Transition Term Commitment
or outstanding Transition Term Loans.

“Transition Term Loans” shall mean the Transition Term Loans made by the
Transition Term Lenders to the Borrower on the Initial Borrowing Date pursuant
to Section 2.01(a).

“Transition Term Loan Maturity Date” shall mean June 30, 2022.

“Transition Term Loan Repayment Date” shall have the meaning specified in
Section 2.09(c).

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury under the Code, as amended from time to time.

“Trust Property” shall mean (a) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Security Trustee under or pursuant to the Collateral Vessel Mortgages (including
the benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Security Trustee in the Collateral
Vessel Mortgages), (b) all moneys, property and other assets paid or transferred
to or vested in the Security Trustee, or any agent of the Security Trustee
whether from any Loan Party or any other person, and (c) all money,

 

AMERICAS 101798741

38

 

 



 

investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by the Security Trustee or any agent of the Security
Trustee in respect of the same (or any part thereof).

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“UKBA” shall mean the U.K. Bribery Act 2010.

“UK Pension Plan” shall mean the OSG Ship Management (UK) Ltd. Retirement
Benefits Plan.

“United States” and “U.S.” shall mean the United States of America.

“Unrestricted Cash and Cash Equivalents” shall mean cash or Cash Equivalents
that (i) do not appear (or would not be required to appear) as “restricted” on a
consolidated balance sheet of Holdings or any of its Subsidiaries, (ii) are not
subject to any lien in favor of any Person other than (a) the Collateral Agent
for the benefit of the Lenders or (b) if required by law, the deposit account
bank holding such accounts, (iii) are otherwise generally available for use by
Holdings, the Borrower or such Subsidiary and (iv) undrawn amounts under the
Revolving Facility; provided that not more than $25,000,000 of Unrestricted Cash
and Cash Equivalents shall consist of undrawn and available amounts under the
Revolving Facility for purposes of the Minimum Liquidity Threshold.

“Vessel Appraisal” shall mean a written desktop appraisal of the fair market
value of each Collateral Vessel or Additional Vessel delivered to the
Administrative Agent and the Collateral Agent, in form, scope and methodology
reasonably acceptable to the Collateral Agent and prepared by an Approved Broker
selected by the Borrower on the basis of a charter-free arm’s-length transaction
between a willing and able buyer and seller not under duress, addressed to the
Collateral Agent and upon which the Administrative Agent, the Collateral Agent
and the Lenders are expressly permitted to rely.

“Vessel Appraisal Value” of any Collateral Vessel or Additional Vessel at any
time of determination shall mean the average of Vessel Appraisals from two
Approved Brokers most recently delivered to, or obtained by, the Administrative
Agent prior to such time in accordance with Sections 6.10(d) and (e) or at such
other time or times set forth in this Agreement.

“Vessel Collateral Requirements” shall mean, with respect to a Collateral
Vessel, the requirement that:

(a) the Subsidiary Guarantor that owns such Collateral Vessel shall have duly
authorized, executed and delivered, and caused to be recorded or registered in
accordance with the laws of the applicable Acceptable Flag Jurisdiction in which
such Collateral Vessel is registered, a Collateral Vessel Mortgage with respect
to such Collateral Vessel and such Collateral Vessel Mortgage shall be effective
to create in favor of the Security Trustee for the benefit of the Secured
Parties a legal, valid and enforceable first preferred ship mortgage lien upon
such Collateral Vessel, subject only to Permitted Liens related thereto;

(b) all filings, deliveries of instruments and other actions necessary or
desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve the security interests described in clause (a) above under the laws of
the Acceptable Flag Jurisdiction in which such Collateral Vessel is registered
and (if required) in the jurisdiction of organization of the entity that is the
owner of such Collateral Vessel

 

AMERICAS 101798741

39

 

 



 

shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to it and such
customary legal opinions reasonably satisfactory to it; and

(c) the Administrative Agent shall have received each of the following:

(i) certified copies of all technical management agreements and commercial
management agreements, if any, and all pooling agreements and charter contracts
having a remaining term in excess of six months related to such Collateral
Vessel and any charter contract guarantees in connection therewith;

(ii) a confirmation of class certificate issued by an Approved Classification
Society showing the Collateral Vessel to be free of overdue recommendations
issued not more than 10 days prior to the Closing Date and certified copies of
all ISM Code and ISPS Code documentation for such Collateral Vessel and its
owner or manager, as appropriate, which shall be valid and unexpired;

(iii) a certificate of ownership and encumbrance or transcript of register
confirming registration of such Collateral Vessel under the law and flag of the
applicable Acceptable Flag Jurisdiction, the record owner of the Collateral
Vessel and all Liens of record (which shall be only Permitted Liens) for such
Collateral Vessel, such certificate to be issued within 30 days prior to the
Closing Date, and reasonably satisfactory to the Administrative Agent;

(iv) a report, addressed to and in form and scope reasonably acceptable to the
Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering such Collateral
Vessel and its compliance with the provisions hereunder, the endorsement of loss
payable clauses and notices of assignment on the policies, the adequacy of such
marine insurances and containing such other confirmations and undertakings as
are customary in the New York market (including the Insurance Deliverables
Requirement);

(v) a customary letter of undertaking addressed to the Administrative Agent,
issued by each relevant marine insurance broker, the protection and indemnity
club or war risks association through or with whom any obligatory insurances are
placed or effected for such Collateral Vessel; and

(vi) a report from an independent marine insurance consultant appointed by the
Administrative Agent confirming the adequacy of the marine insurances covering
such Collateral Vessel.

(d) (A) the Borrower and each Subsidiary Guarantor that owns such Collateral
Vessel (and each other relevant Loan Party) shall have duly authorized, executed
and delivered a General Assignment Agreement substantially in the form of
Exhibit M (as modified, supplemented or amended from time to time, each a
“General Assignment Agreement”) assigning all of such Loan Party’s present and
future Earnings and Insurance Collateral, and any Permitted Charter with a term
in excess of twenty-four (24) months (any such charter, a “Pledged Charter”) to
the extent obtainable by the Borrower using reasonable commercial efforts, (B)
each Commercial Manager and Technical Manager which, in either case, is a
Subsidiary of the Borrower, as applicable (to the extent such Commercial Manager
or Technical Manager is a named assured in the insurances of such Collateral
Vessel) shall have duly authorized, executed and delivered an Assignment of
Insurances substantially in the form of Exhibit N (as modified,

 

AMERICAS 101798741

40

 

 



 

supplemented or amended from time to time, each an “Assignment of Insurances”)
assigning all of such Commercial Manager and Acceptable Third Party Technical
Manager’s present and future Insurance Collateral and (C) each such Loan Party
or Commercial Manager or Technical Managers, as applicable, shall use
commercially reasonable efforts to provide appropriate notices and consents
related thereto, together granting a security interest and lien on (i) all of
such Loan Party’s present and future Earnings and Insurance Collateral and
present and future rights and receivables under Pledged Charters and (ii) all of
such Commercial Manager’s and Technical Manager’s Insurance Collateral, in each
case together with proper Financing Statements (Form UCC-1) in form for filing
under the UCC or in other appropriate filing offices of each jurisdiction as may
be necessary to perfect the security interests purported to be created by
General Assignment Agreement and the Assignment of Insurances, as applicable;

(e) Subject to Section 5.14, the Borrower, the Collateral Agent and Nordea, as
depositary bank, shall have duly authorized, executed and delivered a control
agreement substantially in the form attached to the Pledge Agreement with
respect to the Earnings Accounts (as modified, supplemented or amended from time
to time, the “Account Control Agreement”).

“Vessels” shall mean all Collateral Vessels and other vessels owned by the
Borrower or any of its Subsidiaries, and “Vessel” shall mean any one of them. 

“Voting Equity Interests” shall mean, with respect to any person, any class or
classes of Equity Interests pursuant to which the holders thereof have the power
under ordinary circumstances to vote for persons to serve on the Board of
Directors of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and other
nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) is at the time owned by
such person and/or one or more Wholly Owned Subsidiaries of such person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% Equity Interest (other than directors’ qualifying share and
other nominal shares required to be held by local nationals, in each case to the
extent required under applicable Legal Requirements) at such time. Unless the
context requires otherwise, “Wholly Owned Subsidiary” refers to a Wholly Owned
Subsidiary of the Borrower.

“Write-Down and Conversion Powers” shall mean,

(a) with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule; and

(b) with respect to any other applicable Bail-In Legislation from any other
relevant Governmental Authority, any powers under that Bail-In Legislation to
cancel, transfer or dilute shares issued by a person that is a bank or
investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.



 

AMERICAS 101798741

41

 

 



 

Section 2.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”).

 

Section 2.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate.” The words “asset” and “property” shall be
construed to have the same meaning and effect. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such Loan Document, agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in any
Loan Document), (b) any reference herein to any person shall be construed to
include such person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits, exhibits, Schedules and
schedules shall be construed to refer to Articles and Sections of, and Exhibits,
exhibits, Schedules and schedules to, this Agreement, unless otherwise indicated
and (e) any reference to any law or regulation shall (i) include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time.  This Section 1.03 shall apply, mutatis mutandis, to all Loan Documents.

 

Section 2.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with, and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with, GAAP as
in effect from time to time. If at any time any change in GAAP would affect the
computation of any financial ratio or the Financial Covenants set forth in any
Loan Document, and the Borrower, the Required Lenders or the Administrative
Agent shall so request, the Administrative Agent and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to approval by
the Required Lenders and the Borrower); provided, that, until so amended, such
ratio, Financial Covenants or requirement shall continue to be computed in
accordance with GAAP prior to such change therein, and the Borrower shall
provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of the Borrower
setting forth in reasonable detail the differences that would have resulted if
such financial statements had been prepared as if such change had been
implemented.

 

Section 2.05 Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of this Agreement and the other Loan Documents to which it is a
party, that it and its counsel reviewed and participated in the preparation and
negotiation hereof and thereof and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation hereof or thereof.

 

Section 2.06 Rounding.  Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 



 

AMERICAS 101798741

42

 

 



 

Section 2.07 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than as set forth in
clause (b) of this Section 1.07) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount to be determined at the applicable exchange
rate; provided that if any basket amount expressed in Dollars is exceeded solely
as a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.

(b) For the purposes of determining the Fair Market Value or calculating
compliance with Section 6.10, amounts denominated in a currency other than
Dollars will be converted to Dollars at the exchange rate as of the date of
calculation, and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Obligations
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.

Section 2.08 Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan or division under Delaware law (or any
comparable event under a different jurisdiction’s law) if any asset, right,
obligation or liability on any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person.

 

ARTICLE II

THE CREDITS

Section 2.01 Commitments.  (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, (i) each Core Term
Lender agrees, severally and not jointly, to make Initial Core Term Loans to the
Borrower, which Initial Core Term Loans may be incurred pursuant to a single
drawing on or after the Initial Borrowing Date and prior to the Term Loan
Commitment Termination Date, in the principal amount equal to its Core Term
Commitment on the Closing Date, (ii)   each Transition Term Lender agrees,
severally and not jointly, to make Transition Term Loans to the Borrower, which
Transition Term Loans may be incurred pursuant to a single drawing on or after
the Initial Borrowing Date and prior to the Term Loan Commitment Termination
Date, in the principal amount equal to its Transition Term Commitment on the
Closing Date and (iii) each Revolving Lender agrees, severally and not jointly,
to make Revolving Loans to the Borrower, at any time and from time to time after
the Initial Borrowing Date until the earlier of the Revolving Maturity Date and
the termination of the Revolving Commitment of such Revolving Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Revolving Lender’s Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment. Amounts paid or prepaid
in respect of Term Loans may not be reborrowed.  Within the limits set forth in
clause (iii) of the second preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.

 

(b)Notwithstanding the foregoing, in no event will the principal amount of the
(i) Core Term Commitments and Revolving Commitments on the Closing Date exceed
the lesser of (A) 60% of the Vessel Appraisal Value of the Core Collateral
Vessels dated no earlier than 30 days prior to the Closing Date and (B)
$340,000,000; provided that the Revolving Commitments shall not exceed
$40,000,000 and the Core Term Commitments shall not exceed $300,000,000 and (ii)
Transition Term Commitments on the Closing Date exceed the lesser of (A) 35% of
the Vessel Appraisal Value of the Transition Collateral Vessels dated no earlier
than 30 days prior to the Closing Date and (B) $50,000,000. For the avoidance of

 

AMERICAS 101798741

43

 

 



 

doubt, any reduction to the Core Term Commitments in accordance with the
preceding clause (i)(A) shall be applied to the Core Term Commitment.

(c)In no event shall the aggregate principal amount of the Core Facilities and
the Transition Facility exceed $390,000,000 on the Closing Date.

Section 2.02 Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments;  provided, that the failure of any Lender to make any
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender).  Any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $100,000 and not less than $1,000,000 or (ii) equal
to the remaining available balance of the applicable Commitments.

 

(b) Each Lender may at its option make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the Lender to make
such Loan or the Borrower to repay such Loan in accordance with the terms of
this Agreement; provided, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than 10 Borrowings in the
aggregate outstanding hereunder at any one time (or such greater number of
Borrowings as may be acceptable to the Administrative Agent in its sole
discretion). For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate from time to time not
later than 10:00 a.m., New York City time, and the Administrative Agent shall
promptly credit or remit the amounts so received to an account in the United
States as directed by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, promptly return the amounts so received to
the respective Lenders.

(d) Unless the Administrative Agent shall have received written notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with clause (c) above, and the Administrative Agent may (but shall
not be obligated to), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and the Borrower agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent (i) in the case of such Lender, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation and (ii) in the case of the Borrower, the interest rate
applicable to such Borrowing.  If such Lender shall subsequently repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrower’ obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease and any amounts previously
so repaid by the Borrower shall be returned to the Borrower.



 

AMERICAS 101798741

44

 

 



 

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

Section 2.03 Borrowing Procedure. (a) To request a Revolving Borrowing or a Term
Borrowing, the Borrower shall deliver a written request (by email through a
“pdf” copy, or facsimile transmission (or transmit by other electronic
transmission) if arrangements for doing so have been approved in writing by the
Administrative Agent)), a duly completed and executed Borrowing Request to the
Administrative Agent not later than 1:00 pm, New York City time, on the third
Business Day before the date of the proposed Borrowing. Each Borrowing Request
for a Revolving Loan or a Term Loan shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

 

(i) the aggregate principal amount of such Borrowing, which shall comply with
the requirements of Section 2.02(a) and, in the case of the initial Term
Borrowing, Section 2.01(b);

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period” contained
herein;

(iv) the location and number of the respective Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section
2.02(c);

(v) that the conditions set forth in Sections 4.02(b) and (c) are satisfied as
of the date of the notice; and

(vi) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing.

If no Interest Period is specified with respect to any requested Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of three
months’ duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

Section 2.04 Repayment of Loans.  (a) The Borrower hereby unconditionally
promises to pay to (i) the Administrative Agent for the account of each
Core Term Lender, the principal amount of each Core Term Loan of such Core Term
Lender as provided in Section 2.09,  (ii) the Administrative Agent for the
account of each Transition Term Lender, the principal amount of each Transition
Term Loan of such Transition Term Lender as provided in Section 2.09 and (iii)
the Administrative Agent for the account of each Revolving Lender, the then
unpaid principal amount of each Revolving Loan of such Revolving Lender on the
Revolving Maturity Date.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Class thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each

 

AMERICAS 101798741

45

 

 



 

Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to clauses (b) and (c)
above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower and the other Loan Parties to
pay, and perform, the Obligations in accordance with the Loan Documents.  In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
entries, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

(d) Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall promptly
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit F-1 or F-2, as the case may be.

Section 2.05 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment (a “Commitment Fee”) equal to the
Applicable Commitment Fee Rate multiplied by the average daily unused amount of
the Commitment of such Lender during the period from and including the date
hereof to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (A) on the last Business Day of
March, June, September and December of each year, commencing on the first such
date to occur after the date hereof, and (B) on the date on which such
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
Commitment Fees, the Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Loans of such Lender.

(b) Administrative Agent and Collateral Agent Fees.  The Borrower agrees to pay
to the Administrative Agent and the Collateral Agent (as applicable), for their
own account, the fees set forth in the Agency Fee Letter and such other fees
payable in the amounts and at the times separately agreed upon between and/or
among the Borrower, the Administrative Agent and the Collateral Agent (the
“Administrative Agent Fees”).

(c) Other Fees. The Borrower agrees to pay to the Agent, for the account of the
Lenders and/or the Arrangers, the fees set forth in the Fee Letter.

(d) Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that the Borrower shall pay the Fees
provided under Section 2.05(b) and (c) directly to the applicable Agents.  Once
paid, none of the Fees shall be refundable under any circumstances.

(e) Any fees otherwise payable by the Borrower to any Defaulting Lender pursuant
to this Section 2.05 shall be subject to Section 2.16(c).

Section 2.06 Interest on Loans.   Subject to the provisions of Section 2.06(b),
 (i) the Core Term Loans and the Revolving Loans shall bear interest at a rate
per annum equal to the Adjusted LIBOR Rate for the Interest Period in effect for
such Borrowing plus the Applicable Core Margin, each as

 

AMERICAS 101798741

46

 

 



 

in effect from time to time and (ii) the Transition Term Loans shall bear
interest at a rate per annum equal to the Adjusted LIBOR Rate for the Interest
Period in effect for such Borrowing plus the Applicable Transition Margin, each
as in effect from time to time.

 

(a) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Default under Section 8.01(a) or (b) or any Event of Default,
each Loan shall bear interest, after as well as before judgment, at a rate per
annum equal to the rate which is 2.00% in excess of the rate then borne by such
Loans (the “Default Rate”).

(b) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided, that (i) interest accrued pursuant to
Section 2.06(b) (and all interest on past due interest) shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.

(c) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual numbers of days elapsed (including the first
day but excluding the last day); provided, that any Loan that is repaid on the
same day on which it is made shall, subject to Section 2.13, bear interest for
one day.  The applicable Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.  Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after any judgment, and before and after the commencement of any Insolvency
Proceeding.

Section 2.07 Termination and Reduction of Commitments.   Subject to the
provisions of Section 2.18, the initial Term Commitments made effective on the
Initial Borrowing Date shall automatically terminate on the earlier of (i) the
Initial Borrowing Date immediately upon the making of the Initial Core Term
Loans and the Transition Term Loans on such date and (ii) the Term Loan
Commitment Termination Date. The Revolving Commitments shall automatically
terminate on the Revolving Maturity Date.

 

(a) At its option, the Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided, that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000 and (ii) the
Revolving Commitments shall not be terminated or reduced if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.10, the Total Revolving Exposure would exceed the Total Revolving Commitments.

(b) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce Commitments of any Class under Section 2.07(b)
at least three Business Days prior to the effective date of such termination or
reduction (which effective date shall be a Business Day), specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.07 shall be irrevocable; provided, that a notice of termination of all then
remaining Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities in order to
refinance in full the Obligation hereunder, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments for such Class.



 

AMERICAS 101798741

47

 

 



 

Section 2.08 Interest Elections.   Each Revolving Borrowing and Term Borrowing
initially shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to continue such Borrowing and may
elect Interest Periods therefor, all as provided in this Section 2.08.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything herein to the contrary, the Borrower shall not be
entitled to request any continuation that, if made, would (i) result in more
than eight Interest Periods with respect to any Borrowings outstanding hereunder
at any one time (or such greater number of Borrowings as may be acceptable to
the Administrative Agent in its sole discretion) or (ii) would result in more
than three one-month Interest Periods occurring in any 12 month period. 

 

(a) To make an election pursuant to this Section 2.08, the Borrower shall
deliver, by hand delivery, email through “pdf” copy or telecopies, or facsimile
transmission (or transmit by other electronic transmission if arrangements for
doing so have been approved in writing by the Administrative Agent), a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under Section
2.03. Each Interest Election Request shall be irrevocable.

(b) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clause
(iii) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period” contained herein.

If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of three
months’ duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.09 Amortization of Term Borrowings. (a)  The Borrower shall pay to the
Administrative Agent, for the account of the Core Term Lenders, on each March
31, June 30, September 30 and December 31 (commencing on June 30, 2020) or, if
any such date is not a Business Day, on the immediately following Business Day,
 unless such next following Business Day would fall in the next calendar month,
in which case such date shall be the next preceding Business Day (each such
date, a “Core Term Loan Repayment Date”), a principal amount of the Initial Core
Term Loans equal to the Core Scheduled Amortization Payment Amount of the
initial aggregate principal amount of such Initial Core Term Loans (as adjusted
from time to time pursuant to Section 2.10 and/or Section 2.18), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 



 

AMERICAS 101798741

48

 

 



 

(a) To the extent not previously irrevocably paid in full in cash, all Core Term
Loans of a Class shall be due and payable on the Core Term Loan Maturity Date
for such Class of Core Term Loans.

(b) The Borrower shall pay to the Administrative Agent, for the account of the
Transition Term Lenders, on each March 31, June 30, September 30 and December 31
(commencing March 31, 2020) or, if any such date is not a Business Day, on the
immediately following Business Day unless such next following Business Day would
fall in the next calendar month, in which case such date shall be the next
preceding Business Day (each such date, a “Transition Term Loan Repayment
Date”), a principal amount of the Transition Term Loans equal to the Transition
Scheduled Amortization Payment Amount of the initial aggregate principal amount
of such Transition Term Loans (as adjusted from time to time pursuant to Section
2.10), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

(c) To the extent not previously irrevocably paid in full in cash, all
Transition Term Loans of a Class shall be due and payable on the Transition Term
Loan Maturity Date for such Class of Transition Term Loans.

Section 2.10 Optional and Mandatory Prepayments of Loans.     Optional
Prepayments.  The Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, without premium or penalty
subject to the requirements of this Section 2.10;  provided, that each partial
prepayment shall be in an amount that is an integral multiple of $100,000 and
not less than $1,000,000.

 

(a) Mandatory Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the
Borrower shall, on the date of such termination, repay or prepay all outstanding
Revolving Loans.

(ii) In the event of any partial reduction of the Revolving Commitments by the
Borrower, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify the Borrower and the Revolving Lenders of the
Total Revolving Exposure after giving effect thereto and (y) if the Total
Revolving Exposure would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Loans in an aggregate amount
sufficient to eliminate such excess.

(iii) If at any time the Total Revolving Exposure exceeds the Revolving
Commitments at such time, the Borrower shall, without notice or demand,
immediately repay or prepay Revolving Loans in an aggregate amount sufficient to
eliminate such excess.

(iv) On (i) the date of any Asset Sale in respect of a Core Collateral Vessel or
Sale and Leaseback Transaction in respect of a Core Collateral Vessel (or Asset
Sale in respect of the Equity Interests in the owner of a Core Collateral
Vessel) and (ii) the earlier of (A) the date which is one hundred and eighty
(180) days following the Total Loss Date in respect of a Core Collateral Vessel
(or, if such date is not a Business Day, on the following Business Day) and (B)
the date of receipt by the Borrower, any Subsidiary Guarantor or the
Administrative Agent of the insurance proceeds relating to such Total Loss (or,
if such date is not a Business Day, on the following Business Day);  provided
that if any Core Collateral Vessel which is the subject of a Requisition is
redelivered to the full control of the Subsidiary Guarantor prior to such date,
no prepayment shall be required, in each case, the Borrower shall repay an
aggregate principal amount of outstanding Core Term Loans

 

AMERICAS 101798741

49

 

 



 

in an amount equal to the then aggregate outstanding principal amount of the
Core Term Loans, multiplied by a fraction, the numerator of which is the Vessel
Appraisal Value of the affected Core Collateral Vessel and the denominator of
which is the aggregate of the Vessel Appraisal Values of all Core Collateral
Vessels (including such affected Core Collateral Vessel).

(v) On (i) the date of any Asset Sale in respect of a Transition Collateral
Vessel or Sale and Leaseback Transaction in respect of a Transition Collateral
Vessel (or Asset Sale in respect of the Equity Interests in the owner of a
Transition Collateral Vessel) and (ii) the earlier of (A) the date which is one
hundred and eighty (180) days following the Total Loss Date in respect of a
Transition Collateral Vessel (or, if such date is not a Business Day, on the
following Business Day) and (B) the date of receipt by the Borrower, any
Subsidiary Guarantor or the Administrative Agent of the insurance proceeds
relating to such Total Loss (or, if such date is not a Business Day, on the
following Business Day);  provided that if any Transition Collateral Vessel
which is the subject of a Requisition is redelivered to the full control of the
Subsidiary Guarantor prior to such date, no prepayment shall be required, in
each case, the Borrower shall repay an aggregate principal amount of outstanding
Transition Term Loans in an amount equal to the then aggregate outstanding
principal amount of the Transition Term Loans, multiplied by a fraction, the
numerator of which is the Vessel Appraisal Value of the affected Transition
Collateral Vessel and the denominator of which is the aggregate of the Vessel
Appraisal Values of all Transition Collateral Vessels (including such affected
Transition Collateral Vessel). 

(vi) On the day on which any Transition Collateral Vessel has reached 20 years
of age, the Borrower shall repay an aggregate principal amount of the Transition
Term Loans, in an amount equal to the then aggregate outstanding principal
amount of the Transition Term Loans, multiplied by a fraction, the numerator of
which is the Vessel Appraisal Value of such affected Transition Collateral
Vessel and the denominator of which is the aggregate of the Vessel Appraisal
Values of all Transition Collateral Vessels (including such affected
Transition Collateral Vessel).

(c) [Reserved].

(d) Application of Prepayments under the Core Facilities.  Prior to any optional
prepayment with respect to the Core Facilities hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(f), subject
to the provisions of this Section 2.10(d).  Any prepayments pursuant to Section
2.10(b)(iv) shall be applied (i) first, to prepay principal of outstanding Core
Term Loans and, to the extent so applied, to reduce future Core Scheduled
Amortization Payment Amounts required under Section 2.09 (including the Core
Scheduled Amortization Payment Amount due on the Core Term Loan Maturity Date)
on a pro rata basis among the payments remaining to be made on each Core Term
Loan Repayment Date,  and (ii) second, to the extent there are prepayment
amounts remaining after the application of such prepayments under preceding
clause (i), such excess amounts shall be applied to the prepayment of principal
of outstanding Revolving Loans (but without any corresponding reduction in
Revolving Commitments).  Optional prepayments of Core Term Loans pursuant to
Section 2.10(a) shall be applied to reduce future Core Scheduled Amortization
Payment Amounts under Section 2.09 (including the Core Scheduled Amortization
Payment Amount due on the Core Term Loan Maturity Date) on a pro rata basis
among the payments remaining to be made on each Core Term Loan Repayment Date.

(e) Application of Prepayments under the Transition Facility.  Prior to any
optional prepayment with respect to the Transition Facility hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to Section
2.10(f), subject to the provisions of this Section 2.10(e).  Any prepayments
pursuant to Sections 2.10(b)(v) and 2.10 (b)(vi) shall be applied to prepay
principal of outstanding Transition Term Loans and,

 

AMERICAS 101798741

50

 

 



 

to the extent so applied to reduce future Transition Scheduled Amortization
Payment Amounts required under Section 2.09 (including the Transition Scheduled
Amortization Payment Amount due on the Transition Term Loan Maturity Date) on a
pro rata basis among the payments remaining to be made on each Transition Term
Loan Repayment Date.  Optional prepayments of Transition Term Loans pursuant to
Section 2.10(a) shall be applied to reduce future Transition Scheduled
Amortization Payment Amounts under Section 2.09 (including the Transition
Scheduled Amortization Payment Amount due on the Transition Term Loan Maturity
Date) on a pro rata basis among the payments remaining to be made on each
Transition Term Loan Repayment Date.

(f) Notice of Prepayment.  The Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder, not later than 1:00 p.m., New York
City time, on the third Business Day before the date of prepayment.   Each such
notice shall be irrevocable; provided, that a notice of prepayment of all
outstanding Loans may state that such notice is conditioned upon the
effectiveness of other credit facilities, the sale of debt securities, or, in
the case of an Asset Sale, closing of such sale, in order to refinance in full
all Obligations hereunder, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Each such notice shall
specify the Class of Loans being prepaid, the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Such notice
to the Lenders may be by electronic communication. Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing and otherwise
in accordance with this Section 2.10. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.06.

Section 2.11 Market Disruption Event.  (a) If a Market Disruption Event occurs
in relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of such Loan for the relevant Interest Period shall be the rate
per annum which is the sum of:

 

(i) the Applicable Core Margin or the Applicable Transition Margin, as
applicable; and

(ii) the rate determined by each Lender and notified to the Administrative Agent
and the Borrower, which expresses the actual cost to each such Lender of funding
its participation in such Loan for a period equivalent to such Interest Period
from whatever source it may reasonably select. Each such notice to the
Administrative Agent and the Borrower shall be accompanied by a certificate of
such Lender setting forth in reasonable detail the derivation and any
computation of the actual cost claimed by such Lender.

(b) If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so require, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.  Any alternative basis
agreed pursuant to the immediately preceding sentence shall, with the prior
written consent of all the Lenders and the Borrower, be binding on all parties
with retroactive effect to the date of such Market Disruption Event.  If no
agreement is reached pursuant to this clause (b), the rate provided for in
clause (a) above shall apply for the entire Interest Period.

(c) If any Reference Bank ceases to be a Lender under this Agreement, (x) it
shall cease to be a Reference Bank and (y) the Administrative Agent shall, with
the approval (which shall not be

 

AMERICAS 101798741

51

 

 



 

unreasonably withheld) of the Borrower, nominate as soon as reasonably
practicable another Lender to be a Reference Bank in place of such Reference
Bank.

(d) If (i) at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that or the Required Lenders have
notified the Administrative Agent that they have determined that (x) a Market
Disruption Event has arisen and such circumstances are unlikely to be temporary
or (y) a Market Disruption Event has not arisen but the supervisor for the
administrator of the screen rate used by the Administrative Agent pursuant to
the definition of “LIBOR Rate” or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which such screen rate shall no longer be used or published for
determining interest rates for loans, or (ii) the Administrative Agent
determines or the Required Lenders have notified the Administrative Agent that
they have determined that U.S. dollar-denominated syndicated credit facilities
being executed at such time, or that include language relating to the
termination of the availability of the LIBOR Rate or the screen rate used in
determining the LIBOR Rate, are being executed or amended, as applicable to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate or
the screen rate used in determining the LIBOR Rate, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for U.S. dollar syndicated loans
in the United States at such time, and shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Core Margin
or the Applicable Transition Margin, as applicable).

Notwithstanding anything to the contrary in Section 11.12, any amendment
resulting from a notification pursuant to clause (d)(i) shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Notwithstanding anything to the contrary in
Section 11.12, any amendment resulting from a notification pursuant to clause
(d)(ii) shall become effective on the date that Lenders comprising Required
Lenders have delivered to the Administrative Agent written  notice that such
Required Lenders accept such amendment.

Section 2.12 Increased Costs; Change in Legality.   If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, liquidity or similar requirement against property of,
deposits with or for the account of, or credit extended by or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBOR Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
the Loans made by such Lender; or

(iii) subject any Lender to any Taxes (other than (A) Indemnified Taxes or Other
Taxes indemnified pursuant to Section 2.15, (B) Taxes described in clauses (b)
through (f) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its Loans, principal, letters of credit, Commitments or other Obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), then the Borrower will

 

AMERICAS 101798741

52

 

 



 

pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered; it being
understood that this Section 2.12 shall not apply to Taxes that are Indemnified
Taxes or Other Taxes indemnified pursuant to Section 2.15.

(e) If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding Capital Requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company, for any such reduction suffered.

(f) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section 2.12 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive and binding absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(g) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that (i) the Borrower shall not be required
to compensate a Lender for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor, (ii) if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to indicate the period of retroactive effect
thereof and (iii) such increased costs or reductions shall only be payable by
the Borrower to the applicable Lender under this Section 2.12 to the extent that
such Lender is generally imposing such charges on similarly situated borrowers.

(h) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Loan or to give
effect to its obligations as contemplated hereby with respect to any Loan, then,
by written notice to the Borrower and to the Administrative Agent, such Lender
may declare that Loans will not thereafter (for the duration of such
unlawfulness (as determined in good faith by such Lender)) be made by such
Lender hereunder (or be continued for additional Interest Periods) and the
Borrower shall either (x) if the affected Loan is then being made initially,
cancel the respective Credit Extension by giving the Administrative Agent
telephonic notice (confirmed in writing) on the same date or the next Business
Day that the Borrower was notified by the affected Lender or the Administrative
Agent or (y) if the affected Loan is then outstanding, upon at least three
Business Days’ written notice to the Administrative Agent, repay such affected
Loan of such Lender (within the time period required by the applicable law or
governmental rule, governmental regulation or governmental order) in full in
accordance with the applicable requirements of Section 2.14;  provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated the same pursuant to this Section 2.12(e).

(i) For purposes of clause (e) of this Section 2.12, a notice to the Borrower by
any Lender shall be effective as to each Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrower.



 

AMERICAS 101798741

53

 

 



 

Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Loan earlier than the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the failure to borrow, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (whether or not such
notice is permitted to be withdrawn by the Borrower), or (c) the assignment of
any Loan earlier than the last day of the Interest Period applicable thereto as
a result of a request by the Borrower pursuant to Section 2.16, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits).  Each Lender shall calculate any amount or amounts in good faith and
in a commercially reasonable manner.  A certificate of any Lender setting forth
in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13 shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
Notwithstanding the foregoing, this Section 2.13 shall not apply to losses,
costs or expenses resulting from Taxes, as to which Section 2.15 shall govern.

 

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.   The
Borrower shall make each payment required to be made hereunder or under any
other Loan Document (whether of principal, interest, fees or of amounts payable
under Section 2.12,  2.13 or 2.15, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 1211
Avenue of the Americas, New York, New York, 10036; Attn: Credit Administration
Department, except that payments pursuant to Sections 2.12,  2.13,  2.15 and
11.03 shall be made directly to the persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars.

 

(a) Subject to Section 9.01, if at any time insufficient funds are received by
and available to the Administrative Agent to pay in full all amounts of
principal, premium, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest, premium and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest, premium and fees then due to such parties and (ii) second,
towards payment of principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(b) If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 11.08) or otherwise (including by exercise of its
rights under the Security Documents), obtain payment in respect of any principal
of or premium or interest on any of its Revolving Loans, Core Term Loans or
Transition Term Loans, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Core Term Loans or
Transition Term Loans and accrued interest thereon than the proportion received
by any other Lender entitled thereto, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Core Term Loans or Transition Term Loans of other Lenders to
the extent necessary so that the benefit of all

 

AMERICAS 101798741

54

 

 



 

such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest and premium on their
respective Revolving Loans, Core Term Loans or Transition Term Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.14(c) shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Core Term Loans or Transition Term Loans to any Eligible
Assignee or participant, other than to any Company or any Affiliate thereof (as
to which the provisions of this Section 2.14(c) shall apply).  Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation. If under applicable Insolvency Law any Secured Party receives a
secured claim in lieu of a setoff or counterclaim to which this Section 2.14(c)
applies, such Secured Party shall to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent with the rights to which
the Secured Party is entitled under this Section 2.14(c) to share in the
benefits of the recovery of such secured claim.

(c) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c),  2.14(d) or 11.03(e), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.15 Taxes.   Any and all payments by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document shall be made
without setoff, counterclaim or other defense and free and clear of and without
deduction, reduction or withholding for any and all Taxes except as required by
applicable Legal Requirements.  If any amounts on account of Indemnified Taxes
are required to be deducted or withheld from such payments, then (i) the sum
payable by or on behalf of such Loan Party shall be increased as necessary so
that after making all required deductions (including deductions, reductions or
withholdings applicable to additional sums payable under this Section 2.15) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions, reductions or
withholdings been made, (ii) the Borrower shall make such deductions, reductions
or withholdings and (iii) the Borrower shall timely pay to the relevant
Governmental Authority the full amount deducted or withheld in accordance with
applicable Legal Requirements.

 

(a) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent reimburse it for payment of any Other
Taxes.



 

AMERICAS 101798741

55

 

 



 

(b) The Borrower agrees to indemnify the Administrative Agent and each Lender
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder or under any other Loan Document or
any Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) and any penalties, interest and
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (in each case with a
copy delivered concurrently to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(c) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.04(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this clause (d).

(d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes, and in any event within 30 days following any such payment being due by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. If the Borrower fails to pay any Indemnified Taxes
or Other Taxes when due to the appropriate Governmental Authority or fails to
remit to the Administrative Agent the required receipts or other documentary
evidence, the Borrower shall indemnify the Administrative Agent and each Lender
for any incremental Taxes or expenses that may become payable by the
Administrative Agent or such Lender, as the case may be, as a result of any such
failure.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent such properly completed and
executed documentation and information reasonably requested by the Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Foreign Lender shall, to the extent it is legally able to
do so, (i) furnish to the Borrower and the Administrative Agent on or prior to
the date it becomes a party hereto, either (a) two accurate and complete
executed copies of U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as
applicable (or successor form) (claiming the benefits of an applicable tax
treaty), (b) two accurate and complete executed copies of U.S. Internal Revenue
Service Forms W-8ECI (or successor form), together with required attachments,
(c) two accurate and complete executed copies of U.S. Internal Revenue Service
Forms W-8IMY (or successor form), (d) two accurate and complete executed copies
of U.S. Internal Revenue Service Forms W-8EXP (or successor form) or (e) if such
Foreign Lender is relying on the so-called “portfolio

 

AMERICAS 101798741

56

 

 



 

interest exemption,” an accurate and complete originally executed “Portfolio
Interest Certificate” in the form of Exhibit H and two accurate and complete
executed copies of U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as
applicable (or successor form), in the case of each of the preceding clauses (a)
through (e), together with any required schedules or attachments, certifying, in
each case, to such Foreign Lender’s legal entitlement to an exemption or
reduction from U.S. federal withholding tax with respect to all payments
hereunder, (ii) promptly notify the Borrower and the Administrative Agent if
such Foreign Lender no longer qualifies for the exemption or reduction that it
previously claimed as a result of change in such Foreign Lender’s circumstances,
and (iii) to the extent it may lawfully do so at such times, provide a new Form
W-8BEN or W-8BEN-E, as applicable (or successor form), Form W-8ECI (or successor
form), Form W-8IMY (or successor form), Form W-8EXP (or successor form) and/or
Portfolio Interest Certificate upon the expiration or obsolescence of any
previously delivered form, or at any other time upon the reasonable request of
the Borrower or the Administrative Agent, to reconfirm any complete exemption
from, or any entitlement to a reduction in, U.S. federal withholding tax with
respect to any payment hereunder. Each Lender that is not a Foreign Lender shall
(i) furnish to the Borrower and the Administrative Agent on or prior to the date
it becomes a party hereto two accurate and complete executed copies of U.S.
Internal Revenue Service Forms W-9 (or successor form) or otherwise establish an
exemption from U.S. backup withholding and (ii) to the extent it may lawfully do
so at such times, provide a new Form W-9 (or successor form) upon the expiration
or obsolescence of any previously delivered form, or at any other time upon the
reasonable request of the Borrower or the Administrative Agent, to reconfirm its
complete exemption from U.S. federal withholding tax with respect to any payment
hereunder. The Administrative Agent shall (i) furnish to the Borrower on or
prior to the date it becomes a party hereto two accurate and complete executed
copies of U.S. Internal Revenue Service Form W-8IMY (or successor form),
together with required withholding statement and any other required documents,
and (ii) provide a new Form W-8IMY (or successor form), together with required
withholding statement and any other required documents, upon the expiration or
obsolescence of any previously delivered form or at any other time upon the
reasonable request of the Borrower.

(f) If a payment made to a Lender under any Loan Document may be subject to U.S.
federal withholding Tax imposed under FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such times reasonably requested by the Borrower and the
Administrative Agent, (A) such documentation prescribed by applicable Legal
Requirements (including as prescribed by Section 1471(b)(3)(C)(i) of the Code),
and (B) such other documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA, or to determine
the amount to deduct and withhold from such payment, or notify the
Administrative Agent and the Borrower that such Lender is not in compliance with
FATCA. Solely for purposes of this Section 2.15(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(g) If the Administrative Agent or a Lender (or an assignee) determines in its
sole discretion that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.15 with respect to the Indemnified Taxes or the Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender (or assignee) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided,
 however, that if the Administrative Agent or such Lender (or assignee) is
required to repay all or a portion of such refund to the relevant Governmental
Authority, the Borrower, upon the request of the Administrative Agent or such
Lender (or

 

AMERICAS 101798741

57

 

 



 

assignee), shall repay the amount paid over to the Borrower that is required to
be repaid (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender (or assignee)
within three Business Days after receipt of written notice that the
Administrative Agent or such Lender (or assignee) is required to repay such
refund (or a portion thereof) to such Governmental Authority. Nothing contained
in this Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to the Borrower or any other person.
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender (or assignee) be required to pay any amount to the Borrower
the payment of which would place the Administrative Agent or such Lender (or
assignee) in a less favorable net after-tax position than the Administrative
Agent or such Lender (or assignee) would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations.  If any Lender requests compensation under
Section 2.12(a) or (b), or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall, if requested by the Borrower,
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
materially amounts payable pursuant to Section 2.12(a),  2.12(b) or 2.15, as the
case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense, (iii) would not require such Lender to take any
action inconsistent with its internal policies or legal or regulatory
restrictions, and (iv) would not otherwise be disadvantageous to such Lender.
The Borrower shall pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment. A certificate setting
forth such costs and expenses submitted by such Lender to the Administrative
Agent shall be conclusive absent manifest error.

(b) Replacement of Lenders. In the event (i) any Lender delivers a certificate
requesting compensation pursuant to Section 2.12(a) or (b), (ii) any Lender
delivers a notice described in Section 2.12(e), (iii) the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority on
account of any Lender pursuant to Section 2.15, (iv) any Lender refuses to
consent to any amendment, waiver or other modification of any Loan Document
requested by the Borrower  that requires the consent of 100% of the Lenders or
100% of all affected Lenders and which, in each case, has been consented to by
the Required Lenders or (v) any Lender becomes a Defaulting Lender, the Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 11.04(b)), upon notice to such Lender
and the Administrative Agent, require such Lender to transfer and assign,
without recourse (in accordance with and subject to restrictions contained in
Section 11.04;  provided that the failure of such assigning Lender to execute an
Assignment and Acceptance shall not affect the validity and effect of such
assignment), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee which shall assume such assigned obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided, that (w) except in the case of clause (iv) above if the effect of such
amendment, waiver or other modification of the applicable Loan Document would
cure any Default then ongoing, no Default shall have occurred and be continuing,
(x) such assignment shall not conflict with any applicable Legal Requirement,
(y) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest and any prepayment premium or penalty (if any) accrued
to the date of such payment on the outstanding Loans of such Lender affected by
such assignment plus all Fees and other amounts owing to or accrued for the
account of such

 

AMERICAS 101798741

58

 

 



 

Lender hereunder (including any amounts under Sections 2.12 and 2.13); provided,
 further, that, if prior to any such transfer and assignment the circumstances
or event that resulted in such Lender’s claim for compensation under Section
2.13(a) or (b) or notice under Section 2.12(e) or the amounts paid pursuant to
Section 2.15, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.12(e), or
cease to result in amounts being payable under Section 2.15, as the case may be
(including as a result of any action taken by such Lender pursuant to clause (a)
of this Section 2.16), or if such Lender shall waive its right to claim further
compensation under Section 2.12(a) or (b) in respect of such circumstances or
event or shall withdraw its notice under Section 2.12(e) or shall waive its
right to further payments under Section 2.15 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.16(b).  

(c) Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender,” and the amount of such
Defaulting Lender’s Revolving Commitment, Revolving Loans, Core Term
Commitments, Transition Term Commitments, Core Term Loans and Transition Term
Loans shall be excluded for purposes of voting, and the calculation of voting,
on any matters (including the granting of any consents or waivers) with respect
to any of the Loan Documents, except that the amount of such Defaulting Lender’s
Revolving Commitment, Revolving Loans, Core Term Commitments, Core Term Loans
and Transition Term Loans shall be included for purposes of voting, and the
calculation of voting, on the matters set forth in Sections 11.02(b)(i)-(viii)
and 11.02(b)(xi)-(xii) (including the granting of any consents or waivers) only
to the extent that any such matter disproportionately affects such Defaulting
Lender; (ii) to the extent permitted by applicable Legal Requirements, until
such time as the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero, (A) any optional prepayment of the Revolving Loans
pursuant to Section 2.10(a) shall, if the Borrower so directs at the time of
making such optional prepayment, be applied to the Revolving Loans of other
Revolving Lenders in accordance with Section 2.10 as if such Defaulting Lender
had no Revolving Loans outstanding and the Revolving Exposure of such Defaulting
Lender were zero, and (B) any mandatory prepayment of the Revolving Loans
pursuant to Section 2.10 shall, if the Borrower so directs at the time of making
such mandatory prepayment, be applied to the Revolving Loans and Revolving
Exposure of other Revolving Lenders (but not to the Revolving Loans and
Revolving Exposure of such Defaulting Lender) in accordance with Section 2.10 as
if such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender, it being understood and agreed that the Borrower shall be entitled to
retain any portion of any mandatory prepayment of the Revolving Loans that is
not paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (B); (iii) the amount of such Defaulting Lender’s
Revolving Commitment and Revolving Loans shall be excluded for purposes of
calculating the Commitment Fee payable to Revolving Lenders pursuant to Section
2.05(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; and (iv) the Revolving Exposure of all Lenders as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender. In the event that each of
the Administrative Agent and the Borrower agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such

 

AMERICAS 101798741

59

 

 



 

Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Loans of the other Revolving Lenders
as the Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Revolving
Commitment.

For purposes of this Agreement, (i) “Funding Default” shall mean, with respect
to any Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” shall mean, with
respect to any Defaulting Lender, the period commencing on the date of the
applicable Funding Default and ending on the earliest of the following dates:
(a) the date on which all Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable; (b) with respect
any Funding Default (other than any such Funding Default arising pursuant to
clause (e) of the definition of “Defaulting Lender”), the date on which (1) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Revolving Loan of
such Defaulting Lender (such Revolving Loans being “Defaulted Loans”) or by the
non-pro rata application of any optional or mandatory prepayments of the
Revolving Loans in accordance with the terms hereof or any combination thereof)
and (2) such Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations under this Agreement with respect to its Revolving Commitment; and
(c) the date on which the Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iii) “Default Excess” shall mean, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Percentage of the aggregate
outstanding principal amount of Revolving Loans of all Revolving Lenders
(calculated as if all Defaulting Lenders (including such Defaulting Lender) had
funded all of their respective Defaulted Loans) over the aggregate outstanding
principal amount of Revolving Loans of such Defaulting Lender.

No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents shall not be excused or otherwise modified, as a result of
any Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that the Borrower may have against such Defaulting Lender
with respect to any Funding Default and that the Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.

Section 2.17 Nature of Obligations.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement or any other Loan Document, it is understood and agreed by the various
parties to this Agreement that all Obligations to repay principal of, interest
on, and all other amounts with respect to, all Loans and all other Obligations
pursuant to this Agreement and each other Loan Document (including all fees,
indemnities, taxes and other Obligations in connection therewith or in
connection with the related Revolving Commitments) shall constitute the
obligations of the Borrower. In addition to the direct obligations of the
Borrower with respect to Obligations as described above, all such Obligations
shall be guaranteed pursuant to, and in accordance with the terms of, the
Guarantees.

(b) The obligations of the Borrower with respect to the Obligations are
independent of the obligations of the Guarantors under the Guarantees of such
Obligations, and a separate action or actions may be brought and prosecuted
against the Borrower and each Guarantor (in its capacity as a Guarantor),
whether or not any Guarantor is joined in any such action or actions.  The
Borrower waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. 



 

AMERICAS 101798741

60

 

 



 

(c) The Borrower authorizes the Administrative Agent, the Collateral Agent and
the Lenders without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to, to the maximum extent permitted by applicable
law and the Loan Documents:

(i)exercise or refrain from exercising rights against any Guarantor or others or
otherwise act or refrain from acting;

(ii)release or substitute endorsers, Guarantors or other obligors;

(iii)settle or compromise any of the Obligations of any other Loan Party, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Lenders;

(iv)apply any sums paid by any other person, howsoever realized to any liability
or liabilities of the Borrower or other person regardless of what liability or
liabilities of such other Borrower or other person remain unpaid; and/or

(v)consent to or waive any breach of, or act, omission or default under, this
Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any person.

(d) It is not necessary for the Administrative Agent, the Collateral Agent or
any Lender to inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall constitute the obligations of
the Borrower.

(e) The Borrower waives any right to require the Administrative Agent, the
Collateral Agent or the Lenders to (a) proceed against any Guarantor or any
other party, (b) proceed against or exhaust any security held from the Borrower,
any Guarantor or any other party or (c) pursue any other remedy in the
Administrative Agent’s, the Collateral Agent’s or the Lenders’ power
whatsoever.  The Borrower waives any defense based on or arising out of
suretyship or any impairment of security held from the Borrower, any Guarantor
or any other party or on or arising out of any defense of any Guarantor or any
other party other than payment in full in cash of the Obligations, including any
defense based on or arising out of the disability of any Guarantor or any other
party, or the unenforceability of the Obligations or any part thereof from any
cause, in each case other than as a result of the payment in full in cash of the
Obligations.

Section 2.18 Increases of the Core Commitments.

(a) The Borrower may, from time to time after the Initial Borrowing Date, but no
later than 18 months after the Closing Date, request to increase the then
effective aggregate principal amount of the Core Term Commitments and make
additional Core Term Loans pursuant thereto (such Core Term Loans, “Incremental
Core Term Loans”);  provided that:

(i) the aggregate principal amount of all increases in the Core Term Commitments
pursuant to this Section 2.18 and the aggregate principal amount of all
Incremental Core Term Loans made pursuant thereto shall not exceed $100,000,000,
and the aggregate principal amount of any requested increase shall be in a
minimum amount of

 

AMERICAS 101798741

61

 

 



 

$10,000,000 (or such lower amount that represents all remaining availability
pursuant to this Section 2.18);

(ii) the Incremental Core Term Loans shall be used by the Borrower or any other
Loan Party solely to finance the acquisition of one or more Additional Vessels;

(iii) the Incremental Core Term Loans shall not exceed an amount equal to the
lesser of (x) 55% of the Fair Market Value of the Additional Vessels financed
thereby (with Vessel Appraisals used to determine such Fair Market Value dated
no earlier than 30 days prior to the acquisition of such Additional Vessel) and
(y) an amount that would cause the ratio of (I) the outstanding principal amount
of the Core Term Facility (after giving effect to the Incremental Core Term
Loans) and any drawn amount under the Revolving Facility to (II) the aggregate
Fair Market Value of all Core Collateral Vessels (including such Additional
Vessels) (with each Vessel Appraisal used to determine the Fair Market Value to
be dated no earlier than 30 days prior to the applicable testing date) (such
ratio, the “LTV Ratio”) to be not greater than the LTV Ratio immediately prior
to the incurrence of the Incremental Core Term Loans;

(iv) the Borrower and the Guarantors shall execute and deliver such agreements,
instruments and documents and take such other actions as may be reasonably
requested by the Administrative Agent in connection with such increases and at
the time of any such proposed increase;

(v) immediately after giving effect to any such increase and/or the incurrence
of any such Incremental Core Term Loans and the application of proceeds
therefrom, the Borrower shall be in compliance with the Financial Covenants;

(vi) (x) no Default shall have occurred and be continuing or would occur after
giving effect to such increase and the application of proceeds therefrom and (y)
both immediately before and after giving effect to any such increase and the
application of proceeds therefrom, each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document
shall be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the date of such increase with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date); and

(vii) the terms of any Incremental Core Term Loans shall be substantially
identical to the terms of the Initial Core Term Loans.

(b) Any request under this Section 2.18 shall be submitted by the Borrower in
writing to the Administrative Agent (which shall promptly forward copies to the
Lenders) or to any individual Lender.  The Borrower may also specify any fees
offered to those Core Lenders (the “Increasing Lenders”) that agree to increase
the principal amount of their Core Term Commitments and make Incremental
Core Term Loans pursuant thereto, which fees may be variable based upon the
amount by which any such Core Lender is willing to increase the amount of its
Core Term Commitment and make Incremental Core Term Loans pursuant thereto.  No
Lender shall have any obligation, express or implied, to offer to increase the
aggregate amount of its Core Term Commitment, Transition Term Commitment or
Revolving

 

AMERICAS 101798741

62

 

 



 

Commitment.  Only the consent of each Increasing Lender shall be required for an
increase in the aggregate amount of the Core Term Commitments pursuant to this
Section 2.18.  No Core Lender which declines to increase the amount of its
Core Term Commitment may be replaced with respect to its existing Core Term
Commitment as a result thereof without such Core Lender’s consent.

(c) Each Increasing Lender shall as soon as reasonably practicable specify in
writing the amount of the proposed increase of the Core Term Commitments, that
it is willing to assume (provided that any Core Lender not so responding within
twenty Business Days (or such shorter period as may be specified by the
Administrative Agent) shall be deemed to have declined such a request).  The
Borrower may accept some or all of the offered amounts or designate new lenders
that are reasonably acceptable to the Administrative Agent as additional Core
Lenders hereunder in accordance with this Section 2.18 (each such new lender
being a “New Core Lender”), which New Core Lenders may assume all or a portion
of the increase in the aggregate amount of the applicable Core Term
Commitments.  The Administrative Agent, in consultation with the Borrower, shall
have discretion jointly to adjust the allocation of the increased aggregate
principal amount of the Core Term Commitments among Increasing Lenders and New
Core Lenders.

(d) Subject to the foregoing, any increase requested by the Borrower shall be
effective upon (A) delivery to the Administrative Agent of each of the following
documents: (i) an originally executed copy of a joinder agreements in form and
substance reasonably satisfactory to the Administrative Agent (each, an
“Incremental Joinder Agreement”) signed by a duly authorized officer of each New
Core Lender (if any); (ii) a notice to the Increasing Lenders and New Core
Lenders, in form and substance reasonably acceptable to the Administrative
Agent, signed by a Financial Officer of the Borrower; (iii) an Officer’s
Certificate of the Borrower, in form and substance reasonably acceptable to the
Administrative Agent; (iv) to the extent requested by any New Core Lender or
Increasing Lender, executed Notes issued by the Borrower in accordance with
Section 2.04(e); (v) an amendment (an “Incremental Core Term Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Guarantor, each Increasing Lender (if any), each New Core Lender
(if any) and the Administrative Agent; and (vi) any other certificates or
documents that the Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent, and
(B) satisfaction on the effective date of the Incremental Core Term Loan
Amendment of (x) each of the conditions specified in Section 4.02 (it being
understood that all references to “the date of such Credit Extension” or similar
language in Section 4.02 shall be deemed to refer to the effective date of the
Incremental Core Term Loan Amendment), and (y) such other conditions as the
parties thereto shall agree.  Any such increase shall be in an aggregate amount
equal to (A) the amount that Increasing Lenders are willing to assume as
increases to the amount of their Core Term Commitments, plus (B) the amount
offered by New Core Lenders with respect to the Core Term Commitments, as
adjusted by the Borrower and the Administrative Agent pursuant to this Section
2.18.  Notwithstanding anything to the contrary in Section 11.02, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to amend the Loan Documents to the extent necessary or appropriate in
the reasonable opinion of the Administrative Agent to give effect to any
increases pursuant to this Section 2.18.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders on the Closing Date and upon each
Credit Extension thereafter that:

Section 3.01 Organization; Powers. Each Loan Party (a) is duly incorporated or
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the

 

AMERICAS 101798741

63

 

 



 

case may be, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to carry on its
business as now conducted and to own, lease and operate its property, except for
such governmental licenses, authorizations, consents and approvals that the
failure to obtain would not reasonably be expected to result in a Material
Adverse Effect, and (c) is registered, qualified, licensed and in good standing
to do business in every jurisdiction where such qualification is required
(except in such jurisdictions where the failure to so register, qualify, be
licensed or be in good standing would not reasonably be expected to result in a
Material Adverse Effect) and, if applicable qualification as a foreign maritime
entity in such jurisdiction where such qualification is required for ownership
of a Collateral Vessel.

 

Section 3.02 Authorization; Enforceability.  The Loan Documents to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party. Each Loan Document has been duly executed and delivered
by each Loan Party party thereto and constitutes a legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03 No Conflicts; No Default. The Loan Documents (a) do not require any
consent, exemption, authorization or approval of, registration or filing with,
or any other action by, any Governmental Authority or other person, except (i)
such as have been obtained or made and are in full force and effect, (ii)
filings necessary to perfect or maintain the perfection or priority of the Liens
created by the Security Documents and (iii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which
to obtain or perform would not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any Loan
Party, (c) will not violate or result in a default or require any consent or
approval under  any material indenture, instrument, agreement, or other document
binding upon any Company or any of its property or to which any Company or any
of its property is subject, or give rise to a right thereunder to require any
payment to be made by any Company, (d) will not violate any Legal Requirement,
except to the extent that any such violation, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect and (e)
will not result in the creation or imposition of (or the obligation to create or
impose) any Lien on any property of any Company, other than the Liens created by
the Security Documents. No Default or Event of Default has occurred and is
continuing.

 

Section 3.04 Financial Statements; Projections.  The Borrower has heretofore
delivered to the Lenders (i) the audited consolidated balance sheets and related
consolidated statements of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries as of the fiscal years ended December 31, 2016,
December 31, 2017 and December 31, 2018 and (ii) the unaudited consolidated
balance sheets and related consolidated statements of operations, stockholders’
equity and cash flows of Holdings and its Subsidiaries, for the fiscal quarter
ended September 30, 2019.  Such financial statements, and all financial
statements delivered pursuant to Sections 5.01(a) and (b), have been prepared in
accordance with GAAP consistently applied throughout the applicable period
covered, respectively, thereby and present fairly and accurately in all material
respects the financial condition and results of operations and, if applicable,
cash flows of Holdings, the Borrower and  its Subsidiaries, in each case, as of
the dates and for the periods to which they relate (subject, in the case of
interim financial statements, to normal year-end audit adjustments and the
absence of footnotes). Except as set forth in such financial statements, as of
the Closing Date, there are no liabilities of Holdings, the Borrower or any of
their respective Subsidiaries of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, that would reasonably be
expected to have a Material Adverse Effect.

 



 

AMERICAS 101798741

64

 

 



 

(c) The Borrower has heretofore delivered to the Lenders the forecasts of
financial performance consisting of projected income statements, balance sheets
and cash flows of Holdings and its Subsidiaries, for the fiscal years
2019-2022 (the “Projections”) and the assumptions upon which the Projections are
based.  The Projections have been prepared in good faith by the Borrower based
upon assumptions that are reasonable at the time made and at the time the
related Projections are made available to the Lenders (it being understood by
the parties that projections by their nature are inherently uncertain, no
assurances are being given that the results reflected in such Projections will
be achieved, that actual results may differ and that such differences may be
material).

(d) Since September 30, 2019, there has been no event, change, effect,
circumstance, condition, development or occurrence that has had, or would
reasonably be expected to result in, a Material Adverse Effect.

Section 3.05 Properties.     Each Loan Party has good and marketable title to,
or valid leasehold interests in, all Collateral free and clear of all Liens and
irregularities, deficiencies and defects in title except for Permitted Liens and
minor irregularities, deficiencies and defects in title that, individually or in
the aggregate, do not, and would not reasonably be expected to, interfere with
its ability to conduct its business as currently conducted or to utilize such
property for its intended purpose. The tangible property of the Loan Parties (x)
taken as a whole, (i) is in good operating order, condition and repair (ordinary
wear and tear excepted), but excluding, for purposes of this clause (i), the
Collateral Vessels (which are covered by Section 5.16) and (ii) constitutes all
the tangible property which is required for the business and operations of the
Loan Parties as presently conducted and (y) with respect to Collateral Vessels,
satisfies the requirements set forth in Section 5.16.

 

(a) Each Loan Party owns or has rights to use all of its tangible property and
all rights with respect to any of the foregoing used in, necessary for or
material to such Loan Party’s business as currently conducted, subject to
Permitted Liens. The use by each Loan Party of its tangible property and all
such rights with respect to the foregoing do not infringe on the rights or other
interests of any person, other than any infringement that would not reasonably
be expected to result in a Material Adverse Effect. No claim has been made upon
any Loan Party and remains outstanding that any Loan Party’s use of any of its
tangible property does or may violate the rights of any third party that has
had, or would reasonably be expected to result in, a Material Adverse Effect.

Section 3.06 [Reserved].

 

Section 3.07 Equity Interests and Subsidiaries.   Schedule 3.07(a) sets forth,
as of the Closing Date and after giving effect to the Transactions, a list of
(i) each Company and each such Company’s jurisdiction of incorporation or
organization, and (ii) the number of each class of each Company’s Equity
Interests authorized, and the number outstanding, and the number of Equity
Interests covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights. All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and (x) all Equity
Interests of the Borrower are directly owned by Holdings and (y) all Equity
Interests of each Subsidiary Guarantor are owned by the Borrower directly or
indirectly through other Subsidiary Guarantors.  Each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by (or purporting to be pledged by) it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
any Permitted Liens that arise by operation of applicable Legal Requirements and
are not voluntarily granted.  As of the Closing Date, except as set forth in
Schedule 3.07(a), there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests (or any
economic or voting interests therein).

 



 

AMERICAS 101798741

65

 

 



 

(b) No consent of any person, including any general or limited partner, any
other member or manager of a limited liability company, any shareholder, any
other trust beneficiary or derivative counterparty, is necessary in connection
with the creation, perfection or First Priority Lien status (or the maintenance
thereof) of the security interest of the Collateral Agent in any Equity
Interests pledged to the Collateral Agent under the Security Documents or the
exercise by the Collateral Agent or any Lender of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect of
such Equity Interests as provided therein.

(c) A complete and accurate organization chart, showing the ownership structure
of the Loan Parties as of the Closing Date, after giving effect to the
Transactions, is set forth on Schedule 3.07(c).

(d) As of the Closing Date (or, with respect to clauses (I) and (II) of the
parenthetical contained in clause (x) below, as of the date and/or for the
period described therein), (x) the Subsidiaries of Holdings set forth on
Schedule 3.07(a) are, in addition to the Borrower, the only direct Subsidiaries
of Holdings and (y) other than with respect to the Borrower, (i) all such direct
Subsidiaries, and all assets other than cash and Cash Equivalents directly held
by Holdings, are either immaterial or non-operational and (ii) no such direct
Subsidiary (I) owns or charters a vessel to or from a third party, (II) manages
or operates a vessel or (III) is otherwise party to a vessel charter or hiring
agreement with a third party, in each case, except in the capacity as agent for
a Subsidiary (other than for purposes of accepting payments).

Section 4.01 Litigation; Compliance with Legal Requirements.  There are no
actions, suits, claims, disputes, proceedings or, to the knowledge of any Loan
Party, investigations at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Loan Party, threatened against
any Company or any business, property or rights of any Company (i) that purport
to affect or involve any Loan Document or, as of the Closing Date, any of the
Transactions or (ii) that have resulted, or would reasonably be expected to
result, in a Material Adverse Effect.

 

(a) Each Company is in compliance with all Legal Requirements of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property, except such
non-compliance as would not reasonably be expected to result in a Material
Adverse Effect.

Section 4.02 Agreements. No Company is a party to or has violated any agreement,
instrument or other document to which it is a party, or is subject to any
corporate or other constitutional restriction, or any restriction (including
under its Organizational Documents) to which it is subject, that has resulted,
or would reasonably be expected to result, in a Material Adverse Effect.

 

Section 4.03 Federal Reserve Regulations. (a) No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing, buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with,
Regulation U or X. The pledge of the Securities Collateral pursuant to the
Pledge Agreement does not violate such regulations.

Section 4.04 Investment Company Act; etc.. No Loan Party is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 



 

AMERICAS 101798741

66

 

 



 

Section 4.05 Use of Proceeds.  (a) The Borrower will use the proceeds of the
Revolving Loans after the Initial Borrowing Date to finance general corporate
and working capital purposes (including for Capital Expenditures, Permitted
Acquisitions, other Investments, Dividends and Restricted Debt Payments
permitted hereunder).

 

(a) The Borrower will use the proceeds of the Initial Core Term Loans and the
Transition Term Loans solely to finance the Transactions and to pay fees and
expenses in connection therewith.

(b) The Borrower will use the proceeds of any Incremental Core Term Loans solely
for such general corporate and working capital purposes as are necessary or
appropriate to acquire one or more Additional Vessels.

Section 4.06 [Reserved].

Section 4.07 Taxes. Each Company has (a) timely filed or caused to be timely
filed all U.S. federal and material state, local and foreign Tax Returns
required to have been filed by it and all such Tax Returns are true and correct
in all material respects and (b) duly and timely paid or caused to be duly and
timely paid all Taxes (whether or not shown on any Tax Return) due and payable
by it and all assessments received by it, except (i) material Taxes that are
being contested in good faith by appropriate proceedings and for which such
Company has set aside on its books adequate reserves in accordance with GAAP or
(ii) Taxes the nonpayment of which would not reasonably be expected to result in
a Material Adverse Effect.  Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. No Loan Party has
knowledge of any proposed or pending tax assessments, deficiencies, audits or
other proceedings and no proposed or pending tax assessments, deficiencies,
audits or other proceedings have resulted, or would reasonably be expected to
result in, a Material Adverse Effect. No Company has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2).  No Company is a party to any tax sharing or similar agreement.

 

Section 4.08 No Material Misstatements.  As of the Closing Date, the Loan
Parties have disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their respective Subsidiaries are
subject, and all other matters known to any Loan Party, that would reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
Transactions or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other forward looking information, each Loan
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and, if such projected
financial information was delivered prior to the Closing Date, as of the Closing
Date, it being understood that any such projected financial information may vary
from actual results and such variations could be material.

 

Section 4.09 Labor Matters.  There are no strikes, lockouts or slowdowns against
any Company pending or, to the knowledge of the Loan Parties, threatened that
have resulted in, or would reasonably be expected to result in, a Material
Adverse Effect. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable Legal Requirement dealing with such matters in
any manner that has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and

 

AMERICAS 101798741

67

 

 



 

employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company, except to the extent that
the failure to do so has not resulted in, and would not reasonably be expected
to result in, a Material Adverse Effect.

 

Section 4.10 Solvency. Immediately after the consummation of the Transactions to
occur on the Initial Borrowing Date and immediately following the making of each
Credit Extension, and after giving effect to the application of the proceeds of
each Credit Extension, Holdings and its Subsidiaries, on a consolidated basis,
are Solvent.

 

Section 4.11 Employee Benefit Plans.  None of the Companies or any of their
ERISA Affiliates maintains, contributes to, or is obliged to contribute to (or
during the preceding six years maintained, contributed to or had an obligation
to contribute to) any Pension Plan that is subject to the provisions of Title IV
of ERISA or any Multiemployer Plan.

 

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the Companies and each of their ERISA Affiliates are in compliance
with all applicable Legal Requirements, including all applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
with respect to all Employee Benefit Plans, (ii) each Employee Benefit Plan
complies, and is operated and maintained in compliance, with its terms and all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code and the regulations thereunder and (iii) each Employee Benefit Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service (or
an opinion letter or determination letter will be applied for during the
applicable remedial amendment period) and nothing has occurred which is
reasonably likely to prevent, or cause the loss of, such qualification.

(b) Except in relation to (i) any arrangement which provides benefits on death
which are wholly insured and (ii) the UK Pension Plan, none of the Companies or
their Affiliates is, or has at any time in the past six years been, an employer
(for the purposes of sections 38 to 51 of the Pensions Act 2004) in relation to
any UK registered occupational pension scheme (as defined in the Pension Schemes
Act 1993) which is a defined benefit pension plan.

(c) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving an
Employee Benefit Plan (other than routine claims for benefits) or, to the
knowledge of any Loan Party, threatened, which would reasonably be expected to
result in a Material Adverse Effect.

(e) There is no (i) ongoing investigation by the U.K. Pensions Regulator (and no
warning notice has been issued by the U.K. Pensions Regulator to Holdings or any
Subsidiary of Holdings) which may lead to the issue of a Financial Support
Direction or a Contribution Notice or (ii) Financial Support Direction or
Contribution Notice that has been issued, to Holdings or any Subsidiary of
Holdings, imposing an aggregate liability with respect to the UK Pension Plan
which has or would reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable Legal Requirements and has
been maintained, where required, in good standing with applicable regulatory
authorities and rules applicable thereto, including all funding requirements
(including, but not limited to, Part 3 of the U.K. Pensions Act 2004) and the
respective requirements of the governing documents in relation to any such
Non-U.S. Plan, (ii) there are no actions, suits or claims (other than routine

 

AMERICAS 101798741

68

 

 



 

claims for benefits) pending or, to the knowledge of any Loan Party, threatened
against Holdings or any Subsidiary of Holdings in respect of any Non-U.S. Plan,
and (iii) no Non-U.S. Plan has been terminated or wound-up and no actions or
proceedings have been taken or instituted to terminate or wind-up such a
Non-U.S. Plan.

Section 4.12 Environmental Matters. Except as would not reasonably be expected
to result in a Material Adverse Effect:

 

(i) the Companies and their businesses, operations, Real Property and Vessels
are in compliance with all applicable Environmental Laws, and none of the
Companies have any material liability under, any applicable Environmental Law or
relating to any Environmental Claim;

(ii) the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and their ownership, lease,
operation and use of any Real Property and Vessel, under all applicable
Environmental Laws. The Companies are in compliance with the terms and
conditions of such Environmental Permits, and all such Environmental Permits are
valid and in good standing;

(iii) there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials by
any Company or, to the knowledge of the Loan Parties, by any other person on,
at, under or from any Real Property or Vessel, or facility presently or formerly
owned, leased or operated by any of the Companies or their predecessors in
interest, or at any other location that has resulted in, or is reasonably likely
to result in an Environmental Claim against any of the Companies or otherwise
related to any Real Property or the operation of any Vessel;

(iv) there is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against any of the Companies relating to any Real Property
or Vessel currently or formerly owned, leased or operated by any of the
Companies or relating to the operations of any of the Companies, and, to the
knowledge of the Loan Parties, there are no actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to form the basis of
such an Environmental Claim;

(v) no Real Property, Vessel or facility owned, operated or leased by the
Companies and, to the knowledge of the Loan Parties, no Real Property or
facility formerly owned, operated or leased by any of the Companies or any of
their predecessors in interest is (i) listed or, to the knowledge of the Loan
Parties, proposed for listing on the National Priorities List as defined in and
promulgated pursuant to CERCLA or (ii) included on any similar list maintained
by any Governmental Authority that indicates that any Company has or may have an
obligation to undertake investigatory or remediation obligations under
applicable Environmental Laws; and

(vi) no Lien has been recorded or threatened under any Environmental Law with
respect to any Real Property, Vessel or any other vessel or property of the
Companies.

Section 4.13 Insurance.  Schedule 3.20 sets forth a true, complete and accurate
description in reasonable detail of all Required Insurance. Each Loan Party (i)
has insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations and (ii) maintains the Required Insurance.  All insurance
(including Required Insurance) maintained by each Loan Party is in full force
and effect, all premiums due have been duly paid, no Loan Party has received
notice of violation, invalidity, or cancellation thereof. Each Collateral Vessel
owned by a Loan Party and the use and operation thereof comply in all material
respects with the Required Insurance, and there exists no material payment or
other default under any such Required Insurance.

 



 

AMERICAS 101798741

69

 

 



 

Section 4.14 Security Documents.  The Pledge Agreement, upon execution and
delivery thereof by the parties thereto, is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Liens on, and security interests in, the Pledge
Agreement Collateral and (x) when financing statements in appropriate form are
filed in the relevant filing offices identified in the Pledge Agreement,
Collateral with respect to which a security interest may be perfected by filing
of a financing statement or (y) upon the taking of possession or control by the
Collateral Agent of the Pledge Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control has been given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Document), the Liens created by the Pledge Agreement in such Pledge Agreement
Collateral shall constitute fully perfected First Priority Liens in each case
subject to no Liens other than Permitted Liens.

 

(a) Each Account Control Agreement is effective to create “control” by the
Collateral Agent over each Earnings Account held at the Collateral Agent.  

(b) Each Collateral Vessel Mortgage is effective to create, in favor of the
Security Trustee, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable (except as such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law) a first priority preferred ship mortgage Lien
on the Collateral Vessel subject to such Collateral Vessel Mortgage and the
proceeds thereof, subject only to Permitted Liens, and when the Collateral
Vessel Mortgage is recorded or registered in accordance with the laws of the
relevant Acceptable Flag Jurisdiction (or, in the case of any Collateral Vessel
Mortgage executed and delivered after the date thereof in accordance with the
provisions of Section 5.10, when such Collateral Vessel Mortgage is recorded or
registered in accordance with the laws of the relevant Acceptable Flag
Jurisdiction), such Collateral Vessel Mortgage shall constitute a fully
perfected preferred ship mortgage Lien on the Collateral Vessel subject to such
Collateral Vessel Mortgage, in each case, subject to no Liens other than
Permitted Liens.

(c) Each Security Document delivered pursuant to Sections 5.10,  5.11 and 5.14
will, upon execution and delivery thereof, be effective to create in favor of
the Collateral Agent (or, in the case of Collateral Vessel Mortgages, the
Security Trustee), for the benefit of the Secured Parties, a legal, valid and
enforceable (except as such enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, regardless of whether considered in a
proceeding in equity or at law) Lien on, and security interest in, all of the
Borrower’s and Subsidiary Guarantors’ right, title and interest in and to the
Collateral thereunder, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable Legal
Requirements and (ii) upon the taking of possession or control by the Collateral
Agent of such Collateral with respect to which a security interest may be
perfected only by possession or control (which such possession or control has
been given to the Collateral Agent to the extent required by any Security
Document), the Liens in favor of the Collateral Agent created under such
Security Document will constitute perfected First Priority Liens on, and
security interests in, all right, title and interest of the Borrower and the
Subsidiary Guarantors in such Collateral, in each case subject to no Liens other
than Permitted Liens.

Section 4.15 Anti-Terrorism Law; Foreign Corrupt Practices Act.

(a) No Company, none of its directors or officers, and, to the knowledge of the
Loan Parties, none of its Affiliates or employees, is in violation of any Legal
Requirements relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”), and the Uniting and Strengthening

 

AMERICAS 101798741

70

 

 



 

America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

(b) No Company, none of its directors or officers, and to the knowledge of the
Loan Parties, no  Affiliate, employee or broker or other agent of any Company,
where such broker or agent is acting or benefiting solely in such capacity in
connection with the Credit Extensions, is a person with whom dealings are
restricted or prohibited under any Sanctions Laws, either by (i) being
designated on a sanctions list or for being owned or controlled by such
designated person, including U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”), or (ii) being
included on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC or any other sanctions list administered by any other
Sanctions Authority provided such list imposes restrictions or prohibitions or
(iii) being located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions Law broadly prohibiting dealings
with such government, country, or territory (a “Sanctioned Country”); no Company
is in violation of any U.S. or other applicable Sanctions Laws; and the Borrower
will not directly or indirectly use the proceeds of the Credit Extensions or
lend, contribute or otherwise make available such proceeds to any person, for
the purpose of financing the activities of any person with whom dealings are
restricted or prohibited under any Sanctions Laws administered by OFAC or any
other applicable Sanctions Authority, in each case if such activities would
result in a violation of applicable Sanctions Laws by any party to this
Agreement.

(c) No Company and, to the knowledge of the Loan Parties, no directors,
officers, broker or other agent of any Company acting solely in any such
capacity in connection with the Credit Extensions, (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person described in Section 3.22(b) or Section 6.19,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to any executive order or any laws or
regulations administered and enforced by any Sanctions Authority, or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or laws, regulations, and
orders administered and enforced by any Sanctions Authority, in each case under
this Section 3.22(c) if such activities would result in a violation of Sanctions
Laws.

(d) No Company nor any director or officer of any Company, and to the knowledge
of the Loan Parties, no agent, employee nor Affiliate of any Company, has, in
the course of its actions for, or on behalf of, any Company, directly or
indirectly, in violation of applicable Anti-Corruption Laws  (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity or to influence official
action, (ii) made or taken an act in furtherance of any unlawful payment to any
foreign or domestic government official or employee, (iii) made or taken in an
act in furtherance of any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment or benefit to any foreign or domestic
government official or employee, (iv) is or has at any time within the past five
years engaged in any activity, practice, or conduct proscribed under any
provision of any Anti-Corruption Laws or (v) used the proceeds of any Loans in a
manner or for a purpose prohibited by any Anti-Corruption Laws. The Borrower (x)
has instituted and maintains policies and procedures designed to ensure
compliance by each Company with the foregoing and (y) has and will maintain in
place adequate procedures designed to prevent any person who, directly or
indirectly, performs or has performed services for or on behalf of the Companies
or any Company from undertaking any conduct in connection with providing such
services to the Companies that would give rise to an offence under section 7 of
the UKBA.  No Company is or has in the last 5 years been notified or otherwise
been made aware that it is the subject of any enforcement proceedings or any
investigation or inquiry by any governmental, administrative, or regulatory body
regarding any offense or alleged offense under any Anti-Corruption Laws, and, to
the knowledge of any Loan Party, no such investigation, inquiry, or proceedings
have been threatened or are pending.



 

AMERICAS 101798741

71

 

 



 

(e) Each Company and, to the best of its knowledge, its Affiliates, directors,
officers and employees has been in the last 5 years and is in compliance with
Sanctions Laws.

Section 4.16 Concerning Collateral Vessels.

(a) The name, record owner (and whether or not such registered owner is a Loan
Party), official number, jurisdiction of registration, build month and year and
flag (which shall be in an Acceptable Flag Jurisdiction) of each Collateral
Vessel as of the Closing Date is set forth on Schedule 1.01(a).  Each Collateral
Vessel owned by a Loan Party is operated in compliance with all applicable Legal
Requirements in all material respects.

(b) Each Loan Party which owns, charters by demise or operates one or more
Collateral Vessels is qualified in all material respects to own, lease or
operate such Collateral Vessels under the laws of its jurisdiction of
incorporation and flag jurisdiction of such Collateral Vessel.

(c) Each Collateral Vessel is classed with an Approved Classification Society,
free of any overdue recommendations, other than as permitted under the
Collateral Vessel Mortgages related thereto.

(d) As of the Closing Date, there is no pending or, to the knowledge of any Loan
Party, threatened condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking of title to, any Collateral Vessel.

(e) Each Collateral Vessel owned by a Loan Party is free and clear of all Liens
other than Permitted Liens.

Section 4.17 Form of Documentation; Citizenship.

No Loan Party is organized in any jurisdiction, and none of the Collateral
Vessels owned by any Loan Party is flagged in any jurisdiction other than an
Acceptable Flag Jurisdiction, and none of the Security Documents is required to
be filed or registered with any Governmental Authority outside the United States
or such Acceptable Flag Jurisdiction to ensure the validity of the Security
Documents (except for registration or recording of each Collateral Vessel
Mortgage in accordance with the Acceptable Flag Jurisdiction of the relevant
Collateral Vessel) and no stamp or similar tax is required to be paid in respect
of the registration of any Security Document or perfection of any security
interest in the Collateral pledged thereunder.

Section 4.18 Compliance with ISM Code and ISPS Code. Each Collateral Vessel
owned, leased or operated by a Loan Party complies with the requirements of the
ISM Code and the ISPS Code in all material respects, including the maintenance
and renewal of valid certificates pursuant thereto.

 

Section 4.19 Threatened Withdrawal of DOC, SMC or ISSC. There is no actual or,
to the knowledge of the Loan Parties, threatened withdrawal of (a) any document
of compliance (“DOC”) issued to an Operator in accordance with rule 13 of the
ISM Code in respect of any of the Collateral Vessels (and, for these purposes,
the “Operator” of a vessel shall mean the person who is concerned with the
operation of such vessel and falls within the definition of “Company” set out in
rule 1.1.2 of the ISM Code), (b) safety management certificate (“SMC”) issued in
respect of any of the Collateral Vessels in accordance with rule 13 of the ISM
Code or (c) the international ship security certificate (“ISSC”) issued pursuant
to the ISPS Code in respect of any of the Collateral Vessels. 

 



 

AMERICAS 101798741

72

 

 



 

Section 4.20 No Immunity.  No Loan Party or any of their respective properties
have any right of immunity on the grounds of sovereignty or otherwise from the
jurisdiction of any court or from setoff or any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of any jurisdiction.

 

Section 4.21 Pari Passu or Priority Status.  The claims of the Administrative
Agent, the Collateral Agent and the Lenders against the Borrower and the other
Loan Parties under this Agreement or the other Loan Documents will rank (a) at
least pari passu with the claims of (i) all unsecured creditors of the Borrower
or any other Loan Party, as the case may be (other than claims of such creditors
to the extent that they are statutorily preferred), and (ii) any other creditor
of the Borrower and (b) senior in priority to the claims of any creditor of  any
Subsidiary Guarantor (other than claims of such creditors to the extent that
they are statutorily preferred).

 

 

Section 4.22 No Undisclosed Commission. There are and will be no commissions,
rebates, premiums or other payments by or to or on account of any Loan Party,
their shareholders or directors in connection with the Core Term Facility, the
Revolving Facility or the Transactions as a whole other than as disclosed to the
Administrative Agent in writing.

 

 

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund any initial Credit Extension on the Initial Borrowing Date
requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 4.01.

 

(a) Closing Date.  On or prior to the Initial Borrowing Date, (i) the Closing
Date shall have occurred and (ii) the Borrower shall have delivered to the
Administrative Agent for the account of each Lender that has requested the same,
a Note executed in accordance with Section 2.04.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Initial Borrowing Date, certifying (A) that attached thereto is a true
and complete copy of each Organizational Document of such Loan Party certified
(to the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of customary powers of attorney (if
any), resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the making of the
Credit Extensions hereunder, and that such powers of attorney and/or resolutions
have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith and the
other Loan Documents on behalf of such Loan Party (together with a certificate
of another officer as to the incumbency and specimen signature of the secretary
or assistant secretary executing the certificate required by this clause (i));
and

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date and a “bring down” good standing
certificate of each Loan Party as

 

AMERICAS 101798741

73

 

 



 

of the Initial Borrowing Date (or, in each case, local equivalent thereof), in
each case, from such Secretary of State.

(c) Officer’s Certificate. The Administrative Agent shall have received an
Officer’s Certificate of the Borrower, dated the Initial Borrowing Date,
confirming compliance with the conditions precedent set forth in this Section
4.01.

(d) Transactions, Etc.

(i) In connection with the Refinancing, evidence that all Indebtedness under the
Existing Debt Agreements has been (or substantially simultaneously with the
funding of the Initial Core Term Loans, any Revolving Loans incurred on the
Initial Borrowing Date and the Transition Term Loans hereunder, shall be)
prepaid or repaid (or, with respect to the 2023 Notes, acquired by Holdings) in
full and all commitments relating thereto terminated and all security interests
granted and guarantees provided in connection therewith released. After giving
effect to the Transactions on the Initial Borrowing Date, and the initial Credit
Extension hereunder, the Borrower shall have no Indebtedness or Contingent
Obligations, except (i) Indebtedness incurred (A) pursuant to this Agreement and
the other Loan Documents and (B) in the ordinary course of trade with respect to
the Collateral Vessels and other Vessels owned or operated by its Subsidiaries,
and (ii) Indebtedness listed on Schedule 6.01(b).

(ii) The Collateral Agent, for the benefit of the Secured Parties, shall have
been granted (to the extent required on the Initial Borrowing Date) First
Priority Liens and security interests in the Collateral.

(iii) Each of the Collateral Vessel Mortgages required to be recorded on the
Initial Borrowing Date shall have been executed and delivered to the Security
Trustee for submission to the appropriate ship registry of the applicable
Acceptable Flag Jurisdiction for filing and recording (with adequate
arrangements for a copy to be delivered to the Security Trustee upon filing and
recordation thereof) and all actions reasonably necessary or advisable in
connection therewith (and in connection with the other Collateral) shall have
been taken.

(e) Financial Statements. The Administrative Agent shall have received the
historical financial statements and projections described in Section 3.04 (it
being understood and agreed that the Administrative Agent has received such
historical financial statements and projections).

(f) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents and the Lenders favorable written opinions from
Holland & Knight LLP, counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent (i) dated the Initial
Borrowing Date, (ii) addressed to the Agents and the Lenders (and allowing for
reliance by their permitted successors and assigns on customary terms) and (iii)
covering such matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.

(g) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit I (appropriately completed), dated
the Initial Borrowing Date and signed by the chief financial officer of
Holdings, certifying that Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transactions are Solvent.



 

AMERICAS 101798741

74

 

 



 

(h) Fees. The Agents and the Lenders shall have received all amounts due and
payable under any Loan Document, the Commitment Letter, the Fee Letter and the
Agency Fee Letter on or prior to the Initial Borrowing Date, including all Fees
and all reasonable and documented costs, expenses (including legal fees and
expenses of White & Case LLP and other counsel to the Agents and recording taxes
and fees) and other compensation and amounts required to be reimbursed or paid
by the Loan Parties hereunder, under any other Loan Document, the Commitment
Letter, the Fee Letter and the Agency Fee Letter, in each case, to the extent
reasonably invoiced at least two (2) Business Days prior to the Initial
Borrowing Date.

(i) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Subordination Agreement, executed by and among Holdings
and the Loan Parties;

(iii) subject to Section 5.14(a), all other certificates, agreements or
instruments necessary to perfect the Collateral Agent’s security interest in all
Equity Interests of the Borrower and each Subsidiary Guarantor and all Deposit
Accounts identified in Annexes C and F of the Pledge Agreement and all other
Investment Property of each Loan Party (as each such term is defined in, and to
the extent required by, the Pledge Agreement);

(iv) UCC financing statements in appropriate form for filing under the UCC in
each U.S. jurisdiction as may be necessary or appropriate or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the First Priority
Liens in all Collateral created, or purported to be created, by the Security
Documents; and

(v) copies, each as of a recent date, of (w) the UCC searches required by the
Administrative Agent, (x) tax and judgment lien searches and pending U.S.
lawsuit searches or equivalent reports or searches listing all effective lien
notices or comparable documents that name any Loan Party as debtor and that are
filed in the state and county jurisdictions in which any Loan Party is organized
or maintains its principal place of business and (y) such other searches that
the Administrative Agent deems reasonably necessary or appropriate.

(j) Insurance.  (i) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.04 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable) (or comparable
language customary in the overseas insurance market) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured (or
comparable language customary in the overseas insurance market), in form and
substance reasonably satisfactory to the Administrative Agent, and (ii) the
Administrative Agent shall be satisfied that the Insurance Deliverables
Requirement shall have been satisfied with respect to each Collateral Vessel.

(k) Bank Regulatory Documentation. To the extent reasonably requested at least
10 Business Days prior to the Initial Borrowing Date, the Borrower shall use its
best efforts to procure that the Administrative Agent and the Lenders shall have
received at least three Business Days before the Initial Borrowing Date, all
necessary and customary documentation and other information required by bank

 

AMERICAS 101798741

75

 

 



 

regulatory authorities, including a Beneficial Ownership Certification in
relation to the Borrower, under or in respect of applicable Anti-Terrorism Laws
or “know-your-customer” Legal Requirements, including the Patriot Act and the
Beneficial Ownership Regulation.

(l) Maritime Registry Searches; Maritime Insurance; Etc. The Administrative
Agent shall have received with respect to each Collateral Vessel:

(i) certified copies of all technical management agreements and commercial
management agreements, if any, and all pooling agreements and charter contracts
having a remaining term in excess of 6 months;

(ii) an undertaking in customary form by V. Ships UK Limited or any other
Acceptable Third Party Technical Manager, as applicable, with respect to such
Collateral Vessel;

(iii) a confirmation of class certificate issued by an Approved Classification
Society showing such Collateral Vessel to be free of overdue recommendations,
issued not more than 10 days prior to the Initial Borrowing Date, and copies of
all ISM Code and ISPS Code documentation for such Collateral Vessel and its
owner or manager, as appropriate, which shall be valid and unexpired;

(iv) a certificate of ownership and encumbrance confirming registration of such
Collateral Vessel under the law and flag of the applicable Acceptable Flag
Jurisdiction, the record owner of the Collateral Vessel, the recording of a
Collateral Vessel Mortgage on such Collateral Vessel in accordance with the law
and flag of the applicable Acceptable Flag Jurisdiction, and all Liens of record
(which shall be only Permitted Liens or Liens to be discharged on or prior to
the Initial Borrowing Date), such certificate to be issued not earlier than 30
days prior to the Initial Borrowing Date, and reasonably satisfactory to the
Administrative Agent; and

(v) a report, addressed to and in form and scope reasonably acceptable to the
Administrative Agent, from a firm of marine insurance brokers reasonably
acceptable to the Administrative Agent (including Marsh and Willis), confirming
the particulars and placement of the marine insurances covering the Collateral
Vessels and their compliance with the provisions hereunder, the endorsement of
loss payable clauses and notices of assignment on the policies, and containing
such other confirmations and undertakings as are customary in the New York
market.

(m) Appointment of Process Agent. The Administrative Agent shall have received a
duly executed letter evidencing the acceptance by International Seaways Ship
Management LLC of its appointment as agent for the service of process for each
Loan Party, which acceptance shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(n) No Material Adverse Effect.  On and as of the Initial Borrowing Date,
nothing shall have occurred since September 30, 2019 (and neither the
Administrative Agent nor any of the Required Lenders shall have become aware of
any condition or circumstance not previously known to them), which the
Administrative Agent or the Required Lenders determine has had or could
reasonably be expected to have a Material Adverse Effect.

(o) Appraisals. The Administrative Agent shall have received a recent Vessel
Appraisal of each Collateral Vessel prepared by two Approved Brokers selected by
the Borrower in form, scope and methodology reasonably acceptable to the
Collateral Agent, addressed to the Collateral Agent and upon which the
Administrative Agent, the Collateral Agent and the Lenders are expressly
permitted to rely;  provided that the Vessel Appraisals delivered to the
Administrative Agent and dated January 2, 2020 and January 8, 2020 shall be
deemed to be acceptable for this purpose.

 



 

AMERICAS 101798741

76

 

 



 

(p) Vessel Collateral Requirements. On or prior to Initial Borrowing Date, the
Vessel Collateral Requirements with respect to each Loan Party and with respect
to each Collateral Vessel shall be satisfied or the Lenders shall have waived
such requirements and/or conditioned such waiver on the satisfaction of such
requirements within a specific period of time, it being understood that all Core
Lenders will be required for a waiver of such requirements with respect to Core
Collateral Vessels and all Transition Term Lenders will be required for a waiver
of such requirements with respect to Transition Collateral Vessels.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to make any Credit Extension (including the initial Credit Extensions on the
Initial Borrowing Date) shall be subject to, and to the satisfaction of, each of
the conditions precedent set forth below.

 

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.

(b) No Default.  At the time of, and after giving effect to the making of, any
Credit Extension and the use of proceeds thereof, no Default shall have occurred
and be continuing.

(c) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document
shall be true and correct in all material respects (or true and correct in all
respects in the case of representations and warranties qualified by materiality
or Material Adverse Effect) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or true and correct in all respects in the case of
representations and warranties qualified by materiality or Material Adverse
Effect) on and as of such earlier date).

(d) Collateral Maintenance Tests. On as of each Credit Extension and immediately
after giving effect to the Loans incurred on such date, the Borrower shall be in
compliance with Sections 6.10(d)Error! Reference source not found. and (e),
based on the most based on the most recent applicable Vessel Appraisal Value.

Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in this Section 4.02 have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with the Administrative Agent, the
Collateral Agent and each Lender that so long as this Agreement shall remain in
effect and until the Commitments have been terminated and the principal of and
interest and premium (if any) on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
contingent indemnification obligations for which no claim or demand has been
made), each Loan Party will, and each Loan Party will cause each of
its  Subsidiaries to:



 

AMERICAS 101798741

77

 

 



 

Section 5.01 Financial Statements, Reports, etc..  Furnish to the Administrative
Agent for distribution to the Lenders:

 

(a) Annual Reports. Within 90 days after the end of each fiscal year of
Holdings, (i) the audited consolidated balance sheet of Holdings and its
Subsidiaries as of the end of such fiscal year and related consolidated
statements of operations, cash flows and stockholders’ equity for such fiscal
year, in comparative form with such financial statements as of the end of, and
for, the preceding fiscal year, and notes thereto, accompanied by an opinion of
Ernst & Young LLP or other independent public accountants of recognized national
standing reasonably satisfactory to the Administrative Agent (which opinion
shall not be qualified as to scope or contain any going concern or other
qualification or exemption), stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings and its Subsidiaries as of the dates
and for the periods specified in accordance with GAAP, and (ii) management’s
discussion and analysis of the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries for such fiscal year, as compared to
the previous fiscal year;

(b) Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings and its Subsidiaries, (i) the
unaudited consolidated balance sheet of Holdings and its Subsidiaries as of the
end of such fiscal quarter and related consolidated statements of operations,
cash flows and stockholders equity for such fiscal quarter and for the then
elapsed portion of the fiscal year, in comparative form with (x) the
consolidated balance sheet as of the end of the immediately preceding fiscal
year and (y) the consolidated statements of operations, cash flows and
stockholders equity for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer of Holdings stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings and its Subsidiaries as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a)(i) of this Section 5.01,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) management’s analysis and discussion of the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries for such fiscal
quarter and for the then elapsed portion of the fiscal year;

(c) Compliance Certificates. (i) Concurrently with any delivery of financial
statements under Sections 5.01(a) and (b), a Compliance Certificate certifying
that no Default exists or, if a Default does exist and is continuing, specifying
in reasonable detail the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) concurrently with any
delivery of financial statements under Section 5.01(a) or (b), a Compliance
Certificate setting forth (w) a list of all Collateral Vessels as of the end of
such fiscal year or fiscal quarter, as the case may be, (x) computations in
reasonable detail and reasonably satisfactory to the Administrative Agent
demonstrating compliance with the Financial Covenants as at the end of such
fiscal year or fiscal quarter, as the case may be, (y) calculations related to,
and determination of, the Applicable Core Margin and the Applicable Commitment
Fee Rate for such period and (z) the Vessel Appraisals required to be delivered
pursuant to Sections 6.10(d) and (e), and (iii) concurrently with any delivery
of financial statements under Section 5.01(a) for each fiscal year, commencing
with the fiscal year ended December 31, 2021, a Sustainability Certificate for
the fiscal year ended immediately prior to such delivery setting forth the
calculations required in the Sustainability Pricing Adjustment Schedule;
 provided that if the Borrower fails to deliver a Sustainability Certificate,
the only consequence shall be an increase to the Applicable Core Margin as set
forth in the Sustainability Pricing Adjustment Schedule and no Default or Event
of Default will result from such failure to deliver the Sustainability
Certificate;

(d) Beneficial Ownership Regulation.  Promptly following any reasonable request
by the Administrative Agent therefor, the Borrower shall provide necessary and
customary information and

 

AMERICAS 101798741

78

 

 



 

documentation reasonably requested by the Administrative Agent or any Lender
(which shall make such request through the Administrative Agent) for purposes of
compliance with the Beneficial Ownership Regulation;

(e) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(f) Budgets. No later than 45 days following the first day of each fiscal year
of the Borrower, a budget (statements of operations), in form reasonably
satisfactory to the Administrative Agent, prepared by the Borrower for each
fiscal month of such fiscal year, and for the following (2) two fiscal years,
prepared in detail of Holdings and its Subsidiaries, with appropriate
presentation and discussion in reasonable detail of the principal assumptions
upon which such budget is based, accompanied by a certificate of a Financial
Officer of the Borrower certifying that the budget is a reasonable estimate for
the periods covered thereby;

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
any Company shall publicly file with the SEC or deliver to the holders (or any
trustee, agent or other representative therefor) of Holdings’ or any of its
Subsidiaries’ material Indebtedness pursuant to the terms of the documentation
governing such Indebtedness, in each case, to the extent that any such
information, proxy materials or reports are not independently delivered pursuant
to this Agreement. Holdings shall timely file all reports required to be filed
by it with the NYSE and the SEC or, if applicable, the NASDAQ or such other
nationally recognized stock exchange as may be approved in writing by the
Required Lenders;

(h) Environmental Information. At any time that any Company has breached the
representation and warranty in Section 3.19, is not in compliance with Section
5.09(a) or has delivered a notice pursuant to Section 5.02(e), provide, at the
Borrower’s sole expense and at the request of the Administrative Agent, either
(a) an environmental site assessment report concerning the Real Property owned,
leased or operated by such Company that is the subject of any such breach,
noncompliance or notice, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, provided that if the Borrower fails to
provide the same within 45 days after such request was made, the Administrative
Agent may order the same at any time thereafter if the Borrower is not
diligently pursuing the completion of such report, the cost of which shall be
borne by the Borrower, and in such case the respective Loan Party shall grant
and hereby grants to the Administrative Agent and the Lenders and their
respective agents reasonable access to such Real Property and specifically grant
the Administrative Agent and the Lenders a license to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower; or (b) copies of the reports of the United
States Coast Guard, Environmental Protection Agency and National Transportation
Safety Board, and of any applicable state or foreign agency, if and when issued,
concerning such breach, noncompliance or notice if related to a Collateral
Vessel owned or operated by a Loan Party; and

(i) Other Information.  Promptly, from time to time, such other customary
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations including the Patriot Act and
the Beneficial Ownership Regulation, regarding the operations, business affairs
and financial condition of Holdings and its Subsidiaries, or compliance with the
terms of any Loan Document, or the environmental condition of any Vessel or Real
Property, as the Administrative Agent, the Collateral Agent or any Lender may
reasonably request. Each Lender acknowledges that the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by any

 

AMERICAS 101798741

79

 

 



 

Loan Party with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery (from the Administrative Agent) of or
maintaining its copies of such documents.

Documents required to be delivered pursuant to Section 5.01(a),  5.01(b), and/or
5.01(g) may be delivered electronically and, if so delivered shall be deemed
furnished and delivered on the date such information (x) has been posted on the
SEC website accessible through http://www.sec.gov/edgar/searchedgar/webusers.htm
or such successor webpage of the SEC thereto and (y) other than with respect to
documents to be delivered pursuant to Section 5.01(g), the Administrative Agent
shall have been notified thereof, such notification which shall be deemed to be
received by the Administrative Agent with respect to the documents required to
be delivered pursuant to Section 5.01(a) and/or 5.01(b) upon delivery of the
Compliance Certificate pursuant to Section 5.01(c);  provided that upon request
of the Administrative Agent (acting on the instructions of the Required
Lenders), the Borrower shall deliver copies (by e-mail, telecopier or otherwise
at Borrower’s election under Section 11.01) of such documents to the
Administrative Agent until a written request to cease delivering copies is given
by the Administrative Agent (acting on the instructions of the Required
Lenders). Notwithstanding anything to the contrary herein, in every instance,
the Borrower shall be required to provide copies of the Compliance Certificate
required by Section 5.01(c) to the Administrative Agent and each of the Lenders
and no such public filings shall be deemed to be a substitute therefor.

The Borrower and each Lender acknowledge that certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 5.01 or otherwise are being distributed through a Platform, any
document or notice that the Borrower has indicated contains Material Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders.  Holdings and the Borrower agree to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
which is suitable to make available to Public Lenders.  If Holdings or the
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Material Non-Public Information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive Material Non-Public
Information with respect to Holdings, the Borrower, their respective
Subsidiaries and their respective securities.

Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within five Business Days of obtaining knowledge thereof):

 

(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or notice of intention of any person to file
or commence, any action, suit, litigation or proceeding, whether at law or in
equity or otherwise by or before any Governmental Authority, (i) against any
Company that has had, or would reasonably be expected to result in, a Material
Adverse Effect, (ii) with respect to any Loan Document or (iii) with respect to
any of the other Transactions;

(c) any event, change, effect, development, circumstance, or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;



 

AMERICAS 101798741

80

 

 



 

(e) the receipt by any Company of any notice of any Environmental Claim,
violation by any Company of Environmental Law, or knowledge by any Company that
there exists a condition that has resulted, or would reasonably be expected to
result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations, conditions and
liabilities the consequence of which would not be reasonably expected to result
in a Material Adverse Effect;

(f) (i) the incurrence of any Lien (other than Permitted Liens) on, or claim
assessed against, all or any material portion of the Collateral or (ii) the
occurrence of any other event which would reasonably be expected to materially
and adversely affect all or a material portion of the Collateral;

(g) the occurrence of any Casualty Event in respect of any Collateral Vessel;  

(h) any damage or injury caused by or to a Collateral Vessel in excess of
$2,500,000; and

(i) any material default or notices under any Permitted Charter.

Section 5.03 Existence; Businesses and Properties.  Do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
legal existence and all rights, franchises, licenses, privileges, permits and
Governmental Approvals, except (x) as otherwise permitted under the Loan
Documents or (y) other than in the case of the legal existence of any Loan
Party, to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

 

(b) Except as otherwise permitted under any Loan Document, do or cause to be
done all things necessary to obtain, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material tangible properties used or useful in the business of the Loan Parties
and from time to time will make, or cause to be made, all appropriate repairs,
renewals and replacements thereof.

Section 5.04 Insurance.  Keep its insurable property adequately insured at all
times by financially sound and reputable insurers; maintain such other insurance
with financially sound and reputable insurers, to such extent and against such
risks as is customary with companies in the same or similar businesses operating
in the same or similar locations, including insurance with respect to the
Collateral Vessels and other properties material to the business of the Loan
Parties against such casualties and contingencies and of such types and in such
amounts with such deductibles as is customary in the case of similar businesses
operating in the same or similar locations, or as otherwise required by any
Legal Requirements; provided,  however, in addition to the requirements set
forth above in this sentence, the Loan Parties will at all times cause at least
the Required Insurance to be maintained with respect to the Collateral Vessels.

 

(a) All general property insurance policies and general liability insurance
policies, (except with respect to insurance related to the Collateral Vessels
(which are covered by clause (c) below)) maintained by a Loan Party shall (i)
provide that no cancellation, material reduction in amount or material reduction
in coverage thereof shall be effective until at least 14 days (or 10 days in the
case of non-payment of premium) after receipt by the Collateral Agent of written
notice thereof (or if such provision is not customary in the insurance market,
notice as soon as reasonably practicable), and (ii) name the Collateral Agent as
loss payee (in the case of general property insurance) (or comparable language
customary in the overseas insurance market) or additional insured on behalf of
the Secured Parties (in the case of general liability insurance) (or comparable
language customary in the overseas insurance market), as applicable;

 

AMERICAS 101798741

81

 

 



 

provided,  however, that war risk insurance shall be subject to customary
automatic termination of cover provisions in accordance with market practice.

(b) Cause the Insurance Deliverables Requirement to be satisfied at all times.

(c) Notify the Administrative Agent and the Collateral Agent as soon as
reasonably practicable whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.04 is taken out by (or on behalf of) any Loan Party; and promptly as
soon as reasonably practicable deliver to the Administrative Agent and the
Collateral Agent a copy of such policy or policies.

(d) To the extent practical, at least fourteen (14) days before any of the
Collateral Vessel’s insurances are due to expire, the Administrative Agent and
the Collateral Agent shall be notified of the names of the brokers, insurers and
associations proposed to be used for the renewal of such insurances and the
amounts, risks and terms in, against and on which the insurances are proposed to
be renewed.

(e) No Subsidiary Guarantor that is an owner of any Collateral Vessel will take
any action that is reasonably likely to be the basis for termination, revocation
or denial of any material insurance coverage required to be maintained under the
Loan Documents in respect of any Collateral Vessel or that could reasonably be
the basis for a defense to any material claim under any insurance policy
maintained in respect of the Collateral Vessels, and the Subsidiary Guarantors
shall otherwise comply in all material respects with all insurance policies in
respect of the Collateral Vessels. 

Section 5.05 Obligations and Taxes.  Pay and discharge promptly when due all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful material claims for
labor, services, materials and supplies or otherwise that, if unpaid, might give
rise to a Lien (other than a Permitted Lien) upon such properties or any part
thereof; provided, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, and (ii) such contest
operates to suspend collection of the contested Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien.

 

(a) Timely and correctly file all federal, state, foreign and other material Tax
Returns required to be filed by it.

(b) No Borrower intends to treat the Loans as being a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4. In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.

(c) Pay, perform and observe all of the terms and provisions of its Indebtedness
and other contractual obligations promptly and in accordance with their
respective terms except to the extent any failure to pay, perform or observe any
such Indebtedness or other contractual obligations either would not constitute a
Default or would not be reasonably expected to result in a Material Adverse
Effect.

Section 5.06 Employee Benefits.   Comply with all applicable Legal Requirements,
including the applicable provisions of ERISA, those relating to any Non-U.S.
Plan and the Code, with respect to all Employee Benefit Plans and, as
applicable, all Non-U.S. Plans, except where such non-compliance would not be
reasonably expected to result in a Material Adverse Effect and (b) furnish to
the

 

AMERICAS 101798741

82

 

 



 

Administrative Agent, upon request, copies of (i) the most recent actuarial
valuation report for each Non-U.S. Plan, (ii) all notices received by any
Company or any of its Subsidiaries from any governmental agency concerning an
ERISA Event, (iii) such other information, documents or governmental reports or
filings related to any Non-U.S. Plan as the Administrative Agent shall
reasonably request, (iv) any Financial Support Direction or Contribution Notice
received by Holdings or a Subsidiary of Holdings, and (v) any warning notice or
other document or letter received by Holdings or a Subsidiary of Holdings from
the U.K. Pensions Regulator, that may lead to the issue of a Financial Support
Direction or a Contribution Notice.

 

(a) Promptly upon becoming aware of it, notify the Administrative Agent of (i)
any investigation or proposed investigation by the U.K. Pensions Regulator which
may lead to the issue of a Financial Support Direction or a Contribution Notice
to it or any of its Subsidiaries in respect of the UK Pension Plan, (ii) the
issue of a Financial Support Direction or a Contribution Notice to it or any of
its Subsidiaries in respect of the UK Pension Plan, (iii) any notification by
the trustees of the UK Pension Plan to it or any of its Subsidiaries that a debt
has become, or will become, payable in respect of the UK Pension Plan pursuant
to section 75 of the Pensions Act 1995, and (iv) any notification by the
trustees of the UK Pension Plan to it or any of its Subsidiaries of any increase
in the contributions due to the UK Pension Plan that has resulted, or would be
reasonably likely to result in, a Material Adverse Effect.

(b) Ensure that neither it nor any of its Subsidiaries will take any action in
relation to the UK Pension Plan that would reasonably be expected to have a
Material Adverse Effect, including (without limitation) winding-up or causing
the winding-up of the UK Pension Plan.

Section 5.07 Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all Legal Requirements are made of all dealings and
transactions in relation to its business and activities (including accurate and
complete records of its Pool Financing Receivables and all payments and
collection thereon).  Each Loan Party will permit any representatives designated
by the Administrative Agent and the Collateral Agent upon two Business Days’
advance notice, during normal business hours, and not more than twice during any
fiscal year of Holdings or the Borrower (unless an Event of Default exists) to
visit and inspect the financial records and the property of such Loan Party and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent and the Collateral Agent
to discuss the affairs, finances, accounts and condition of any Loan Party with
the officers and employees thereof and advisors thereof (including independent
accountants thereof); provided,  however, nothing in this Section 5.07 either
shall limit the rights of the Administrative Agent and the Collateral Agent, or
the obligations of the Loan Parties, under Section 5.13.

 

Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.

 

Section 5.09 Compliance with Environmental Laws and other Legal Requirements.

(a) Comply, and use commercially reasonable efforts to cause all third party
lessees and other persons occupying its properties to comply, with all
Environmental Laws applicable to its operations and properties; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any remedial action required by Environmental Laws; provided,  however,
that no Company shall be required to take any of the foregoing actions in this
Section 5.09 to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

(b) Comply with all other Legal Requirements of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its

 

AMERICAS 101798741

83

 

 



 

property, except for such non-compliance as would not reasonably be expected to
have a Material Adverse Effect.

(c) Ensure, and cause each other Loan Party to, ensure that any scrapping of a
Collateral Vessel carried out while such Collateral Vessel is owned and
controlled by the Borrower or such other Loan Party shall be conducted in
compliance with Regulation (EU) No 1257/2013 of the European Parliament and of
the Council of 20 November 2013 on ship recycling and amending Regulation (EC)
No 1013/2006 and Directive 2009/16/EC (Text with EEA relevance) and the Hong
Kong International Convention for the Safe and Environmentally Sound Recycling
of Ships, 2009, in each case, as supplemented with future guidelines in
connection with such regulation or convention, as applicable and to the extent
required by laws of the Acceptable Flag Jurisdiction of registry of such
Collateral Vessel. Each Subsidiary Guarantor that owns a Collateral Vessel shall
use reasonable efforts to obtain and to maintain a Class-approved Inventory of
Hazardous Materials  from an Approved Classification Society.

Section 5.10 Additional Vessel Collateral: Additional Vessel Subsidiary
Guarantors.    Subject to this Section 5.10, with respect to (x) any Additional
Vessel acquired after the Initial Borrowing Date by any Subsidiary Guarantor and
(y) any property constituting Equity Interests of the Borrower or a Subsidiary
Guarantor which acquires such Additional Vessel and not already subject to the
Lien created by any of the Security Documents, shall (i) on the date of the
acquisition of such Additional Vessel and (ii) promptly, but in any event within
30 days after the acquisition of such Equity Interests (as such date may be
extended by the Administrative Agent in its sole discretion): (A) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to this Agreement to provide a Guarantee and/or to such relevant
Security Documents or such other documents as the Administrative Agent or the
Collateral Agent shall reasonably deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted Liens,
(B) grant to the Security Trustee a security interest in and Collateral Vessel
Mortgage on such Additional Vessel (which shall be registered in an Acceptable
Flag Jurisdiction), (C) deliver all such documentation reasonably satisfactory
in form and substance to the Administrative Agent and Security Trustee and
satisfy the Vessel Collateral Requirements, (D) deliver opinions of counsel to
the Loan Parties in form and substance, and from counsel, reasonably acceptable
to the Administrative Agent, and (E) take all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Documents in
accordance with all applicable Legal Requirements, including the filing of
financing statements in such jurisdictions as may be necessary or otherwise
reasonably requested by the Administrative Agent or the Collateral Agent.

 

Section 5.11 Security Interests; Further Assurances.  Promptly upon the
reasonable request of the Administrative Agent or the Collateral Agent, at the
sole cost and expense of the Loan Parties, (i) execute, acknowledge and deliver,
or cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents necessary or appropriate (or, upon the reasonable
request of the Administrative Agent or the Collateral Agent or any Lender,
desirable) for the continued validity, enforceability, perfection and priority
of the Liens on the Collateral intended to be covered by the Security Documents,
subject to no other Liens except Permitted Liens, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith and (ii)
without limiting the generality of the foregoing, execute, if required, and
file, or cause to be filed, such financing or continuation statements under the
UCC, or amendments thereto, such amendments or supplements to the Collateral
Vessel Mortgages (including any amendments required to maintain the Liens
granted by such Collateral Vessel Mortgages), and such other instruments or
notices, as may be reasonably necessary, or that the Administrative Agent or the
Collateral Agent may reasonably require (subject to any limitations that may be
set forth in the Security Documents), to protect and preserve the Liens granted
or purported to be granted by the Security Documents.

 



 

AMERICAS 101798741

84

 

 



 

(a) At the reasonable written request of any counterparty to a Bank Product
Agreement entered into after the Initial Borrowing Date, the applicable Loan
Party shall promptly execute an amendment to each Collateral Vessel Mortgage
confirming that the obligations under such Bank Product Agreement are Secured
Obligations under each Collateral Vessel Mortgage, and cause the same to be
promptly and duly recorded, and such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.

Section 5.12 Certain Information Regarding the Loan Parties.  Furnish 30 days
prior (or such shorter period acceptable to the Administrative Agent in its sole
discretion) written notice to the Administrative Agent of any change (a) in any
Loan Party’s legal name, (b) in the location of any Loan Party’s chief executive
office, (c) in any Loan Party’s organizational structure, (d) in any Loan
Party’s Federal Taxpayer Identification number or organizational identification
number, if any, (e) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
or (f) any change in the Acceptable Flag Jurisdiction of a Collateral Vessel to
a different Acceptable Flag Jurisdiction.  Each Loan Party agrees not to effect
any change referred to in the immediately preceding sentence unless, within five
Business Days after such change (or such longer period acceptable to the
Administrative Agent in its sole discretion), all filings have been made under
the UCC or otherwise that are required (i) for the Collateral Agent to maintain
the validity, enforceability, perfection and priority of the security interest
of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable, and (ii) in the case of a Collateral Vessel, to
ensure that the Vessel Collateral Requirements remain satisfied with respect to
such Collateral Vessel.  Each Loan Party shall promptly provide the
Administrative Agent with certified Organizational Documents reflecting any of
the changes described in the first sentence of this Section 5.12.

 

Section 5.13 Appraisals.  The Borrower agrees that the Collateral Agent and the
Administrative Agent (and their respective agents, representatives and
consultants) shall be permitted to obtain from time to time Vessel Appraisals by
Approved Brokers of the Collateral Vessels (and related assets); provided, that
(i) the Collateral Agent and the Administrative Agent shall only be permitted to
obtain four Vessel Appraisals in the aggregate for each Collateral Vessel at the
Borrower’s expense in any 12 month period and (ii) during the existence and
continuation of an Event of Default, there shall be no limit on the number of
additional Vessel Appraisals of each Collateral Vessel that the Collateral Agent
and the Administrative Agent may obtain at the Borrower’s expense in any 12
month period.

 

None of the Collateral Agent, the Administrative Agent and the Lenders shall
have any duty to any Loan Party to make any appraisal, nor to share any results
of any such appraisal or report with any Loan Party.  Each of the Loan Parties
acknowledges that all appraisals and reports described in this Section 5.13 are
obtained by the Collateral Agent, the Administrative Agent and the Lenders for
their purposes and the Borrower shall not be entitled to rely upon them.

Section 5.14 Earnings Accounts. Each Loan Party will cause the earnings derived
from each of the respective Collateral Vessels, to the extent constituting
Earnings and Insurance Collateral, to be deposited by the respective account
debtor in respect of such earnings into an Earnings Account (it being understood
that, absent an Event of Default, the Borrower shall have full control of the
funds within the Earnings Accounts).  Without limiting any Loan Party’s
obligations in respect of this Section 5.14, each Loan Party agrees that (A),
the Borrower shall be entitled to designate existing accounts held with deposit
banks other than the Collateral Agent as Earnings Accounts so long as the
Borrower uses commercially reasonable efforts to transition payment of all
hires, freights pool income and other sums payable in respect of the Collateral
Vessels to an Earnings Account held with the Collateral Agent at the earliest
opportunity after the Initial Borrowing Date, but not to exceed 180 days (or,
with the consent of the Administrative Agent, 365 days) after the Initial
Borrowing Date and (B) in the event such Loan Party receives any earnings
constituting Earnings and Insurance Collateral, or any such earnings are
deposited into an account other

 

AMERICAS 101798741

85

 

 



 

than an Earnings Account, it shall immediately deposit all such proceeds into
the Earnings Account. For the avoidance of doubt, no Account Control Agreement
shall be required to be entered into over any Earnings Account other than an
Earnings Account held at the Collateral Agent.

 

Section 5.15 Post Closing Matters.  Execute and deliver the documents and
complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified therein.  Notwithstanding anything to the contrary contained in
this Agreement or the other Loan Documents, the parties hereto acknowledge and
agree that, at all times prior to the applicable time limits specified on such
Schedule 5.15, all conditions precedent and representations contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described on Schedule 5.15 within the time periods required thereon, rather than
as elsewhere provided in the Loan Documents).

 

Section 5.16 Flag of Collateral Vessel; Collateral Vessel Classifications;
Operation of Collateral Vessels.

(a) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
remain qualified in all material respects to own and operate such Collateral
Vessel under the laws of the Acceptable Flag Jurisdiction in which such
Collateral Vessel is registered.

(b) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
(i) comply with and satisfy all applicable Legal Requirements of the applicable
Acceptable Flag Jurisdiction in order that such Collateral Vessel shall continue
to be registered pursuant to the laws of such Acceptable Flag Jurisdiction or
flag and (ii) not do or allow to be done anything whereby such registration is
or would reasonably be expected to be forfeited.

(c) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
ensure that each Collateral Vessel is in all respects seaworthy and fit for its
intended service and maintains its classification in effect as of the Closing
Date with an Approved Classification Society free of any overdue conditions or
recommendations affecting class, unless the failure to maintain such
seaworthiness or to remain fit for its intended service or obtain such
classification or the existence of any overdue conditions or recommendations
affecting class would not result in any suspensions, discontinuances or
withdrawal of class.

(d) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
submit such Collateral Vessel to such surveys as may be required for
classification purposes and, upon the reasonable written request of the
Administrative Agent, supply to the Administrative Agent copies of all such
survey reports and classification certificates issued in respect thereof.

(e) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
promptly pay and discharge all tolls, dues, taxes, assessments, governmental
charges, fines, penalties, debts, damages and liabilities whatsoever which have
given or may give rise to maritime or possessory Liens (other than Permitted
Liens) on, or claims (other than Permitted Liens) enforceable against, such
Collateral Vessel other than any of the foregoing being contested in good faith
and diligently by appropriate proceedings, and, in the event of arrest of any
Collateral Vessel pursuant to legal process, or in the event of its detention in
exercise or purported exercise of any such Lien or claim as aforesaid, procure,
if possible, the release of such Collateral Vessel from such arrest or detention
forthwith upon receiving notice thereof by providing bail or otherwise as the
circumstances may require.

(f) Each Subsidiary Guarantor which owns or operates a Collateral Vessel will
maintain a valid Certificate of Financial Responsibility (Oil Pollution) issued
by the United States Coast

 

AMERICAS 101798741

86

 

 



 

Guard pursuant to the Federal Water Pollution Control Act to the extent that
such certificate may be required by applicable Legal Requirements for any
Collateral Vessel and such other similar certificates as may be required in the
course of the operations of any Collateral Vessel pursuant to the International
Convention on Civil Liability for Oil Pollution Damage of 1969, or other
applicable Legal Requirements (including the ISM Code and the ISPS Code).

(g) [Reserved].

(h) In connection with any Permitted Charter having an indicated duration
exceeding twenty-four (24) months (including any optional extensions), the
applicable Subsidiary Guarantor shall use commercially reasonable efforts to, at
its own cost and expense, promptly and duly execute and deliver to the
Collateral Agent an assignment of such charter contract, and the charterer under
such contract a notice of assignment of charters in respect of such charter
contract (if permitted thereunder) substantially in the form set forth in the
General Assignment Agreement, and will use its commercially reasonable efforts
to cause the charterer under such charter contract to execute and deliver to the
Collateral Agent a consent to such assignment in form and substance reasonably
satisfactory to the Administrative Agent.

(i) On and after the Initial Borrowing Date, the Borrower will use commercially
reasonable efforts to cause each Acceptable Third Party Technical Manager to
execute a manager’s undertaking in a form consistent with market practice in
ship finance transactions in favor of the Collateral Agent in a form and
substance reasonably acceptable to the Collateral Agent (the “Manager’s
Undertaking”).

(j) Upon the reasonable request of a Subsidiary Guarantor, the Security Trustee
shall enter into with such charterer, a quiet enjoyment agreement substantially
in the form of Exhibit K together with such additional terms reasonably
requested by such charterer, subject to the Security Trustee’s consent, such
consent not to be unreasonably withheld or delayed;  provided that no more than
five quiet enjoyment agreements (or such higher number as may be approved by the
Required Lenders) shall be outstanding at any time during the term of this
Agreement.

Section 5.17 Material Agreements.  Comply with all contracts (including any
charter contracts) and other agreements to which any Company is a party, except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.18 Collateral Vessel Management.  Cause all Collateral Vessels owned
by the Subsidiary Guarantors to be managed by the Borrower or any Subsidiary or
Affiliate of the Borrower (other than Holdings), V Ships UK Limited, any other
Affiliate of V Ships UK Limited,  or any other Acceptable Third Party Technical
Manager.

 

Section 5.19 Agent for Service of Process.

The Borrower shall cause to be maintained at all times International Seaways
Ship Management LLC or another agent reasonably acceptable to the Administrative
Agent, as its and the other Loan Parties’ agent for service of process in the
State of New York and shall cause any other such agent to execute and deliver to
the Borrower and the Administrative Agent a letter in form and substance
reasonably satisfactory to the Administrative Agent, accepting such agency,
prior to or concurrently with such other agent’s acceptance of its appointment
as agent for service of process for the Loan Parties.

Section 5.20 Poseidon Principles.  The Borrower shall, upon the request of any
Lender which is a signatory to the Poseidon Principles at the time of such
request, on or before 31 July in each calendar year, supply or procure the
supply to the Administrative Agent (for transmission to all Lenders)  

 

AMERICAS 101798741

87

 

 



 

the Average Efficiency Ratio (AER) and Vessel Carbon Intensity Certificate
prepared by a Recognized Organization (as defined in the Sustainability Pricing
Adjustment Schedule) and relevant Statement(s) of Compliance in order for such
Lender to comply with its obligations under the Poseidon Principles in respect
of the preceding calendar year, in each case relating to each Collateral Vessel
for the preceding calendar year, provided that no Lender shall publicly disclose
such information with the identity of the relevant Collateral Vessel without the
prior written consent of the Borrower and, for the avoidance of doubt, such
information shall be confidential information for purposes of Section 11.12 but
the Borrower acknowledges that, in accordance with the Poseidon Principles, such
information will form part of the information published regarding the applicable
Lender's portfolio climate alignment.

 

Section 5.21 Sanctions Laws.  The Borrower and Subsidiary Guarantors shall:

 

(i) ensure that any Collateral Vessel owned and controlled by it shall not be
used by or for the benefit of any Embargoed Person in violation of Sanctions
Laws;

(ii) ensure that such Collateral Vessel shall not be used in trading in
violation of Sanctions Laws;

(iii) ensure that such Collateral Vessel shall not be used in trading in any
manner which breaches the sanctions limitation or exclusion clause (or similar
clause) in the Required Insurance relating to such Collateral Vessel,

(iv) use commercially reasonable efforts to ensure that each charter in respect
of such Collateral Vessel entered into after the Closing Date shall contain, for
the benefit of the relevant Company, language which gives effect to the
provisions of this Section 5.21 and permits refusal of employment or voyage
orders which would result in a violation of Sanctions Law.

 

ARTICLE VI

NEGATIVE COVENANTS

Holdings and each other Loan Party covenants and agrees with the Administrative
Agent, the Collateral Agent and each Lender that, on and after the Closing Date
(or, with respect to Sections 6.02,  6.10,  6.11 and 6.12, on and after the
Initial Borrowing Date) and until the Commitments have been terminated and the
principal of and interest and premium (if any) on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
(other than contingent indemnification obligations for which no claim or demand
has been made), Holdings and each other Loan Party will not, nor will any Loan
Party cause or permit any of its Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except:

 

(a) Indebtedness of Holdings and its Subsidiaries incurred under this Agreement
and the other Loan Documents;

(b) Indebtedness of Holdings and its Subsidiaries outstanding on the Closing
Date and listed on Schedule 6.01(b);



 

AMERICAS 101798741

88

 

 



 

(c) Indebtedness of Holdings and its Subsidiaries under Hedging Obligations
under Permitted Hedging Agreements, in each case entered into in the ordinary
course of business and not for speculative purposes; provided, that if such
Hedging Obligations relate to interest rates, (i) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

(d) Indebtedness of Holdings and its Subsidiaries arising from Investments
permitted by Section 6.04;

(e) Indebtedness of Holdings and its Subsidiaries in respect of Purchase Money
Obligations, so long as (i) immediately before and after giving pro forma effect
to the incurrence of such additional Indebtedness, no Event of Default then
exists or would result therefrom, and (ii) if such Indebtedness is incurred by
the Borrower or a Subsidiary Guarantor, the aggregate principal amount of such
Indebtedness does not exceed $2,000,000 for such Collateral Vessel and
$17,800,000 in the aggregate for all Collateral Vessels;

(f) Indebtedness of Holdings and its Subsidiaries in respect of bid,
performance, customs or surety bonds issued for the account of any Person in the
ordinary course of business, including guarantees or obligations of any Person
with respect to letters of credit supporting such bid, performance, customs or
surety obligations (in each case other than for an obligation for borrowed
money), so long as if such bid, performance, customs or surety bonds are in
respect of the Collateral Vessels or incurred by the Borrower or a Subsidiary
Guarantor, such Indebtedness shall not exceed an aggregate amount not to exceed
$20,000,000 at any time outstanding;

(g) Contingent Obligations (i) of Holdings in respect of Indebtedness of any
Subsidiary of Holdings and (ii) of any Subsidiary of Holdings in respect of
Indebtedness of Holdings or any other Subsidiary of Holdings, in each case, to
the extent that such Indebtedness is otherwise permitted to be incurred pursuant
to this Section 6.01 (other than clause (b) of this Section 6.01); provided that
(A) Contingent Obligations of Holdings, the Borrower or any Subsidiary Guarantor
of Indebtedness of any Subsidiary of Holdings which is not a Loan Party shall be
subject to compliance with Section 6.04(e), (B) if a Subsidiary of Holdings
which is not a Loan Party provides a guarantee of Indebtedness of a Loan Party
in accordance with this clause (i), Holdings will cause such Subsidiary to
guarantee the Obligations pursuant to the Guarantee, and (C) if the Indebtedness
to be guaranteed is subordinated to the Obligations, then the guarantees
permitted under this clause (i) shall be subordinated to the Obligations to the
same extent and on the same terms as the Indebtedness so guaranteed is
subordinated to the Obligations;

(h) Indebtedness of Holdings and its Subsidiaries arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided,  however, that
in the case of any such Indebtedness of a Loan Party, such Indebtedness is
extinguished within five Business Days of incurrence;

(i) Indebtedness of Holdings and its Subsidiaries arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

(j) Indebtedness of Holdings and its Subsidiaries consisting of the financing of
insurance premiums in the ordinary course of business;

(k) other Indebtedness of Holdings and its Subsidiaries (other than the
Subsidiary Guarantors);  provided that immediately before and after giving
effect on a Pro Forma Basis to the

 

AMERICAS 101798741

89

 

 



 

incurrence of such additional Indebtedness, (i) no Event of Default then exists
or would result therefrom and (ii) Holdings and its Subsidiaries shall be in
compliance with the Financial Covenants; and

(l) Indebtedness consisting of Pool Financing Indebtedness in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding (which
amount, for the avoidance of doubt, shall include the principal amount of all
Indebtedness of the Borrower or any of its Subsidiaries in respect of such Pool
Financing Indebtedness for which it is liable, whether on a several basis, or on
a joint and several basis with any other Person). 

Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any Collateral, whether now owned or hereafter acquired
by it, except the following (collectively, the “Permitted Liens”):

 

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are immaterial or being contested in good
faith by appropriate proceedings timely initiated and for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

(b) Liens in respect of property of any Loan Party imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business (including customary contractual
landlords’ liens under operating leases entered into in the ordinary course of
business), and (i) which do not in the aggregate materially and adversely affect
the value of the property subject to such Lien, and do not materially impair the
use thereof in the operation of the business of the respective Loan Party, and
(ii) which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings timely initiated and for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;

(c) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Loan Party shall in good faith be
diligently prosecuting an appeal or proceedings for review in respect of which
there shall be secured a subsisting stay of execution pending such appeal or
proceedings;

(d) Liens (x) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
performance, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (in each case, exclusive of obligations for the
payment of Indebtedness) or (y) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided, that (i) such tenders, obligations, bonds, contracts or
premiums relate to the business of the Subsidiary Guarantors or the Collateral
Vessels, (ii) such Liens do not relate to the incurrence of Indebtedness for
borrowed money, and (iii) such Liens are for amounts not yet due and payable or
delinquent or, to the extent such amounts are so due and payable, such amounts
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
Orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;



 

AMERICAS 101798741

90

 

 



 

(e) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided, that, unless such Liens are non-consensual and
arise by operation of applicable Legal Requirements, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;

(f) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations;

(g) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods, (ii) in the ordinary course of business for dry-docking, maintenance,
repairs and improvements to Collateral Vessels, crews’ wages, salvage (including
contract salvage and general average) and (iii) maritime Liens (other than in
respect of Indebtedness) for amounts not yet due and payable or more than 30
days delinquent or, to the extent such amounts are so due and payable, such
amounts are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien, up to an aggregate amount at any time not to exceed $1,000,000 for such
Collateral Vessel and $20,000,000 in the aggregate for all Collateral Vessels;

(h) with respect only to Collateral Vessels, Liens arising by operation of law
and fully covered (in excess of permitted deductibles) by the Required
Insurance, such coverage to be confirmed upon the request of the Collateral
Agent by the marine insurance broker placing the applicable Required Insurance;

(i) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement in respect of any
Investment permitted hereunder;

(j) Liens arising pursuant to a Permitted Charter; and

(k) Liens on Pool Financing Receivables and the proceeds thereof securing Pool
Financing Indebtedness.

Any reference in any of the Loan Documents to a Permitted Lien is not intended
to and shall not be interpreted as subordinating or postponing, or as any
agreement to subordinate or postpone, any Lien created by any of the Loan
Documents to any Permitted Lien.

Section 6.03 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction unless, immediately before and after giving effect on a Pro Forma
Basis to such Sale and Leaseback Transaction, (i) no Event of Default then
exists or would result therefrom and (ii) the Borrower shall be in compliance
with the Financial Covenants; provided that if such Sale and Leaseback
Transaction is in respect of a Collateral Vessel, the Borrower shall have made a
prepayment in accordance with Section 2.10(b).

 

Section 6.04 Investments, Loans and Advances. Directly or indirectly, lend money
or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a

 

AMERICAS 101798741

91

 

 



 

futures contract (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

 

(a) Investments of Holdings and its Subsidiaries outstanding on the Closing Date
and identified on Schedule 6.04(a);

(b) Holdings and its Subsidiaries may (i) acquire and hold accounts receivable
owing to any of them if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

(c) Hedging Obligations of Holdings and its Subsidiaries permitted pursuant to
Section 6.01(c);

(d) loans and advances to directors, employees and officers of the Borrower and
its Subsidiaries for bona fide business purposes and to purchase Equity
Interests of Holdings, in an aggregate amount not to exceed $1,000,000 at any
time outstanding;

(e) Investments by (i) Holdings or any other Loan Party in Holdings or any such
Loan Party, (ii) any Subsidiary of Holdings that is not a Loan Party in a Loan
Party, (iii) any Subsidiary of Holdings that is not a Loan Party in any other
Subsidiary of Holdings that is not a Loan Party and (iv) Holdings or any Loan
Party in any Subsidiary of Holdings that is not a Loan Party; provided, that any
Investment in the form of a loan or advance shall be evidenced by an
Intercompany Note and shall be subject to the terms of the Intercompany
Subordination Agreement and, in the case of a loan or advance by Holdings to any
Loan Party or by the Borrower or Subsidiary Guarantor, each such Intercompany
Note shall be pledged by such Loan Party as Collateral pursuant to the Security
Documents;

(f) Investments of Holdings and its Subsidiaries in securities of trade
creditors or customers in the ordinary course of business that are received in
settlement of bona fide disputes or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

(g) mergers and consolidations in compliance with Section 6.05;

(h) Investments made by any Loan Party as a result of consideration received in
connection with a disposition of property made in compliance with Section 6.06;

(i) acquisitions of property in compliance with Section 6.07 (other than
Section 6.07(a));

(j) Dividends in compliance with Section 6.08;

(k) Investments of any person that becomes a Subsidiary of the Borrower after
the date hereof pursuant to a Permitted Acquisition or other Investment
permitted hereunder; provided, that (i) such Investments exist at the time such
person becomes a Subsidiary or is acquired, (ii) such Investments are not made
in anticipation or contemplation of such person becoming a Subsidiary, and (iii)
such Investments are not directly or indirectly recourse to any of the Loan
Parties or any of their respective assets, other than to the person that becomes
a Subsidiary;



 

AMERICAS 101798741

92

 

 



 

(l) other Investments by Holdings and its Subsidiaries, so long as, immediately
before and after giving effect on a Pro Forma Basis to such Investment (x) no
Event of Default then exists or would result therefrom and (y) the Borrower
shall be in compliance with the Financial Covenants;

(m) to the extent constituting an Investment, payments to the Borrower permitted
pursuant to Section 6.09(d); and

(n) other Investments by the Borrower or any of its Subsidiaries to the extent
that the consideration therefor, in whole or in part, is Qualified Capital Stock
of Holdings; provided that all consideration in respect of such any such
Investment other than in the form of Qualified Capital Stock of Holdings is
expressly permitted pursuant to another clause of this Section 6.04.

Section 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except that
the following shall be permitted:

 

(a) dispositions of assets in compliance with Section 6.06 (other than Sections
6.06(d), (e) and (f));

(b) Permitted Acquisitions;

(c) any solvent Subsidiary of Holdings (other than the Borrower) may merge or
consolidate with or into the Borrower or a Subsidiary Guarantor (so long as (i)
in the event the Borrower is a party to such merger or consolidation, the
Borrower shall be the surviving person, and (ii) in any other case, a Subsidiary
Guarantor shall be the surviving person and shall remain, directly or
indirectly, a Wholly Owned Subsidiary of the Borrower); provided, that the Lien
on and security interest in such property granted or to be granted in favor of
the Collateral Agent under the Security Documents shall be maintained or created
in accordance with the provisions of Section 5.10 or Section 5.11, as
applicable;

(d) any Subsidiary of Holdings that is not a Loan Party may merge into any other
Subsidiary of Holdings that is not a Loan Party; and

(e) any Subsidiary of Holdings that is not a Loan Party may dissolve, liquidate
or wind up its affairs at any time if such dissolution, liquidation or winding
up would not reasonably be expected to be disadvantageous to the Agents and the
Lenders in any material respect.

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.05, such Collateral (unless sold to another Loan Party), but not the
proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Borrower shall have previously provided
to the Collateral Agent and the Administrative Agent such certifications or
documents as the Collateral Agent and/or the Administrative Agent shall
reasonably request in order to demonstrate compliance with this Section 6.05,
the Collateral Agent shall take all actions it deems appropriate in order to
effect the foregoing.

Section 6.06 Asset Sales.  Effect any disposition of any property, except that
the following shall be permitted:

 

(a) dispositions of surplus, worn out or obsolete property (other than
Collateral Vessels) by Holdings or any of its Subsidiaries in the ordinary
course of business that is, in the reasonable good faith judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and its Subsidiaries taken as a whole;



 

AMERICAS 101798741

93

 

 



 

(b) dispositions by any Loan Party of any Collateral Vessel or of Equity
Interests of a Subsidiary Guarantor which directly or indirectly owns such
Collateral Vessel; provided, that (i) no Event of Default then exists or would
result therefrom, (ii) Holdings and its Subsidiaries shall be in compliance, on
a Pro Forma Basis after giving effect to such disposition, with the Financial
Covenants set forth in Section 6.10 for the most recently ended fiscal quarter
of Holdings as if such disposition occurred on the last day of such fiscal
quarter, (iii) such dispositions are made for Fair Market Value and on an
arms-length commercial basis, (iv) the Borrower shall have made a prepayment in
accordance with Section 2.10(b)(iv) or 2.10(b)(v), as applicable, and (v) at
least (x) in the case of dispositions involving Collateral Vessels, 75% and (y)
in the case of all other dispositions, 75%, in each case, of the consideration
payable in respect of such disposition of property is in the form of cash or
Cash Equivalents and is received at the time of the consummation of any such
disposition;

(c) leases of, or charter contracts in respect of, real or personal property
(other than Sale and Leaseback Transactions of the Collateral Vessels) by
Holdings and its Subsidiaries in the ordinary course of business and, in the
case of any such lease or charter contracts in respect of the Collateral Vessels
or other Collateral, in accordance with the applicable Security Documents;

(d) Investments by Holdings and its Subsidiaries in compliance with Section
6.04;

(e) Dispositions by Holdings and its Subsidiaries consisting of mergers and
consolidations in compliance with Section 6.05;

(f) Dividends by Holdings and its Subsidiaries in compliance with Section 6.08;

(g) dispositions by Holdings and its Subsidiaries made in the ordinary course of
business (excluding dispositions of Collateral Vessels or other Collateral) and
dispositions of cash and Cash Equivalents in the ordinary course of business;

(h) any disposition by Holdings or its Subsidiaries of property that constitutes
a Casualty Event;  provided that if such Casualty Event is a Total Loss with
respect to a Collateral Vessel, the Borrower shall have made a prepayment in
accordance with Section 2.10(b)(iv) or 2.10(b)(v), as applicable;

(i) any disposition of property by (i) Holdings or any Subsidiary of Holdings to
Holdings, the Borrower or any other Loan Party and (ii) any Subsidiary of
Holdings that is not a Loan Party to another Subsidiary of Holdings that is not
a Loan Party; provided, that if the transferor of such property is a Loan Party,
the transferee thereof must be Loan Party;

(j) sales, forgiveness or other dispositions by Holdings and its Subsidiaries
without recourse in the ordinary course of business of accounts receivable
arising in the ordinary course of business in connection with the collection or
compromise thereof but not as part of any financing transaction; and

(k) dispositions of other property of Holdings and its Subsidiaries (including
Vessels (other than Collateral Vessels) and Equity Interests in any Subsidiary
of Holdings (other than the Borrower or a Subsidiary Guarantor));  provided,
that (i) no Event of Default then exists or would result therefrom and (ii)
Holdings and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such disposition, with the Financial Covenants set forth in
Section 6.10 for the most recently ended fiscal quarter of Holdings as if such
disposition occurred on the last day of such fiscal quarter.

To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral not otherwise
permitted under this Agreement, or any Collateral is sold as permitted by this
Section 6.06, such Collateral (unless sold to a Loan Party), but not

 

AMERICAS 101798741

94

 

 



 

the proceeds thereof, shall be sold free and clear of the Liens created by the
Security Documents, and, so long as the Borrower shall have previously provided
to the Administrative Agent and the Collateral Agent such certifications or
documents as the Administrative Agent and/or the Collateral Agent shall
reasonably request in order to demonstrate compliance with this Section 6.06,
the Collateral Agent shall take all actions it deems appropriate in order to
effect the foregoing.

Section 6.07 Acquisitions.  Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property (whether tangible or intangible)
of any person except that the following shall be permitted:

 

(a) Investments in compliance with Section 6.04;

(b) Capital Expenditures by the Borrower and its Subsidiaries;

(c) purchases and other acquisitions of inventory, materials, equipment and
intangible property by the Borrower and its Subsidiaries in the ordinary course
of business;

(d) leases or licenses of real or personal property in the ordinary course of
business and in accordance with this Agreement and, to the extent involving
Collateral, the applicable Security Documents;

(e) advances for working capital to a Shipping Pool;

(f) Permitted Acquisitions;

(g) mergers and consolidations in compliance with Section 6.05; and

(h) Dividends in compliance with Section 6.08;  

provided, that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.10 or
Section 5.11, as applicable.

Section 6.08 Dividends.  Authorize, declare or pay, directly or indirectly, any
Dividends with respect to Holdings and its Subsidiaries (including pursuant to
any Synthetic Purchase Agreement) or incur any obligation (contingent or
otherwise) to do so or make  other distributions (including for the avoidance of
doubt, stock buy-backs), except that the following Dividends shall be permitted:

 

(a) Dividends by Holdings, subject the following conditions at the time of
declaration and of payment of such Dividend and immediately after giving effect
thereto:

(i) no Event of Default has occurred and is continuing at the time of such
declaration or payment or would occur as a consequence of the declaration or
payment of a Dividend; and

(ii) Holdings and its Wholly Owned Subsidiaries shall have Unrestricted Cash and
Cash Equivalents of not less than $25,000,000 in excess of the Minimum Liquidity
Threshold.

(b) any Subsidiary of Holdings may authorize, declare and pay Dividends to
Holdings or any other Subsidiary of Holdings which owns such Subsidiary.



 

AMERICAS 101798741

95

 

 



 

Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Loan Party (other than
between or among the Borrower and the Subsidiary Guarantors to the extent
otherwise permitted under this Agreement), other than on terms and conditions at
least as favorable to such Loan Party as would reasonably be obtained by such
Loan Party at that time in a comparable arm’s-length transaction with a person
other than an Affiliate, except that the following shall be permitted:

 

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Section 6.04;

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements; and

(d) Affiliate transactions to the extent set forth on Schedule 6.09(d).

Section 6.10 Financial Covenants. 

 

(a) Holdings and its Wholly Owned Subsidiaries will not permit, at any time,
commencing on the Initial Borrowing Date, Unrestricted Cash and Cash Equivalents
to be an amount less than the greater of (x) $50,000,000 or (y) an amount equal
to 5% of the Consolidated Indebtedness of Holdings and its Wholly Owned
Subsidiaries, taken as a whole (such level, the “Minimum Liquidity Threshold”).

(b) Holdings and its Consolidated Subsidiaries will not permit the Maximum
Leverage Ratio to be greater than 0.60 to 1.00 at any time.  The Maximum
Leverage Ratio shall be tested on the last day of any Test Period, commencing
with the Test Period ending March 31, 2020.

(c) Holdings and its Consolidated Subsidiaries will not permit (a) Current
Assets minus (b) Current Liabilities, to be less than $0 at any time.  For
purposes of this calculation, (i) “Current Assets” means the amount of the
current assets of Holdings and its Consolidated Subsidiaries as shown in the
latest financial statements delivered pursuant to Section 5.01(a) and (b), and
(ii) “Current Liabilities” means the amount of the current liabilities of
Holdings and its Consolidated Subsidiaries (which, for purposes of this Section
6.10(c) shall not include Indebtedness of Holdings and its Consolidated
Subsidiaries maturing within twelve (12) months of the relevant testing date) as
shown in the latest financial statements delivered pursuant to Section 5.01(a)
and (b).

(d) Holdings and its Consolidated Subsidiaries will not permit, at all times,
the aggregate Fair Market Value of the Core Collateral Vessels that are subject
to a Collateral Vessel Mortgage to be less than 135% of the aggregate
outstanding principal amount of the Core Term Loans and Revolving Loans (but not
to include, for the avoidance of doubt, any unutilized Revolving Commitment)
(the “Core Collateral Maintenance Test”);  provided that any non-compliance with
this Section 6.10(d) shall not constitute an Event of Default (but shall
constitute a Default), so long as within thirty (30) days of the occurrence of
such non-compliance, the Borrower shall either (x) post Additional Collateral
(and shall during such period, and prior to satisfactory completion thereof, be
diligently carrying out such actions) or (y) prepay Loans under the Core
Facilities (and permanently reduce the Revolving Commitments for any Revolving
Loans repaid) in an amount sufficient to cure such non-compliance. For purposes
of this clause (d), the Fair Market Value of a Core Collateral Vessel at any
time shall be the Vessel Appraisal Value most recently delivered to the
Administrative Agent pursuant to Section 5.13 and dated no earlier than 30 days

 

AMERICAS 101798741

96

 

 



 

prior to the date on which they are delivered, such valuations to be delivered
by the Borrower to the Administrative Agent on a semi-annual basis with the
Compliance Certificates for the second and fourth quarter of each fiscal year of
Holdings.

(e) Holdings and its Consolidated Subsidiaries will not permit, at all times,
the aggregate Fair Market Value of the Transition Collateral Vessels that are
subject to a Collateral Vessel Mortgage to be less than 175% of the aggregate
outstanding principal amount of the Transition Term Loans (the “Transition
Collateral Maintenance Test”); provided that any non-compliance with this
Section 6.10(e) shall not constitute an Event of Default (but shall constitute a
Default), so long as within thirty (30) days of the occurrence of such
non-compliance, the Borrower shall either (x) post Additional Collateral (and
shall during such period, and prior to satisfactory completion thereof, be
diligently carrying out such actions) or (y) prepay Transition Term Loans in an
amount sufficient to cure such non-compliance. For purposes of this clause (e),
the Fair Market Value of a Transition Collateral Vessel at any time shall be the
Vessel Appraisal Value most recently delivered to the Administrative Agent
pursuant to Section 5.13 and dated no earlier than 30 days prior to the date on
which they are delivered, such valuations to be delivered by the Borrower to the
Administrative Agent on a semi-annual basis with the Compliance Certificates for
the second and fourth quarter of each fiscal year of Holdings.

(f) Holdings and its Subsidiaries will not permit, at all times, the ratio of
(x) Consolidated EBITDA to (y) Consolidated Cash Interest Expense to be lower
than (i) 2.25:1.00, for the period commencing on the Initial Borrowing Date and
ending on June 30, 2020 and (ii) 2.50:1.00, at all times thereafter (the
“Interest Coverage Ratio”), in each case, such Interest Coverage Ratio shall be
calculated and tested for each Test Period in such period on a trailing 12 month
basis; provided that compliance with this clause (e) shall be required only for
as long as Holdings and its Subsidiaries are required to comply with the
Sinosure Interest Expense Coverage Ratio.

Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Certain Other Documents, etc.  Directly or indirectly:

 

(a) make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on or redemption, retirement, defeasance, or
acquisition for value of, or any prepayment, repurchase or redemption,
retirement, defeasance as a result of any asset sale, change in control or
similar event of, any Subordinated Indebtedness;

(b) amend or modify, or permit the amendment or modification of, any provision
of any documents related to Subordinated Indebtedness in any manner that is, or
would reasonably be expected to be, adverse in any material respect to the
interests of any Agent or any Lender; or

(c) (x) terminate, amend, modify (including electing to treat any Securities
Collateral as a “security” under Section 8-103 of the UCC) or change any of its
Organizational Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than any such
amendments, modifications or changes or such new agreements which are not, and
would not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or any Lender, or (y) amend or modify any tax sharing or
similar agreement without the consent of the Administrative Agent (such consent
not to unreasonably withheld or delayed).

Section 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance, restriction or condition on the ability of any Subsidiary of the
Borrower to (i) pay Dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by any
Loan Party, or pay any

 

AMERICAS 101798741

97

 

 



 

Indebtedness owed to any Loan Party, (ii) make loans or advances to any Loan
Party or (iii) transfer any of its properties to any Loan Party, except for such
encumbrances, restrictions or conditions existing under or by reason of:

 

(a) applicable mandatory Legal Requirements;

(b) this Agreement and the other Loan Documents;

(c) the Sinosure Facility Agreement;

(d) Indebtedness of Subsidiaries of Holdings (other than the Loan Parties);

(e) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any of its Subsidiaries;

(f) customary provisions restricting assignment of any agreement entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business;

(g) customary restrictions and conditions contained in any agreement relating to
the sale or other disposition of any property pending the consummation of such
sale; provided, that (i) such restrictions and conditions apply only to the
property to be sold, and (ii) such sale or other disposition is permitted
hereunder;

(h) any encumbrances, restrictions or conditions imposed by any amendments that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (d) above; provided, that such amendments are
not materially restrictive with respect to such encumbrances and restrictions
than those prior to such amendment; or

(i) any agreement in effect at the time a person becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary of the Borrower and such
restriction does not apply to any Loan Party other than such Subsidiary;

Section 6.13 Limitation on Issuance of Capital Stock.

(a) With respect to the Borrower, issue any Equity Interest that is Disqualified
Capital Stock.

(b) With respect to any Subsidiary of the Borrower, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of the Borrower or any of
its  Subsidiaries in any class of the Equity Interests of such Subsidiary and
(ii)  Subsidiaries of the Borrower formed or acquired after the Initial
Borrowing Date in accordance with this Agreement may issue Equity Interests to
the Borrower, a Wholly Owned Subsidiary of the Borrower which is to own such
Equity Interests and, in the case of a Subsidiary of the Borrower that is not a
Loan Party, to other persons which are to own such Equity Interests to the
extent otherwise permitted hereunder.  All Equity Interests issued to a Loan
Party in accordance with this Section 6.13(b) shall, to the extent required by
Section 5.10 and Section 5.11 or any Security Document, be delivered to the
Collateral Agent for pledge pursuant to the applicable Security Document.



 

AMERICAS 101798741

98

 

 



 

Section 6.14 Business. (a) With respect to Holdings, engage in any business
activities or have any properties, other than (i) its ownership of the Equity
Interests of (A) the Borrower or any other Subsidiary listed on Schedule
1.01(i), Affiliates, or other Persons and other immaterial and non-operational
assets to the extent owned as of the Initial Borrowing Date or permitted to be
received by it from the Borrower after the Initial Borrowing Date in accordance
with the applicable provisions of Section 6.08, and (B) Affiliates and other
Persons, (ii) the holding of any cash and Cash Equivalents or permitted to be
received by it from the Borrower after the Initial Borrowing Date in accordance
with the applicable provisions of Section 6.08 or reasonably incidental to the
issuance by Holdings of its Equity Interests or incurrence by Holdings of
Indebtedness, (iii) incurring Indebtedness under the Loan Documents, (iv)
incurring Indebtedness and other liabilities otherwise not restricted by this
Agreement, (v) maintaining its existence in compliance with applicable law and
(vi) special purpose holding company activities reasonably incidental to the
foregoing clauses (i) through (v), inclusive.  At no time on or after the
Initial Borrowing Date shall Holdings directly own or charter any Vessel.

 

(a) With respect to the Borrower and its Subsidiaries, engage (directly or
indirectly) in any businesses other than those businesses in which the Borrower
and its Subsidiaries are engaged on the Closing Date (or which are substantially
related thereto or are reasonable extensions thereof).

Section 6.15 Operation of Collateral Vessels.  The Borrower will not, and will
not permit any Subsidiary Guarantor to:

 

(a) without giving prior written notice thereof to the Collateral Agent, change
the registered owner, name, official or patent number, as the case may be, the
home port or class of any Collateral Vessel; and

(b) without the prior consent of the Administrative Agent (acting on
instructions of the Required Lenders) (or, in the case of the registry, each
Lender) (such consent not to be unreasonably withheld), change the registered
flag, registry or classification society of any Collateral Vessel unless the
change is to an Acceptable Flag Jurisdiction (and the Vessel Collateral
Requirements have been satisfied) or to an Acceptable Classification Society

Section 6.16 Fiscal Periods. Change its fiscal year-end to a date other than
December 31, or its fiscal quarters to a date other than March 31, June 30,
September 30 and December 31.

 

Section 6.17 No Further Negative Pledge.  Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement and the other Loan Documents; (b)
covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens (other than Liens permitted under Section 6.02(f)) on the
properties encumbered thereby; (c) [reserved]; (d) any prohibition or limitation
that (i) exists pursuant to applicable Legal Requirements, (ii) consists of
customary restrictions and conditions contained in any agreement relating to the
sale of any property pending the consummation of such sale; provided, that (x)
such restrictions apply only to such property to be sold or disposed of, and (y)
such sale is permitted hereunder, (iii) consists of customary restrictions on
the assignment of leases, licenses and other contracts entered into in the
ordinary course of business, (iv) [reserved], (v) consists of customary
prohibitions or limitations in joint venture agreements, pooling agreements and
other similar agreements restricting the pledge or assignment thereof or (vi)
consists of other contractual restrictions on pledges or assignments in
agreements entered into in the ordinary course of business solely to the extent
such restrictions would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
applicable Legal Requirement (including the Bankruptcy Code) or principles of
equity; and (e)

 

AMERICAS 101798741

99

 

 



 

covenants in documents creating Liens that secure Pool Financing Indebtedness
prohibiting Liens on Pool Financing Receivables.

 

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering.    Directly or
indirectly (i) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22 that would result in a violation of Sanctions Laws,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law in violation of Sanctions Laws, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Companies’ compliance with
this Section 6.18).

 

(a) Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of Legal
Requirements.

Section 6.19 Embargoed Person.  Cause or permit (a) any of the funds or
properties of any Company that are used to repay the Loans or other Credit
Extensions to constitute property of any person (individual or entity) (i) with
whom dealings are restricted or prohibited under United States or any other
applicable Sanctions Laws (“Embargoed Person” or “Embargoed Persons”), or
(ii)  that is identified on the “List of Specially Designated Nationals and
Blocked Persons” maintained by OFAC and/or any other similar list maintained by
any Sanctions Authority, or 50% or greater owned by any such designated
individual or entity, where use of such funds relating to parties in (i) or (ii)
above  would result in a violation of Sanctions Laws, or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in any
Company, with the result that the investment in any Company (whether directly or
indirectly) is prohibited by applicable Legal Requirements or the Credit
Extensions are in violation of applicable Legal Requirements.

 

Section 6.20 Restrictions on Chartering.     (i) Let a Collateral Vessel on
demise charter for any period or (ii) enter into any charter in respect of a
Collateral Vessel other than (x) a Permitted Charter or (y) with the prior
written consent of the Administrative Agent (with such consent not to be
unreasonably withheld).

 

Section 6.21 Additional Covenants.  Holdings will not (i) directly or
indirectly, take any action that would result in a Change in Control, (ii)
create, incur, assume or suffer to exist any Lien on the Equity Interests of the
Borrower other than Permitted Liens of the type described in clauses (a) and (f)
of Section 6.02, (iii) directly or indirectly, wind up, liquidate or dissolve
its affairs or (iv) dispose of  any Equity Interest of the Borrower or any
Subsidiary Guarantor except as otherwise provided in this Agreement.

 

Section 6.22 Employee Benefits.  (a) None of the Companies nor any ERISA
Affiliate will maintain or contribute to (or have an obligation to contribute
to) a Pension Plan that is subject to the provisions of Title IV of ERISA or a
Multiemployer Plan.

 

(b) Except in relation to (i) any arrangement which provides benefits on death
which are wholly insured and (ii) the UK Pension Plan, none of the Companies nor
any of their Affiliates will be an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004) in relation to any UK registered occupational
pension scheme (as defined in the Pension Schemes Act 1993) which is a defined
benefit pension plan.



 

AMERICAS 101798741

100

 

 



 

ARTICLE VII


GUARANTEE

Section 7.01 The Guarantee.  The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties, to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of, premium (if any) and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Bankruptcy Code after any bankruptcy or insolvency
petition under Title 11 of the Bankruptcy Code) on the Loans made by the Lenders
to, and the Notes, if any, held by each Lender of, the Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantors shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and performance and not of
collection and, to the fullest extent permitted by applicable Legal
Requirements, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full in cash of the
Guaranteed Obligations). Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or the Notes, if any, or any other agreement or instrument
referred to herein or therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be valid,
perfected or to have the priority required under the Loan Documents; or



 

AMERICAS 101798741

101

 

 



 

(e) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower or any
Guarantor under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.  Any Indebtedness or other
Obligation of any Loan Party to a Guarantor shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany
Subordination Agreement.

 

Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 7.01.

 

Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money,

 

AMERICAS 101798741

102

 

 



 

and consents and agrees that any Lender or Agent, at its sole option, in the
event of a dispute by such Guarantor in the payment of any moneys due hereunder,
shall have the right to bring a motion-action under New York CPLR Section 3213.

 

Section 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.

 

Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 7.09 Release of Guarantors.  (a)If, in compliance with the terms and
provisions of the Loan Documents, a Collateral Vessel, or all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons (other than any Loan Party),
such Transferred Guarantor shall, upon the consummation of such sale or transfer
or designation, be released from its obligations under this Agreement (including
under Section 11.03) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document and, in the case of the sale of
all of the Equity Interests of the Transferred Guarantor, the pledge of such
Equity Interests to the Collateral Agent pursuant to the Security Documents
shall be released, and so long as the Borrower shall have previously provided
the Collateral Agent and the Administrative Agent such certifications or
documents as the Collateral Agent and/or the Administrative Agent shall
reasonably request, the Collateral Agent shall take, and the Lenders hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents. 

 

(b) The Lenders hereby irrevocably authorize the Collateral Agent to release a
Subsidiary Guarantor and any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) that is sold or otherwise disposed
of (to Persons other than any other Loan Party) upon the sale or other
disposition thereof in compliance with Section 6.06, (ii) with respect to a
Transition Collateral Vessel (and the Subsidiary Guarantor that owns such
Transition Collateral Vessel), following any prepayment under Section
2.10(b)(vi), (iii) with respect to the Core Collateral Vessels (and the
Subsidiary Guarantors that own such Core Collateral Vessels), upon the payment
in full in cash of the Core Facilities and the expiration and termination of all
Commitments thereunder (whether at the applicable Maturity Date or pursuant to a
prepayment according with Section 2.10) and (iv) with respect to the Transition
Collateral Vessels (and the Subsidiary Guarantors that own such Transition
Collateral Vessels), upon the payment in full in cash of the Transition Facility
and the expiration and termination of all Commitments thereunder (whether at the
applicable Maturity Date or pursuant to a prepayment in accordance with Section
2.10).

 

(c) The Borrower may, in its discretion, following the release of any Liens
pursuant to clauses (a) and (b) of this Section 7.09, wind up, liquidate or
dissolve the affairs of any Transferred Guarantor and/or Subsidiary Guarantor.

 



 

AMERICAS 101798741

103

 

 



 

Section 7.10 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to any Secured Party, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

Section 7.11 Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under Section 7.01 in respect of Swap
Obligations (provided,  however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.11, or
otherwise under Section 7.01, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 7.11 shall
remain in full force and effect until a discharge of Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 7.11 constitute, and this
Section 7.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default.  Upon the occurrence and during the continuance
of any of the following events (each, an “Event of Default”):

 

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether optional or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Credit Extension
or any Fee or any other amount (other than an amount referred to in clause (a)
above) due under any Loan Document, when and as the same shall become due and
payable, whether at the due date thereof (including an Interest Payment Date) or
at a date fixed for prepayment (whether optional or mandatory) or by
acceleration or demand thereof or otherwise and such default shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by any Loan Party in (or
in connection with) any Loan Document or the borrowing of Term Loans hereunder,
or in any certificate, financial statement or other instrument furnished in
connection with or required to be given or delivered by any Loan Party pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or so furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02(a),  Section
5.03(a) (as it relates to a Loan Party), Section 5.04,  Section 5.08,  Section
5.10,  Section 5.13,  Section 5.14,  Section 5.16,  Section 5.18 or in Article
VI;



 

AMERICAS 101798741

104

 

 



 

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b) or (d) above) and such default shall continue
unremedied or shall not have been waived (i) in the case of the Agency Fee
Letter, for a period of five Business Days, and (ii) in the case of any other
covenant, condition or agreement for a period of 30 days after the earlier of
(x) any Loan Party obtaining knowledge thereof and (y) written notice thereof
from the Administrative Agent or the Required Lenders to the Borrower;

(f) any Company shall (i) fail to pay any principal, premium or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable beyond any
applicable grace period, or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee or other representative on its or their behalf
(with or without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer to purchase by the obligor; provided, that it shall not
constitute an Event of Default pursuant to this clause (f) unless the aggregate
amount of all such Indebtedness referred to in clauses (i) and (ii) equals or
exceeds $25,000,000 at any one time;

(g) an Insolvency Proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Company or of a substantial part of the property of any Company, under the
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar Legal
Requirement, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator or similar official for any
Company for a substantial part of the property of any Company; or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed for 60 days or an Order approving or ordering any of the
foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar Legal Requirement; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
Insolvency Proceeding or the filing of any petition described in clause (g)
above; (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) except to the extent
permitted by Section 6.05, wind up or liquidate; or (viii) take any action for
the purpose of effecting any of the foregoing;

(i) one or more Orders for the payment of money in an aggregate amount of
$25,000,000 or more that are not covered by insurance from an unaffiliated
insurance company with an A.M. Best financial strength rating of at least A- (it
being understood that even if such amounts are covered by insurance from such an
insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company or
such insurance company has not been promptly notified of such amounts) shall be
rendered against any Company or any combination thereof and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon properties of any Company to
enforce any such Order;



 

AMERICAS 101798741

105

 

 



 

(j) one or more ERISA Events shall have occurred that, when taken together with
all other such ERISA Events that have occurred, or any event similar to the
foregoing shall have occurred or exists with respect to a Non-U.S. Plan,
including, but not limited to, the issue of a Financial Support Direction and/or
a Contribution Notice or the winding-up of the Non-U.S. Plan, in any such case
that would reasonably be expected to result in a Material Adverse Effect;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a valid, enforceable, perfected First Priority (except as
otherwise expressly provided in this Agreement or such Security Document) Lien
on and security interest in, all of the Collateral (other than an immaterial
portion) thereunder) in favor of the Collateral Agent, or shall be asserted by
or on behalf of any Company not to be, a valid, enforceable, perfected, First
Priority (except as otherwise expressly provided in this Agreement or such
Security Document) Lien on and security interest in the Collateral (other than
an immaterial portion) covered thereby;

(l) (x) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, (y) a proceeding shall be commenced by or on behalf of any Loan Party
or any Affiliate thereof, or by any Governmental Authority, seeking to establish
the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or (z) any Loan Party (directly or
indirectly) shall repudiate, revoke, terminate or rescind (or purport to do any
of the foregoing) or deny any portion of its liability or obligation for the
Obligations;

(m) there shall have occurred a Change in Control; 

(n) Holdings at any time fails to cause its common Equity Interests to remain
listed on the NYSE or, if applicable, the NASDAQ or another nationally
recognized stock exchange approved in writing by the Required Lenders;

(o) it  becomes unlawful or impossible (i) for any Loan Party to discharge any
liability under the Loan Documents or to comply with any other obligation which
the Required Lenders consider material under the Loan Documents or (ii) for the
Administrative Agent, the Collateral Agent and the Lenders to exercise or
enforce any material right under, or to enforce any security interest created by
the Loan Documents; or

(p) An event or series of events occurs which, in the reasonable opinion of the
Required Lenders constitutes a Material Adverse Effect; 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments; (ii) declare the Obligations then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Obligations so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document or otherwise to the contrary
notwithstanding; and (iii) exercise (and/or direct the Collateral Agent to
exercise) any and all of its (or the Collateral Agent’s) other rights and
remedies under applicable Legal Requirements, hereunder and under the other Loan
Documents; and in any event

 

AMERICAS 101798741

106

 

 



 

with respect to the Borrower described in clause (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Obligations
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Loan Parties accrued hereunder and under
any other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, anything contained herein or in any
other Loan Document or otherwise to the contrary notwithstanding.

In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent, the Administrative Agent or any Secured Party may be the
purchaser of any or all of such Collateral at any such sale or other disposition
and, in addition, the Collateral Agent or the Administrative Agent, as agent for
and representative of all of Secured Parties (but not any Lender or Lenders in
its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or other disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.

Section 8.02 Rescission.  If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and Fees and all payments on account of principal of the
Loans owing by them that shall have become due otherwise than by acceleration
(with interest on principal and Fees and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 11.02, then upon the written consent of the Required Lenders (which may
be given or withheld in their sole discretion) and written notice to the
Borrower, the termination of the Commitments or the acceleration of the Loans
and their consequences may be rescinded and annulled; but such action shall not
affect any subsequent Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the other Secured Parties to a decision that may be made at the election of
the Required Lenders, and such provisions are not intended to benefit any Loan
Party and do not give any Loan Party the right to require the Lenders to rescind
or annul any acceleration hereunder, even if the conditions set forth herein are
met.

 

ARTICLE IX

APPLICATION OF COLLATERAL PROCEEDS

Section 9.01 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral, pursuant to the exercise by the Collateral Agent
of its remedies, or from any mortgagee’s interest insurance required pursuant to
Section 5.04, shall be applied, in full or in part, together with any other sums
then held by or distributed or paid to the Collateral Agent or the
Administrative Agent pursuant to this Agreement or any other Loan Document
(including as a result of any exercise of any right or remedy hereunder or
thereunder), promptly by the Collateral Agent as follows:

 

(a) First, to the indefeasible payment in full in cash of all reasonable and
documented out-of-pocket costs and expenses, and all fees, commissions and taxes
of such sale, collection or other realization (including compensation to the
Administrative Agent, the Collateral Agent and their respective agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and/or the Collateral Agent in connection therewith and all
amounts for which the Administrative Agent or Collateral Agent are entitled to
indemnification pursuant to the provisions of any Loan Document), together

 

AMERICAS 101798741

107

 

 



 

with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the indefeasible payment in full in cash of all other reasonable
costs and expenses of such sale, collection or other realization (including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third,  without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
constituting Obligations, in each case, equally and ratably in accordance with
the respective amounts thereof then due and owing (it being agreed that, for
purposes of applying this clause (c), all interest will be deemed payable in
accordance with this Agreement regardless of whether such claims are allowed in
any proceeding described in Section 8.01(g) or (h)); provided that:

(i) if the proceeds received by the Collateral Agent relate solely to a Core
Collateral Vessel or the Subsidiary Guarantor which owns such Core Collateral
Vessel, the amounts applied pursuant to this clause (c) shall be applied (i)
first, to the indefeasible payment in full in cash, pro rata, of interest
constituting Obligations under the Core Facilities, and (ii) second, to the
indefeasible payment in full in cash, pro rata, of interest constituting
Obligations under the Transition Facility; and

(ii) if the proceeds received by the Collateral Agent relate solely to a
Transition Collateral Vessel or the Subsidiary Guarantor which owns such
Transition Collateral Vessel, the amounts applied pursuant to this clause (c)
shall be applied (i) first, to the indefeasible payment in full in cash, pro
rata, of interest constituting Obligations under the Transition Facility, and
(ii) second, to the indefeasible payment in full in cash, pro rata, of interest
constituting Obligations under the Core Facilities;

(d) Fourth, without duplication of amounts applied pursuant to clauses (a)
through (c) above, to the indefeasible payment in full in cash, pro rata, of
principal and other amounts constituting Obligations, in each case, equally and
ratably in accordance with the respective amounts thereof then due and owing (it
being agreed that, for purposes of applying this clause (d), all amounts
described herein will be deemed payable in accordance with this Agreement
regardless of whether such claims are allowed in any proceeding described in
Section 8.01(g) or (h));  provided that:

(i) if the proceeds received by the Collateral Agent relate solely to a Core
Collateral Vessel or the Subsidiary Guarantor which owns such Core Collateral
Vessel, the amounts applied pursuant to this clause (d) shall be applied (i)
first, to the indefeasible payment in full in cash, pro rata, of principal and
other amounts constituting Obligations under the Core Facilities, and (ii)
second, to the indefeasible payment in full in cash, pro rata, of principal and
other amounts constituting Obligations under the Transition Facility; and

(ii) if the proceeds received by the Collateral Agent relate solely to a
Transition Collateral Vessel or the Subsidiary Guarantor which owns such
Transition Collateral Vessel, the amounts applied pursuant to this clause (d)
shall be applied (i) first, to the indefeasible payment in full in cash, pro
rata, of principal and other amounts constituting Obligations under the
Transition Facility, and (ii) second, to the indefeasible

 

AMERICAS 101798741

108

 

 



 

payment in full in cash, pro rata, of principal and other amounts constituting
Obligations under the Core Facilities;

(e) Fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (a) through (d), to the indefeasible payment in full in cash,
pro rata, of interest and other amounts constituting Secured Obligations (other
than principal), and any fees, premiums, interest and scheduled periodic
payments due under Bank Product Obligations, in each case equally and ratably in
accordance with the respective amounts thereof then due and owing;

(f) Sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (a) through (e), to the indefeasible payment in full in cash,
pro rata, of the principal amount of the Secured Obligations (including
principal on any Bank Product Obligations then due and owing);

(g) Seventh, to the indefeasible payment in full in cash, pro rata, to any other
Secured Obligations then due and owing with any balance to be paid to the
Administrative Agent, for the ratable benefit of the Bank Product Providers, as
cash collateral;

(h) Eighth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct;

provided, that in each case, for the avoidance of doubt, in no event shall the
proceeds of any Collateral pledged by a Guarantor or any payment made by a
Guarantor be applied to payment of any Excluded Swap Obligations of such
Guarantor.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (h) of this Section 9.01, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 10.01 Appointment.  Each Lender hereby irrevocably designates and
appoints (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to irrevocably designate and appoint) each of the
Administrative Agent and the Collateral Agent as an agent of such Lender under
this Agreement and the other Loan Documents and each of the Administrative Agent
and the Collateral Agent hereby accepts such appointment. Each Lender
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to irrevocably authorize) each Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article X are solely for the benefit of the Agents, the Lenders, and the Bank
Product Providers, and no Loan Party shall have rights as a third party
beneficiary of any such provisions.  Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases) with respect to the Collateral and any rights of
the Secured Parties with respect thereto as contemplated by and in accordance
with the provisions of this Agreement and the other Loan Documents.  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Loan
Party or any of their respective Subsidiaries.  Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Administrative Agent

 

AMERICAS 101798741

109

 

 



 

or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(a) Each Lender irrevocably appoints each other Lender, and the Collateral Agent
irrevocably appoints the Administrative Agent, as its agent and bailee for the
purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of the UCC
or otherwise), for the benefit of the Secured Parties, in assets in which, in
accordance with the UCC or any other applicable Legal Requirement, a security
interest can be perfected by possession or control. Should any Lender (other
than, to the extent a Lender, the Collateral Agent or the Security Trustee)
obtain possession or control of any such Collateral, such Lender shall notify
the Collateral Agent thereof, and, promptly following the Collateral Agent’s
request therefor, shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.  The Lenders hereby acknowledge and agree (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge and authorize) that the Collateral Agent may act as the Collateral
Agent for the Secured Parties.

Section 10.02 Agent in Its Individual Capacity. Each person serving as an Agent
hereunder, to the extent (and for so long as) such Agent is also a Lender
hereunder, shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the person serving as an Agent
hereunder in its individual capacity.  Such person and its Affiliates may accept
deposits from, lend money to, act as financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, any Company or
any Affiliate thereof as if it were not an Agent hereunder and without duty to
account therefor to the Lenders.

 

Section 10.03 Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, regardless of whether a Default has
occurred and is continuing (a) no Agent shall be subject to any fiduciary or
other implied duties, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except as directed in writing by,
or with the written consent of, the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 11.02) and, upon
receipt of such instructions from the Required Lenders (or such other Lenders,
as the case may be), such Agent shall be fully protected and entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions; provided, that no Agent
shall be required to risk its own funds or take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability, if the Agent
is not indemnified to its satisfaction, or that is contrary to any Loan Document
or applicable Legal Requirements including, for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Insolvency Law
or that may effect a foreclosure, modification or termination of property of a
Defaulting Lender under any Insolvency Law, and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose or shall
be liable for the failure to disclose, any information relating to any Company
or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as any Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 9.01 or 11.02 

 

AMERICAS 101798741

110

 

 



 

or otherwise as expressly required herein) or in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction. No Agent shall be deemed to have
knowledge of any Default unless and until written notice (in accordance with
Section 11.01(a)) thereof describing such Default is given to such Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or the sufficiency of any Collateral or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document. Each party to this Agreement acknowledges and agrees that the
Administrative Agent and/or the Collateral Agent may from time to time use one
or more outside service providers for the tracking of all UCC financing
statements (and/or other collateral related filings and registrations from time
to time) required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent and/or the Collateral Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
the Borrower and the other Loan Parties. No Agent shall be liable for any action
taken or not taken by any such service provider.  Neither any Agent nor any of
its officers, partners, directors, employees or agents shall be liable to the
Lenders or the Loan Parties for any action taken or omitted by any Agent under
or in connection with any of the Loan Documents.

 

(a) No Agent nor any of its officers, partners, directors, employees or agents
shall be liable to Lenders or the Borrower for any action taken or omitted by
any Agent under or in connection with any of the Loan Documents except to the
extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(b) No Agent shall be liable for interest on any money received by it except as
agreed in writing with the Borrower or Lender.

(c) Except for the exercise of reasonable care in the custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder, no Agent shall have any duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.  An Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the applicable Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests; provided that neither
the Collateral Agent nor any of the other Secured Parties nor any of their
respective directors, officers, employees or agents shall have responsibility
for (x) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent or any other Secured Party has or is deemed
to have knowledge of such matters (y) failing to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so or (z) failing to
take any necessary steps to preserve rights against any person with respect to
any Collateral.

(d) For the avoidance of doubt, nothing in this Agreement or any other Loan
Document shall require the Collateral Agent to file financing statements or
continuation statements or be responsible for maintaining the security
interests, or perfection thereof, purported to be created as described herein,
and such responsibility shall be solely that the Borrower and the other Loan
Parties, and the Collateral Agent shall only be responsible for the safe custody
of any Collateral in its possession consistent with customary practices of other
financial institutions acting in such capacity and in accordance with the
preceding clause (d).



 

AMERICAS 101798741

111

 

 



 

(e) The Agents reserve the right to reasonably conduct an environmental audit
prior to foreclosing on any Collateral Vessel Mortgage. Each Agent reserves the
right to forebear from foreclosing in its own name if to do so may expose it to
undue risk due to environmental factors.

Section 10.04 Reliance by Agent.  Each Agent shall be entitled to  rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless each Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

 

Section 10.05 Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent.  The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

 

Section 10.06 Successor Agent.  Each Agent may resign as such at any time upon
at least 10 days’ prior notice to the Lenders and the Borrower and without
notice to the Bank Product Providers. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, so long as no
Event of Default shall have then occurred and be continuing, to appoint a
successor Agent from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 10 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
satisfactory to the Required Lenders, which successor shall be a commercial
banking institution or other finance or trust company organized under the laws
of the United States (or any State thereof) or a United States branch or agency
of a commercial banking institution, in each case, having combined capital and
surplus at least $ 200,000,000 and otherwise reasonably satisfactory to the
Required Lenders (it being understood that such combined capital and surplus
shall not be required to be in excess of $500,000,000); provided, that if such
retiring Agent is unable to find a commercial banking institution or other
finance or trust company that is willing to accept such appointment and which
meets the qualifications set forth above, and the Required Lenders so agree
(which agreement shall not be unreasonably withheld) the retiring Agent’s
resignation shall nevertheless thereupon become effective and the retiring (or
retired) Agent shall be discharged from its duties and obligations under the
Loan Documents (except that in the case of any collateral security held by the
Agent on behalf of the Lenders under any of the Loan Documents, the retired
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent.

 



 

AMERICAS 101798741

112

 

 



 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring or removed Agent
shall continue to hold such collateral security until such time as a successor
agent is appointed). The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article X,  Section 11.03 and Sections 11.08 to 11.10 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Section 10.07 Non-Reliance on Agent and Other Lenders.  Each Lender and Bank
Product Provider acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their respective Affiliates and
based on such documents and information as it has deemed appropriate, conducted
its own independent investigation of the financial condition and affairs of the
Loan Parties and their Subsidiaries and made its own credit analysis and
decision to enter into this Agreement. Each Lender further represents and
warrants that it has reviewed each document made available to it on the Platform
in connection with this Agreement and has acknowledged and accepted the terms
and conditions applicable to the recipients thereof (including any such terms
and conditions set forth, or otherwise maintained, on the Platform with respect
thereto). Each Lender (and each Bank Product Provider) also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their respective Affiliates and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.

 

Section 10.08 Name Agents.  The parties hereto acknowledge that the Arrangers
and the Bookrunners hold their titles in name only, and that such titles confer
no additional rights or obligations relative to those conferred on any Lender
hereunder.

 

Section 10.09 Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by the Borrower or the Guarantors and without limiting the obligation
of the Borrower or the Guarantors to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which
indemnification is sought under this Section 10.09 (or, if indemnification is
sought after the date upon which all Commitments shall have been terminated and
the Loans shall have been paid in full, ratably in accordance with such
outstanding Loans and Commitments as in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages, fines,
penalties, actions, claims, suits, judgments, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Related
Person in any way relating to or arising out of, the Commitments, the Loans,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein, the Transactions or any of the other
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent or Related Person under or in connection with any of the foregoing
(IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON);
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, fines, penalties, actions, claims,
suits, judgments, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and non-appealable judgment
of a court of competent jurisdiction to have directly

 

AMERICAS 101798741

113

 

 



 

resulted solely and directly from such Agent’s or Related Person’s, as the case
may be, gross negligence or willful misconduct. The agreements in this Section
10.09 shall survive the payment of the Loans and all other amounts payable
hereunder and the termination of the Commitments.

 

Section 10.10 Withholding Taxes.  To the extent required by any applicable Legal
Requirements, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If any payment
has been made to any Lender by the Administrative Agent without the applicable
withholding Tax being withheld from such payment and the Administrative Agent
has paid over the applicable withholding Tax to the Internal Revenue Service or
any other Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

Section 10.11 Lender’s Representations, Warranties and Acknowledgements.    Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Companies in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Companies.  No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders.  Each Lender acknowledges that no Agent or Related Person of any
Agent has made any representation or warranty to it.  Except for documents
expressly required by any Loan Document to be transmitted by an Agent to the
Lenders, no Agent shall have any duty or responsibility (either express or
implied) to provide any Lender with any credit or other information concerning
any Loan Party or any Affiliate of a Loan Party, including the business,
prospects, operations, property, financial and other condition or
creditworthiness  of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Persons.

 

(a) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Acceptance Agreement, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by any Agent, the Required Lenders or the
Lenders, as applicable, on the Initial Borrowing Date.

Section 10.12 Security Documents and Guarantees.

(a) Each Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Guarantees, the Collateral and the Loan Documents; provided that
neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any other
obligation whatsoever to any holder of Bank Product Obligations with respect to
any Bank Product Agreement.  Subject to Section 11.02, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale

 

AMERICAS 101798741

114

 

 



 

or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.02) have otherwise
consented or (ii) release any Guarantor from the Guarantees pursuant to Section
7.09 or with respect to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 11.02) have otherwise consented.

(b) Anything contained in any of the Loan Documents to the contrary
notwithstanding, each Loan Party, the Administrative Agent, the Collateral Agent
and each Secured Party hereby agree that (i) no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce the
Guarantees, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Loan Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon written
instructions from the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

(c) (i)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent and the Collateral Agent, as applicable,
shall (without notice to, or vote or consent of, any Lender, or any Affiliate of
any Lender that is a party to any Bank Product Agreement) take such actions as
shall be required to release its security interest in any Collateral subject to
any disposition expressly permitted by the Loan Documents (other than a
disposition to any Loan Party of any Subsidiary, Affiliate or family member
thereof) to the extent necessary to permit the consummation of such disposition
in accordance with the Loan Documents.

(ii)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Secured Obligations (other than Secured Obligations in
respect of any Bank Product Agreement and contingent indemnification obligations
for which no claim or demand has been made) have been paid in full, in cash, and
all Commitments have terminated or expired, upon written request of the
Borrower, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Bank Product Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Secured Obligations in respect of
Bank Product Agreements.  Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.



 

AMERICAS 101798741

115

 

 



 

(i) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Secured Obligations (other than Secured Obligations in
respect of any Bank Product Agreement and contingent indemnification obligations
for which no claim or demand has been made) under the Core Facilities have been
paid in full, in cash (whether at the applicable Maturity Date or pursuant to a
prepayment according with Section 2.10), and all Revolving Commitments and Core
Term Commitments have terminated or expired, upon written request of the
Borrower, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Bank Product Agreement) take such actions as shall be
required to release its security interest in all Core Collateral Vessels, all
other  Collateral granted by the Subsidiary Guarantors that directly  own such
Core Collateral Vessels, and all Securities Collateral granted in the Equity
Interests of the Subsidiary Guarantors that directly own such Core Collateral
Vessels and to release all guarantee obligations of such Subsidiary Guarantors
provided for in any Loan Document, whether or not on the date of such release
there may be outstanding Secured Obligations under the Transition Facility or in
respect of Bank Product Agreements.  Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payment had not been made.

(ii) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Secured Obligations (other than Secured Obligations in
respect of any Bank Product Agreement and contingent indemnification obligations
for which no claim or demand has been made) under the Transition Facility have
been paid in full, in cash (whether at the applicable Maturity Date or pursuant
to a prepayment according with Section 2.10), and all Transition Term
Commitments have terminated or expired, upon written request of the Borrower,
the Administrative Agent and the Collateral Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any Bank Product Agreement) take such actions as shall be required to release
its security interest in all Transition Collateral Vessels, all other Collateral
granted by the Subsidiary Guarantors that directly  own such
Transition Collateral Vessels, and all Securities Collateral granted in the
Equity Interests of the Subsidiary Guarantors that directly own such
Transition Collateral Vessels and to release all guarantee obligations of such
Subsidiary Guarantors provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Secured Obligations under the Core
Facilities or in respect of any Bank Product Agreements.  Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any other Loan Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(d) The Agents shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral. No
Agent shall be liable for any defect or failure

 

AMERICAS 101798741

116

 

 



 

in a Guarantor’s title to Collateral, regardless of whether such defect or
failure was known to the Agent or might have been discovered upon examination or
inquiry and whether capable of remedy or not.

Section 10.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any Insolvency Proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on any Loan Party) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its respective agents and counsel and all other
amounts due the Administrative Agent under Sections 2.05 and 10.03) allowed in
such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 10.14 Ship Mortgage Trust.  Each Lender hereby irrevocably designates
and appoints the Security Trustee as security trustee of such Lender under this
Agreement and the other Loan Documents solely for the purpose of holding the
Collateral Vessel Mortgages of the Collateral Vessels and certain other
Collateral, and the Security Trustee hereby accepts such appointment. The
Security Trustee agrees and declares, and each of the other Secured Parties
acknowledges, that, subject to the terms and conditions of this Section 10.14,
the Security Trustee holds the Trust Property in trust for the Secured Parties
absolutely.  Each of the other Secured Parties agrees that the obligations,
rights and benefits vested in the Security Trustee shall be performed and
exercised in accordance with this Section 10.14.  For the avoidance of doubt,
the Security Trustee shall have the benefit of all of the provisions of this
Agreement (including

 

AMERICAS 101798741

117

 

 



 

exculpatory and indemnification provisions) benefiting it in its capacity as
Collateral Agent for the Secured Parties.  In addition, the Security Trustee and
any attorney, agent or delegate of the Security Trustee may indemnify itself or
himself out of the Trust Property against all liabilities, costs, fees, damages,
charges, losses and expenses sustained or incurred by it or him in relation to
the taking or holding of any of the Trust Property or in connection with the
exercise or purported exercise of the rights, trusts, powers and discretions
vested in the Security Trustee or any other such person by or pursuant to the
Collateral Vessel Mortgages or in respect of anything else done or omitted to be
done in any way relating to the Collateral Vessel Mortgages. The Security
Trustee shall, at all times, be the same institution as the Person acting as the
Administrative Agent and the Collateral Agent under this Agreement.

 

ARTICLE XI

MISCELLANEOUS

Section 11.01 Notices.

(a) Notices and other communications provided for herein shall, except as
provided in Section 11.01(b), be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile transmission, as follows:

(i) if to any Loan Party, to the Borrower at:

International Seaways Operating Corporation

c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Attention: Jeffrey D. Pribor, Senior Vice President, Chief Financial Officer

Telephone: +1-212-578-1947

Email:jpribor@intlseas.com

Legaldepartment@intlseas.com

Treasury@intlseas.com

 

(ii) if to the Administrative Agent, to it at:

Nordea Bank Abp, New York Branch

1211 Avenue of the Americas

New York, NY 10036

Attention: Shipping, Offshore and Oil Services

Telephone:  (212) 318-9630

Email: agency.soosid@nordea.com / martin.lunder@nordea.com

 

 

(iii) if to a Lender, to it at its address (or facsimile number) set forth on
Annex I or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto;

Notice and other communications to the Lenders hereunder may (subject to Section
11.01(b)) be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  Any party hereto may change its address, facsimile number
or e-mail address for notice and other communications hereunder by notice to the
other parties hereto.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept

 

AMERICAS 101798741

118

 

 



 

notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided, that approval of such
procedures may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (including by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) Each Loan Party hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, including any
such communication that (i) relates to a request for a Borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (iii)
provides notice of any Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder or (v) is
required to be delivered to satisfy any covenant hereunder or under any other
Loan Document (all such communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent (it being understood that .pdf
format is acceptable) at the e-mail address(es) provided to the Borrower by the
Administrative Agent from time to time, other electronic communication in such
other form, or in any other manner, including hard copy delivery thereof, as the
Administrative Agent shall require. In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
Nothing in this Section 11.01 shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document or as any such Agent shall require.

(c) To the extent consented to by the Administrative Agent in writing from time
to time, the Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.

(d) Each Loan Party and the Administrative Agent and the Collateral Agent
further agree that the Administrative Agent and the Collateral Agent shall make
the Communications available to the other Agents or the Lenders by posting the
Communications on a Platform. The Platform and any Approved Electronic
Communications are provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by any Agent in connection
with the Communications or the Platform.  In no event shall any Agent have any
liability to any Loan Party, any Lender or any other person for damages of any
kind, whether or not based on strict liability and including direct or indirect,
punitive, special, incidental or consequential damages, losses or expenses
(whether in contract, tort or otherwise) arising out of or related to any Loan

 

AMERICAS 101798741

119

 

 



 

Party’s or any Agent’s transmissions of Communications through the Internet
(including the Platform).  Notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor.  Each Loan Party understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of the
Loan Documents.  Each Lender agrees that receipt of notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.  Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(f) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(g) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information
with respect to Holdings, its Subsidiaries or their securities for purposes of
United States federal or state securities laws.  In the event that any Public
Lender has determined for itself to not access any information disclosed through
the Platform or otherwise, such Public Lender acknowledges that (i) other
Lenders may have availed themselves of such information and (ii) neither the
Borrower nor the Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.

Section 11.02 Waivers; Amendment.    No failure or delay by any Agent or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by Section 11.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Agent or any Lender may have had notice or knowledge of such Default at the
time.  No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

 



 

AMERICAS 101798741

120

 

 



 

(b) Subject to Sections 2.16(c),  2.18(d),  11.02(d) and 11.02(e), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are parties thereto, in each
case with the written consent of the Required Lenders; provided, that no such
agreement shall:

(i) increase or extend the expiry date of any Commitment of any Lender without
the written consent of such Lender (it being understood that no amendment,
modification, termination, waiver or consent with respect to any condition
precedent, covenant or Default (or any definition used, respectively, therein)
shall constitute an increase in or an extension of the expiry date of any
Commitment of any Lender for purposes of this clause (i));

(ii) reduce the principal amount or premium, if any, of any Loan or reduce the
rate of interest thereon (including, for the avoidance of doubt, the Applicable
Core Margin and the Applicable Transition Margin) (other than waiver of any
increase in the rate of interest pursuant to Section 2.06(b)), or reduce any
Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected
thereby;

(iii) postpone or extend the maturity of any Loan or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Term
Loan under Section 2.09, or any date for the payment of any interest, premium or
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (other than a waiver of any increase in the rate of interest pursuant to
Section 2.06(b)), or postpone the scheduled date of expiration of any Commitment
without the written consent of each Lender directly affected thereby;

(iv) change Section 11.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender directly affected thereby
(provided that any amendment that clarifies any ambiguity or defect in the
definition or use of Disqualified Institutions shall require only the consent of
the Required Lenders and the Loan Parties);

(v) change Section 2.10(d),  Section 2.10(e),  Section 2.14(b),  Section 2.14(c)
or Section 9.01 or other corresponding sections of any other Loan Document in a
manner that would alter the order of or the pro rata sharing of payments or
setoffs required thereby, without the written consent of each Lender directly
affected thereby;

(vi) change the percentage set forth in the definition of “Required Lenders”,
“Required Core Lenders” or “Required Transition Lenders” or any other provision
of any Loan Document (including this Section 11.02) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be);

(vii) release any Guarantor from its Guarantees, or limit its liability in
respect of such Guarantee or release the Borrower from its obligations under the
Loan Documents, without the written consent of each Lender;

(viii) except as expressly permitted in this Agreement or any Security Document,
release any Collateral from the Liens of the Security Documents or alter the
relative priorities of the

 

AMERICAS 101798741

121

 

 



 

Secured Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;

(ix) [reserved];  

(x) subordinate the Obligations under the Loan Documents to any other
Indebtedness without the written consent of each Lender;

(xi) (x) amend or otherwise modify Section 6.10 (or for the purposes of
determining compliance with Section 6.10, any defined terms used therein), or
(y) waive or consent to any Default resulting from a breach of Section 6.10
without the written consent of each Lender; provided that notwithstanding the
foregoing, any waiver or consent with respect to any Default resulting from a
breach of (i) Section 6.10(d) shall be subject to written consent of all Core
Lenders, and (ii) Section 6.10(e) shall be subject to written consent of all
Transition Term Lenders’

(xii) amend or otherwise modify the definitions of Sanctions Law, Sanctions
Authority or Anti-Terrorism Law or Section 3.22, Section 5.21, Section 6.18, or
Section 6.19 without the written consent of each Lender.;

provided,  further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
without the prior written consent of the Administrative Agent or the Collateral
Agent, as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if their
rights or obligations are affected thereby, the Collateral Agent) if (1) by the
terms of such agreement the Commitments of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment, (2) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of, premium, if
any, and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement, and (3) Section 2.16(b) is
complied with.

(c) Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any property or
assets so that the security interests therein comply with applicable Legal
Requirements.

(d) Notwithstanding the foregoing, if, following the Closing Date, the
Administrative Agent and the Borrower shall have agreed in their sole and
absolute discretion that there is an ambiguity, inconsistency, manifest error or
any error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Documents if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof (it being
understood that the Administrative Agent has no obligation to agree to any such
amendment).



 

AMERICAS 101798741

122

 

 



 

(e) Further, notwithstanding the foregoing, any provision of this Agreement and
the other Loan Documents may be amended to effect any Incremental Core Term Loan
Amendment as, and to the extent, provided in Section 2.18.

Section 11.03 Expenses; Indemnity. (a) The Loan Parties agree, jointly and
severally, to pay, promptly upon demand:

 

(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Arrangers, the Bookrunners, the Administrative Agent and the Collateral
Agent, (including (i) the reasonable and documented fees, disbursements and
other charges of Advisors for the Arrangers, the Bookrunners, the Administrative
Agent and the Collateral Agent, in connection with the syndication of the Loans
and Commitments, the preparation, negotiation, execution and delivery of the
Loan Documents, the administration of the Credit Extensions and Commitments
(including with respect to the establishment and maintenance of a Platform and
including the reasonable fees and disbursements of counsel as may be necessary
or appropriate in the judgment of the Agents, and the charges of IntraLinks,
SyndTrak or a similar service), the perfection and maintenance of the Liens
securing the Collateral and any actual or proposed amendment, supplement or
waiver of any of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated);

(ii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Arrangers, the Bookrunners, the Administrative Agent, the Collateral Agent,
any other Agent or any Lender (including the fees, charges and disbursements of
Advisors for any of the foregoing) incurred in connection with the enforcement
or protection of its rights under the Loan Documents, including its rights under
this Section 11.03(a), or in connection with the Loans made hereunder and the
collection of the Obligations, including all such costs and expenses incurred
during any workout, restructuring or negotiations in respect of the Obligations;
provided that, in the case of charges of outside counsel, such payment shall be
limited to the reasonable and documented fees, disbursements and charges of (x)
one primary counsel for the Agents and the Lenders (collectively with the
Agents, taken as a group), (y) one local counsel and foreign counsel in each
relevant jurisdiction for each of the Agents and the Lenders (collectively with
the Agents, taken as a group) and (z) one maritime counsel in each relevant
jurisdiction for each of the Agents and the Lenders (collectively with the
Agents, taken as a group) (and, in each case, in the case of an actual or a
potential conflict of interest, (A) one additional counsel for each affected
person (or group of similarly affected persons), (B) one local counsel and/or
foreign counsel for each affected person (or group of similarly affected
persons) in any relevant jurisdiction and (C) one maritime counsel for each
affected person (or group of similar affected persons) in each relevant
jurisdiction; and

(iii) all Other Taxes in respect of the Loan Documents.

(h) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender and each Related Person of each of the foregoing (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, all
reasonable and documented expenses (including reasonable and documented fees,
disbursements and other charges of one counsel for all Indemnitees and, if
necessary, one maritime counsel, local and foreign counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions for all Indemnitees (and, in the case of an actual or potential
conflict of interest of another firm of counsel (and maritime counsel and one
firm of local and foreign counsel in each appropriate jurisdiction) for such
affected Indemnitee))) and any and all claims, damages, losses and liabilities,
fees, fines, penalties, actions, judgments, suits and related expenses,
including reasonable Advisors fees, charges and disbursements (collectively,
“Claims”), incurred by or asserted against any Indemnitee, directly or
indirectly, arising out of, relating to or in connection with (i)

 

AMERICAS 101798741

123

 

 



 

the execution, delivery, performance, administration or enforcement of the Loan
Documents, the Commitment Letter or any agreement or instrument contemplated
thereby or the performance by the parties thereto of their respective
obligations thereunder, (ii) any actual or proposed use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, (iv) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials, on, at, under or from any property (A) owned, leased or operated by
any Company or (B) formerly owned, leased or operated by any Company at the time
of its ownership, lease or operations, (v) any Environmental Claim or threatened
Environmental Claim against any of the Companies relating to any Real Property,
Collateral Vessel or other property currently or formerly owned, leased or
operated by any of the Companies or relating to the operations of any of the
Companies, (vi) any non-compliance with, or violation of, applicable
Environmental Laws or Environmental Permits by any of the Companies or any of
their businesses, operations, Real Property, Collateral Vessels and other
properties, (vii) the imposition of any environmental Lien encumbering Real
Property or Collateral Vessels owned, leased or operated by any Company, (viii)
the consummation of the Transactions (including the syndication of the Loans and
the Commitments) and the other transactions contemplated hereby or (ix) any
actual or prospective claim, action, suit, litigation, inquiry, investigation,
or other proceeding or preparation of a defense in connection with any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Loan Party or any of their respective subsidiaries,
affiliates or shareholders or otherwise, and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses or other Claims are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
primarily from (i) the gross negligence or willful misconduct of such Indemnitee
or any of its Related Persons, (ii) a material breach by such Indemnitee or any
of its Related Persons of any of its or their respective obligations under the
Loan Documents or (iii) any claims brought by an Indemnitee against another
Indemnitee (other than against the Administrative Agent or any other Agent in
its capacity as such) not arising out of any act or omission by any Loan Party
or any Affiliate thereof.

(i) The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Agents and any affected Lender (such consent not to be
unreasonably withheld), the Loan Parties will not enter into any settlement of a
Claim in respect of the subject matter of Section 11.03(b) and asserted against
an Indemnitee unless such settlement includes an explicit and unconditional
release from the party bringing such Claim of all Indemnitees and does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnitee.

(j) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans and any other Secured Obligations, the release of any
Guarantor or of all or any portion of the Collateral, the expiration of the
Commitments, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, the removal or resignation of any Agent,
or any investigation made by or on behalf of the Agents or any Lender. All
amounts due under this Section 11.03 shall be accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(k) To the extent that the Loan Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents under clause (a) or (b) of this
Section 11.03 in accordance with Section 10.03, each Lender severally agrees to
pay to the Agents, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided, that the
unreimbursed Claim was incurred by or asserted against any of the Agents in its
capacity as such.  For purposes of this clause (e), a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Total

 

AMERICAS 101798741

124

 

 



 

Revolving Exposure, the principal amount of outstanding Term Loans and unused
Term Commitments at the time.

(l) To the fullest extent permitted by applicable Legal Requirements, no party
hereto shall assert, and each party hereto hereby waives, any claim against any
other party hereto, on any theory of liability, for special, indirect,
exemplary, consequential or punitive damages (including any loss of profits,
business or anticipated savings as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, any Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or the use of the proceeds thereof; provided, that such waiver of special,
punitive, indirect or consequential damages shall not limit the indemnification
obligations of the Loan Parties to the extent such special, punitive, indirect
or consequential damages are included in any third party claim with respect to
which the applicable Indemnitee is entitled to indemnification under this
Section 11.03. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
hereby or thereby.

(m) All amounts due under this Section 11.03 shall be payable no later than 10
Business Days after written demand (accompanied by an invoice or other
reasonable documentation) therefor; provided,  however, that any Indemnitee
shall promptly refund an indemnification payment received hereunder to the
extent that there is a final and non-appealable judicial determination of a
court of competent jurisdiction that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 11.03.

Section 11.04 Successors and Assigns.   The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent and each Lender, which consent may be withheld in
their respective sole discretion (and any attempted assignment or transfer by
any Loan Party without such consent shall be null and void ab initio). Nothing
in this Agreement or any other Loan Document, express or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
expressly provided in clause (e) of this Section 11.04 and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement or any other Loan
Document.

 

(a) Any Lender shall have the right at any time to assign to one or more
assignees (other than any Company or any Affiliate thereof or a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided, that:

(i) if the assigning Lender is a Lender under both the Core Facilities and the
Transition Facility, any such assignment shall be made on a pro rata basis in
accordance with the proportion of such Lender’s rights and obligations under
each such Core Facilities and Transition Facility;

(ii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $5,000 (unless such fee is waived by the Administrative
Agent in its sole discretion); provided,  however, in the case of
contemporaneous assignments by any Lender to one or more Approved Funds, only a
single processing and recording fee shall be payable for such assignments;



 

AMERICAS 101798741

125

 

 



 

(iii) the assignee, if it shall not then be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(iv) the assignee shall represent and warrant to the Borrower and the
Administrative Agent that it is an Eligible Assignee; and

(v) the Administrative Agent must give its prior written consent (which consent
shall not be unreasonably withheld, delayed or conditioned); provided, that the
consent of the Administrative Agent shall only be subject to the completion of
the conditions in clauses (b)(ii) and (b)(iii) and the delivery to the
Administrative Agent of customary information and documentation reasonably
requested by the Administrative Agent for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations;  

Subject to acceptance and recording thereof pursuant to Section 11.04(d), from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement (provided, that any liability of the Borrower to
such assignee under Section 2.12,  2.13 or 2.15 shall be limited to the amount,
if any, that would have been payable thereunder by the Borrower in the absence
of such assignment, except to the extent any such amounts are attributable to a
Change in Law occurring after the date of such assignment), and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12,  2.13,  2.15 and 11.03.

(b) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive in the absence of
manifest error, and the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower, the Collateral
Agent and any Lender (with respect to its own interest only), at any reasonable
time and from time to time upon reasonable prior notice.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04(b) and any written
consent to such assignment required by Section 11.04(b), the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 11.04(d). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with the requirements of
this Section 11.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.04(e).

(d) Any Lender shall have the right at any time, without the consent of, or
notice to the Borrower, the Administrative Agent or any other person to sell
participations to any person (other than any Company or any Affiliate thereof or
a natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the

 

AMERICAS 101798741

126

 

 



 

Loans owing to it); provided, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and  (iii) the Borrower, the Administrative Agent, the Collateral Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided, that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 11.02(b) and (2) directly affects such
Participant. Each Participant shall be entitled to the benefits of Sections
2.12,  2.13 and 2.15 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.04(b). To the extent permitted
by Legal Requirements, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender; provided, that such Participant
agrees in writing to be subject to Section 2.14(c) as though it were a Lender.
Each Lender shall, acting for this purpose as a “non-fiduciary” agent of the
Borrower, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, and the amount and terms of its
participations (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender (and the
Borrower, to the extent that the Participant requests payment from the Borrower)
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Proposed Treasury Regulations Section 1.163-5(b) (or any amended
or successor version).

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.12,  2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned) or the greater payment results from a Change in Law
after the date the participation was sold to the Participant.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless such Participant agrees to comply with Section
2.15(f) as though it were a Lender (it being understood that the documentation
required in Section 2.15(f) shall be delivered to the participating Lender).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank, and this Section 11.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of the Borrower, the Administrative Agent or any
other person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Loans and the Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.



 

AMERICAS 101798741

127

 

 



 

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar laws domestic or
foreign, federal, state, provincial or otherwise, based on or analogous or
similar to the Uniform Electronic Transactions Act.

(h) Any assignor Lender of all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) or seller of a participation hereunder shall be entitled
to rely conclusively on a representation of the assignee Lender or Participant
in the relevant Assignment and Acceptance or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution.
None of the Agents shall have any responsibility or liability for monitoring the
list or identities of, or enforcing provisions relating to, Disqualified
Institutions.  Upon request by any Lender or prospective Lender, the
Administrative Agent shall be permitted to disclose to such Lender or
prospective Lender the identity of the Disqualified Institutions.

Section 11.05 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as any Obligation is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Article X and Sections 2.12,  2.13,
 2.15,  11.03,  11.05,  11.09,  11.10 and 11.12 shall survive and remain in full
force and effect regardless of the consummation of the Transactions and the
other transactions contemplated hereby, the repayment of the Loans, the
expiration or termination the Revolving Commitments or the termination of this
Agreement or any provision hereof.

 

Section 11.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Agency
Fee Letter and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent and/or other Agents,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 11.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 



 

AMERICAS 101798741

128

 

 



 

Section 11.08 Right of Setoff; Marshalling; Payments Set Aside.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Legal Requirements, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of the
obligations of any Loan Party now or hereafter existing under this Agreement or
any other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  None of any
Agent or any Lender shall be under any obligation to marshal any assets in favor
of any Loan Party or any other Person or against or in payment of any or all of
the Obligations.  To the extent that any Loan Party makes a payment or payments
to the Administrative Agent, the Collateral Agent or any Lender (or to the
Administrative Agent or the Collateral Agent, on behalf of the Lenders), or any
Agent or any Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Insolvency Law or any equitable cause,
then, to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor or related
thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

 

Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.  This
Agreement and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether sounding in contract, tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, and governed by, the law of the State of New York.

 

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York
, located in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by applicable Legal Requirements, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise, however, shall affect any right that the Administrative
Agent, the Collateral Agent, any other Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b). Each of the parties
hereto hereby

 

AMERICAS 101798741

129

 

 



 

irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than facsimile or email) in Section
11.01.  Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, each Loan Party hereby irrevocably and unconditionally
appoints International Seaways Ship Management LLC, with an office for service
of process delivery on the date hereof at 600 Third Avenue, 39th Floor, New
York, New York 10016, and its successors (the “Process Agent”), as its agent to
receive on behalf of such Loan Party and its property all writs, claims,
process, and summonses in any action or proceeding brought against such Loan
Party in the State of New York.  Such service may be made by mailing or
delivering a copy of such process to any Loan Party in care of the Process Agent
at the address specified above for the Process Agent, and such Loan Party
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.  Failure by the Process Agent to give notice to the applicable Loan
Party, or failure of the applicable Loan Party, to receive notice of such
service of process shall not impair or affect the validity of such service on
the Process Agent or any such Loan Party, or of any judgment based
thereon.  Each Loan Party covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents
that may be necessary to continue the designation of the Process Agent above in
full force and effect, and to cause the Process Agent to act as such.  Each Loan
Party hereto further covenants and agrees to maintain at all times an agent with
offices in New York City to act as its Process Agent.  Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by applicable Legal Requirements.

Section 11.10 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

 

Section 11.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 11.12 Confidentiality.  Each of the Administrative Agent, the Collateral
Agent, the Arrangers, the Bookrunners and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ and Approved Funds’ directors,
officers, employees, financing sources, partners, trustees, agents, advisors and
other representatives, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof, and any failure of
such persons acting on behalf of the Administrative Agent, the Collateral Agent,
an Arranger or a Lender to comply with this Section 11.12 shall constitute a
breach of this Section 11.12 by the Administrative Agent,

 

AMERICAS 101798741

130

 

 



 

the Collateral Agent, such Arranger or such Lender, as applicable), (b) to the
extent (i) requested by any regulatory authority or any self-regulatory
authority (such as (but not limited to) the National Association of Insurance
Commissioners and the SEC) or (ii) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process or in connection with
any pledge or assignment made pursuant to Section 11.04(g),  provided that,
solely to the extent permitted by law and other than in connection with routine
audits and reviews by regulatory and self-regulatory authorities, such
disclosing entity shall notify the Borrower as promptly as practicable of any
such requested or required disclosure in connection with any legal or regulatory
proceeding, (c) to any other party to this Agreement, (d) in connection with the
exercise of any remedies under the Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its respective obligations, or (iii)
any rating agency for the purpose of obtaining a credit rating applicable to any
Loan or Loan Party, (f) with the consent of the Borrower, (g) to an investor or
prospective investor in securities issued by an Approved Fund of any Lender that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by an Approved Fund of any Lender or to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund of any Lender in connection with
the administration, servicing and reporting on the assets serving as collateral
for securities issued by such Approved Fund (it being agreed that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information) or (h) to the extent such Information (a) is publicly available at
the time of disclosure or becomes publicly available other than as a result of a
breach of this Section 11.12 or (b) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than
Holdings, the Borrower or any Subsidiary of Holdings. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and the information
about this Agreement to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agents and the Lenders in
connection with the administrative and management of this Agreement and the
other Loan Documents. For the purposes of this Section 11.12, “Information”
shall mean all non-public information received from Holdings and the Borrower
relating to Holdings and the Borrower or any of their respective Subsidiaries or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by Holdings and the Borrower. Any person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person accords to its own confidential information.

 

Section 11.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 



 

AMERICAS 101798741

131

 

 



 

Section 11.14 Assignment and Acceptance.  Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Acceptance duly executed by such Lender, the Borrower (if the
Borrower’s consent to such assignment is required hereunder) and the
Administrative Agent.

 

Section 11.15 Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

 

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties.    Each of the
Loan Parties hereby waives any and all suretyship defenses available to it as a
Guarantor arising out of the joint and several nature of its respective duties
and obligations hereunder (including any defense contained in Article VII).

 

(a) Each of the Loan Parties agrees that in connection with all aspects of the
transactions contemplated hereby or by the other Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender and each Agent, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Lender or any Agent or any of
their respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

(b) Each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the

 

AMERICAS 101798741

132

 

 



 

transactions contemplated hereby the exercise of rights or remedies with respect
thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Loan Party, its stockholders
or its Affiliates on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of any
Loan Party, its management, stockholders, creditors or any other person.  Each
Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.

Section 11.17 Patriot Act; Beneficial Ownership Regulation Notice.  Each Lender
hereby notifies each Loan Party that pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it may be required to obtain,
verify and record information that identifies the Loan Parties and Responsible
Officers thereof, which information includes the name, address and taxpayer
identification number of each Loan Party and other information that will allow
such Lender to identify such Loan Party and Responsible Officers in accordance
with the Patriot Act and the Beneficial Ownership Regulation, and each Loan
Party agrees to provide such information from time to time to any Lender.

 

Section 11.18 Bank Product Providers.  Each Bank Product Provider shall be
deemed a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom the Administrative Agent is acting. The Administrative Agent hereby agrees
to act as agent for such Bank Product Providers and, by virtue of entering into
a Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed the Administrative Agent as its agent and
to have accepted the benefits of the Loan Documents; it being understood and
agreed that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to the Collateral Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that the Administrative Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of the Administrative Agent
to determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, the Administrative Agent shall be entitled to assume no amounts are
due or owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to the Administrative Agent as to the amounts that are due and
owing to it and such written certification is received by the Administrative
Agent a reasonable period of time prior to the making of such distribution. The
Administrative Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, the Administrative Agent
shall be entitled to assume that the amount due and payable to the relevant Bank
Product Provider is the amount last certified to the Administrative Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). The Borrower may obtain Bank
Products from any Bank Product Provider, although the Borrower is not required
to do so. The Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the

 

AMERICAS 101798741

133

 

 



 

consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

Section 11.19 EXCLUDED SWAP OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, (I) ANY EXCLUDED SWAP
OBLIGATIONS SHALL BE EXCLUDED FROM (X) THE DEFINITION OF “SECURED OBLIGATIONS”
(OR ANY EQUIVALENT DEFINITION) CONTAINED HEREIN OR IN ANY SECURITY DOCUMENT AND
(Y) THE DEFINITION OF “GUARANTEED OBLIGATIONS” (OR ANY EQUIVALENT DEFINITION) IN
THE GUARANTEE OR IN ANY OTHER GUARANTEE OF THE GUARANTEED OBLIGATIONS; (II) NO
LIEN GRANTED PURSUANT TO ANY SECURITY DOCUMENT SHALL SECURE ANY EXCLUDED SWAP
OBLIGATIONS; AND (III) NO EXCLUDED SWAP OBLIGATIONS SHALL BE GUARANTEED PURSUANT
TO THE GUARANTEE OR ANY OTHER GUARANTEE OF THE GUARANTEED OBLIGATIONS.

 

Section 11.20 [Reserved].

Section 11.21 Judgment Currency.  (a)  The Loan Parties’ obligations hereunder
and under the other Loan Documents to make payments in Dollars (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent or the respective Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Collateral Agent or
such Lender under this Agreement or the other Loan Documents.  If for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(a) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Loan Party jointly and severally covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

(b) For purposes of determining any rate of exchange for this Section 11.21,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

Section 11.22 Waiver of Sovereign Immunity.  Each of Holdings, the Borrower, the
Subsidiary Guarantors, in respect of itself, its Subsidiaries, its process
agents, and its properties and revenues, hereby irrevocably agrees that, to the
extent that such Loan Party, its Subsidiaries or any of its properties has or
may hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States,
the Marshall Islands or elsewhere, to enforce or collect upon the Loans or any
Loan Document or any other liability or obligation of such Loan

 

AMERICAS 101798741

134

 

 



 

Party or any of its Subsidiaries related to or arising from the transactions
contemplated by any of the Loan Documents, including, without limitation,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, such Loan Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States, the Marshall
Islands or elsewhere.  Without limiting the generality of the foregoing, each
Loan Party further agrees that the waivers set forth in this Section 11.22 shall
have the fullest extent permitted under the Foreign Sovereign Immunities Act of
1976 of the United States and are intended to be irrevocable for purposes of
such Act.

 

Section 11.23 Acknowledgment and Consent to Bail-In. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Agent or Lender arising under any Loan Document, to the extent
such liability is unsecured, may be subject to Write-Down and Conversion Powers
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers to any such
liabilities arising hereunder which may be payable to it by any Agent or Lender;
and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Agent or Lender, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers.

Section 11.24 Certain ERISA Matters. Notwithstanding anything to the contrary in
any Loan Document:

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Pension Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, any Commitments or this Agreement;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain

 

AMERICAS 101798741

135

 

 



 

transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender to
enter into, participate in, administer and perform the Loans, any Commitment and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, any Commitment
and this Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(a) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, any Commitment
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).

 

(Signature Pages Follow)

 



 

AMERICAS 101798741

136

 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other authorized signatories
as of the day and year first above written.

 

INTERNATIONAL SEAWAYS, INC.,
as Holdings and a Guarantor

 

 

 

By:      /s/Lois K. Zabrocky

Name:  Lois K. Zabrocky

Title:    President and Chief Executive Officer

 

 

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as the Borrower and a Guarantor

 

 

 

By:      /s/Jeffrey D. Pribor

Name:  Jeffrey D. Pribor

Title:        Senior Vice President, Chief Financial Officer,

            Treasurer and Comptroller

 

 

1372 TANKER CORPORATION

AMALIA PRODUCT CORPORATION

ATHENS PRODUCT TANKER CORPORATION

BATANGAS TANKER CORPORATION

CABO HELLAS LIMITED

CARL PRODUCT CORPORATION

FRONT PRESIDENT INC.

GOLDMAR LIMITED

HATTERAS TANKER CORPORATION,
as Guarantors

 

 

 

By:      /s/Jeffrey D. Pribor

Name:  Jeffrey D. Pribor

Title:    Treasurer

 

 

 

 



 

[Signature Page to INSW Credit Agreement]

 

AMERICAS 101798741

 

 

 



 

 

 

JADEMAR LIMITED

KYTHNOS CHARTERING CORPORATION

LEYTE PRODUCT TANKER CORPORATION

MAPLE TANKER CORPORATION

MILOS PRODUCT TANKER CORPORATION

MINDANAO TANKER CORPORATION

MONTAUK TANKER CORPORATION

OAK TANKER CORPORATION

OVERSEAS SHIPPING (GR) LTD.

REYMAR LIMITED

ROSALYN TANKER CORPORATION

ROSEMAR LIMITED

RUBYMAR LIMITED

SAMAR PRODUCT TANKER CORPORATION

SEAWAYS SHIPPING CORPORATION

SECOND KATSURA TANKER CORPORATION

SILVERMAR LIMITED

SKOPELOS PRODUCT TANKER CORPORATION

TOKYO TRANSPORT CORP.,
as Guarantors

 

 

 

By:      /s/Jeffrey D. Pribor

Name:  Jeffrey D. Pribor

Title:    Treasurer

 



 

 



 

[Signature Page to INSW Credit Agreement]

 

AMERICAS 101798741

 

 

 



 

NORDEA BANK ABP, NEW YORK BRANCH,  
as Administrative Agent, Collateral Agent, Security Trustee and a Lender

 

 

 

By:      /s/Martin Lunder

Name:  Martin Lunder

Title:    Managing Director



By:      /s/Henning Lyche Christiansen

Name:  Henning Lyche Christiansen

Title:    Senior Vice President



 

 

 

 

ABN AMRO CAPITAL USA LLC,  

as Sustainability Coordinator

 

 

 

By:     /s/Amit Wynalda

Name: Amit Wynalda

Title:   Executive Director



 

By:     /s/Maria Fahey

Name: Maria Fahey

Title:   Director



 



 



[Signature Page to INSW Credit Agreement]

 

AMERICAS 101798741

 

 

 



 

ABN AMRO CAPITAL USA LLC,  
as a Lender

 

 

 

By:      /s/Amit Wynalda

Name:  Amit Wynalda

Title:    Executive Director

 

 

By:      /s/Maria Fahey

Name:  Maria Fahey

Title:    Director

 

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,  
as a Lender

 

 

 

By:      /s/Georgios Gkanasoulis

Name:  Georgios Gkanasoulis

Title:    Director

 

 

By:      /s/Manon Didier

Name:  Manon Didier

Title:    Vice President

 

DNB CAPITAL LLC,  
as a Lender

 

 

 

By:      /s/Cathleen Buckley

Name:  Cathleen Buckley

Title:    Senior Vice President

 

 

By:      /s/Sybille Andaur

Name:  Sybille Andaur

Title:    First Vice President

 

 

 

 



[Signature Page to INSW Credit Agreement]

 

AMERICAS 101798741

 

 

 



 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),  
as a Lender

 

 

 

By:      /s/Arne Juell-Skielse

Name:  Arne Juell-Skielse

Title:

 

 

By:      /s/Olof Kajerdt

Name:  Olof Kajerdt

Title:

 

 

BNP PARIBAS,  
as a Lender

 

 

 

By:      /s/Eric Dulcire

Name:  Eric Dulcire 

Title:    Managing Director

 

 

By:      /s/Jean Philippe POIRIER

Name:  Jean Philippe POIRIER

Title:

 

 

 

DANISH SHIP FINANCE A/S,  
as a Lender

 

By:      /s/Michael Frisch

Name:  Michael Frisch

Title:    CCO

 

 

By:      /s/Brian D. Kristiansen

Name:  Brian D. Kristiansen

Title:    SLM

 

 



[Signature Page to INSW Credit Agreement]

 

AMERICAS 101798741

 

 

 



 

ANNEX I

Initial Lenders and Commitments

 

Omitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



1

AMERICAS 101680504

 

 

 



 

US$390 Million Credit Agreement: Disclosure Schedules

Table of Contents

Schedule 1.01(a)‑‑Collateral Vessels

Schedule 1.01(b)‑‑Approved Classification Societies

Schedule 1.01(c)‑‑Acceptable Flag Jurisdictions

Schedule 1.01(d)‑‑Acceptable Third Party Technical Managers

Schedule 1.01(e)‑‑Approved Brokers

Schedule 1.01(f)‑‑Commercial Managers

Schedule 1.01(g)‑‑Demise Charters

Schedule 1.01(h)‑‑Subsidiary Guarantors

Schedule 1.01(i)--Sustainability Pricing Adjustment Schedule

Schedule 2.09(a)‑‑Core Scheduled Amortization Payment Amount

Schedule 2.09(b)‑‑Transition Scheduled Amortization Payment Amount

Schedule 3.07(a)‑‑Equity Interests

Schedule 3.07(c)‑‑Corporate Organizational Chart

Schedule 3.20‑‑Required Insurance

Schedule 5.14‑‑Earnings Account

Schedule 5.15‑‑Post‑Closing Matters

Schedule 6.01(b)‑‑Existing Indebtedness

Schedule 6.04(a)‑‑Existing Investments

Schedule 6.09(d)‑‑Certain Affiliate Transactions





1

AMERICAS 101830028

 

 

 

 



 

Schedule 1.01(a)

Collateral Vessels

 

Part 1: Core Collateral Vessels

 

 

Vessel

Documented Owner

Official Number

Flag

IMO
Number

Built Date (yyyy/mm)

1.

 

Seaways Athens

Athens Product Tanker Corporation

4377

Marshall Islands

9470260

2012/01

2.

 

Seaways Everest

Front President Inc.

3712

Marshall Islands

9400679

2010/02

3.

 

Seaways Hatteras

Hatteras Tanker Corporation

7597

Marshall Islands

9730414

2017/07

4.

 

Seaways Kilimanjaro

Oak Tanker Corporation

4169

Marshall Islands

9563237

2012/01

5.

 

Seaways Kythnos

Kythnos Chartering Corporation

4017

Marshall Islands

9569841

2010/08

6.

 

Seaways Leyte

Leyte Product Tanker Corporation

4255

Marshall Islands

9470272

2011/05

7.

 

Seaways McKinley

Maple Tanker Corporation

4111

Marshall Islands

9530228

2011/07

 

8.

 

Seaways Milos

Milos Product Tanker Corporation

4376

Marshall Islands

9470258

2011/08

9.

 

Seaways Montauk

Montauk Tanker Corporation

7598

Marshall Islands

9779537

2017/07

10.

 

Seaways Raffles

Second Katsura Tanker Corporation

2295

Marshall Islands

9411032

2010/02

11.

 

Seaways Redwood

Batangas Tanker Corporation

4934

Marshall Islands

9607954

2013/07

12.

 

Seaways Samar

Samar Product Tanker Corporation

4375

Marshall Islands

9470284

2011/07

13.

 

Seaways Shenandoah

Mindanao Tanker Corporation

5473

Marshall Islands

9607966

2014/07

14.

 

Seaways Skopelos

Skopelos Product Tanker Corporation

3726

Marshall Islands

9478638

2009/11

 

 

 

 

 



2

AMERICAS 101830028

 

 

 



 

 

Part 2: Transition Collateral Vessels

 

 

 

Vessel

Documented Owner

Official Number

Flag

IMO
Number

Built Date (yyyy/mm)

15.

 

Seaways Luzon

Amalia Product Corporation

2946

Marshall Islands

9301940

2006/07

 

16.

 

Seaways Visayas

Carl Product Corporation

2947

Marshall Islands

9301952

2006/09

17.

 

Seaways Reymar

Reymar Limited

2271

Marshall Islands

9275749

2004/03

18.

 

Seaways Hellas

Cabo Hellas Limited

2269

Marshall Islands

9275725

2003/11

19.

 

Seaways Rosalyn

Rosalyn Tanker Corporation

1632

Marshall Islands

9234666

2003/02

20.

 

Seaways Goldmar

Goldmar Limited

2278

Marshall Islands

9239628

2002/05

 

21.

 

Seaways Jademar

Jademar Limited

2275

Marshall Islands

9232606

2002/03

22.

 

Seaways Mulan

1372 Tanker Corporation

1656

Marshall Islands

9230880

2002/04

23.

 

Seaways Rosemar

Rosemar Limited

2277

Marshall Islands

9232620

2002/05

24.

 

Seaways Rubymar

Rubymar Limited

2276

Marshall Islands

9232618

2002/04

25.

 

Seaways Silvermar

Silvermar Limited

2279

Marshall Islands

9239630

2002/06

26.

 

Seaways Tanabe

Tokyo Transport Corp.

2487

Marshall Islands

9196632

2002/02

 





3

AMERICAS 101830028

 

 

 



 

 

Schedule 1.01(b)

Approved Classification Societies

 

1.



DNV GL

2.



Lloyd’s Register (LR)

3.



American Bureau of Shipping (ABS)

4.



Bureau Veritas

5.



Korean Register of Shipping (KR)

6.



Nippon Kaiji Kyokai (ClassNK)

7.



Chinese Classification Society (solely to the extent a dual Class is applied,
and the Chinese Classification Society is the Second Class)





4

AMERICAS 101830028

 

 

 



 

Schedule 1.01(c)

Acceptable Flag Jurisdictions

1.



Republic of the Marshall Islands

2.



Commonwealth of The Bahamas

3.



Republic of Liberia

4.



Republic of Panama

5.



Hong Kong





5

AMERICAS 101830028

 

 

 



 

Schedule 1.01(d)

Acceptable Third Party Technical Managers

 

1.



V. Ships UK Limited and its affiliates

2.



Thome Ship Management

3.



Wilhelmsen Ship Management

4.



Wallem Group

5.



Univan Ship Management

6.



Anglo Eastern Ship Management

7.



Bernard Schulte Ship Management (BSM)

8.



Euronav NV

9.



Northern Marine Limited

10.



Columbia ShipManagement, Ltd.



6

AMERICAS 101830028

 

 

 



 

Schedule 1.01(e)

Approved Brokers

1.



Affinity LLP

2.



Fearnleys AS

3.



Clarkson Platou

4.



Braemar ACM

5.



Maersk Broker K/S

6.



Arrow Sale and Purchase (UK) Ltd.

7.



Simpson Spence & Young Shipbrokers Ltd

 





7

AMERICAS 101830028

 

 

 



 

Schedule 1.01(f)

Commercial Managers

1.



The Tankers International Pool

2.



Blue Fin Tankers Inc.

3.



Sigma Tankers Inc.

4.



Alpha8 Pool

5.



Panamax International

6.



CPT Alliance

7.



Penfield Tankers (Suezmax) LLC

8.



Dakota Tankers, LLC





8

AMERICAS 101830028

 

 

 



 

Schedule 1.01(g)

Demise Charters

None.





9

AMERICAS 101830028

 

 

 



 

Schedule 1.01(h)

Subsidiary Guarantors

1.



Athens Product Tanker Corporation

2.



Batangas Tanker Corporation

3.



Front President Inc.

4.



Hatteras Tanker Corporation

5.



Kythnos Chartering Corporation

6.



Leyte Product Tanker Corporation

7.



Maple Tanker Corporation

8.



Milos Product Tanker Corporation

9.



Mindanao Tanker Corporation

10.



Montauk Tanker Corporation

11.



Oak Tanker Corporation

12.



Samar Product Tanker Corporation

13.



Seaways Shipping Corporation

14.



Second Katsura Tanker Corporation

15.



Skopelos Product Tanker Corporation

16.



Amalia Product Corporation

17.



Carl Product Corporation

18.



Reymar Limited

19.



Cabo Hellas Limited

20.



Rosalyn Tanker Corporation

21.



Goldmar Limited

22.



Jademar Limited

23.



1372 Tanker Corporation

24.



Rosemar Limited

25.



Rubymar Limited

26.



Silvermar Limited

27.



Tokyo Transport Corp.

28.



Overseas Shipping (GR) Ltd.





10

AMERICAS 101830028

 

 

 



 

Schedule 1.01(i)

Sustainability Pricing Adjustment Schedule

Upon the delivery of a Sustainability Certificate in accordance with Section
5.01(c)(iii), the Applicable Core Margin shall be adjusted as follows (each, a
“Sustainability Pricing Adjustment”):

(a) If the Fleet Sustainability Score set forth in such Sustainability
Certificate delivered in any applicable year is greater than the Fleet
Sustainability Score set forth in the Sustainability Certificate for the prior
fiscal year, the Applicable Core Margin (as it may have been adjusted by any
previous Sustainability Pricing Adjustment) shall be increased by 0.025% per
annum effective as of the first Business Day immediately following the date the
applicable financial statements are delivered pursuant to Section 5.01(a) and
the related Sustainability Certificate pursuant to Section 5.01(c)(iii);

(b) If the Fleet Sustainability Score set forth in such Sustainability
Certificate delivered in any applicable year is equal to or less than the Fleet
Sustainability Score set forth in the Sustainability Certificate for the prior
fiscal year, the Applicable Core Margin (as it may have been adjusted by any
previous Sustainability Pricing Adjustment) shall be decreased by 0.025% per
annum effective as of the first Business Day immediately following the date the
applicable financial statements are delivered pursuant to Section 5.01(a) and
the related Sustainability Certificate pursuant to Section 5.01(c)(iii);

provided  that (x) no Sustainability Pricing Adjustment shall result in the
Applicable Core Margin being increased or decreased from the Applicable Core
Margin which would otherwise apply without giving effect to any Sustainability
Pricing Adjustment by more than 0.025% per annum and (y) if the Borrower fails
to provide a Sustainability Certificate, the Sustainability Pricing Adjustment
set forth in clause (a) above shall apply. 

 

 

As used herein:

“AER Trajectory Value” shall mean the median AER trajectory value of a vessel
type and size in a given year as set out in the following chart:

Segment

Size (DWT)

2020

2021

2022

2023

2024

2025

MR

20000-59999

6.76992000

6.59007900

6.41023800

6.23039700

6.05055600

5.87071500

Panamax

60000-79999

4.77192075

4.64515604

4.51839132

4.39162660

4.26486188

4.13809716

Aframax

80000-119999

3.73638909

3.63713298

3.53787686

3.43862075

3.33936463

3.24010852

Suezmax

120000-199999

3.18718706

3.10252034

3.01785362

2.93318690

2.84852018

2.76385347

VLCC

200000-+

2.32400667

2.26227009

2.20053352

2.13879694

2.07706036

2.01532379

 

“Average Efficiency Ratio” shall mean, with respect to any Vessel, the average
efficiency ratio of such Vessel, as calculated per Section 2.1 of the Poseidon
Principles as follows:



11

AMERICAS 101830028

 

 

 



 

 

, where (a) Ci is the carbon emissions for voyage i computed using the fuel
consumption and carbon factor of each type of fuel, (b) DWT is the design
deadweight of the vessel, and (c) Di is the distance travelled on voyage i. The
Average Efficiency Ratio with respect to any Vessel is computed for all voyages
performed by the Vessel over a calendar year.

“DWT” shall mean, with respect to any Vessel, the difference in tons between the
displacement of the Vessel in water of relative density of 1025 kg/m3 at the
summer load draught and the lightweight of the Vessel; the summer load draught
should be taken as the maximum summer draught as certified in the stability
booklet approved by the relevant maritime administration or an organization
recognized by it. 

“Fleet Sustainability Score” shall mean, with respect to any calendar year, the
weighted average of the Vessel Sustainability Score of all Vessels owned by
Holdings and its Subsidiaries for such calendar year, determined based on Vessel
Weighting.

“Recognized Organization” shall mean, with respect to any Vessel, an
organization approved by the maritime administration of the Vessel’s flag state
to verify that the ship energy efficiency management plans of vessels registered
in that state are in compliance with Regulation 22A of Annex VI and to issue
"statements of compliance for fuel oil consumption reporting" confirming that
vessels registered in that state are in compliance with that regulation.

“Vessel Carbon Intensity Certificate” shall mean a certificate issued by a
Recognized Organization with respect to each Vessel and a particular calendar
year setting out the AER of each such Vessel for all voyages performed by it
during that calendar year using the ship fuel oil consumption data submitted to
the International Maritime Organization, required to be collected and reported
in accordance with Regulation 22A of Annex VI in respect of that calendar year
and for which the Recognized Organization issued a statement of compliance for
fuel oil consumption reporting.

“Vessel Sustainability Score” shall mean, for any Vessel, and a particular
calendar year, the percentage difference between the Vessel’s Average Efficiency
Ratio and the AER Trajectory Value at the same point in time, calculated as set
out in Section 2.3 of the Poseidon Principles.  A Vessel’s Vessel Sustainability
Score shall be evidenced by a Vessel Carbon Intensity Certificate.

“Vessel Weighting” shall mean, for any Vessel for any calendar year, the product
of (i) the number of days in that calendar year that such Vessel is owned by
Holdings or any of its Subsidiaries and (ii) the Vessel’s DWT.

 





12

AMERICAS 101830028

 

 

 



 

Schedule 2.09(a)

Core Scheduled Amortization Payment Amount

 

 

CORE TERM LOAN REPAYMENT DATE

 

PAYMENT AMOUNT

 

June 30, 2020

$9,476,175.93

September 30, 2020

$9,476,175.93

December 31, 2020

$9,476,175.93

March 31, 2021

$9,476,175.93

June 30, 2021

$9,476,175.93

September 30, 2021

$9,476,175.93

December 31, 2021

$9,476,175.93

March 31, 2022

$9,476,175.93

June 30, 2022

$9,476,175.93

September 30, 2022

$9,476,175.93

December 31, 2022

$9,476,175.93

March 31, 2023

$9,476,175.93

June 30, 2023

$9,476,175.93

September 30, 2023

$9,476,175.93

December 31, 2023

$9,476,175.93

March 31, 2024

$9,476,175.93

June 30, 2024

$9,476,175.93

September 30, 2024

$9,476,175.93

December 31, 2024

$9,476,175.93

Core Term Loan Maturity Date

$119,952,657.30

 

 

 





13

AMERICAS 101830028

 

 

 



 

Schedule 2.09(b)

Transition Scheduled Amortization Payment Amount

 

 

TRANSITION TERM LOAN REPAYMENT DATE

 

 

PAYMENT AMOUNT

March 31, 2020

$5,000,000.00

June 30, 2020

$5,000,000.00

September 30, 2020

$5,000,000.00

December 31, 2021

$5,000,000.00

March 31, 2021

$5,000,000.00

June 30, 2021

$5,000,000.00

September 30, 2021

$5,000,000.00

December 31, 2022

$5,000,000.00

March 31, 2022

$5,000,000.00

Transition Term Loan Maturity Date

$5,000,000.00

 

 

 



14

AMERICAS 101830028

 

 

 



 

Schedule 3.07(a)

Equity Interests

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights

1.

 

1372 Tanker
Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

2.

 

Africa Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

3.

 

Alcesmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

4.

 

Alcmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

5.

 

Amalia Product
Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

6.

 

Ambermar Product Carrier Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

7.

 

Andromar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

15

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



8.

 

Antigmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

9.

 

Ariadmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

10.

.

Atalmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

11.

 

Athens Product
Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

12.

 

Aurora Shipping Corporation

Marshall Islands

Third United Shipping Corporation

500 common shares

100 common shares

N/A

13.

 

Batangas Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

14.

 

Cabo Hellas Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

15.

 

Cabo Sounion Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

16.

 

Caribbean Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

16

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



17.

 

Carl Product Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

18.

 

Concept Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

19.

 

Delta Aframax Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

20.

 

Diamond Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

21.

 

Eighth Aframax Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

22.

 

Epsilon Aframax Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

23.

 

First Pacific Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

24.

 

First Union Tanker Corporation

Marshall Islands

Third United Shipping Corporation

6,000 common shares

100 common shares

N/A

25.

 

Front Tobago Shipping Corporation

Marshall Islands

First Pacific Corporation

500 common shares

100 common shares

N/A

17

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



26.

 

Front President Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

500 common shares

N/A

27.

 

Guayaquil Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

28.

 

Hatteras Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

29.

 

Seaways  Subsidiary VII Inc. (fka Gener8 Maritime Subsidiary VII Inc.)

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

30.

 

Hendricks Tanker Company LLC (fka Gener8 Androitis LLC)

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

31.

 

Gener8 Chiotis LLC

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

32.

 

Diamond Tanker Company LLC (fka Gener8 Militiadis LLC)

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

33.

 

Gener8 Strength LLC

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

18

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



34.

 

Gener8 Success LLC

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

35.

 

Gener8 Supreme LLC

Marshall Islands

Seaways Subsidiary VII Inc.

N/A

100% LLC interest

N/A

36.

 

Goldmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

37.

 

Hendricks Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

38.

 

Henry Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

39.

 

INSW Ship Management UK Ltd

United Kingdom

International Seaways Operating Corporation

1,000,000 common shares

199,999 common shares

N/A

40.

 

International Seaways Ship Management LLC

Delaware

International Seaways Operating Corporation

N/A

100% LLC interest

N/A

41.

 

International Seaways Operating Corporation

Marshall Islands

International Seaways, Inc.

500 common shares

100 common shares

N/A

42.

 

Jademar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

19

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



43.

 

Katsura Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

44.

 

Kimolos Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

45.

 

Kythnos Chartering Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

46.

 

Leyte Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

47.

 

Liberty Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

48.

 

Lightering LLC

Liberia

International Seaways Operating Corporation

N/A

100% LLC interest

N/A

49.

 

Luxmar Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

50.

 

Majestic Tankers Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

51.

 

Maple Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

20

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



52.

 

Maremar Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

53.

 

Milos Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

54.

 

Mindanao Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

55.

 

Montauk Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

56.

 

Oak Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

57.

 

Oceania Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

58.

 

OIN Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

59.

 

OIN Delaware LLC

Delaware

International Seaways, Inc.

N/A

100% LLC interest

N/A

60.

 

OSG Clean Products International, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

21

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



61.

 

OSG Ship Management (GR) Ltd.

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

62.

 

Overseas Shipping (GR) Ltd.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

63.

 

Pearlmar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

64.

 

Petromar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

65.

 

Reymar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

66.

 

Rich Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

67.

 

Rosalyn Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

68.

 

Rosemar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

69.

 

Rubymar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

22

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



70.

 

Sakura Transport Corp.

Marshall Islands

International Seaways Operating Corporation

900 common shares

900 common shares

N/A

71.

 

Samar Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

72.

 

Seaways Holding Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

73.

 

Seaways Shipping Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

74.

 

Second Katsura Tanker Corporation

Marshall Islands

Seaways Shipping Corporation

500 common shares

100 common shares

N/A

75.

 

Serifos Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

76.

 

Seventh Aframax Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

77.

 

Shirley Aframax Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

78.

 

Sifnos Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

23

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



79.

 

Silvermar Limited

Marshall Islands

Overseas Shipping (GR) Ltd.

500 common shares

100 common shares

N/A

80.

 

Sixth Aframax Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

81.

 

Skopelos Product Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

82.

 

Star Chartering Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

83.

 

Third United Shipping Corporation

Marshall Islands

International Seaways Operating Corporation

300,000 common shares

200,000 common shares

N/A

84.

 

Tokyo Transport Corp.

Marshall Islands

International Seaways Operating Corporation

900 common shares

900 common shares

N/A

85.

 

Triton Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

86.

 

Tybee Chartering, Inc.

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

87.

 

Urban Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

24

AMERICAS 101830028

 

 

 



 

No.

Company

Jurisdiction

Principal Immediate
Owner

Number of Each Class of Equity Interests Authorized

Number of Each Class of Equity Interests Outstanding

Number of Equity Interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights



88.

 

View Tanker Corporation

Marshall Islands

International Seaways Operating Corporation

500 common shares

100 common shares

N/A

 

 

 

 



25

AMERICAS 101830028

 

 

 



 

Schedule 3.07(c)

Corporate Organizational Chart

[Omitted]

 



26

 

 

 

AMERICAS 101830028

 

 

 



 

 

Schedule 3.20

Required Insurance

This Schedule 3.20 shall be read together with the provisions of each General
Assignment Agreement and its Exhibit B (Notice of Assignment of Insurances) and
Annex I thereto (Loss Payable Clauses).  In the event of a conflict, the
provisions of the General Assignment Agreement shall control.

References to Loan Party in this Schedule 3.20 mean a Loan Party that is the
owner of a Collateral Vessel.

Policies Required

1.



Each Loan Party shall, at its own expense, keep each Collateral Vessel insured
with insurers and protection and indemnity clubs or associations of
internationally recognized responsibility, and placed in such markets, on such
terms and conditions, and through brokers, in each case reasonably satisfactory
to the Collateral Agent (it being understood that Marsh and Willis are
satisfactory) and under forms of policies approved by the Collateral Agent
against the risks indicated below:

1.1



Marine and war risk hull and machinery insurance in an amount in U.S. dollars on
an agreed value basis equal to, except as otherwise approved in writing by the
Collateral Agent, in the case of each Collateral Vessel, the greater of (x) the
value of such Collateral Vessel based on its most recent Vessel Appraisal and
(y) an amount which, when aggregated with such insured value of the other
Collateral Vessels (if the other Collateral Vessels are then subject to a
Collateral Vessel Mortgage, and net of any loss suffered in a Casualty Event),
is equal to one hundred twenty per cent (120%) of the then aggregate amount of
the then outstanding Term Loans and Total Revolving Commitments. The insured
value for hull and machinery required under this paragraph 1.1 for each
Collateral Vessel shall at all times be in an amount equal to the greater of (x)
eighty per cent (80%) of the value of such Collateral Vessel based on its most
recent Vessel Appraisal and (y) of the then aggregate amount of the then
outstanding Term Loans and Total Revolving Commitments, and the remaining
machine and war risk insurance required by this paragraph 1.1 may be taken out
as hull and freight interest insurance

1.2



Marine and war risk protection and indemnity insurance or equivalent insurance
(including coverage against liability arising out of the operation of each
Collateral Vessel, and insurance against liability arising out of pollution,
spillage or leakage), in an amount not less than the greater of:

1.2.1the maximum amount available, as that amount may from time to time change,
from members of the International Group of Protection and Indemnity Associations
(the “International Group”) or alternatively such sources of pollution, spillage
or leakage coverage as are commercially available in any absence of such
coverage by the



27

 

 

 

AMERICAS 101830028

 

 

 



 

International Group as shall be carried by prudent ship owners for similar
vessels engaged in similar trades; and

1.2.2the amounts required by the applicable laws or regulations of the United
States of America or any jurisdiction in which each Collateral Vessel may be
trading from time to time.

2.The Collateral Agent shall be entitled to arrange for the placement of
mortgagee’s interest insurance (including extended mortgagee interest additional
perils pollution) on market standard terms and conditions in an amount not less
than 120% of the aggregate amount of the then outstanding Term Loans and Total
Revolving Commitments.

2.1The Loan Parties shall have no interest or entitlement in respect of such
mortgagee’s interest policies.

2.2The Loan Parties shall on demand pay to the Collateral Agent all reasonable
costs of such insurance.

3.The Borrower shall, and shall cause each Loan Party to, assign to the
Collateral Agent its full rights under any policies of insurance in respect of
each Collateral Vessel in accordance with the terms contained herein (and, for
the avoidance of doubt, such assignments shall include any additional value of
any insurance that exceeds the values expressly required herein in respect of
each Collateral Vessel).

Policy Terms and Conditions

4.The marine and war risk insurance required by this Schedule 3.20 shall have
deductibles and franchises not in excess of US$1,000,000 per occurrence and be
subject to annual aggregate deductibles no higher than those in effect on the
Closing Date, unless otherwise approved by the Collateral Agent.

5.All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Collateral Agent.

6.Each policy of marine and war risk hull and machinery insurance with respect
to the Collateral Vessels shall note the interest of the Collateral Agent in its
capacity as mortgagee and security trustee as assignee and a loss payee.

7.Each entry in a marine and war risk protection and indemnity club with respect
to each Collateral Vessel shall note the interest of the Collateral Agent.

8.The Collateral Agent and each of its successors and assigns shall not be
responsible for the payment of any premiums, club calls, assessments or any
other obligations arising under, or for the representations and warranties made
by a Loan Party in, any policy or certificate of entry described in Sections 1.1
and 1.2 above.



28

 

 

 

AMERICAS 101830028

 

 

 



 

9.All policies of insurance required hereby shall provide that no cancellation,
material reduction in amount or material reduction in coverage thereof shall be
effective until at least fourteen (14) days’ notice is given to the Collateral
Agent; provided that such notice period shall be at least seven (7) days in
respect of cancellation or termination of war risk insurance (or such time as
may otherwise be in effect from time to time), and ten (10) days in the case of
cancellation for non‑payment of premium. 

10.The marine and war risk hull and machinery insurance required hereby shall
contain provisions waiving underwriters’ rights of subrogation thereunder
against any assured named in such policy and any assignee of said assured, only
to the extent such underwriters agree to so waive rights of subrogation
(provided that it is understood and agreed that the Borrower shall use
commercially reasonable efforts to obtain such waivers).

Information and Reports

11.



Each Loan Party shall deliver to the Collateral Agent certified copies of all
certificates of entry, cover notes, binders, evidences of insurance and policies
and all endorsements and riders amendatory thereof in respect of insurance
maintained on the Collateral Vessel owned by such Loan Party pursuant to the
Credit Agreement and this Schedule 3.20 for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Collateral Agent shall be under no duty or
obligation to verify the adequacy or existence of any such insurance or any such
policies, endorsement or riders.

12.The Borrower agrees that it shall, and shall cause each Loan Party to,
deliver unless the insurances by their terms provide that they cannot cease (by
reason of nonrenewal or otherwise) without the Collateral Agent being informed
and having the right to continue the insurance by paying any premiums not paid
by the Borrower, receipts showing payment of premiums for Required Insurance and
also of demands from the Collateral Vessel’s P & I underwriters to the
Collateral Agent at least two (2) days before the risk in question commences.

13.In the event that any claim or lien is asserted against any Collateral Vessel
for loss, damage or expense which is covered by insurance required hereunder and
it is necessary for a Loan Party to obtain a bond or supply other security to
prevent arrest of such Collateral Vessel or to release the Collateral Vessel
from arrest on account of such claim or lien, the Collateral Agent, on request
of the Borrower, may, in the sole discretion of the Collateral Agent, assign to
any Person, firm or corporation executing a surety or guarantee bond or other
agreement to save or release the Collateral Vessel from such arrest, all right,
title and interest of the Collateral Agent in and to said insurance covering
said loss, damage or expense, as collateral security to indemnify against
liability under said bond or other agreement.

14.Each Loan Party will furnish the Collateral Agent from time to time on
request, and in any event at least annually, a detailed report signed by a firm
of marine insurance brokers

29

 

 

 

AMERICAS 101830028

 

 

 



 

acceptable to the Collateral Agent (it being understood that Marsh and Willis
are satisfactory) with respect to the hull and machinery and war risk insurance
carried, and the protection & indemnity entry maintained, on the Collateral
Vessel owned by such Loan Party, together with such broker’s opinion as to the
adequacy thereof and compliance in all material respects with the provisions of
this Schedule 3.20.

15.Each Loan Party shall promptly provide the Collateral Agent with any
information which the Collateral Agent reasonably requests for the purpose of
obtaining or preparing any report from an independent marine insurance
consultant as to the adequacy of the insurances effected or proposed to be
effected in accordance with this Schedule 3.20 as of the date hereof or in
connection with any renewal thereof, and such Loan Party shall upon demand
indemnify the Collateral Agent in respect of all reasonable fees and other
expenses incurred by or for the account of the Collateral Agent in connection
with any such report; provided the Collateral Agent shall be entitled to such
indemnity only for one such report during any period of twelve months.

Letters of Undertaking

16.The marine insurance broker placing the marine and war risk hull and
machinery insurance shall furnish the Collateral Agent with a letter of
undertaking containing terms and subject to such conditions as are customary in
the New York market and agreeing, either in its own name or by causing the
policies to be appropriately endorsed, as appropriate:

16.1to cause to be endorsed on each and every policy as and when the same is
issued a notice of assignment and loss payable clause in substantially the forms
appended to the General Assignment Agreement or otherwise satisfactory to the
Collateral Agent;

16.2to promptly advise the Collateral Agent of any expiration, termination,
alteration or cancellation of any policy, or upon the request of the Collateral
Agent, of any default in the payment of any premium or call, and to provide or
cause to be provided an opportunity of paying any unpaid premium or call, such
right being exercisable by the Collateral Agent on an individual not on a fleet
basis; and

16.3not to set off against any sum recoverable in respect of a claim against a
Collateral Vessel, any sum claimed by the marine insurance broker or the
underwriters in respect of any other vessel.

17.The protection and indemnity association or club, with respect to protection
and indemnity cover, shall furnish the Collateral Agent with its standard form
letter of undertaking consenting to the mortgage on each Collateral Vessel (if
such consent is required by its rules) and containing its standard form of loss
payable clause and standard form notice of cancellation for nonpayment clause.

Payment of Claims



30

 

 

 

AMERICAS 101830028

 

 

 



 

18.Unless the Collateral Agent shall otherwise agree, all amounts of whatsoever
nature payable under any insurance must be payable to the Collateral Agent for
distribution first to itself and thereafter to the relevant Loan Party or others
as their interests may appear.  Nevertheless, until otherwise required by the
Collateral Agent by notice to the underwriters upon the occurrence and
continuance of a Default or an Event of Default:

18.1.amounts payable under any insurance on the Collateral Vessel owned by such
Loan Party with respect to protection and indemnity risks may be paid directly
to such Loan Party to reimburse it for any loss, damage or expense incurred by
it and covered by such insurance or to the person to whom any liability covered
by such insurance has been incurred provided that the underwriter shall have
first received evidence that the liability insured against has been discharged;

18.2.amounts payable under any insurance with respect to such Collateral Vessel
involving any damage to such Collateral Vessel in an amount (net of deductibles)
less than US$1,000,000 in the aggregate may be paid by underwriters directly for
the repair, salvage or other charges involved or, if such Loan Party shall have
first fully repaired the damage or paid all of the salvage or other charges, may
be paid to such Loan Party as reimbursement therefor; and

18.3notwithstanding the terms of any loss payable clause or notice of
assignment, the marine insurance broker shall be empowered to:

18.3.1pay all returns of premium to the Loan Parties or to their order;

18.3.2arrange for collision or salvage guarantees, or both, to be given in the
event of bail or other security being required in order to prevent to arrest of
a Collateral Vessel, or to secure the release of a Collateral Vessel from arrest
following a casualty; and

18.3.3where a guarantee has been given as aforesaid and the guarantor has paid
any sum under the guarantee in respect of such claim, to pay directly to the
guarantor out of the proceeds of insurance a sum equal to the sum so paid.

19.In case any underwriter proposes to pay less on any claim than the amount
thereof, each Loan Party shall forthwith inform the Collateral Agent, and if a
Default, an Event of Default or a Total Loss (as defined in the Credit
Agreement) of any Collateral Vessel has occurred and is continuing, the
Collateral Agent shall have the exclusive right to negotiate and agree to any
compromise.

Application of Proceeds

20.All amounts paid to the Collateral Agent in respect of any insurance on a
Collateral Vessel shall be disposed of as follows (after deduction of the
expenses of the Collateral Agent in collecting such amounts):



31

 

 

 

AMERICAS 101830028

 

 

 



 

20.1any amount which might have been paid at the time, in accordance with the
provisions of paragraph 18 above, directly to the Loan Party that owns such
Collateral Vessel or others shall be paid by the Collateral Agent to, or as
directed by, such Loan Party;

20.2all amounts paid to the Collateral Agent in respect of a Casualty Event of
the Collateral Vessel shall be applied by the Collateral Agent in accordance
with Section 2.10(b)(iv) of the Credit Agreement; and

20.3all other amounts paid to the Collateral Agent in respect of any insurance
on such Collateral Vessel may, in the Collateral Agent’s sole discretion, be
held and applied to the prepayment of the Secured Obligations or to the making
of needed repairs or other work on such Collateral Vessel, or to the payment of
other claims incurred by the Loan Party that owns such Collateral Vessel
relating to the Collateral Vessel, or may be paid to such Loan Party or
whosoever may be entitled thereto.

Insurance Covenants

21.Each Loan Party agrees that it will not execute or permit or willingly allow
to be done any act by which any insurance may be suspended, impaired or
cancelled, and that it will not permit or allow the Collateral Vessel owned by
such Loan Party to undertake any voyage or run any risk or transport any cargo
which may not be permitted by the policies in force, without having previously
notified the Collateral Agent in writing and insured such Collateral Vessel by
additional coverage to extend to such voyages, risks, passengers or cargoes.

22.Each Loan Party will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on such Loan Party or the
Collateral Vessel owned by such Loan Party with respect to pollution by the
United States of America or any other competent state or nation or political
subdivision of any thereof and will maintain all certificates or other evidence
of financial responsibility as may be required by any such law, convention,
regulation, proclamation or order with respect to the trade in which such
Collateral Vessel is from time to time engaged and the cargo carried by it.





32

 

 

 

AMERICAS 101830028

 

 

 



 

Schedule 5.14

Omitted

 





33

 

 

 

AMERICAS 101830028

 

 

 



 

Schedule 5.15

Post‑Closing Matters

1. Not later than 45 days after the Initial Borrowing Date, each Subsidiary
Guarantor that owns a Core Collateral Vessel shall have duly authorized,
executed and delivered, and caused to be recorded or registered in accordance
with the laws of the applicable Acceptable Flag Jurisdiction in which such Core
Collateral Vessel is registered, an amendment to the Collateral Vessel Mortgage
with respect to such Core Collateral Vessel and which shall attach each Bank
Product Agreement required to create in favor of the Security Trustee for the
benefit of the Secured Parties a legal, valid and enforceable first preferred
ship mortgage lien upon such Core Collateral Vessel, subject only to Permitted
Liens related thereto.

 



 



34

 

 

 

AMERICAS 101830028

 

 

 



 

Schedule 6.01(b)

Existing Indebtedness

 

 

 

Type of Indebtedness

Description of Indebtedness

Outstanding on Closing Date unless otherwise noted

Term Loan

The Sinosure Facility

$269,705,313

Bond

The 8.5% Senior Notes – Senior unsecured notes due 2023 issued by Holdings under
an indenture dated as of May 31, 2018 (the “Base Indenture”), between Holdings
and The Bank of New York Mellon, as trustee (the “Trustee”), as supplemented by
a supplemental indenture dated as of May 31, 2018 (the “First Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), between
Holdings and the Trustee. The Notes will mature on June 30, 2023 and bear
interest at a rate of 8.50% per annum. Interest on the Notes will be payable in
arrears on March 30, June 30, September 30 and December 30 of each year.

$25,000,000

Interest rate swap

A floating-to-fixed interest rate swap agreement dated as of May 24, 2019
(“Sinosure Interest Rate Swap”) between Gener8 Maritime Subsidiary VII, Inc. and
Citibank, N.A. (London Branch) covering the balance outstanding under the
Sinosure Facility that effectively converts the Borrower’s interest rate
exposure under the Sinosure Facility from a floating rate based on three-month
LIBOR to a fixed rate of 2.76%, through the termination date of March 21, 2025.

$10,110,310*

Rate Collar Transaction

Confirmation dated as of July 26, 2019, with respect to the certain Amended and
Restated Rate Cap Transactions between International Seaways Operating
Corporation and Jefferies Financial Services, Inc, dated as of July 25, 2018,
with reference No. 121225.

$2,730,062* 

Financial Guarantee

The maximum aggregate potential amount of future payments (undiscounted) that
the Borrower could be required to make under a guarantee dated as of March 29,
2018 between Holdings as ING Bank N.V., as security trusteed in relation to its
FSO Joint Ventures’ secured bank debt and interest rate swap obligations. Such
obligations being a (i) $220,000,000 secured term loan facility dated as of
March 29,2018, by and among TI Africa Limited and TI Asia Limited, as joint and
several borrowers, ABN AMRO Bank N.V. and ING Belgium SA/NV, as Lenders,
Mandated Lead Arrangers and Swap Banks, and ING Bank N.V., as Agent and as
Security Trustee maturing between July 2022 and September 2022 and (ii) four (4)
floating-to-fixed interest rate swap agreements by and among TI Africa Limited
and TI Asia Limited with ABN AMRO Bank N.V. and ING Belgium SA/NV, which cover
the notional amounts outstanding under the FSO Loan Facility and pay fixed rates
of approximately 4.858% and receive a floating rate based on LIBOR,
respectively.

$77,064,884*

 

Carrying value of the guarantee on the Borrower’s balance sheet dated as of
March 29, 2018 between Holdings as ING Bank N.V., as security trusteed in
relation to its FSO Joint Ventures’ secured bank debt and interest rate swap
obligations described above.

$348,615*

* Value as of September 30, 2019



35

 

 

 

AMERICAS 101830028

 

 

 



 

Type of Indebtedness

Description of Indebtedness

Outstanding on Closing Date unless otherwise noted

Capitalized Lease Obligation

All rental obligations which, under GAAP, are required to be capitalized on the
books of the borrower (See detail table below).

 

$29,628,154**

 

** Capitalized Lease Obligation

 

Lease Termination Date

Remaining Lease Term (Years)

Total lease liability at Closing Date

VESSEL ASSETS

 

 

 

Bareboat Charters-in

 

 

 

Seaways Yellowstone

12/16/2023

             3.87

    $9,727,547

Seaways Yosemite

3/21/2024

             4.14

  $10,316,313

Time Charters-in

 

 

 

PTI Sextans

6/20/2020

             0.39

       $704,355

PTI Cygnus

6/29/2020

             0.41

       $703,019

PTI Hercules

7/2/2020


0.42
$
780,097

Mary Cheramie

6/29/2021

             1.41

    $1,290,036

Ice Victory

8/16/2021

             1.54

    $3,864,154

 

 

 

 

OFFICE and OTHER SPACE LEASES

 

 

600 Third Avenue

8/31/2021

             1.58

    $1,495,323

Freeport Facility

12/14/2024

             4.87

       $747,310

 

 

 

 



36

 

 

 

AMERICAS 101830028

 

 

 



 

Added and included only to the extent constituting Indebtedness

 

Type of Indebtedness

Description of Indebtedness

Outstanding on Closing Date unless otherwise noted

Guarantee

Holdings and Euronav N.V., as several guarantors under a credit facility made
available by ING Belgium NV/SA to TI Africa Limited and TI Asia Limited, as
Borrowers, to issue performance guarantees in favor of North Oil Company up to a
maximum amount of $10,000,000 in relation to the FSO Africa Contact and the FSO
Asia Contract, dated July 14, 2017.

 

 

Guarantee

Guarantee issued by Holdings to the Trustees of the Retirement Benefits Plan of
INSW Ship Management UK Ltd., a wholly-owned subsidiary of the Borrower.

 

 

Pool Revolving Credit Facilities

Currently because of the structure of the pools in which we operate (where we
time-charter our vessels to a separate pool legal entity, which then undertakes
receivables financing without a separate guarantee from the pool participant),
the amount of indebtedness relating to the group is de minimis.  This changes
from time to time depending on the structure of the pools in which we choose to
operate.  Collectively, four of the six pools in which we operate had
approximately $92 million of outstanding credit facility drawdowns as of
September 30, 2019, in respect of all vessels (approximately 130 vessels in
total, of which approximately 19 were INSW vessels)

 

 

Insurance Bond

International Carrier Bond, Policy # 140528010; continuous until canceled;
Insured: International Seaways, Inc.; Insurer:  Atlantic Specialty Insurance
Company; limit: $1 million

 

Insurance Bond

International Carrier Bond, Policy # 150113004; continuous until canceled;
Insured: Lightering LLC; Insurer:  Westchester Insurance Company; limit:
$50,000.

 

 

Insurance Bond

Importer/Broker Bond, Policy # 140528010; current expiry date 05/06/20; Insured:
Lightering LLC; Insurer:  Atlantic Specialty Insurance Company; limit: $50,000.

 

 

 

 



 



37

 

 

 

AMERICAS 101830028

 

 

 



 

 

Schedule 6.04(a)

Existing Investments

 

Name of Investee

Borrower or Subsidiary

Carrying Amount of Investment as of September 30, 2019

Percentage of Ownership Interest of Borrower or Subsidiary

Place of Incorporation of Investee

TI Asia Limited

Africa Tanker Corporation

$
65,281,201

50.0%

Hong Kong

TI Africa Limited

Africa Tanker Corporation

$
69,767,660

50.0%

Hong Kong

Tankers International L.L.C.

International Seaways Operating Corporation

$
96,977

32%

Marshall Islands

Tankers (UK) Agencies Limited

International Seaways Operating Corporation

$
910,957

22%

United Kingdom

Panamax International Ltd.

Overseas Shipping (GR) Ltd.

$ -

50.0%

Marshall Islands

Clean Products International Ltd. (a pool)

OSG Clean Products International, Inc.

$ -

50.0%

Marshall Islands

 





38

 

 

 

AMERICAS 101830028

 

 

 



 

 

Schedule 6.09(d)

Certain Affiliate Transactions

The Borrower’s wholly owned subsidiaries, Second Katsura Tanker Corporation, a
Subsidiary Guarantor, and Katsura Tanker Corporation entered into a time charter
agreement for Katsura Tanker Corporation’s hire of the Seaways Raffles, a Core
Collateral Vessel, for a period of 36 months beginning September 1, 2018 at a
fixed rate of $26,000 per day at arm’s-length price. If Second Katsura Tanker
Corporation elects to install an exhaust gas cleaning system (“Scrubber”) which
permits the vessel to burn high sulfur fuel and remain in compliance with
international regulation relating to sulfur gas emissions, then the rate shall
increase to $32,000 per day effective after completion of the Scrubber
installation. This time charter, which is part of the security package for the
$29,150,000 senior secured credit agreement, dated as of June 7, 2018, among
Holdings, as guarantor, Seaways Shipping Corporation, as borrower, the other
guarantors from time to time party thereto, the banks, financial institutions
and other institutional lenders from time to time party thereto as lenders and
ABN, as facility agent and security trustee, as amended, will terminate on the
Initial Borrowing Date

 

 



39

 

 

 

AMERICAS 101830028

 

 

 



 

EXHIBIT A

[Form of]

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by [the][each] Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective Classes identified below (including without limitation any
guarantees included in such Classes), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor. 

 

1.Assignor[s]:________________________________



2.Assignee[s]:______________________________

            [and is [a Lender] [an Affiliate of a Lender] [an Approved Fund] of
[identify Lender]] 



A-1

AMERICAS 101680503

 

 

 



 

 

3.Borrower:International Seaways Operating Corporation, a Marshall Islands
corporation

 

4.Administrative Agent:Nordea Bank Abp, New York Branch, as the administrative
agent under the Credit Agreement

 

5.Credit Agreement:Credit Agreement, dated as of January 23, 2020 (as the same
now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Borrower”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Nordea Bank
Abp, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Nordea Bank Abp, New York Branch, as
Collateral Agent and security trustee for the Secured Parties, and the other
parties thereto.

 

6.Assigned Interest[s]:

 

Assignor[s]

Assignee[s]

Class Assigned

Aggregate Amount of Commitment/Loans under relevant Class for all Lenders

Amount of Commitment/ Principal Amount of Loans under relevant Class Assigned

Percentage Assigned of Commitment/ Loans

 

 

 

$

$

%

 

 

 

$

$

%

 

[7.Trade Date:______________]

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 



A-2

AMERICAS 101680503

 

 

 



 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

 

 

By:______________________________

  Title:

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

  Title:

 

ASSIGNEE[S]

[NAME OF ASSIGNEE]

 

 

By:______________________________

  Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

  Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-3

AMERICAS 101680503

 

 

 



 

 

 

Consented to and Accepted:

 

Nordea Bank Abp, New York Branch,  

 as Administrative Agent

 

 

By: _________________________________

     Name:

     Title:

 

By: _________________________________

     Name:

     Title:

 

 

 





A-4

AMERICAS 101680503

 

 

 



 

ANNEX 1 to Assignment and Acceptance



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.Representations and Warranties. 

 

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document (other than this Assignment and Acceptance), (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents (other than this Assignment and Acceptance) or any
collateral thereunder, (iii) the financial condition of Holdings, the Borrower,
any of their respective Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Institution and it meets all the requirements of an
Eligible Assignee under the Credit Agreement (subject to such consents, if any,
as may be required under the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vii) it is not a Defaulting Lender,
(viii) if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Acceptance an Administrative Questionnaire in the form provided
by the Administrative Agent and (ix) attached to the Assignment and Acceptance
is any documentation required to be delivered by it pursuant to Section 2.15 of
the Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the

A-5

AMERICAS 101680503

 

 

 



 

Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.General Provisions.  This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New
York. 

 



A-6

AMERICAS 101680503

 

 

 



 

 

EXHIBIT B

 

[Form of]

BORROWING REQUEST

 

Nordea Bank Abp, New York Branch,
  as Administrative Agent for the Lenders referred to below
1211 Avenue of the Americas

New York, New York, 10036

Attention:  Shipping, Offshore and Oil Services

Telephone:  (212) 318-9630

Email: agency.soosid@nordea.com / martin.lunder@nordea.com

 

 

Re:International Seaways Operating Corporation

 

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of January 23, 2020 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Borrower”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Nordea Bank
Abp, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Nordea Bank Abp, New York Branch, as
Collateral Agent and security trustee for the Secured Parties, and the other
parties thereto.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.  The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and
that in connection therewith sets forth below the terms on which such Borrowing
is requested to be made:

(A)Class of Borrowing:[Revolving Borrowing]

[Term Borrowing of Core Term Loans][Term Borrowing of Transition Term Loans]

(B)Principal amount of Borrowing:

(C)Date of Borrowing

(which is a Business Day):

(D)Interest Period and the last day thereof:

(E)Funds are requested to be disbursed

to the Borrower’s account with:

 Account No.



B-1

AMERICAS 101680503

 

 

 



 

[Attached hereto as Exhibit A are the calculations establishing and evidencing
the Borrower’s compliance with the requirements of Sections 2.01(b) and 4.02(d)
of the Credit Agreement for the proposed Borrowing.]  [Attached hereto as
Exhibit A are the calculations establishing and evidencing the Borrower’s
compliance with the requirements of Section 4.02(d) of the Credit Agreement for
the proposed Borrowing.]

The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.02(b),  and (c) of the Credit Agreement are satisfied as
of the date hereof.

[Signature Page Follows]



B-2

AMERICAS 101680503

 

 

 



 

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as Borrower

By:
Name:
Title:

 

 





B-3

AMERICAS 101680503

 

 

 



 

Exhibit A

[Insert calculations evidencing compliance with [Section 2.01(b) and] Section
4.02(d) of the Credit Agreement]

 

 

 



B-4

AMERICAS 101680503

 

 

 



 

 

EXHIBIT C

 

[Form of]

COMPLIANCE CERTIFICATE

 

This compliance certificate (this “Certificate”) is delivered to you pursuant to
Section 5.01(c) of the Credit Agreement, dated as of January 23, 2020 (as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Credit Agreement”), among International Seaways, Inc., a Marshall
Islands corporation (“Holdings”), International Seaways Operating Corporation, a
Marshall Islands corporation (the “Borrower”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Nordea Bank
Abp, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, Nordea Bank Abp, New York Branch, as
Collateral Agent and security trustee for the Secured Parties, and the other
parties thereto.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

1.I am the duly elected, qualified and acting [specify type of Financial
Officer] of the Borrower.

2.I have reviewed and am familiar with the contents of this Certificate.

3.I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings, the Borrower and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”).  Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default[, except as set forth below].

4.Attached hereto as Attachment 2 are the computations showing compliance with
the Financial Covenants set forth in Section 6.10 of the Credit Agreement and a
calculation of the Applicable Core Margin and Applicable Commitment Fee Rate.

5. Attached hereto as Attachment 3 is a list of all Collateral Vessels as of the
end the most recent fiscal quarter.

[6.Attached hereto as Attachment 4 are the Vessel Appraisals for all Collateral
Vessels].

 

[Signature Page Follows]





D-1

AMERICAS 101680503

 

 

 



 

IN WITNESS WHEREOF, I execute this Certificate this ____ day of ____________,
20__.

 

INTERNATIONAL SEAWAYS OPERATING CORPORATION,

as Borrower

 

By:
Name:
Title: [Financial Officer]

·



D-2

AMERICAS 101680503

 

 

 



 

ATTACHMENT 1

 

TO

 

COMPLIANCE CERTIFICATE

Financial Statements

The information described herein is as of [__________________], and pertains to
the fiscal [quarter] [year] ended [____________].





D-3

AMERICAS 101680503

 

 

 



 

ATTACHMENT 2

 

TO

 

COMPLIANCE CERTIFICATE

 

[Set forth in reasonable detail calculation showing compliance with the
Financial Covenants]

 

 

The calculations described herein are as of __________ __, ____ (the
“Computation Date”) and pertains to the period from __________ __, ____ to
__________ __, ____ (the “Test Period”).

 

A.Minimum Liquidity

 

1.Unrestricted Cash and Cash Equivalents 

$_______________

2.Is Item 1 equal to or greater than the greater of (x) $50,000,000 or (y) an
amount equal to 5% of the Consolidated Indebtedness of Holdings and its Wholly
Owned Subsidiaries?

YES/NO

B.Maximum Leverage Ratio and Total Leverage Ratio

 

1.As to Holdings and its Consolidated Subsidiaries, Consolidated Indebtedness

$______________

2. As to Holdings and its Consolidated Subsidiaries, Consolidated Net Income for
the Test Period

$______________

3. To the extent deducted in calculating such Consolidated Net Income:

 

D-4

AMERICAS 101680503

 

 

 



 

a.

consolidated interest expense and amortization of debt discount and commissions
and other fees and charges, including, without limitation, noncash interest
payments, the interest component of capitalized lease obligations, net payments,
if any, made (less net payments, if any, received), pursuant to any interest
rate hedging agreements (including without limitation, any Hedging Agreements),
amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses and to the extent not reflected in consolidated
interest, any losses on any interest rate hedging agreements (including without
limitation, any Hedging Agreements), associated with Indebtedness for such
period (whether amortized or immediately expensed)

$______________

b.

consolidated income tax expense for such period, including, without limitation,
penalties and interest related to such taxes or arising from any tax
examinations and tax expense in respect of repatriated funds

$______________

c.

any gross transportation tax expense for such period

$______________

d.

all amounts attributable to depreciation, amortization and impairment charges,
including, without limitation, amortization of intangible assets (including
goodwill) and amortization of deferred financing fees or costs for such period

$______________

e.

any extraordinary losses, expenses or charges for such period, including,
without limitation, accruals and payments for amounts payable under executive
compensation agreements, severance costs, relocation costs, retention and
completion bonuses and losses realized on disposition of property outside of the
ordinary course of business and operating expenses directly attributable to the
implementation of cost savings initiatives, and losses relating to activities
constituting a business that is being terminated or discontinued

$______________

f.

any non-cash management retention or incentive program charges for such period,
including any accelerated charges relating to option plans

$______________

g.

non-cash restricted stock compensation, including, without limitation, any
restricted stock units

$______________

D-5

AMERICAS 101680503

 

 

 



 

h.

any non-cash charges or losses, including, without limitation, non-cash
compensation expenses for such period, adjustments to bad-debt reserves, losses
recognized in respect of postretirement benefits as a result of the application
of FASB ASC 715, losses on minority interests owned by any person, all losses
from investments recorded using the equity method and the noncash impact of
accounting changes or restatements less any extraordinary gains for such period

$______________

i.

any losses from the sales of any Vessel for such period

$______________

j.

all costs and expenses incurred in connection with any equity issuances
permitted hereunder so long as, notwithstanding anything set forth herein to the
contrary, the Net Cash Proceeds of such equity issuances are applied to the
prepayment of the Loan and such prepayments are applied to reduce the relevant
payments due under the Loan Documents

$______________

k.

non-recurring costs, charges, accruals, reserves and business optimization
expense, including, without limitation, any severance and restructuring costs,
integration costs related to acquisitions after the date of this Agreement,
project start-up costs, transition costs, cost related to the opening, closure
and/or consolidation of offices and facilities, contract termination costs,
systems establishment costs, and excess pension charges

$______________

l.

all non-recurring fees, costs and expenses related to any litigation or
settlements

$______________

m.

any proceeds from business interruption insurance

$______________

n.

any charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party to the extent that coverage has not been
denied and so long as such amounts are actually reimbursed to Holdings or any of
its Subsidiaries within one year after the related amount is first added to
Consolidated EBITDA pursuant to this paragraph

$______________

o.

cash expenses relating to earn outs and similar obligations

$______________

p.

all costs and expenses incurred in connection with the Loan Documents

$______________

TOTAL (3(a) through 3(p)):

$______________

4. To the extent added in calculating such Consolidated Net Income:

 

D-6

AMERICAS 101680503

 

 

 



 

a.

any extraordinary gains for such period

$______________

b.

any gains from the sales of any Vessel for such period

$______________

c.

any gains realized on disposition of property not in the ordinary course

$______________

TOTAL (4(a) through 4(c)):

$______________

5. Consolidated EBITDA of Holdings and its Subsidiaries (Item 2 plus Item 3
minus Item 4)

$______________

6. Unrestricted Cash and Cash Equivalents

$______________

7. Consolidated Net Indebtedness (Item 1 minus Item 6)  

$______________

8. Net Worth (i.e., Equity) of Holdings and its Subsidiaries on a consolidated
basis determined in accordance with GAAP

$______________

9.Consolidated Total Capitalization (Item 7 plus Item 8)

$______________

10.Maximum Leverage Ratio (ratio of Item 7 to Item 9)

[___]:1.00

11.Is the ratio in Item 10 equal to or less than 0.60 to 1.00?

YES/NO

12. Total Leverage Ratio (ratio of Item 1 to Item 5)

[___]:1.00

13. Applicable Commitment Fee Rate

[__]%

14. Applicable Core Margin

[__]%

C.Minimum Working Capital

 

1.Current Assets

$______________

2.Current Liabilities

$______________

3.Item 1 minus Item 2

$______________

4.Is the amount in Item 3 equal to or greater than $0?

YES/NO

D-7

AMERICAS 101680503

 

 

 



 

D.Core Collateral Maintenance

 

1.Aggregate outstanding principal amount of Core Term Loans and Revolving Loans
on the Computation Date.

$_______________

2.Vessel Appraised Value of the Core Collateral Vessels

$_______________

3.Additional Collateral

$_______________

4.Item 2 plus Item 3

$_______________

5.Is Item 4 equal to or greater than 135% of Item 1?

YES/NO

E.Transition Collateral Maintenance

 

1.Aggregate outstanding principal amount of Transition Term Loans on the
Computation Date.

$_______________

2.Vessel Appraised Value of the Transition Collateral Vessels

$_______________

3.Additional Collateral

$_______________

4.Item 2 plus Item 3

$_______________

5.Is Item 4 equal to or greater than 175% of Item 1?

YES/NO

F.Interest Coverage Ratio

 

1.Consolidated EBITDA (from item B.5 above)

$_______________

2.The total consolidated interest expense paid or payable in cash of Holdings
and its Subsidiaries (including, without limitation, to the extent included
under GAAP, all commission, discounts and other commitment fees and charges
(e.g., fees with respect to letters of credit or any Hedging Agreement) for such
period (calculated without regard to any limitations on payment thereof),
adjusted to exclude (to the extent same would otherwise be included in the
calculation above in this Item 2 (i)), the amortization of any deferred
financing costs for such period and any interest expense actually “paid in kind”
or accreted during such period, and excluding non-cash mark-to-market
adjustments on Hedging Obligations  that do not qualify under GAAP for hedge
accounting treatment:

$_______________

3.Without duplication of Item F.2, that portion of Capital Lease Obligations of
Holdings and its Subsidiaries on a consolidated basis representing the interest
factor for such period

$_______________

4.Cash interest income

$_______________

D-8

AMERICAS 101680503

 

 

 



 

5.Consolidated Cash Interest Expense (Item 2, plus Item 3, minus Item 4

$_______________

6. Interest Coverage Ratio (ratio of Item 1 to Item 5)

[___]:1.00

7.Is the ratio in Item 6 equal to or greater than [2.25][2.50] to 1.00?

YES/NO

 





D-9

AMERICAS 101680503

 

 

 



 

ATTACHMENT 3

 

TO

 

COMPLIANCE CERTIFICATE

 

1.

Collateral Vessels:

 





D-10

AMERICAS 101680503

 

 

 



 

[ATTACHMENT 4

 

TO

 

COMPLIANCE CERTIFICATE

 

[Vessel Appraisals to be attached]]

 

 

 



D-11

AMERICAS 101680503

 

 

 



 

 

EXHIBIT D

[Form of]

INTERCOMPANY SUBORDINATION AGREEMENT

 

[attached]

 

 

 

 

 

 

 



D-1

AMERICAS 101680503

 

 

 



 

EXHIBIT D

 

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT, dated as of January [●], 2020 (as
from time to time amended, amended and restated, modified, supplemented,
extended, renewed, restated or otherwise modified from time to time, this
“Intercompany Subordination Agreement”), is made and entered into by and among
each of the undersigned, to the extent a borrower from time to time (in such
capacity for the purposes of this Intercompany Subordination Agreement, an
“Obligor”) from any other entity listed on the signature page (in such capacity
for the purposes of this Intercompany Subordination Agreement, a “Subordinated
Creditor”).

RECITALS

(A) Reference is made to (i) that Credit Agreement, dated as of January 23, 2020
(as amended, amended and restated, supplemented, extended, renewed, restated,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Borrower”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Nordea Bank Abp, New York Branch, as
administrative agent, collateral agent and security trustee thereunder (in such
capacities, the “Agent”), and the other parties thereto, and any related notes,
guarantees, collateral documents, instruments and agreements executed in
connection with the Credit Agreement, and as amended, modified, renewed,
refunded, replaced, restated, restructured, increased, supplemented or
refinanced in whole or in part from time to time, regardless of whether such
amendment, modification, renewal, refunding, replacement, restatement,
restructuring, increase, supplement or refinancing is with the same lenders or
holders, agents or otherwise.  Capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned to them in the Credit
Agreement.

(B) All Indebtedness of each Obligor that is a Loan Party to each Subordinated
Creditor now or hereafter existing (whether created directly or acquired by
assignment or otherwise), and all principal, interest, premiums, costs,
expenses, indemnification and other amounts thereon or payable in respect
thereof or in connection therewith, are hereinafter referred to as the
“Subordinated Debt”.

(C) This Intercompany Subordination Agreement is entered into pursuant to the
terms of the Credit Agreement and is delivered in connection therewith.

SECTION 1.Subordination

(a) Each Subordinated Creditor and each Obligor agrees that the Subordinated
Debt is and shall be subordinate, to the extent and in the manner hereinafter
set forth, to the prior payment in full in cash of all Secured Obligations (as
defined in the Credit Agreement) of any such Obligor now or hereafter existing
under the Credit Agreement, the other Loan Documents (as defined in the Credit
Agreement) and the Bank Product Agreements (as defined in the Credit Agreement),
including,







 

AMERICAS 101762872

 

 

 



 

without limitation, where applicable, such Obligor’s guarantee thereof
(collectively, the “Senior Indebtedness”).

(b) A Subordinated Creditor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subordinated Creditor ceases to be a
Subsidiary of Holdings.

SECTION 2.Events of Subordination.   In the event of any dissolution, winding
up, liquidation, arrangement, reorganization, adjustment, protection, relief or
composition of any Obligor or its debts, whether voluntary or involuntary, in
any bankruptcy, insolvency, arrangement, reorganization, receivership, relief or
other similar case or proceeding under any Insolvency Law or upon an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of any Obligor or otherwise, the holders of Senior Indebtedness
shall be entitled to receive payment in full in cash of all Senior Indebtedness
before any Subordinated Creditor is entitled to receive any payment of any kind
or character (whether in cash, property or securities) of all or any of the
Subordinated Debt, and any payment or distribution of any kind or character
(whether in cash, property or securities) that otherwise would be payable or
deliverable upon or with respect to the Subordinated Debt in any such case,
proceeding, assignment, marshalling or otherwise (including any payment that may
be payable by reason of any other indebtedness of such Obligor being
subordinated to payment of the Subordinated Debt) shall be paid or delivered
directly to the Agent for the account of the holders of Senior Indebtedness for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Senior
Indebtedness until the Senior Indebtedness shall have been paid in full in cash.

(c) If any Event of Default has occurred and is continuing under the Credit
Agreement, then no payment (including any payment that may be payable by reason
of any other Indebtedness of any Obligor being subordinated to payment of the
Subordinated Debt) or distribution of any kind or character (whether in cash,
property or securities) shall be made by or on behalf of any Obligor for or on
account of any Subordinated Debt, and no Subordinated Creditor shall take or
receive from or on behalf of any Obligor, directly or indirectly, in cash or
other property or by set-off or in any other manner, including, without
limitation, from or by way of collateral, payment of all or any of the
Subordinated Debt, unless and until (x) all Senior Indebtedness shall have been
paid in full in cash or (y) such Event of Default shall have been cured or
waived, unless otherwise agreed in writing by the Agent.

(d) Except as otherwise set forth in Sections 2(a) and (b) above, any Obligor is
permitted to pay, and any Subordinated Creditor is entitled to receive, any
payment or prepayment of principal and interest on the Subordinated Debt in
accordance with the terms thereof.

SECTION 3.In Furtherance of Subordination.  Each Subordinated Creditor agrees as
follows:

(a) If any proceeding referred to in Section 2(a) above is commenced by or
against any Obligor,

(i) the Agent is hereby irrevocably authorized and empowered (in its own name or
in the name of each Subordinated Creditor or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 2(a) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Agent and/or the Lenders hereunder; and

(ii) each Subordinated Creditor shall duly and promptly take such action as the
Agent may reasonably request (A) to collect the Subordinated Debt for the
account of the Agent and of the other Secured Parties and to file appropriate
claims or proofs or claim in respect of the



















 

AMERICAS 101762872

2

 

 



 

Subordinated Debt, (B) to execute and deliver to the Agent such powers of
attorney, assignments, or other instruments as the Agent may request in order to
enable the Agent to enforce any and all claims with respect to, and any security
interests and other liens securing payment of, the Subordinated Debt, and (C) to
collect and receive any and all payments or distributions which may be payable
or deliverable upon or with respect to the Subordinated Debt.

(b) All payments or distributions upon or with respect to the Subordinated Debt
which are received by each Subordinated Creditor contrary to the provisions of
this Intercompany Subordination Agreement shall be received in trust for the
benefit of the Agent and of the other Secured Parties, shall be segregated from
other funds and property held by such Subordinated Creditor and shall be
forthwith paid over to the Agent for the account of the Agent and of the other
Secured Parties in the same form as so received (with any necessary indorsement)
to be applied (in the case of cash) to, or held as collateral (in the case of
non-cash property or securities) for, the payment or prepayment of the Senior
Indebtedness in accordance with the terms of the Credit Agreement.

(c) The Agent is hereby authorized to demand specific performance of this
Intercompany Subordination Agreement, whether or not any Obligor shall have
complied with any of the provisions hereof applicable to it, at any time when
any applicable Subordinated Creditor shall have failed to comply with any of the
provisions of this Intercompany Subordination Agreement applicable to it.  Each
Subordinated Creditor hereby irrevocably waives any defense based on the
adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.

SECTION 4Rights of Subrogation.  Each Subordinated Creditor agrees that no
payment or distribution to the Agent or the other Secured Parties pursuant to
the provisions of this Intercompany Subordination Agreement shall entitle such
Subordinated Creditor to exercise any right of subrogation in respect thereof
until the Senior Indebtedness shall have been paid in full in cash.

SECTION 5Further Assurances.  Each Subordinated Creditor and each Obligor will,
at its expense and at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary, or that the Agent may reasonably request in writing, in order
to protect any right or interest granted or purported to be granted hereby or to
enable the Agent or any other Secured Party to exercise and enforce its rights
and remedies hereunder.

SECTION 6Agreements in Respect of Subordinated Debt.  No Subordinated Creditor
will, except as permitted under the Credit Agreement:

(i)

sell, assign, pledge, encumber or otherwise dispose of any of the Subordinated
Debt unless such sale, assignment, pledge, encumbrance or disposition is made
expressly subject to this Intercompany Subordination Agreement; or

 

(ii)

permit the terms of any of the Subordinated Debt to be changed in such a manner
as to have a material adverse effect upon the rights or interests of the Agent
or any other Secured Party hereunder.

SECTION 7.Agreement by the Obligors.  Each Obligor agrees that it will not make
any payment of any of the Subordinated Debt, or take any other action, in each
case if such payment or other action would be in contravention of the provisions
of this Intercompany Subordination Agreement.

SECTION 8.Obligations Hereunder Not Affected.  All rights and interests of the
Agent, the Lenders and the other Secured Parties hereunder, and all agreements
and obligations of each Subordinated Creditor and each Obligor under this
Intercompany Subordination Agreement, shall remain in full force and effect
irrespective of:



























 

AMERICAS 101762872

3

 

 



 

(i)

any amendment, extension, renewal, compromise, discharge, acceleration or other
change in the time for payment or the terms of the Senior Indebtedness or any
part thereof;

 

(ii)

any taking, holding, exchange, enforcement, waiver, release, failure to perfect,
sell or otherwise dispose of any security for payment of the Guarantees or any
Senior Indebtedness;

 

(iii)

the application of security and directing the order or manner of sale thereof as
the Agent and the other Secured Parties in their sole discretion may determine;

 

(iv)

the release or substitution of one or more of any endorsers or other guarantors
of any of the Senior Indebtedness;

 

(v)

the taking of, or failure to take any action which might in any manner or to any
extent vary the risks of any Guarantor or which, but for this Section 8, might
operate as a discharge of such Guarantor;

 

(vi)

any defense arising by reason of any disability, change in corporate existence
or structure or other defense of any Obligor, any other Guarantor or a
Subordinated Creditor, the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of such Obligor, any
other Guarantor or a Subordinated Creditor;

 

 

(vii)

any defense based on any claim that such Guarantor’s or Subordinated Creditor’s
obligations exceed or are more burdensome than those of any Obligor, any other
Guarantor or any other subordinated creditor, as applicable;

 

(viii)

the benefit of any statute of limitations affecting such Guarantor’s or
Subordinated Creditor’s liability hereunder;

 

(ix)

any right to proceed against any Obligor, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Secured Party, whatsoever;

 

(x)

any benefit of and any right to participate in any security now or hereafter
held by any Secured Party, and

 

(xi)

to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.

This Intercompany Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by the Agent or any
Lender or any other Secured Party upon the insolvency, bankruptcy or
reorganization of any Obligor or otherwise, all as though such payment had not
been made.

 



























 

AMERICAS 101762872

4

 

 



 

SECTION 9.Waiver.  Each Subordinated Creditor and each Obligor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Intercompany Subordination Agreement and any
requirement that the Agent or any other Secured Party protect, secure, perfect
or insure any security interest or lien or any property subject thereto or
exhaust any right or take any action against any Obligor or any other person or
entity or any collateral.

SECTION 10Amendments, Etc.  No amendment or waiver of any provision of this
Intercompany Subordination Agreement, and no consent to any departure by any
Subordinated Creditor or any Obligor herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Agent, each Obligor and
each Subordinated Creditor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that amendments hereto shall be effective as against the Lenders only
if executed and delivered by the Agent (with the written consent of the Required
Lenders at such time).

SECTION 11Expenses; Indemnity.  This Intercompany Subordination Agreement is
entitled to the benefits of Section 11.03 of the Credit Agreement.

SECTION 12.Addresses for Notices.  All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 11.01 of the Credit Agreement.  All communications and
notice hereunder to an Obligor shall be given in care of the Borrower.

SECTION 13.No Waiver; Remedies.  No failure on the part of the Agent or any
Lender or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 14.Joinder.  Upon execution and delivery after the date hereof by any
Subsidiary of a joinder agreement in substantially the form of Exhibit A hereto,
each such party shall become an Obligor and/or a Subordinated Creditor, as
applicable, hereunder with the same force and effect as if originally named as
an Obligor or a Subordinated Creditor, as applicable, hereunder.  The rights and
obligations of each Obligor and each Subordinated Creditor hereunder shall
remain in full force and effect notwithstanding the addition of any new Obligor
or Subordinated Creditor as a party to this Intercompany Subordination
Agreement.

SECTION 15.Governing Law; Jurisdiction; Etc.  THIS INTERCOMPANY SUBORDINATION
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING
TO THIS INTERCOMPANY SUBORDINATION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE BOROUGH
OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS INTERCOMPANY SUBORDINATION
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN

























 

AMERICAS 101762872

5

 

 



 

RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LEGAL REQUIREMENTS.  NOTHING IN THIS INTERCOMPANY
SUBORDINATION AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS INTERCOMPANY
SUBORDINATION AGREEMENT AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS INTERCOMPANY SUBORDINATION
AGREEMENT IN ANY COURT REFERRED TO IN SECTION 15(b) OF THIS INTERCOMPANY
SUBORDINATION AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE DEFENSE OF
AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INTERCOMPANY SUBORDINATION
AGREEMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR EMAIL) IN
SECTION 12 OF THIS INTERCOMPANY SUBORDINATION AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS INTERCOMPANY SUBORDINATION AGREEMENT
OR ANY OTHER LOAN DOCUMENT, EACH OBLIGOR AND EACH SUBORDINATED CREDITOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY APPOINTS THE BORROWER, WITH AN OFFICE FOR
SERVICE OF PROCESS DELIVERY ON THE DATE HEREOF AT C/O INTERNATIONAL SEAWAYS SHIP
MANAGEMENT LLC, 600 THIRD AVENUE, 39TH FLOOR, NEW YORK, NEW YORK 10016, AND ITS
SUCCESSORS (THE “PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH
OBLIGOR AND SUCH SUBORDINATED CREDITOR AND ITS PROPERTY ALL WRITS, CLAIMS,
PROCESS, AND SUMMONSES IN ANY ACTION OR PROCEEDING BROUGHT AGAINST SUCH OBLIGOR
OR SUCH SUBORDINATED CREDITOR IN THE STATE OF NEW YORK.  SUCH SERVICE MAY BE
MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE APPLICABLE OBLIGOR
OR SUBORDINATED CREDITOR IN CARE OF THE PROCESS AGENT AT THE ADDRESS SPECIFIED
ABOVE FOR THE PROCESS AGENT, AND EACH OBLIGOR AND EACH SUBORDINATED CREDITOR
IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON
ITS BEHALF.  FAILURE BY THE PROCESS AGENT TO GIVE NOTICE TO THE APPLICABLE
OBLIGOR OR SUBORDINATED CREDITOR, OR FAILURE OF THE APPLICABLE OBLIGOR OR
SUBORDINATED CREDITOR, TO RECEIVE NOTICE OF SUCH SERVICE OF PROCESS SHALL NOT
IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE ON THE PROCESS AGENT OR SUCH
OBLIGOR OR SUBORDINATED CREDITOR, OR OF ANY JUDGMENT BASED THEREON.  EACH
OBLIGOR AND EACH SUBORDINATED CREDITOR COVENANTS AND AGREES THAT IT SHALL TAKE
ANY AND ALL REASONABLE ACTION, INCLUDING THE EXECUTION AND FILING OF ANY AND ALL
DOCUMENTS THAT MAY BE NECESSARY TO CONTINUE THE DESIGNATION OF THE PROCESS AGENT
ABOVE IN FULL FORCE AND EFFECT, AND TO CAUSE THE PROCESS AGENT TO ACT AS
SUCH.  EACH OBLIGOR AND EACH SUBORDINATED CREDITOR HERETO





























 

AMERICAS 101762872

6

 

 



 

FURTHER COVENANTS AND AGREES TO MAINTAIN AT ALL TIMES AN AGENT WITH OFFICES IN
NEW YORK CITY TO ACT AS ITS PROCESS AGENT.  NOTHING IN THIS INTERCOMPANY
SUBORDINATION AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
INTERCOMPANY SUBORDINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
INTERCOMPANY SUBORDINATION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 15(e).

SECTION 16.Counterparts; Effectiveness.  This Intercompany Subordination
Agreement and any amendments, waivers, consents or supplements hereto may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page of this Intercompany Subordination Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Intercompany Subordination Agreement.  This Intercompany
Subordination Agreement shall become effective when it shall have been executed
by the Subordinated Creditors, the Obligors and the Agent, and thereafter shall
be binding upon and inure to the benefit of each Obligor, each Subordinated
Creditor, the Agent, each other Secured Party and their respective permitted
successors and assigns, subject to Section 6 hereof.  Delivery of an executed
counterpart of a signature page of this Intercompany Subordination Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Intercompany Subordination Agreement.

SECTION 17.Rights under Agreement.  No person other than the parties hereto, the
Lenders from time to time and their successors and assigns as holders of the
Senior Indebtedness and the Subordinated Debt shall have any rights under this
Agreement.

SECTION 18.Severability of Provisions.  Any provision hereof which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

[Remainder of page left intentionally blank]

 

 



































 

AMERICAS 101762872

7

 

 



 

IN WITNESS WHEREOF, each Subordinated Creditor and each Obligor has caused this
Intercompany Subordination Agreement to be duly executed and delivered by its
officer thereunto duly authorized as of the date first above written.

INTERNATIONAL SEAWAYS, INC.,
as a Subordinated Creditor and an Obligor

By:   _________________________________

Name:

Title:

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as a Subordinated Creditor and an Obligor

By:   _________________________________

Name:

Title:

 

 



































[Signature Page to INSW Intercompany Subordination Agreement]

AMERICAS 101762872

 

 

 



 

1372 TANKER CORPORATION

AMALIA PRODUCT CORPORATION

ATHENS PRODUCT TANKER CORPORATION

BATANGAS TANKER CORPORATION

CABO HELLAS LIMITED

CARL PRODUCT CORPORATION

FRONT PRESIDENT INC.

GOLDMAR LIMITED

HATTERAS TANKER CORPORATION,
each, as a Subordinated Creditor and an Obligor

 

 

 

By: ___________________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



































[Signature Page to INSW Intercompany Subordination Agreement]

AMERICAS 101762872

 

 

 



 

 

 

JADEMAR LIMITED

KYTHNOS CHARTERING CORPORATION

LEYTE PRODUCT TANKER CORPORATION

MAPLE TANKER CORPORATION

MILOS PRODUCT TANKER CORPORATION

MINDANAO TANKER CORPORATION

MONTAUK TANKER CORPORATION

OAK TANKER CORPORATION

OVERSEAS SHIPPING (GR) LTD.

REYMAR LIMITED

ROSALYN TANKER CORPORATION

ROSEMAR LIMITED

RUBYMAR LIMITED

SAMAR PRODUCT TANKER CORPORATION

SEAWAYS SHIPPING CORPORATION

SECOND KATSURA TANKER CORPORATION

SILVERMAR LIMITED

SKOPELOS PRODUCT TANKER CORPORATION

TOKYO TRANSPORT CORP.,
each, as a Subordinated Creditor and an Obligor

 

 

 

By: ___________________________________

Name:

Title:

 

,

 



































[Signature Page to INSW Intercompany Subordination Agreement]

AMERICAS 101762872

 

 

 



 

Agreed and acknowledged as of the date
above written:

NORDEA BANK ABP, NEW YORK BRANCH,
as Agent

By:   _________________________________

Name:

Title:

By:   _________________________________

Name:

Title:

 

 

 

 



































[Signature Page to INSW Intercompany Subordination Agreement]

AMERICAS 101762872

 

 

 



 

Exhibit A to the Intercompany Subordination Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _______________, 20__ (this “Joinder”), is
delivered pursuant to the Intercompany Subordination Agreement, dated as of
January [●], 2020 (as from time to time amended, amended and restated,
supplemented, extended, renewed, restated or otherwise modified from time to
time, the “Intercompany Subordination Agreement”), among International Seaways,
Inc., a Marshall Islands corporation, International Seaways Operating
Corporation, a Marshall Islands corporation, the other Subordinated Creditors
and Obligors from time to time party thereto, and Nordea Bank Abp, New York
Branch, as Administrative Agent under the Credit Agreement.  Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Intercompany Subordination Agreement.

1. Joinder in the Intercompany Subordination.  The undersigned hereby agrees
that on and after the date hereof, it shall be an “Obligor” and a “Subordinated
Creditor” (as applicable) under and as defined in the Intercompany Subordination
Agreement, hereby assumes and agrees to perform all of the obligations of an
Obligor and a Subordinated Creditor thereunder and agrees that it shall comply
with and be fully bound by the terms of the Intercompany Subordination Agreement
as if it had been a signatory thereto as of the date thereof; provided that the
representations and warranties made by the undersigned thereunder shall be
deemed true and correct as of the date of this Joinder.

2.Unconditional Joinder.  The undersigned acknowledges that the undersigned’s
obligations as a party to this Joinder are unconditional and are not subject to
the execution of one or more Joinders by other parties.  The undersigned further
agrees that it has joined and is fully obligated as an Obligor and a
Subordinated Creditor (as applicable) under the Intercompany Subordination
Agreement.

3.Incorporation by Reference.  All terms and conditions of the Intercompany
Subordination Agreement are hereby incorporated by reference in this Joinder as
if set forth in full.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

[______________________________]

By:   _________________________________

Name:

Title:

 

 

 

 





































 

AMERICAS 101680503

 

 

 

 

 

 



 

EXHIBIT E

[Form of]

INTEREST ELECTION REQUEST

 

[Date]

Nordea Bank Abp, New York Branch, as Administrative Agent for the Lenders
referred to below

1211 Avenue of the Americas

New York, New York 10036

Attention:  Shipping, Offshore and Oil Services

Telephone:  (212) 318-9630

Email: agency.soosid@nordea.com / martin.lunder@nordea.com

 

Re:International Seaways Operating Corporation

 

Ladies and Gentlemen:

Pursuant to Section 2.08 of that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein shall have the meanings given to such terms in the Credit
Agreement), among International Seaways, Inc., a Marshall Islands corporation
(“Holdings”), International Seaways Operating Corporation, a Marshall Islands
corporation (the “Borrower”), the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Nordea Bank Abp, New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders, Nordea Bank Abp, New York Branch, as Collateral Agent and
security trustee for the Secured Parties, and the other parties thereto, the
Borrower hereby gives the Administrative Agent notice that the Borrower hereby
requests:

Continuation of Borrowings:  to continue as Borrowings $__________ in presently
outstanding __________ Borrowings with a final Interest Payment Date of
____________ ____, _____ (which is a Business Day).  The Interest Period for
such Borrowings is ______ month[s].

[Signature Page Follows]





































E-1

AMERICAS 101680503

 

 

 

 

 

 



 

Very truly yours,

INTERNATIONAL SEAWAYS OPERATING CORPORATION,

as Borrower

 

By
Name:
Title:

 

 





































E-2

AMERICAS 101680503

 

 

 

 

 

 



 

EXHIBIT F-1

 

[Form of]

TERM NOTE

 

$[____________]New York, New York

[____________]

FOR VALUE RECEIVED, the undersigned Borrower (as defined in the Credit Agreement
referred to below), HEREBY PROMISES TO PAY to _____________________________ (or
its registered assigns) (the “Lender”), on the [Core][Transition] Term Loan
Maturity Date at the offices of Nordea Bank Abp, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) pursuant to
the Credit Agreement (as hereinafter defined) for the financial institutions
party thereto as Lenders, at its address at 1211 Avenue of the Americas, New
York, New York 10036, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the principal amount of the lesser
of (a) ______________________________________ DOLLARS AND __ CENTS ($__________)
and (b) the aggregate unpaid principal amount of all [Initial Core][Incremental
Core][Transition] Term Loans of the Lender outstanding under the Credit
Agreement referred to below.  The Borrower further agrees to pay interest in
like money at such office on the unpaid principal amount hereof from time to
time at the rates, and on the dates, specified in Section 2.06 of the Credit
Agreement.  Terms used herein which are defined in the Credit Agreement shall
have such defined meanings unless otherwise defined herein.

The holder of this Note may endorse and attach a schedule to reflect the date
and amount of each [Initial Core][Incremental Core][Transition] Term Loan of the
Lender outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
continuation pursuant to Section 2.08 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
January 23, 2020 (as the same now exists or may hereafter be amended, amended
and restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the “Borrower”),
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent for the Lenders, Nordea Bank Abp,
New York Branch, as Collateral Agent and security trustee for the Secured
Parties, and the other parties thereto.  This Note is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.





































F-1-1

AMERICAS 101680503

 

 

 



 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as Borrower

By:______________________________
Name:
Title:

 

 





































F-1-2

AMERICAS 101680503

 

 

 



 

EXHIBIT F-2

 

[Form of]

REVOLVING NOTE

 

$[____________]New York, New York

[____________]

FOR VALUE RECEIVED, the undersigned Borrower (as defined in the Credit Agreement
referred to below), HEREBY PROMISES TO PAY to _____________________________ [(or
its registered assigns)] (the “Lender”), on the Revolving Maturity Date, at the
offices of Nordea Bank Abp, New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”) pursuant to the Credit Agreement (as
hereinafter defined) for the financial institutions party thereto as Lenders, at
its address at 1211 Avenue of the Americas, New York, New York 10036, or at such
other place as the Administrative Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the principal amount of the lesser of
(a) ______________________________________ DOLLARS AND __ CENTS ($__________)
and (b) the aggregate unpaid principal amount of all Revolving Loans of the
Lender outstanding under the Credit Agreement referred to below.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time at the rates, and on the dates,
specified in Section 2.06 of the Credit Agreement.  Terms used herein which are
defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein.

The holder of this Note may endorse and attach a schedule to reflect the date
and amount of each Revolving Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate continuation pursuant to Section 2.08
of the Credit Agreement and the principal amount subject thereto; provided that
the failure of the Lender to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
January 23, 2020 (as the same now exists or may hereafter be amended, amended
and restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the “Borrower”),
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, the Administrative Agent for the Lenders, Nordea Bank Abp,
New York Branch, as Collateral Agent and security trustee for the Secured
Parties, and the other parties thereto.  This Note is subject to the provisions
thereof and is subject to optional and mandatory prepayment in whole or in part
as provided therein.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents.  Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein.





































F-2-1

AMERICAS 101680503

 

 

 



 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as Borrower

By:______________________________
Name:
Title:

 

 





































F-2-2

AMERICAS 101680503

 

 

 



 

EXHIBIT G

[Form of]

PLEDGE AGREEMENT

 

[attached]

 

 





































G-1

AMERICAS 101680503

 

 

 



 

EXHIBIT G

 

FORM OF PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented from time
to time, this “Agreement”), dated as of January [●], 2020, made by each of the
undersigned pledgors (each a “Pledgor” and, together with any other entity that
becomes a pledgor hereunder pursuant to Section 26 hereof, the “Pledgors”) in
favor of NORDEA BANK ABP, NEW YORK BRANCH, as Collateral Agent (in such
capacity, together with any successor Collateral Agent, the “Pledgee”), for the
benefit of the Secured Parties (as defined below). 

W I T N E S S E T H  :

WHEREAS, International Seaways, Inc., a Marshall Islands corporation
(“Holdings”), International Seaways Operating Corporation, a Marshall Islands
corporation (the “Borrower”), the various lenders from time to time party
thereto (the “Lenders”), Nordea Bank Abp, New York Branch, as Administrative
Agent (in such capacity, together with any successor Administrative Agent, the
“Administrative Agent”), and the other persons party thereto from time to time,
have entered into a Credit Agreement, dated as of January 23, 2020 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans and Revolving Commitments to the
Borrower as contemplated therein (the Lenders holding from time to time
outstanding Loans and/or Commitments, the Administrative Agent and the Pledgee,
in each of the aforementioned capacities, are herein called the “Lender
Creditors”);

WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Bank Product Agreements
from time to time with one or more Bank Product Providers (the Bank Product
Providers together with the Lender Creditors are herein called the “Secured
Parties”);

WHEREAS, it is a condition precedent to the making of the Loans and the
Revolving Loan Commitments to the Borrower under the Credit Agreement that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Parties and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Parties as follows:

1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF EARNINGS ACCOUNT. 

1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Parties to secure:





































 

 

 

 

 



Exhibit G
Page 2

(i)the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees, commitments
commission and indemnities (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor at the rate provided for in the respective documentation, whether or not
a claim for post-petition interest is allowed in any such proceeding)) of such
Pledgor to the Lender Creditors (provided, in respect of the Lender Creditors
which are Lenders, such aforementioned obligations, liabilities and indebtedness
shall arise only for such Lenders (in such capacity) in respect of Loans and/or
Commitments), whether now existing or hereafter incurred under, arising out of,
or in connection with, the Credit Agreement and the other Loan Documents to
which such Pledgor is a party (including, in the case of each Pledgor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under the Guarantee to which such Guarantor is a party) and the due performance
and compliance by such Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement and in such other Loan Documents;

(ii)the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Bank Product
Providers under, or with respect to (including, in the case of each Pledgor that
is a Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Guarantees) any Bank Product Agreement, whether such Bank
Product Agreement is now in existence or hereafter arising, and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained therein;

(iii)any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iv)in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable out-of-pocket expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Pledgee of its rights hereunder,
together with reasonable out-of-pocket attorneys’ fees and court costs; and

(v)all amounts paid by any Secured Party as to which such Secured Party has the
right to reimbursement under Section 12 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement in connection with the Credit Agreement.





































 

 -

 

2

 

 



Exhibit G
Page 3

2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

(b)The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the Recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Control Agreement” shall have the meaning provided in Section 4 hereof.

“Credit Agreement” shall have the meaning set forth in the Recitals hereto.

“Deposit Account Bank” shall have the meaning provided in Section 4 hereof.

“Earnings Accounts” shall mean the accounts listed on Annex F hereto.

“Earnings Account Collateral”  shall have the meaning set forth in Section
3.1(a) hereof.

“Earnings Collateral” shall have the meaning set forth in the General Assignment
Agreement.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Bank Product Agreement
entered into in respect of the Borrower’s obligations with respect to the
outstanding Loans and/or Commitments from time to time, after any applicable
grace period.

“Indemnitees” shall have the meaning set forth in Section 12 hereof.

“Insurance Collateral” shall have the meaning set forth in the General
Assignment Agreement.

“Lender Creditors” shall have the meaning set forth in the Recitals hereto.

“Lenders” shall have the meaning set forth in the Recitals hereto.





































 

 -

 

3

 

 



Exhibit G
Page 4

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company that is a Pledged Subsidiary.

“Obligations” shall have the meaning set forth in Section 1.1 hereof.

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership that is a Pledged Subsidiary.

“Pledged Subsidiary”  shall have the meaning set forth in Section 3.1(b) hereof.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

“Secured Parties” shall have the meaning set forth in the Recitals hereto.

“Secured Debt Agreements” shall mean and includes this Agreement, the other Loan
Documents and the Bank Product Agreements entered into with any Bank Product
Providers.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

“Stock” shall mean all of the issued and outstanding shares of capital stock of
any corporation at any time owned by any Pledgor in any Subsidiary Guarantor.

“Termination Date” shall have the meaning set forth in Section 21 hereof.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or subsections of the UCC



































 

 -

 

4

 

 



Exhibit G
Page 5

are references to such sections or subsections, as the case may be, of the
Uniform Commercial Code as in effect in the State of New York on the date
hereof.

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

3.  PLEDGE OF STOCK, ACCOUNTS, ETC.

3.1 Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, the applicable Pledgor, as indicated below, does hereby grant
and pledge to the Pledgee for the benefit of the Secured Parties, and does
hereby create a continuing first priority security interest in favor of the
Pledgee for the benefit of the Secured Parties in, all of its right, title and
interest in and to the following, whether now existing or hereafter from time to
time acquired (collectively, the “Collateral”):

(a)in the case of each Pledgor listed on Annex F, the applicable Earnings
Account held in its name, together with all of such Pledgor’s right, title and
interest in and to all sums of property (including cash equivalents and other
investments) now or at any time hereafter on deposit therein, credited thereto
or payable thereon, and all instruments, documents and other writings evidencing
the Earnings Accounts (collectively, the “Earnings Account Collateral”);

(b)all Stock of the Borrower and each Subsidiary Guarantor (each a “Pledged
Subsidiary”) owned by a Pledgor from time to time and all options and warrants
owned by such Pledgor from time to time to purchase Stock of any such Pledged
Subsidiary;

(c)all Limited Liability Company Interests in any Pledged Subsidiary owned by
such Pledgor from time to time and all of its right, title and interest in each
limited liability company to which each such interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(A)all the capital thereof and its interest in all profits, losses, Limited
Liability Company Assets and other distributions to which such Pledgor shall at
any time be entitled in respect of such Limited Liability Company Interests;

(B)all other payments due or to become due to such Pledgor in respect of Limited
Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C)all of such Pledgor’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;





































 

 -

 

5

 

 



Exhibit G
Page 6

(D)all present and future claims, if any, of such Pledgor against any such
limited liability company for moneys loaned or advanced, for services rendered
or otherwise;

(E)all of such Pledgor’s rights under any limited liability company agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any limited liability company agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
such Pledgor in respect of such Limited Liability Company Interests and any such
limited liability company, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or for any Limited Liability Company Asset, to enforce or execute
any checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and

(F)all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d)all Partnership Interests in any Pledged Subsidiary owned by such Pledgor
from time to time and all of its right, title and interest in each partnership
to which each such interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:

(A)all the capital thereof and its interest in all profits, losses, Partnership
Assets and other distributions to which such Pledgor shall at any time be
entitled in respect of such Partnership Interests;

(B)all other payments due or to become due to such Pledgor in respect of such
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(C)all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;

(D)all present and future claims, if any, of such Pledgor against any such
partnership for moneys loaned or advanced, for services rendered or otherwise;

(E)all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests,



































 

 -

 

6

 

 



Exhibit G
Page 7

including any power to terminate, cancel or modify any partnership agreement or
operating agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of any of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(F)all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and

(e)all Proceeds of any and all of the foregoing.

3.2.    Procedures.  (a)  To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the Secured Parties:

(i)with respect to a Certificated Security, such Pledgor shall deliver such
Certificated Security to the Pledgee with transfer powers executed in blank;

(ii)with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation), such Pledgor shall
cause the issuer of such Uncertificated Security (or, in the case of an issuer
that is not a Subsidiary of such Pledgor, will use reasonable efforts to cause
such issuer) to duly authorize and execute, and deliver to the Pledgee, an
agreement for the benefit of the Pledgee and the other Secured Parties
substantially in the form of Annex G hereto (appropriately completed to the
reasonable satisfaction of the Pledgee and with such modifications, if any, as
shall be reasonably satisfactory to the Pledgee) pursuant to which such issuer
agrees to comply with any and all instructions originated by the Pledgee without
further consent by the registered owner and not to comply with instructions
regarding such Uncertificated Security originated by any other Person other than
a court of competent jurisdiction;

(iii)with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation (including a Federal Reserve Bank, Participants Trust
Company or The Depository Trust Company), such Pledgor shall promptly notify the
Pledgee thereof and shall promptly take all actions required (i) to comply in
all material respects with the applicable rules of such Clearing Corporation and
(ii) to perfect the security interest of the Pledgee under applicable law



































 

 -

 

7

 

 



Exhibit G
Page 8

(including, in any event, under Sections 9-314(a), (b) and (c), 9-106 and
8-106(d) of the UCC).  Such Pledgor further agrees to take such actions as the
Pledgee deems reasonably necessary to effect the foregoing;

(iv)with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation), (1) if such
Partnership Interest or Limited Liability Company Interest is represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof; and

(v)with respect to cash proceeds from any of the Collateral described in Section
3.1 hereof which are not released to such Pledgor in accordance with Section 7
hereof, (i) establishment by the Pledgee of a cash account in the name of such
Pledgor over which the Pledgee shall have exclusive and absolute control and
dominion (and no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Pledgee) and (ii) deposit of such
cash in such cash account.

(b)In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i)with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee;

(ii)each Pledgor shall from time to time cause appropriate financing statements
(on Form UCC-1 or other appropriate form) under the Uniform Commercial Code as
in effect in the various relevant states, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Pledgee),
to be filed in the relevant filing offices so that at all times the Pledgee has
a security interest in all Collateral which is perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant states, including, without
limitation, Section 9-312(a) of the UCC); and

(iii)with respect to any deposit account (as defined in Section 9-102 of the
UCC) of such Pledgor whereby or with respect to which the Pledgee may obtain
“control” thereof within the meaning of Section 9-104 of the UCC (or under any
provision of the UCC as same may be amended or supplemented from time to time,
or under the laws of any relevant State other than the State of New York), each
Pledgor shall from time to time execute and deliver and cause the relevant
depositary bank to execute and deliver a control agreement in form and substance
reasonably satisfactory to the Pledgee.





































 

 -

 

8

 

 



Exhibit G
Page 9

3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, such Pledgor will promptly thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will promptly
thereafter deliver to the Pledgee supplements to Annexes A through E hereto as
are reasonably necessary to cause such annexes to be complete and accurate at
such time. 

3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required (if any) in
connection with the pledge of such Collateral.

3.5.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that: (i) the jurisdiction of organization of
such Pledgor, and such Pledgor’s organizational identification number (if any),
is listed on Annex A hereto; (ii) each Subsidiary of such Pledgor that is a
Pledged Subsidiary is listed in Annex B hereto; (iii) the Stock (and any
warrants or options to purchase Stock) of any Pledged Subsidiary held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) as described in Annex C hereto; (iv) such Stock
constitutes that percentage of the issued and outstanding capital stock of the
respective Pledged Subsidiaries as is set forth in Annex C hereto; (v) the
Limited Liability Company Interests in any and all Pledged Subsidiaries held by
such Pledgor consist of the number and type of interests of the respective
Pledged Subsidiaries described in Annex D hereto; (vi) each such Limited
Liability Company Interest constitutes that percentage of the issued and
outstanding equity interest of the respective Pledged Subsidiaries as set forth
in Annex D hereto; (vii) the Partnership Interests held by such Pledgor in any
and all Pledged Subsidiaries consist of the number and type of interests of the
respective Pledged Subsidiaries described in Annex E hereto; (viii) each such
Partnership Interest constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex E hereto; (ix)
such Pledgor has complied with the respective procedure set forth in
Section 3.2(a) hereof with respect to each item of Collateral described in
Annexes B through E hereto; (x) on the date hereof, such Pledgor owns no other
Stock, Limited Liability Company Interests or Partnership Interests of, in each
case, any Pledged Subsidiary; and (xi) each Earnings Account held by such
Pledgor is listed on Annex F hereto.

4.EARNINGS ACCOUNTS.

(a) Each Pledgor listed on Annex F, has established Earnings Accounts for
purposes of this Agreement and the other relevant Loan Documents, which Earnings
Accounts are or shall be maintained with the Deposit Account Bank. 

(b) Annex F hereto accurately sets forth, as of the date of this Agreement, for
each Pledgor listed on Annex F, each Earnings Account maintained by such Pledgor
(including a description thereof and the respective account number), the name of
the bank with which such Deposit Account is maintained (the “Deposit Account
Bank”), and the jurisdiction of the Deposit Account Bank. 









































 

 -

 

9

 

 



Exhibit G
Page 10

(c) Subject to Section 5.14 of the Credit Agreement, for each Earnings Account,
each Pledgor listed on Annex F shall cause the Deposit Account Bank,
simultaneously herewith, to enter into, a “control agreement” in substantially
the form attached hereto as Annex H and reasonably acceptable to the Pledgee
(each, a “Control Agreement”), which establishes the Pledgee’s, as agent for the
Secured Parties, “control” in accordance with the UCC of each of the respective
Earnings Accounts; provided, that the Pledgee shall not send a notice of sole
control or similar notice unless an Event of Default has occurred and is
continuing, with respect to which the Pledgee is permitted to exercise remedies
pursuant to the Credit Agreement. 

5.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the discretion of
the Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank
or in favor of the Pledgee or any nominee or nominees of the Pledgee or a
sub-agent appointed by the Pledgee.

6.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Party in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 8 hereof
shall become applicable.

7.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors.  The Pledgee shall be entitled to
receive directly, and to retain as part of the Collateral:

(i)all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash dividends other than as set forth above in the first
sentence of this Section 7) paid or distributed by way of dividend or otherwise
in respect of the Collateral;

(ii)all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash) paid or distributed in respect of the Collateral by
way of stock-split, spin-off, split-up, reclassification, combination of shares
or similar rearrangement; and

(iii)all other or additional stock, notes, limited liability company interests,
partnership interests, instruments or other securities or property (including,
but not limited to, cash) which









































 

 -

 

10

 

 



Exhibit G
Page 11

may be paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate or
other reorganization.

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 7 and Section 8 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

8.  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If there shall have occurred and
be continuing an Event of Default, then and in every such case, the Pledgee
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement, any other Secured Debt Agreement or by law) for
the protection and enforcement of its rights in respect of the Collateral, and
the Pledgee shall be entitled to exercise all the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

(i)to receive all amounts payable in respect of the Collateral otherwise payable
under Section 7 hereof to the Pledgors;

(ii)to transfer all or any part of the Collateral into the Pledgee’s name or the
name of its nominee or nominees;

(iii)to vote all or any part of the Collateral (whether or not transferred into
the name of the Pledgee) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so);

(iv)at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least 10 days’ written notice of the time and place of any such sale
shall be given to the Pledgors.  The Pledgee shall not be obligated to make any
such sale of Collateral regardless of whether any such notice of sale has
theretofore been given.  Each Pledgor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Obligations or
otherwise.  At any such sale, unless prohibited by applicable law, the Pledgee
on behalf of the Secured Parties may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption.  Neither
the Pledgee nor any other Secured Party shall be liable for failure to collect
or realize upon any or all of the









































 

 -

 

11

 

 



Exhibit G
Page 12

Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto; and

(v)to set-off any and all Collateral against any and all Obligations.

9.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by the Pledgee or
any other Secured Party of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Party of all such other rights, powers or remedies, and no failure or delay on
the part of the Pledgee or any other Secured Party to exercise any such right,
power or remedy shall operate as a waiver thereof.  No notice to or demand on
any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Party to any other or further action
in any circumstances without notice or demand.  The Secured Parties agree that
this Agreement may be enforced only by the action of the Pledgee, in each case
acting upon the instructions of the Required Lenders and that no other Secured
Party shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Pledgee for the benefit of the Secured Parties upon the terms of this Agreement.

10.  APPLICATION OF PROCEEDS.  All monies collected by the Pledgee upon any sale
or other disposition of the Collateral of each Pledgor, together with all other
monies received by the Pledgee hereunder (except to the extent released in
accordance with the applicable provisions of this Agreement or any other Loan
Document), shall be applied to the payment of the Obligations in the manner set
forth in Section 9.01 of the Credit Agreement.

11.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

12.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Party and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, civil penalties, fines, settlements and suits of whatsoever kind or
nature, and (ii) to reimburse each Indemnitee for all reasonable costs and
expenses, including reasonable and documented attorneys’ fees, in each case
growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, civil penalties, fines,
settlements, suits, costs and expenses to the extent incurred by reason









































 

 -

 

12

 

 



Exhibit G
Page 13

of the gross negligence of, the breach in bad faith of this Agreement by, or
willful misconduct of such Indemnitee).  In no event shall the Pledgee be
liable, in the absence of gross negligence, the breach in bad faith of this
Agreement or willful misconduct on its part, for any matter or thing in
connection with this Agreement other than to account for monies actually
received by it in accordance with the terms hereof.  If and to the extent that
the obligations of any Pledgor under this Section 12 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.  Notwithstanding the foregoing, no party hereto shall be
responsible to any Person for any consequential, indirect, special or punitive
damages which may be alleged by such Person arising out of this Agreement or the
other Loan Documents.

13.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)   Nothing
herein shall be construed to make the Pledgee or any other Secured Party liable
as a member of any limited liability company or as a partner of any partnership
and neither the Pledgee nor any other Secured Party by virtue of this Agreement
or otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or partnership.  The parties hereto expressly agree that, unless the
Pledgee shall become the absolute owner of Collateral consisting of a Limited
Liability Company Interest or Partnership Interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Pledgee, any other Secured Party, any Pledgor and/or any other Person.

(b)Except as provided in the last sentence of paragraph (a) of this Section 13,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred.  The Pledgee shall have only those powers set forth
herein and the Secured Parties shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 13.

(c)The Pledgee and the other Secured Parties shall not be obligated to perform
or discharge any obligation of any Pledgor as a result of the pledge hereby
effected.

(d)The acceptance by the Pledgee of this Agreement, with all the rights, powers,
privileges and authority so created, shall not at any time or in any event
obligate the Pledgee or any other Secured Party to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.

14.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the Uniform Commercial Code or other applicable law such
financing statements, continuation statements and other documents in such
offices as the Pledgee may deem reasonably necessary and wherever required by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral and hereby authorizes the Pledgee to file financing statements and
amendments thereto relative to all or any part of the Collateral without the
signature of such Pledgor where permitted by law, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such









































 

 -

 

13

 

 



Exhibit G
Page 14

additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem necessary to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder.

(b)Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time solely after the occurrence
and during the continuance of an Event of Default in the Pledgee’s reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem reasonably necessary or appropriate to accomplish the purposes of this
Agreement.

15.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement and the other Security Documents all items of the Collateral (as
defined in the Credit Agreement) at any time received under this Agreement or
the other Security Documents.  It is expressly understood and agreed by each
Secured Party that by accepting the benefits of this Agreement and the other
Security Documents each such Secured Party acknowledges and agrees that the
obligations of the Pledgee as holder of the Collateral (as defined in the Credit
Agreement) and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement and the other Security Documents, are only
those expressly set forth in this Agreement, the other Security Documents and in
Sections 9.01 and 10 of the Credit Agreement.  The Pledgee shall act hereunder
on the terms and conditions set forth herein and in Sections 9.01 and 10 of the
Credit Agreement.

16.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

17.  REPRESENTATIONS AND WARRANTIES OF THE PLEDGORS.  (a) Each Pledgor
represents and warrants that:

(i)it is the legal, beneficial and record owner of, and has good and marketable
title to, all Collateral pledged by such Pledgor hereunder and that it has
sufficient interest in all Collateral pledged by such Pledgor hereunder in which
a security interest is purported to be created hereunder for such security
interest to attach (subject, in each case, to no pledge, lien, mortgage,
hypothecation, security interest, charge, option, Adverse Claim or other
encumbrance whatsoever, except the liens and security interests created by this
Agreement and Permitted Liens);

(ii)it has the company, corporate, limited partnership or limited liability
company power and authority, as the case may be, to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii)this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);











































 

 -

 

14

 

 



Exhibit G
Page 15

(iv)except to the extent already obtained or made, or, in the case of any
filings or recordings of the Security Documents (other than the Collateral
Vessel Mortgages) executed on or before the Initial Borrowing Date, no consent
of any other party (including, without limitation, any stockholder, partner,
member or creditor of such Pledgor or any of its Subsidiaries) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required to be obtained by such Pledgor in connection with (a) the execution,
delivery or performance by such Pledgor of this Agreement, (b) the legality,
validity, binding effect or enforceability of this Agreement, (c) the perfection
or enforceability of the Pledgee’s security interest in the Collateral pledged
by such Pledgor hereunder or (d) except for compliance with or as may be
required by applicable securities laws, the exercise by the Pledgee of any of
its rights or remedies provided herein;

(v)the execution, delivery and performance of this Agreement will not (i)
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Pledgor, or of the certificate
or articles of incorporation, certificate of formation, operating agreement,
limited liability company agreement, partnership agreement or by-laws of such
Pledgor, as applicable, or of any securities issued by such Pledgor or any of
its Subsidiaries, or (ii) materially violate any provision of any mortgage, deed
of trust, indenture, lease, loan agreement, credit agreement or other material
contract, agreement or instrument or undertaking to which such Pledgor or any of
its Subsidiaries is a party or which purports to be binding upon such Pledgor or
any of its Subsidiaries or upon any of their respective assets and will not
result in the creation or imposition of (or the obligation to create or impose)
any lien or encumbrance on any of the assets of such Pledgor or any of its
Subsidiaries which are Credit Parties, except as contemplated by this Agreement
or the Credit Agreement;

(vi)all of the Collateral has been duly and validly issued and acquired, is
fully paid and non-assessable and is subject to no options to purchase or
similar rights;

(vii)the pledge and collateral assignment to, and possession by, the Pledgee of
the Collateral pledged by such Pledgor hereunder consisting of Certificated
Securities pursuant to this Agreement creates a valid and perfected first
priority security interest in such Certificated Securities, and the proceeds
thereof, subject to no prior Lien or to any agreement purporting to grant to any
third party a Lien on the property or assets of such Pledgor which would include
the Certificated Securities, except for Permitted Liens, and the Pledgee is
entitled to all the rights, priorities and benefits afforded by the UCC or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests in respect of such Collateral; and

(viii)“control” (as defined in Section 8-106 of the UCC) has been obtained by
the Pledgee over all Collateral pledged by such Pledgor hereunder consisting of
Stock with respect to which such “control” may be obtained pursuant to Section
8-106 of the UCC, and “control” (as defined in Section 9-104 of the UCC) has
been obtained by the Pledgee over the Earnings Accounts with respect to which
such “control” may be obtained pursuant to Section 9-104 of the UCC.











































 

 -

 

15

 

 



Exhibit G
Page 16

(b)Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to the Collateral and the proceeds thereof
against the claims and demands of all persons whomsoever; and each Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the Secured Parties.

18.JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS.  (a) The
jurisdiction of organization and chief executive office of each Pledgor is
specified in Annex A hereto.  Each Pledgor will not change the jurisdiction of
its organization or move its chief executive office except to such new
jurisdiction or location as such Pledgor may establish in accordance with
Section 18(b).  The originals of all documents in the possession of such Pledgor
evidencing all Collateral, including but not limited to all Limited Liability
Company Interests and Partnership Interests, and the only original books of
account and records of such Pledgor relating thereto are, and will continue to
be, kept at such chief executive office as specified in Annex A hereto, or at
such new locations as such Pledgor may establish in accordance with Section
18(b).  All Limited Liability Company Interests and Partnership Interests are,
and will continue to be, maintained at, and controlled and directed (including,
without limitation, for general accounting purposes) from, such chief executive
office as specified in Annex A hereto, or such new locations as such Pledgor may
establish in accordance with Section 18(b). 

(b)No Pledgor shall establish a new jurisdiction of organization or a new
location for such chief executive offices until (i) it shall have given to the
Pledgee not less than 10 days’ prior written notice of its intention so to do,
providing clear details of such new jurisdiction of organization or new
location, as the case may be, and providing such other information in connection
therewith as the Pledgee may reasonably request, and (ii) with respect to such
new jurisdiction of organization or new location, as the case may be, it shall
have taken all action, reasonably satisfactory to the Pledgee (and, to the
extent applicable, in accordance with Section 3.2 hereof), to maintain the
security interest of the Pledgee in the Collateral intended to be granted hereby
at all times fully perfected and in full force and effect.  Promptly after
establishing a new jurisdiction of organization or new location for such chief
executive offices in accordance with the immediately preceding sentence, the
respective Pledgor shall deliver to the Pledgee a supplement to Annex A hereto,
so as to cause such Annex A to be complete and accurate.

19.PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:  (i) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
Secured Debt Agreement or any other instrument or agreement referred to therein,
or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to









































 

 -

 

16

 

 



Exhibit G
Page 17

any Pledgor or any Subsidiary of any Pledgor, or any action taken with respect
to this Agreement by any trustee or receiver, or by any court, in any such
proceeding, whether or not such Pledgor shall have notice or knowledge of any of
the foregoing (it being understood and agreed that the enforcement hereof may be
limited by applicable bankruptcy, insolvency, restructuring, moratorium or other
similar laws generally affecting creditors’ rights and by equitable principles).

20.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 8 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral or part thereof, as the case may be, by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
appropriate in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof.  In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.

21.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall automatically terminate (provided
that all indemnities set forth herein including, without limitation, in Section
12 hereof shall survive any such termination), and the Pledgee, at the request
and expense of any Pledgor, will as promptly as practicable execute and deliver
to such Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement or any other Loan Document,
together with any monies at the time held by the Pledgee or any of its
sub-agents hereunder.  As used in this Agreement, “Termination Date” shall mean
the date upon which (i) the Term Commitment and the Total Revolving Commitments
under the Credit Agreement have been terminated, (ii) all Bank Product
Agreements applicable to the Loans (and/or the Commitments) entered into with
any Bank Product Providers have been terminated, (iii) no Note under the Credit
Agreement is outstanding, (iv) all Loans thereunder have been repaid in full and
(v) all Obligations then due and payable (other than indemnities described in
Section 12 hereof and described in Section 11.03 of the Credit Agreement, and
any other indemnities set forth in any other Secured Debt Agreements, in each
case which are not then due and payable) have been indefeasibly paid in full.

(b)In the event that any part of the Collateral is sold in connection with a
sale permitted by the Credit Agreement (other than a sale to any Pledgor or any
Subsidiary thereof) or is otherwise released with the consent of the Required
Lenders and the proceeds of such sale or sales or from such release are applied
in accordance with the provisions of the Credit Agreement, to the extent
required to be so applied, the Pledgee, at the request and expense of the
respective Pledgor, will duly









































 

 -

 

17

 

 



Exhibit G
Page 18

assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral (and releases therefor) as is
then being (or has been) so sold or released and has not theretofore been
released pursuant to this Agreement.

(c)At any time that a Pledgor listed on Annex F desires to close an Earnings
Account, it shall, with the consent of the Pledgee, redirect the contents of
such Earnings Account to such other Earnings Account as the Pledgee shall
specify to such Pledgor, and all future deposits shall be required to be made in
such specified Earnings Account.

(d)At any time that a Pledgor desires that the Pledgee assign, transfer and
deliver Collateral (and releases therefor) as provided in Section 21(a) or (b)
hereof, it shall deliver to the Pledgee a certificate signed by an officer of
such Pledgor stating that the release of the respective Collateral is permitted
pursuant to such Section 21(a) or (b).

(e)  The Pledgee shall have no liability whatsoever to any other Secured Party
as a result of any release of Collateral by it in accordance with this Section
20.

22.  NOTICES, ETC.  Except as otherwise expressly provided herein, any notice,
demand or other communication to given under or for the purposes of this
Agreement shall be made as provided in Section 11.01 of the Credit Agreement.

23.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement and
the other Security Documents may be changed, waived, modified or varied in any
manner whatsoever except in writing duly signed by each Pledgor party hereto and
the Pledgee (with the written consent of the Required Lenders).

24.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
State of New York LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Pledgor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the EXCLUSIVE jurisdiction of the aforesaid courts.  Each
Pledgor hereby further irrevocably waives (TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW) any claim that any









































 

 -

 

18

 

 



Exhibit G
Page 19

such court lacks personal jurisdiction over such Pledgor, and agrees not to
plead or claim in any legal action or proceeding with respect to this Agreement
brought in any of the aforesaid courts that any such court lacks personal
jurisdiction over such Pledgor.  Each Pledgor hereby irrevocably waives (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document to which such Pledgor is a party brought in the courts referred to
in this Section 23 and hereby further irrevocably waives (TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW) and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

The headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. 

25.RECOURSE.  This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

26.ADDITIONAL PLEDGORS.  It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to Sections 5.10 and 5.11 of the Credit Agreement shall become a
Pledgor hereunder by (x) executing a counterpart hereof or a joinder hereto, (y)
delivering supplements to Annexes A through F hereto as are necessary to cause
such Annexes to be complete and accurate with respect to such additional Pledgor
on such date and (z) taking all actions as specified in Section 3 of this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all actions required to be taken above to be
taken to the reasonable satisfaction of the Pledgee.

27.RELEASE OF GUARANTORS.  In the event any Pledgor which is a Subsidiary of the
Borrower is released from its obligations pursuant to the Credit Agreement, such
Pledgor shall be released from this Agreement and this Agreement shall, as to
such Pledgor only, have no further force or effect.

* * *

 











































 

 -

 

19

 

 



Exhibit G


IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

[●]

as Pledgors

 

By:     
Name:
Title:   

 











































 

[Signature Page to INSW - Pledge Agreement]

 

 

 

 



Exhibit G


Accepted and Agreed to:

NORDEA BANK ABP,

NEW YORK BRANCH,

as Pledgee

 

By:
Name:
Title: 

 

By:
Name:
Title:  

 

 











































 

[Signature Page to INSW - Pledge Agreement]

 

 

 

 



ANNEX A

to

PLEDGE AGREEMENT

 

Legal Names; Type of Organization; Jurisdiction of Organization; Organizational
Identification Numbers; Chief Executive Office.

Exact Legal Name

Type of Organization

Jurisdiction of Organization

Organizational Identification Number

Address of Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 











































 

 

 

 

 



ANNEX B

to

PLEDGE AGREEMENT

 

LIST OF SUBSIDIARIES

 

Pledgor

Pledged Entity

 

 

 

 

 











































 

 

 

 

 



ANNEX C

to

PLEDGE AGREEMENT

LIST OF STOCK

 

 

Name of Issuing Corporation Pledged Entity

Number and Type of Shares

Certificated (Y/N)

Percentage (%) Ownership

 

 

 

 

 











































 

 

 

 

 



ANNEX D

to

PLEDGE AGREEMENT

 

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

Name of Limited
Liability Company

Type of Interest

Percentage (%)

Owned

I.

 

 

 

 

 











































 

 

 

 

 



ANNEX E

to

PLEDGE AGREEMENT

LIST OF PARTNERSHIP INTERESTS

[●]











































 

 

 

 

 



ANNEX F

to

PLEDGE AGREEMENT

 

Omitted

 

 

 











































 

 

 

 

 



annex G
to
Pledge agreement

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of January [●], 2020, among the undersigned pledgor (the
“Pledgor”), Nordea Bank Abp, New York Branch, not in its individual capacity but
solely as collateral agent (the “Pledgee”), and __________, as the issuer of the
Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of  January [●], 2020 (as amended, amended and
restated, modified or supplemented from time to time, the “Pledge Agreement”),
under which, among other things, in order to secure the payment of the
Obligations (as defined in the Pledge Agreement), the Pledgor will pledge to the
Pledgee for the benefit of the Secured Parties (as defined in the Credit
Agreement), and grant a first priority security interest in favor of the Pledgee
for the benefit of the Secured Parties in, all of the right, title and interest
of the Pledgor in and to any and all (1) “uncertificated securities” (as defined
in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State
of New York) (“Uncertificated Securities”), (2)  Partnership Interests (as
defined in the Pledge Agreement) and (3) Limited Liability Company Interests (as
defined in the Pledge Agreement), in each case issued from time to time by the
Issuer, whether now existing or hereafter from time to time acquired by the
Pledgor (with all of such Uncertificated Securities, Partnership Interests and
Limited Liability Company Interests being herein collectively called the “Issuer
Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, after receiving a notice from the Pledgee stating that an
“Event of Default” has occurred and is continuing, to comply with any and all
instructions and orders originated by the Pledgee (and its successors and
assigns) regarding any and all of the Issuer Pledged Interests without the
further consent by the registered owner (including the Pledgor), and not to
comply with any instructions or orders regarding any or all of the Issuer
Pledged Interests originated by any person or entity other than the Pledgee (and
its successors and assigns) or a court of competent jurisdiction.











































 

 

 

 

 



Annex G

Page 2

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Parties, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

Nordea Bank Abp,

New York Branch

1211 Avenue of the Americas

23rd Floor

New York, New York 10036

Attn: Shipping, Offshore and Oil Services
Telephone: (212) 318-9344
E-mail: agency.soosid@nordea.com / martin.lunder@nordea.com

5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.

6.  Except as expressly provided otherwise in Sections 4 and 5, all notices and
other communications shall be delivered in accordance with Section 11.01 of the
Credit Agreement.

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.  EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ALL RIGHTS TO A TRIAL BY









































 

 

2

 

 



Annex G

Page 3

JURY IN ANY ACTION PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
State of New York LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Pledgor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the EXCLUSIVE jurisdiction of the aforesaid courts.  Each
Pledgor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
such Pledgor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Agreement brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Pledgor.  Each Pledgor hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document to which such Pledgor is a party brought in
the courts referred to in this Section 8 and hereby further irrevocably waives
(to the fullest extent permitted by applicable law) and agrees not to plead or
claim in any such court that such action or proceeding brought in any such court
has been brought in an inconvenient forum.

***











































 

 

3

 

 



Annex G

Page 4

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

[                                              ],

as Pledgor

By_____________________________

Name:

Title:

NORDEA BANK ABP, NEW YORK BRANCH,
not in its individual capacity but solely as Pledgee

 

By_____________________________

Name:

Title:

By_____________________________

Name:

Title:

 

[                                              ],

the Issuer

By_____________________________

Name:

Title:











































 

 

4

 

 



annex H
to
Pledge agreement

Form of Control Agreement Regarding Deposit Account

 

 

CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNT (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of January [●],
2020, among the undersigned assignor (the “Assignor”), NORDEA BANK ABP, NEW YORK
BRANCH, not in its individual capacity but solely as Collateral Agent (the
“Collateral Agent”) and NORDEA BANK ABP, NEW YORK BRANCH, as account bank (the
“Deposit Account Bank”), as the bank (as defined in Section 9-102 of the UCC as
in effect on the date hereof in the State of New York (the “UCC”)) with which
one or more deposit accounts (as defined in Section 9-102 of the UCC), including
the accounts listed on Schedule I hereto, are maintained by the Assignor (with
all such deposit accounts now or at any time in the future maintained by the
Assignor with the Deposit Account Bank being herein called the “Deposit
Accounts”).

W I T N E S S E T H :

WHEREAS, the Assignor, various other assignors and the Collateral Agent have
entered into a Pledge Agreement, dated as of January [●], 2020 (as amended,
amended and restated, modified or supplemented from time to time, the “Pledge
Agreement”; terms used but not otherwise defined herein shall have the meanings
given thereto in the Pledge Agreement), under which, among other things, in
order to secure the payment of the Obligations, the Assignor has granted a first
priority security interest to the Collateral Agent for the benefit of the
Secured Parties in all of the right, title and interest of the Assignor in and
into the Deposit Accounts (identified in the Pledge Agreement as the “Earnings
Accounts” and each an “Earning Account”) and in all monies, securities,
instruments and other investments deposited therein from time to time
(collectively, herein called the “Collateral”); and

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in the Deposit Accounts, and to provide for the rights of the parties under
this Agreement with respect to the Deposit Account;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.Assignor’s Dealings with Deposit Accounts; Notice of Exclusive Control.  (a)
Until the Deposit Account Bank shall have received from the Collateral Agent a
Notice of Exclusive Control (as defined below), the Assignor shall be entitled
to present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Account and give instructions in respect of the Deposit
Account; provided,  however, that the Assignor may not, and the Deposit Account
Bank agrees that it shall not permit the Assignor to, without the Collateral
Agent’s prior written consent, close the Deposit Accounts.  If upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Account, which notice states









































 

 

 

 

 



Annex H

Page 2

that it is a “Notice of Exclusive Control” (a “Notice of Exclusive Control”),
only the Collateral Agent shall be entitled to withdraw funds from the Deposit
Accounts, to give any instructions in respect of the Deposit Account and any
funds held therein or credited thereto or otherwise to deal with the Deposit
Account (the time period from and after receipt by the Deposit Account Bank of a
Notice of Exclusive Control and lasting until such time as the Collateral Agent
delivers written notice to the Deposit Account Bank rescinding such Notice of
Exclusive Control, the “Exclusive Control Period”).

(b)For the benefit of the Assignor, the Collateral Agent hereby irrevocably
agrees that in the event that after it has delivered a Notice of Exclusive
Control to the Deposit Account Bank, no Event of Default shall be continuing,
then promptly and without further act, and in any event immediately upon the
written request of the Assignor,  the Collateral Agent shall deliver to the
Deposit Account Bank a written notice rescinding such Notice of Exclusive
Control, whereupon the Exclusive Control Period shall terminate.

(c)Notwithstanding anything to the contrary herein, the Deposit Account Bank
shall be permitted to comply with any writ, levy order or other similar
juridical or regulatory order or process or law concerning the Deposit Accounts
at any time and shall not be in violation of this Agreement for doing so.

2.Collateral Agent’s Right to Give Instructions as to Deposit
Accounts.  (a)  Notwithstanding the foregoing or any separate agreement that the
Assignor may have with the Deposit Account Bank, the Collateral Agent shall be
entitled, following the occurrence and during the continuance of an Event of
Default and delivery to the Deposit Account Bank of a Notice of Exclusive
Control for purposes of this Agreement, at any time to give the Deposit Account
Bank instructions as to the withdrawal or disposition of any funds from time to
time credited to the Deposit Account, or as to any other matters relating to the
Deposit Account or any other Collateral, without further consent from the
Assignor.  The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, subject to the terms
of this Agreement in respect of instructions to make payments to beneficiaries
other than the Collateral Agent, the receipt and satisfactory review by the
Deposit Account Bank of any incumbency, “know your customer” or any other due
diligence materials requested by the Deposit Account Bank, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor.  Such instructions may include the giving of stop payment orders for
any items being presented to the Deposit Accounts for payment.  The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank.  In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail. 

(b)It is understood and agreed that the Deposit Account Bank’s duty to comply
with instructions from the Collateral Agent regarding the Deposit Accounts
following the delivery to the Deposit Account Bank of a Notice of Exclusive
Control is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Pledge Agreement or any other
Loan Document, nor seek confirmation thereof from the Assignor or any other
Person.











































 

 

 

 

 



Annex H

Page 3

(c)Any checks, automated clearinghouse (“ACH”) transfers, wire transfers,
instruments and other payment items (collectively, the “Funds”) deposited into
the Deposit Accounts are not available if (i) they are not available pursuant to
the Deposit Account Bank’s funds availability policy as set forth in the Account
Related Agreements (as defined below) or (ii) in the reasonable determination of
the Deposit Account Bank, (A) they are subject to hold, dispute or a binding
order, judgment or decree or injunction or a garnishment, restraining notice or
other legal process directing or prohibiting or otherwise restricting the
disposition of the Funds in the Deposit Accounts or (B) the transfer of such
Funds would result in the Deposit Account Bank failing to comply with a statute,
rule or regulation binding on the Deposit Account Bank. “Account Related
Agreements” shall mean terms and conditions or other documentation entered into
by and between the Deposit Account Bank and the Assignor governing the Deposit
Accounts and any cash management or similar services provided by the Deposit
Account Bank or an affiliate of the Deposit Account Bank in connection with the
Deposit Accounts, including without limitation, services in connection with any
funds to be deposited to the Deposit Accounts that have been received in one or
more post office lockboxes maintained for Assignor by the Deposit Account Bank.

(d)Both the Collateral Agent and the Assignor acknowledge that the Deposit
Account Bank may, without liability, comply with any withdrawal, payment,
transfer or other instructions originated by the Assignor concerning the
disposition of Funds in the Deposit Accounts or otherwise complete a transaction
involving a Deposit Account that the Deposit Account Bank or an affiliate had
started to process before the commencement of the Exclusive Control Period,
which actions shall not, in any way, affect the commencement of the Exclusive
Control Period or the Deposit Account Bank’s obligations thereafter.  The
Deposit Accounts may receive merchant card deposits and chargebacks.  The
Assignor acknowledges and agrees that during the Exclusive Control Period,
chargebacks shall be blocked from debiting the Deposit Accounts.

3.Assignor’s Exculpation and Indemnification of Depository Bank.  (a) The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonors items presented for payment from the
Deposit Account.  The Assignor further confirms that the Deposit Account Bank
shall have no liability to the Assignor for wrongful dishonor of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Assignor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Assignor and the Collateral Agent, to
give any such instructions.  The Assignor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless from and against
any and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, civil penalties, fines,
settlements, suits and out-of-pocket costs, expenses and disbursements
(including reasonable and documented out-of-pocket attorneys’ and consultants’
fees, charges and disbursements) that the Deposit Account Bank may sustain or
incur in acting upon instructions which the Deposit Account Bank believes in
good faith to be instructions from the Collateral Agent excluding all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, civil penalties, fines,
settlements, suits and









































 

 

 

 

 



Annex H

Page 4

out-of-pocket costs, expenses and disbursements (including reasonable and
documented out-of-pocket attorneys’ and consultants’ fees, charges and
disbursements) to the extent incurred by reason of the gross negligence of, the
breach in bad faith of this Agreement by, or willful misconduct of the Deposit
Account Bank.  Notwithstanding the foregoing, no party hereto shall be
responsible to any Person for any consequential, indirect, special or punitive
damages which may be alleged by such Person arising out of this Agreement or the
other Loan Documents.

(b)The Deposit Account Bank will not be liable to the Assignor or the Collateral
Agent for complying with instructions concerning the Deposit Accounts from the
Assignor that are received by the Deposit Account Bank before the Deposit
Account Bank received, and has some reasonable opportunity to act on, a Notice
of Exclusive Control.

(c)The Deposit Account Bank will not be liable to the Assignor or the Collateral
Agent for complying with a Notice of Exclusive Control or with instructions
concerning the Deposit Accounts originated by the Collateral Agent, even if the
Assignor notifies the Deposit Account Bank that the Collateral Agent is not
legally entitled to issue the Notice of Exclusive Control of instructions unless
the Deposit Account Bank takes the actions after it is served with an
injunction, restraining order, or other legal process enjoining it from doing
do, issued by a court of competent jurisdiction.

(d)The Assignor further agrees to be responsible for the Deposit Account Bank’s
customary charges (including, without limitation, all reasonable and documented
out-of-pocket costs, expenses and attorney’s fees incurred by the Deposit
Account Bank in connection with the enforcement of this Agreement or any related
instrument of agreement) and to indemnify the Deposit Account Bank from and to
hold the Deposit Account Bank harmless from and against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits and out-of-pocket costs, expenses and
disbursements (including reasonable and documented out-of-pocket attorneys’ and
consultants’ fees, charges and disbursements) that the Deposit Account Bank may
sustain or incur in acting upon instructions which the Deposit Account Bank
believes in good faith to be instructions from the Collateral Agent excluding
all liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits and out-of-pocket costs,
expenses and disbursements (including reasonable and documented out-of-pocket
attorneys’ and consultants’ fees, charges and disbursements) to the extent
incurred as a direct result of the gross negligence of or willful misconduct of
the Deposit Account Bank as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Notwithstanding the foregoing, no party hereto
shall be responsible to any Person for any consequential, indirect, special or
punitive damages which may be alleged by such Person arising out of this
Agreement or the other Loan Documents.

(e)The Collateral Agent agrees to be responsible for the Deposit Account Bank’s
reasonable and documented out-of-pocket costs, expenses and attorney’s fees
incurred by the Deposit Account Bank in connection with the enforcement of this
Agreement and to indemnify the Deposit Account Bank from and to hold the Deposit
Account Bank harmless against any direct loss, cost or expense of any nature
that the Deposit Account Bank may sustain or incur in connection with this
Agreement, excluding any loss, cost or expense to the extent incurred as a
direct result of the gross negligence or willful misconduct of the Deposit
Account Bank as determined by a court of competent jurisdiction in a final and
non-appealable judgment.











































 

 

 

 

 



Annex H

Page 5

(f)If the balances in the Deposit Accounts are not sufficient to compensate the
Deposit Account Bank for any fees or charges due to the Deposit Account Bank in
connection with the Deposit Account or this Agreement or any returned check
related thereto, the Assignor agrees to pay to the Deposit Account Bank, on
demand, the amount due.  The Assignor will have breached this Agreement if it
has not paid the Deposit Account Bank, within five days after such demand, the
amount due.

(g)In no event will the Deposit Account Bank and the Collateral Agent hereto be
liable for any special, indirect, exemplary, and consequential or punitive
damages, including but not limited to lost profits.

(h)The Deposit Account Bank will be excused from failing to act or delay in
acting, and no such failure or delay shall constitute a breach of this Agreement
or otherwise give rise to liability of the Deposit Account Bank, if such failure
or delay is caused by circumstances beyond the Deposit Account Bank’s reasonable
control.

4.Subordination of Security Interests; Deposit Account Bank’s Recourse to
Deposit Account.  The Deposit Account Bank hereby subordinates any claims and
security interests it may have against, or with respect to, the Deposit Accounts
(including any amounts, investments, instruments or other Collateral from time
to time on deposit therein) to the security interests of the Collateral Agent
(for the benefit of the Secured Parties) therein, and agrees that no amounts
shall be charged by it to, or withheld or set-off or otherwise recouped by it
from, the Deposit Accounts or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to the Deposit Accounts, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

5.Representations, Warranties and Covenants of Deposit Account Bank.  The
Deposit Account Bank represents and warrants to the Collateral Agent that:

(a)The Deposit Account Bank constitutes a “bank” (as defined in Section 9-102 of
the UCC), that the jurisdiction (determined in accordance with Section 9-304 of
the UCC) of the Deposit Account Bank for purposes of the Deposit Accounts shall
be the State of New York.

(b)The Deposit Account Bank shall not permit the Assignor to establish any other
account with it. 

(c)  The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of New York govern
secured transactions relating to the Deposit Account and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Account is New York.  The Deposit Account Bank will not,
without the Collateral Agent’s prior written consent, amend any such account
agreement so that the Deposit Account Bank’s jurisdiction for purposes of
Section 9-304 of the UCC is a









































 

 

 

 

 



Annex H

Page 6

jurisdiction other than the State of New York.  Copies of all account agreements
in respect of the Deposit Accounts in existence on the date hereof have been
furnished to the Collateral Agent.

(d)The Deposit Account Bank has not entered, and will not enter, into any
agreement with any other Person by which the Deposit Account Bank is obligated
to comply with instructions from such other Person as to the disposition of
funds from the Deposit Accounts or other dealings with the Deposit Accounts or
other of the Collateral.

(e)On the date hereof the Deposit Account Bank maintains no deposit account (as
defined in Section 9-102 of the UCC) for the Assignor other than the Deposit
Account.

(f)Any items or funds received by the Deposit Account Bank for the Assignor’s
account will be credited to the Deposit Account Bank for the Assignor in
accordance with this Agreement.

(g)The Assignor will promptly notify the Collateral Agent of each Deposit
Account hereafter established by the Deposit Account Bank for the Assignor
(which notice shall specify the account number of such Deposit Account and the
location at which the Deposit Account is maintained), and each such new Deposit
Account shall be subject to the terms of this Agreement in all respects.

6.Deposit Accounts Statements and Information.  The Deposit Account Bank agrees,
and is hereby authorized and instructed by the Assignor, to furnish to the
Collateral Agent, at its address indicated below, copies of all account
statements relating to the Deposit Accounts that the Deposit Account Bank sends
to the Assignor and to disclose to the Collateral Agent all information
reasonably requested by the Collateral Agent regarding the Deposit Account.

7.Conflicting Agreements.  This Agreement supplements, rather than replaces, the
Account Related Agreements.  Except as supplemented herein, the Account Related
Agreements will continue to apply to the Deposit Account and cash management or
similar services provided to the Assignor by the Deposit Account Bank or any
affiliate of the Deposit Account Bank in connection with the Deposit Account to
the extent not directly in conflict with the provisions of this Agreement
(provided, however, that in the event of any such conflict, the provisions on
this Agreement shall control).

8.Merger or Consolidation of Deposit Account Bank.  Without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
any bank into which the Deposit Account Bank may be merged or with which it may
be consolidated, or any bank resulting from any merger to which the Deposit
Account Bank shall be a party, or any affiliated bank of the Deposit Account
Bank to which the Deposit Account Bank has assigned this Agreement, the Account
Related Agreements or the Deposit Accounts shall be the successor of the Deposit
Account Bank hereunder and shall be bound by all provisions hereof which are
binding upon the Deposit Account Bank and shall be deemed to affirm as to itself
all representations and warranties of the Deposit Account Bank contained herein.

9.Notices.  (a)  All notices and other communications provided for in this
Agreement shall be in writing (including via e-mail or facsimile) and mailed,
faxed or delivered to the intended recipient at its address, e-mail address or
facsimile number set forth below:











































 

 

 

 

 



Annex H

Page 7

If to the Collateral Agent, at:

Nordea Bank Abp,

New York Branch

1211 Avenue of the Americas

23rd Floor

New York, New York 10036

Attn: Shipping, Offshore and Oil Services
Telephone: (212) 318-9344
E-mail: agency.soosid@nordea.com / martin.lunder@nordea.com

 

If to the Assignor, at:

International Seaways Operating Corporation

c/o International Seaways Ship Management LLC

600 Third Avenue, 39th Floor

New York, New York 10016

Attention: Jeffrey D. Pribor, Senior Vice President, Chief Financial Officer

Telephone: +1 212 578 1947

Email: jpribor@intlseas.com

Legaldepartment@intlseas.com

Treasury@intlseas.com

 

with copies to:

 

Holland & Knight LLP

31 West 52nd Street

New York, NY 10019

Attention: Jovi Tenev

Facsimile: + 1 212 513 3218

Email: jovi.tenev@hklaw.com

If to the Deposit Account Bank, at:

Nordea Bank Abp,

New York Branch

1211 Avenue of the Americas

23rd Floor

New York, New York 10036

Attn: Shipping, Offshore and Oil Services
Telephone: (212) 318-9344
E-mail: agency.soosid@nordea.com / martin.lunder@nordea.com











































 

 

 

 

 



Annex H

Page 8

with copies to the Assignor as above provided

or, as to any party, to such other address, e-mail address or facsimile number
as such party may designate from time to time by notice to the other parties.

(b)Except as otherwise provided herein, all notices and communications shall,
(i) when mailed, be effective three Business Days after being deposited in the
mail, prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to the overnight courier
prepaid and properly addressed for delivery on such next Business Day, or (iii)
when sent by email or facsimile, be effective when sent by email or facsimile.

10.Amendment.  This Agreement may not be amended, modified or supplemented
except in writing executed and delivered by all the parties hereto.

11.Binding Agreement.  This Agreement shall bind the parties hereto and their
successors and assign and shall inure to the benefit of the parties hereto and
their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Collateral Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Collateral
Agent (at such time, if any, as such entity becomes the Collateral Agent under
the Pledge Agreement, or at any time thereafter) who shall thereafter succeed to
the rights of the existing Collateral Agent hereunder and shall be entitled to
all of the rights and benefits provided hereunder.

12.Continuing Obligations.  The rights and powers granted herein to the
Collateral Agent have been granted in order to protect and further perfect its
security interests in the Deposit Accounts and other Collateral and are powers
coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of the Collateral Agent hereunder and in respect of the
Deposit Account and the other Collateral, and the obligations of the Assignor
and Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Account and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.

13.Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury Trial.  This
Agreement and the rights and obligations of the Parties hereunder shall be
construed in accordance with and governed by the law of the State of New York.
EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  Any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
State of New York LOCATED IN NEW YORK COUNTY IN THE CITY OF NEW YORK OR of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, THE Assignor hereby irrevocably









































 

 

 

 

 



Annex H

Page 9

accepts for itself and in respect of its property, generally and
unconditionally, the EXCLUSIVE jurisdiction of the aforesaid courts.  THE
Assignor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
THE Assignor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Agreement brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over THE Assignor.  THE Assignor hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document to which THE Assignor is a party brought in
the courts referred to in this Section 13 and hereby further irrevocably waives
(to the fullest extent permitted by applicable law) and agrees not to plead or
claim in any such court that such action or proceeding brought in any such court
has been brought in an inconvenient forum.

14.Counterparts.  This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.

15.Termination.This Agreement and the security interest created hereby shall
automatically terminate, without further action by any party, on the date upon
which (i) the Term Commitment and the Total Revolving Commitments under the
Credit Agreement and (ii) all Bank Product Agreements have been terminated;
(iii) no Notes representing Borrower’s obligation to pay the principal of, and
interest on the Loans under, the Credit Agreement are outstanding; and (iv) all
Loans thereunder have been repaid in full and all Obligations applicable to the
Loans then due and payable have been paid in full (provided that all indemnities
set forth herein shall survive any such termination).

16.Effect of Agreement.It is expressly understood and agreed that this Agreement
is given for the purposes of establishing “control” (as defined in Section 9-104
of the UCC) in the Deposit Accounts.

17.E.U. Bail-In Provisions.Each of the Assignor and the Collateral Agent
acknowledges, agrees to be bound by and consents to the exercise of any right
and power under applicable law, commonly referred to as the “Bail-in Power”,
vested in the relevant resolution authority that may result in the cancellation
of all or a portion of the obligations of the Deposit Account Bank hereunder,
including by means of a variation to the terms of such obligations.

 

* * *











































 

 

 

 

 



Annex H

Page 10

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

Assignor:

[●]

By:_______________________
Name:
Title:












































 

 

 

 

 



Annex H

Page 11

 

 

Collateral Agent:

Nordea Bank ABP, New York Branch,  
as Collateral Agent

By:______________________
Name:
Title:

By:______________________
Name:
Title:

 

 

Deposit Account Bank:

NORDEA BANK ABP, NEW YORK BRANCH,
as Deposit Account Bank

By:______________________
Name:
Title:



By:______________________
Name:
Title:

 











































 

 

 

 

 



Schedule I to Annex H

 

Omitted

 

 











































 

AMERICAS 101680503

 

 

 

 

 

 

 



 

EXHIBIT H-1

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S.  Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the “Borrower”),
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Nordea Bank Abp, New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, Nordea Bank Abp,
New York Branch, as Collateral Agent and security trustee for the Secured
Parties, and the other parties thereto.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name: 

 

Title: 

Date: ________ __, 20[  ]











































H-1

AMERICAS 101680503

 

 

 

 

 

 

 



 

EXHIBIT H-2

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among
International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Borrower”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Nordea Bank Abp, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Nordea Bank Abp, New York Branch, as Collateral Agent and security
trustee for the Secured Parties, and the other parties thereto.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name: 

 

Title: 

Date: ________ __, 20[  ]











































H-2

AMERICAS 101680503

 

 

 

 

 

 

 



 

EXHIBIT H-3

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among
International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Borrower”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Nordea Bank Abp, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Nordea Bank Abp, New York Branch, as Collateral Agent and security
trustee for the Secured Parties, and the other parties thereto.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name: 

 

Title: 

Date: ________ __, 20[  ]











































H-3

AMERICAS 101680503

 

 

 

 

 

 

 



 

EXHIBIT H-4

[Form of]

PORTFOLIO INTEREST CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among
International Seaways, Inc., a Marshall Islands corporation (“Holdings”),
International Seaways Operating Corporation, a Marshall Islands corporation (the
“Borrower”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Nordea Bank Abp, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, Nordea Bank Abp, New York Branch, as Collateral Agent and security
trustee for the Secured Parties, and the other parties thereto.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name: 

 

Title: 

Date: ________ __, 20[  ]

 











































H-4

AMERICAS 101680503

 

 

 

 

 

 

 



 

EXHIBIT I

 

[Form of]

SOLVENCY CERTIFICATE

 

Reference is made to that certain Credit Agreement, dated as of January 23, 2020
(as the same now exists or may hereafter be amended, amended and restated,
modified, supplemented, extended, renewed, restated or otherwise modified from
time to time, the “Credit Agreement”), among International Seaways, Inc., a
Marshall Islands corporation (“Holdings”), International Seaways Operating
Corporation, a Marshall Islands corporation (the “Borrower”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto,  Nordea Bank Abp, New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders, Nordea Bank Abp, New York
Branch, as Collateral Agent and security trustee for the Secured Parties, and
the other parties thereto.  Capitalized terms used but not defined herein shall
have the meaning given to such terms in the Credit Agreement.

I, [_______], treasurer and chief financial officer of Holdings, solely in my
capacity as treasurer and chief financial officer of Holdings and not in an
individual capacity, do hereby certify pursuant to Section 4.01(g) of the Credit
Agreement as follows:

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Credit Extension on the
Closing Date and after giving effect to the application of the proceeds of each
Credit Extension on the Closing Date:

(a)



The fair value of the properties of Borrower and its Subsidiaries, (on a
consolidated basis) will exceed their debts and liabilities, subordinated,
contingent or otherwise;

(b)



The present fair saleable value of the property of Borrower and its Subsidiaries
as a going concern (on a consolidated basis) will be greater than the amount
that will be required to pay the probable liability of their respective debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c)



Borrower and its Subsidiaries (on a consolidated basis) will be able to pay
their respective debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured;

(d)



Borrower and its Subsidiaries (on a consolidated basis) will not have
unreasonably small capital with which to conduct their respective businesses in
which they are engaged as such business is now conducted and is proposed,
contemplated or about to be conducted following the Closing Date;

(e)



For purposes of this solvency certificate (this “Certificate”), the amount of
contingent liabilities has been computed as the amount that, in the light of all
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability;

(f)



The Administrative Agent has received the financial statements described in
Sections 3.04(a) and 4.01(e) of the Credit Agreement (the “Financial
Statements”), which the undersigned believes present fairly and accurately, the
financial condition and results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods to which they relate; and











































I-1

AMERICAS 101680503

 

 

 



 

(g)



The undersigned is familiar with the business and financial position of Borrower
and its Subsidiaries.  In reaching the conclusions set forth in this
Certificate, the undersigned has made such investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by each of Holdings and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]











































I-2

AMERICAS 101680503

 

 

 



 

The undersigned understands that the Lenders are relying on the truth and
accuracy of contents of this Certificate in connection with each Credit
Extension made to the Borrower on the Closing Date pursuant to the Credit
Agreement.

INTERNATIONAL SEAWAYS, INC., 

as Holdings

 

By:____________________________
Name:
Title:

 

 

 











































I-3

AMERICAS 101680503

 

 

 



 

EXHIBIT J

[Letterhead of Specified Bank Products Provider]

[Date]

Nordea Bank Abp, New York Branch,
  as Administrative Agent for the Lenders referred to below
1211 Avenue of the Americas

New York, New York, 10036

Attention:  Shipping, Offshore and Oil Services

Telephone:  (212) 318-9630

Email: agency.soosid@nordea.com / martin.lunder@nordea.com

 

Reference is hereby made to that certain Credit Agreement, dated as of January
23, 2020 (as the same now exists or may hereafter be amended, amended and
restated, modified, supplemented, extended, renewed, restated or otherwise
modified from time to time, the “Credit Agreement”), among International
Seaways, Inc., a Marshall Islands corporation (“Holdings”), International
Seaways Operating Corporation, a Marshall Islands corporation (the “Borrower”),
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto,  Nordea Bank Abp, New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, Nordea Bank Abp,
New York Branch, as collateral agent and security trustee for the Secured
Parties, and the other parties thereto.  Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”), dated as of
[___________], by and between [Agent, Lender or Affiliate of Agent or Lender]
(the “Specified Bank Products Provider”) and [identify the Loan Party].

1.Appointment of the Administrative Agent and Collateral Agent.  The Specified
Bank Products Provider hereby designates and appoints the Administrative Agent
and the Collateral Agent, and the Administrative Agent and the Collateral Agent
by its signature below hereby accepts such appointment, as its agent under the
Credit Agreement and the other Loan Documents as, and to the extent, provided
therein.  The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 10.01,  10.02,  10.03,  10.04,  10.05,  10.06,  10.07,  10.08,
 10.09,  10.10,  10.12,  10.13,  10.14 and 11.18 of the Credit Agreement
(collectively such sections are referred to herein as the “Agency Provisions”),
including, as applicable, the defined terms referenced therein (but only to the
extent used therein), and agrees to be bound by the provisions thereof.  The
Specified Bank Products Provider, the Administrative Agent and the Collateral
Agent each agree that the Agency Provisions which govern the relationship, and
certain representations, acknowledgements, appointments, rights, restrictions,
and agreements, between the Administrative Agent and the Collateral Agent, on
the one hand, and the Lenders or the Secured Parties, on the other hand, shall,
from and after the date of this letter agreement also apply to and govern,
mutatis mutandis, the relationship between the Administrative Agent and the
Collateral Agent, on the one hand, and the Specified Bank Products Provider with
respect to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.

2.Acknowledgement of Certain Provisions of Credit Agreement.  The Specified Bank
Products Provider also hereby acknowledges that it has reviewed the provisions
of Sections 9.01 and 11.02 of the Credit Agreement, including, as applicable,
the defined terms referenced therein, and agrees









































J-1

AMERICAS 101680503

 

 

 



 

to be bound by the provisions thereof.  Without limiting the generality of any
of the foregoing referenced provisions, the Specified Bank Products Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to the Collateral Agent and the right to share in Collateral as set
forth in the Credit Agreement.

3.Reporting Requirements.  Neither the Administrative Agent nor the Collateral
Agent shall have any obligation to calculate the amount due and payable with
respect to any Bank Products.  On a monthly basis (not later than the 10th
Business Day of each calendar month) or as more frequently as the Administrative
Agent shall request, the Specified Bank Products Provider agrees to provide the
Administrative Agent with a written report, in form and substance reasonably
satisfactory to the Administrative Agent, detailing Specified Bank Products
Provider’s reasonable determination of the credit exposure (and mark-to-market
exposure) of the Loan Parties in respect of the Bank Products provided by the
Specified Bank Products Provider pursuant to the Specified Bank Product
Agreement[s].  If the Administrative Agent does not receive such written report
within the time period provided above, the Administrative Agent shall be
entitled to assume that the reasonable determination of the credit exposure of
the Loan Parties with respect to the Bank Products provided pursuant to the
Specified Bank Product Agreement[s] is zero.

4.[Reserved].

5.Bank Product Obligations.  From and after the delivery to the Administrative
Agent and the Collateral Agent of this letter agreement duly executed by the
Specified Bank Products Provider and the acknowledgement of this letter
agreement by the Administrative Agent, the Collateral Agent and the Borrower,
the obligations and liabilities of the Loan Parties to the Specified Bank
Products Provider in respect of Bank Products evidenced by the Specified Bank
Product Agreement[s] shall constitute Bank Product Obligations (and which, in
turn, shall constitute Secured Obligations), and the Specified Bank Products
Provider shall constitute a Bank Product Provider.  The Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be Bank
Products provided pursuant to the Specified Bank Product Agreement[s]) may exist
at any time.

6.Notices.  All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11.01 of the Credit Agreement,
and, if to the Administrative Agent or the Collateral Agent, shall be mailed,
sent, or delivered to the Administrative Agent or the Collateral Agent in
accordance with Section 11.01 of the Credit Agreement, and if to the Borrower,
shall be mailed, sent, or delivered to the Borrower in accordance with Section
11.01 of the Credit Agreement, and, if to the Specified Bank Products Provider,
shall be mailed, sent or delivered to the address set forth below, or, in each
case as to any party, at such other address as shall be designated by such party
in a written notice to the other party.

If to the Specified Bank

Products Provider:_____________________________________


Attn:
Fax No.

 

7.Miscellaneous.  This letter agreement is for the benefit of the Administrative
Agent, the Collateral Agent, the Specified Bank Products Provider, the Loan
Parties and each of their respective successors and assigns (including any
successor Administrative Agent or Collateral Agent pursuant to Section 10.06 of
the Credit Agreement[, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product
Provider]).  Unless the context of this letter









































J-2

AMERICAS 101680503

 

 

 



 

agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” This letter
agreement may be executed in any number of counterparts and by different parties
on separate counterparts.  Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement.  Delivery of an executed counterpart of this letter by
telefacsimile or other means of electronic transmission shall be equally
effective as delivery of a manually executed counterpart.

8.Governing Law.  (a)  THIS LETTER AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE)
BASED UPON, ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

(b)EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LEGAL REQUIREMENTS.  NOTHING IN THIS LETTER AGREEMENT OR OTHERWISE
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
LETTER AGREEMENT AGAINST ANY SPECIFIED BANK PRODUCTS PROVIDER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 8(b).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)EACH PARTY TO THIS LETTER AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT OR ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE OR EMAIL) IN SECTION 6.  NOTHING IN









































J-3

AMERICAS 101680503

 

 

 



 

THIS LETTER AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS LETTER
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS.

(e)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.

[Remainder of This Page Intentionally Left Blank]













































J-4

AMERICAS 101680503

 

 

 



 

Sincerely,

[_________],
as Specified Bank Products Provider


By:________________________
Name:
Title:

Acknowledged and accepted as of the date first written above:

INTERNATIONAL SEAWAYS OPERATING CORPORATION,
as Borrower


By:
________________________
Name:
Title:

Acknowledged, accepted, and agreed as of _____ __, 20__:

NORDEA BANK ABP, NEW YORK BRANCH,  
as Administrative Agent and Collateral Agent


By:
________________________
Name:
Title:

By:________________________
Name:
Title:

 

 











































J-5

AMERICAS 101680503

 

 

 



 

EXHIBIT K

 

 

[Form of]

QUIET ENJOYMENT AGREEMENT

 

[attached]

 

 

 











































K-1

AMERICAS 101680503

 

 

 



 

EXHIBIT K

FORM OF

QUIET ENJOYMENT AGREEMENT

QUIET ENJOYMENT AGREEMENT (this “Agreement”), dated as of [DATE] between
[CHARTERER] (together with its successors and permitted assigns, the
“Charterer”), and NORDEA BANK ABP, NEW YORK BRANCH, acting as Collateral Agent
and Security Trustee on behalf of the Lenders under the Credit Agreement (as
defined below) (together with its successors and permitted assigns, the
“Mortgagee”).

Recitals

Reference is made to that certain Credit Agreement, dated as of January 23,
2020, among the Mortgagee, the Owner and the other parties thereto (as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein but not defined
shall have the meaning assigned thereto in the Credit Agreement).

[SHIPOWNER] (the “Owner”)  is the owner of the Marshall Islands registered
[VESSEL TYPE] named [VESSEL NAME], IMO Number [●] (the “Vessel”).

As security for the Secured Obligations of the Borrower under the Credit
Agreement and as permitted under the Charter (as defined below), the Owner
executed and delivered to the Mortgagee, as Security Trustee, for the benefit of
the Lenders, a first preferred ship mortgage, dated January [●], 2020 (the
“Vessel Mortgage”)  covering the whole of the Vessel, which is subject to the
[TYPE OF CHARTER] dated [●] pursuant to which the Vessel was chartered to the
Charterer (the “Charter”).  A  copy of the Charter is attached hereto as Exhibit
“A”.

The parties wish to provide for the quiet enjoyment of the Vessel by the
Charterer.

The parties agree as follows:

Section 1. The Charterer hereby represents and warrants to the Mortgagee as of
the date hereof that:

 

(a)



all necessary corporate action has been taken by the Charterer to authorize, and
all necessary consents and approvals have been obtained to permit, the Charterer
to enter into this Agreement; and

(b)



this Agreement constitutes the legal, valid and binding obligation of the
Charterer, enforceable against the Charterer in accordance with its terms,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency or similar laws generally affecting the enforcement of
creditor’s rights and by general principles of equity.

 

Section 2. The Mortgagee hereby represents and warrants to the Charterer as of
the date hereof that:

(a)



the Mortgagee is authorized to enter into this Agreement; and

(b)



this Agreement constitutes the legal, valid and binding obligation of the
Mortgagee, enforceable against the Mortgagee in accordance with its terms,
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency or similar laws generally affecting the enforcement of
creditor’s rights and by general principles of equity.











































K-1

 

 

 

 



 

Section 3. Charterer hereby agrees that:

(a)



[this Agreement is the “[agreement]” referred to in Clause [●] of the Charter;]

(b)



it will duly perform all of its obligations under the Charter in accordance with
the Charter and will make all payments of charter hire due and to become due
under, and in accordance with, the Charter, without set-off, deduction or
counterclaim for any reason whatsoever, except as provided in the Charter; and

(c)



any lien it may have against the Vessel shall be fully subordinate to any lien
of the Mortgagee as mortgagee against the Vessel.

 

Section 4. The Mortgagee hereby agrees that the exercise by the Mortgagee of its
remedies with respect to the Vessel under the Credit Agreement and pursuant to
the terms of the Vessel Mortgage shall be made consistent with the provisions of
this Agreement.

Section 5. So long as the Charter remains in effect and no default thereunder by
the Charterer has occurred and is continuing (a “Charterer Default”), the
Mortgagee acknowledges and agrees that the Mortgagee shall not exercise its
remedies with respect to the Vessel pursuant to the terms of the Vessel Mortgage
in a manner that disturbs or interferes with the quiet and peaceful use and
enjoyment of the Vessel by the Charterer and any permitted sub-charterer under
the terms of the Charter, provided that, even when no Charterer Default shall
have occurred and be continuing, the Mortgagee shall remain free to exercise its
powers of extra-judicial sale in relation to the Vessel contained in the Vessel
Mortgage and any sale of the Vessel pursuant to any such power shall not
terminate the Charter, unless the Charterer does not consent to a change in the
technical management of the Vessel (such consent not to be unreasonably
withheld), in which case the Charter may be terminated.  In the event of such
extra-judicial sale and so long as no Charterer Default shall have occurred and
be continuing:

(a)



the Mortgagee shall conduct and complete such sale in a manner which does not
unreasonably interfere with the Charterer’s rights under the Charter and this
Agreement; and

(b)



the Mortgagee shall require that the purchaser accede to the Charter and agree
to comply with the Owner’s obligations thereunder as though it were named in the
Charter in place of the Owner, until the expiration of the Charter according to
its terms.

 

Section 6. The Charterer hereby agrees that the provisions of Section 5 above
shall not be construed as restricting or limiting the ability or rights of the
Mortgagee  to take such action as may be necessary or appropriate in relation to
its security and/or ownership interests in the Vessel so as to preserve or
protect those interests as a consequence of (i) the arrest or forfeiture or
threatened arrest or forfeiture of the Vessel by a third party or (ii) those
interests in the Vessel being threatened or otherwise imperiled during the
period whilst the circumstances contemplated in (i) above continue to apply.

Section 7. The provisions of this Agreement are in substitution for, and to the
exclusion of, any other covenant for quiet enjoyment which may have otherwise
been given by the Mortgagee (unless expressly stated in writing by the Mortgagee
to apply) or implied at law or otherwise.

Section 8. This Agreement shall be governed by and construed in accordance with
the [LAW OF APPLICABLE JURISDICTION],

Signature pages follow











































K-2

 

 

 

 



 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first above written.

NORDEA BANK ABP, NEW YORK BRANCH, as Mortgagee

By:  ________________________________

Name:

Title:

 

By:  ________________________________

Name:

Title:

 

 

[CHARTERER], as Charterer

By:  ________________________________

Name:

Title:

 

 

 











































K-3

 

 

 

 



 

EXHIBIT L
TO THE CREDIT AGREEMENT

FORM OF
FIRST PREFERRED SHIP MORTGAGE

ON MARSHALL ISLANDS FLAG VESSEL

[VESSEL NAME]

OFFICIAL NO. [OFFICIAL NUMBER]

executed by

[SHIPOWNER],
as Shipowner

in favor of

NORDEA BANK ABP, NEW YORK BRANCH,
not in its individual capacity, but solely as Collateral Agent and Security
Trustee,
as Mortgagee

[DATE]

 

 











































L-1

 

 

 

 



 

TABLE OF CONTENTS

Page

 

ARTICLE I

Representations and Warranties of the Shipowner


6

Section 1.

Existence: Authorization


6

Section 2.

Title to Vessel


6

Section 3.

ISM and ISPS Compliance


6

 

 

 

ARTICLE II

Covenants of the Shipowner


6

 

 

 

Section 1.

Payment of Indebtedness


6

Section 2.

Mortgage Recording


6

Section 3.

Lawful Operation


6

Section 4.

Prohibition of Liens


7

Section 5.

Payment of Taxes, Etc.; Release of Liens


7

Section 6.

Notice of Mortgage


7

Section 7.

Release from Arrest


8

Section 8.

Maintenance


8

Section 9.

Inspection; Reports


9

Section 10.

Flag; Name


10

Section 11.

Insurance


10

Section 12.

Reimbursement for Expenses


10

Section 13.

Further Assurances


10

Section 14.

Further Bank Product Agreements


10

 

 

 

ARTICLE III

Events of Default and Remedies


10

 

 

 

Section 1.

Events of Default; Remedies


10

Section 2.

Power of Sale


11

Section 3.

Power of Attorney-Sale


12

Section 4.

Power of Attorney-Collection


12

Section 5.

Delivery of Vessel


12

Section 6.

Mortgagee to Discharge Liens


12

Section 7.

Payment of Expenses


13

Section 8.

Remedies Cumulative


13

Section 9.

Cure of Defaults


13

Section 10.

Discontinuance of Proceedings


13

Section 11.

Application of Proceeds


13

Section 12.

Possession Until Default


14









































L-2

 

 

 

 



 

Section 13.

Severability of Provisions, Etc


14

 

 

 

ARTICLE IV

Sundry Provisions


14

 

 

 

Section 1.

Successors and Assigns


15

Section 2.

Power of Substitution


15

Section 3.

Counterparts


15

Section 4.

Notices


15

Section 5.

Further Assurances


15

Section 6.

Governing Law


15

Section 7.

Additional Rights of the Mortgagee


15

Section 8.

Amendments; Waiver


16

 











































L-3

 

 

 

 



 

FIRST PREFERRED MORTGAGE

[VESSEL NAME]

This First Preferred Ship Mortgage made on January __, 2020 (this “Mortgage”),
by [SHIPOWNER], a Marshall Islands corporation and a Marshall Islands foreign
maritime entity, with its address at 600 Third Avenue, 39th Floor, New York, New
York 10016 (the “Shipowner”), in favor of NORDEA BANK ABP, NEW YORK BRANCH, not
in its individual capacity, but solely as Collateral Agent and Security Trustee
on behalf of the Secured Parties under the Credit Agreement (as hereinafter
defined), with its address at 1211 Avenue of the Americas, New York, NY 10036
(in such capacity, together with its successors in trust and assigns, the
“Mortgagee”).  Except as otherwise defined or limited herein, capitalized terms
used herein and defined in the Credit Agreement shall be used herein as so
defined.  The term “Secured Parties” as used in this Mortgage shall include any
Bank Product Provider.

Statement pursuant to Chapter 3 of the Republic of the Marshall Islands Maritime
Act of 1990, as amended

The MAXIMUM AMOUNT of the direct and contingent obligations secured by this
Mortgage is [Seven Hundred Forty Million United States Dollars (U.S.
$740,000,000) being the aggregate of (i)] Three Hundred Ninety Million United
States Dollars (U.S. $390,000,000) in respect of obligations under the Loan
Documents [and (ii) Three Hundred Fifty Million United States Dollars (U.S.
$350,000,000) in respect of obligations under the Bank Product Agreements,] and
interest, fees and performance of mortgage covenants.

W I T N E S S E T H

WHEREAS:

A.The Shipowner is the sole owner of the whole of the vessel [VESSEL NAME],
Official Number [OFFICIAL NUMBER], registered in the name of the Shipowner under
the laws and flag of the Republic of the Marshall Islands (the “Vessel”).

B.International Seaways Operating Corporation (the “Borrower”) and International
Seaways, Inc. (“Holdings”) have entered into a Credit Agreement, dated as of
January 23, 2020 (as such may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the other Guarantors named therein, including the Shipowner, the Lenders
party thereto from time to time, Nordea Bank Abp, New York Branch, ABN AMRO
Capital LLC, Crédit Agricole Corporate & Investment Bank, DNB Markets, Inc. and
Skandinaviska Enskilda Banken AB (PUBL), as mandated lead arrangers, Nordea Bank
Abp, New York Branch as Administrative Agent, Nordea Bank Abp, New York Branch,
as the Mortgagee, as Collateral Agent and Security Trustee, providing for senior
secured term loan facilities in an aggregate principal amount of Three Hundred
Fifty Million United States Dollars ($350,000,000) and a senior secured
revolving credit facility in an aggregate principal amount not in excess of
Forty Million United States Dollars ($40,000,000).  The form of the Credit
Agreement (without Schedules or Exhibits, except for Exhibit F-1, the form of
the Term Note, and Exhibit F-2, the form of the Revolving Note) is attached
hereto as Mortgage Exhibit A and made a part hereof.

C.[The Borrower may at any time and from time to time enter into, or guaranty
the obligations of one or more Guarantors or any of their respective
Subsidiaries under, one or more Bank Product Agreements with a Bank Product
Provider. The parties agree that the aggregate notional amount of liabilities of
the Borrower under the Bank Product Agreements entered into with respect to the
Loans and/or Commitments is Three Hundred Fifty Million United States Dollars
(U.S. $350,000,000).  Copies of the









































L-4

 

 

 

 



 

Bank Product Agreements outstanding on the date hereof together with the
confirmations relating thereto are attached hereto as Exhibit B and made a part
hereof.]

D.The Shipowner is a Wholly-Owned Subsidiary of the Borrower.

E.Pursuant to Article VII of the Credit Agreement, the Shipowner has guaranteed
the Secured Obligations from time to time owing to the Secured Parties by any
Loan Party. [The Secured Obligations include the Borrower’s or one or more
Guarantors’ obligations under any existing or subsequent Bank Product
Agreements.]

F.The Lenders have committed to make the Loans subject to the terms and on the
conditions set forth in the Credit Agreement; and the Shipowner acknowledges
that it is justly indebted to the Secured Parties for such obligations under the
Credit Agreement.

G.In order to secure (1) its obligations as aforesaid under the Credit Agreement
according to the respective terms thereof, [(2) its obligations as aforesaid
under one or more Bank Product Agreements according to the terms thereof,] (3)
the payment of all other such sums that may hereinafter be secured by this
Mortgage in accordance with the terms hereof, and (4) the performance and
observance of and compliance with all the agreements, covenants and conditions
contained herein, in the Credit Agreement and the Notes [and in the Bank Product
Agreements] (the foregoing being hereafter collectively referred to as the
“Secured Obligations”), the Shipowner has duly authorized the execution and
delivery of this Mortgage under Chapter 3 of the Republic of the Marshall
Islands Maritime Act 1990 as amended.

H.Pursuant to Article X of the Credit Agreement, the Mortgagee has agreed to
hold the Trust Property in trust for the Secured Parties.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the payment of the Secured Obligations,
the Shipowner has granted, conveyed, mortgaged, pledged, confirmed, assigned,
transferred and set over and by these presents does grant, convey, mortgage,
pledge, confirm, assign, transfer and set over, unto the Mortgagee, and its
successors and assigns, the whole of the Vessel, including, without being
limited to, all of the boilers, engines, machinery, masts, spars, boats,
anchors, cables, chains, fuel (to the extent owned by the Shipowner), rigging,
tackle, capstans, outfit, tools, pumps and pumping equipment, apparel,
furniture, drilling equipment, fittings, equipment, spare parts, and all other
appurtenances thereunto appertaining or belonging, whether now owned or
hereafter acquired, and also any and all additions, improvements, renewals and
replacements hereafter made in or to the Vessel or any part thereof, including
all items and appurtenances aforesaid, all of which shall be deemed to be
included in the term “Vessel” as used in this Mortgage;

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever;

PROVIDED, and these presents are upon the condition that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Secured Obligations
as and when the same shall become due and payable in accordance with the
respective terms of the Credit Agreement, the Notes,[ the Bank Product
Agreements] and this Mortgage, and all other such sums as may hereafter become
secured by this Mortgage in accordance with the terms hereof, and the Shipowner
shall duly perform, observe and comply with or cause to be performed, observed,
or complied with all the covenants, terms and conditions of this Mortgage, the
Credit Agreement [and the Bank Product Agreements], expressed or implied, to be
performed, then this Mortgage and the estate and rights hereunder shall cease,
determine and be void, otherwise to remain in full force and effect.











































L-5

 

 

 

 



 

The Shipowner, for itself, its successors and assigns, hereby covenants,
declares and agrees with the Mortgagee and its successors and assigns that the
Vessel is to be held subject to the further covenants, conditions, terms and
uses hereinafter set forth.

ARTICLE I

Representations and Warranties of the Shipowner

Section 1.Existence: Authorization.    The Shipowner is a corporation duly
incorporated and validly existing under the laws of the Republic of the Marshall
Islands and shall so remain during the life of this Mortgage; it is duly
authorized to mortgage the Vessel; all actions necessary and required by law for
the execution and delivery of this Mortgage have been duly and effectively
taken; and each of the Secured Obligations and the Mortgage is and will be the
legal, valid and binding obligation of the Shipowner enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditor’s rights generally or by equitable principles relating to
enforceability.

Section 2.Title to Vessel.  The Shipowner lawfully owns and is lawfully
possessed of the Vessel free from any Lien whatsoever other than Permitted
Liens, and will warrant and defend the title and possession thereto and to every
part thereof for the benefit of the Mortgagee against the claims and demands of
all persons whomsoever.

Section 3.ISM and ISPS Compliance.  The Shipowner is in compliance with the ISM
Code and the ISPS Code in all material respects, and has obtained all
documentation, including a valid safety management certificate and document of
compliance in relation to the Vessel and the manager of the Vessel,
respectively, as may be required by applicable law.

ARTICLE II

Covenants of the Shipowner

Section 1.Payment of Indebtedness.  The Shipowner will pay or cause to be paid
the Secured Obligations, and will observe, perform and comply with the
covenants, terms and conditions herein and in the Credit Agreement [and the Bank
Product Agreements], express or implied, on its part to be observed, performed
or complied with.

The Secured Obligations are obligations in United States Dollars and the term
“$” when used herein shall mean such United States Dollars.  Notwithstanding
fluctuations in the value or rate of United States Dollars in terms of gold or
any other currency, all payments hereunder or otherwise in respect of the
Secured Obligations shall be payable in terms of United States Dollars when due,
in United States Dollars when paid, whether such payment is made before or after
the due date.

Section 2.Mortgage Recording.  The Shipowner will cause this Mortgage to be duly
recorded in the Office of the Deputy Commissioner of Maritime Affairs of the
Republic of the Marshall Islands, in accordance with the provisions of Chapter 3
of the Republic of the Marshall Islands Maritime Act of 1990, as amended, and
will otherwise comply with and satisfy all of the provisions of applicable laws
of the Republic of the Marshall Islands in order to establish and maintain this
Mortgage as a first preferred mortgage thereunder upon the Vessel and upon all
renewals, replacements and improvements made in or to the same for the amount of
the Secured Obligations.

Section 3.Lawful Operation.  The Shipowner will not cause or permit the Vessel
to be operated in any manner contrary to law, and the Shipowner will not engage
in any unlawful trade or violate any law or carry any cargo that will expose the
Vessel to penalty, confiscation, forfeiture, capture or









































L-6

 

 

 

 



 

condemnation, and will not do, or suffer or permit to be done, anything which
can or may injuriously affect the registration or enrollment of the Vessel under
the laws and regulations of the Republic of the Marshall Islands, and will at
all times keep the Vessel duly documented as a Republic of the Marshall Islands
flag vessel under the laws of the Republic of the Marshall Islands, and the
regulations in effect thereunder from time to time, as amended.  Upon the
reasonable request of the Mortgagee from time to time, the Shipowner will advise
the Mortgagee of the Vessel’s position and trading route.  Only a Technical
Manager or such other Person as permitted under the Credit Agreement shall
perform the technical management of the Vessel.  The Shipowner will not change
or permit the change of the technical or the commercial management of the Vessel
in violation of the Credit Agreement.  The Shipowner will at all times procure
that (i) the Vessel shall not be used by or for the benefit of an Embargoed
Person, (ii) the Vessel shall not be used in trading in any manner contrary to
Sanctions Laws or that would otherwise trigger the operation of any exclusion
clause (or similar) in the Insurance Collateral, and (iii) that each
charterparty in respect of the Vessel shall contain, for the benefit of the
Shipowner or the Borrower, language which gives effect to the provisions of the
Credit Agreement as regards Sanctions Laws and of this Section 3 and which
permits refusal of employment or voyage orders if compliance would result in a
breach of Sanctions Laws.

Section 4.Prohibition of Liens.  None of the Shipowner, any charterer, the
Master of the Vessel or any other person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
the Vessel, its freights, profits or hire any Lien whatsoever other than this
Mortgage and Permitted Liens.

Section 5.Payment of Taxes, Etc.; Release of Liens.  The Shipowner will pay and
discharge when due and payable, from time to time, all tolls, dues, taxes,
assessments, governmental charges, fines, penalties, debts, damages and
liabilities whatsoever which have given or may give rise to maritime or
possessory Liens (other than Permitted Liens) or claims (other than Permitted
Liens) enforceable against, the Vessel or any income therefrom, provided that
such payment and discharge shall not be required with respect to any such tolls,
dues, taxes, assessments, governmental charges, fines, penalties, debts,
damages, liabilities or claims so long as (i) the validity or amount of the
foregoing is being contested in good faith by appropriate proceedings timely
instituted and diligently conducted and the Shipowner shall have set aside on
its books adequate reserves or other appropriate provisions with respect thereto
in accordance with GAAP, and (ii) such contest operates to suspend collection of
the contested Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien. The Shipowner will not create, incur, assume or suffer to exist
any Lien on the Vessel other than the Lien of this Mortgage and the other
Permitted Liens.  The Shipowner will pay or cause to be discharged or make
adequate provision for the satisfaction or discharge of all Liens, or will cause
the Vessel to be released or discharged from any Lien (other than Permitted
Liens) in accordance with the Credit Agreement.

Section 6.Notice of Mortgage.  The Shipowner will place, and at all times and
places will retain a properly certified copy of this Mortgage on board the
Vessel with her papers and will cause such certified copy and the Vessel’s
certificate of documentation to be exhibited to any and all persons having
business therewith which might give rise to any Lien thereon and to any
representative of the Mortgagee.

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin or office on the Vessel a framed printed notice in plain type
reading as follows:

NOTICE OF MORTGAGE

THIS VESSEL IS OWNED BY [SHIPOWNER], AND IS SUBJECT TO A FIRST PREFERRED SHIP
MORTGAGE IN FAVOR OF NORDEA BANK ABP, NEW YORK BRANCH, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS COLLATERAL AGENT AND SECURITY TRUSTEE, AS MORTGAGEE
UNDER AUTHORITY OF CHAPTER 3 OF THE MARSHALL ISLANDS MARITIME ACT 1990, AS
AMENDED. 









































L-7

 

 

 

 



 

UNDER THE TERMS OF THE MORTGAGE, NONE OF THE SHIPOWNER, ANY CHARTERER, THE
MASTER OF THE VESSEL, OR ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY TO
CREATE, INCUR OR PERMIT TO BE PLACED OR IMPOSED UPON THE VESSEL, ANY LIEN
WHATSOEVER OTHER THAN “PERMITTED LIENS” AS DEFINED IN THE MORTGAGE.

Section 7.Release from Arrest.  If a libel, complaint, writ or warrant be filed
against the Vessel or the Vessel be otherwise attached, arrested, levied upon or
taken into custody under process or color of legal authority for any cause
whatsoever, the Shipowner will promptly notify the Mortgagee thereof by
electronic mail, and within thirty (30) days will cause the Vessel to be
released and all Liens thereon other than this Mortgage and any Permitted Liens
to be discharged, and will promptly notify the Mortgagee thereof in the manner
aforesaid.  The Shipowner will notify the Mortgagee within forty-eight (48)
hours of any average or salvage incurred by the Vessel in an amount in excess of
US$1,500,000. If the Shipowner shall fail or neglect to furnish proper security
or otherwise to release the Vessel from libel, arrest, levy, seizure or
attachment as set forth above, the Mortgagee or any person acting on behalf of
the Mortgagee may furnish security to release the Vessel and by so doing shall
not be deemed to cure the default of the Shipowner.

Section 8.Maintenance.   The Shipowner will without cost or expense to the
Mortgagee maintain and preserve, or cause to be maintained and preserved, the
Vessel in good running order and repair, so that the Vessel shall be, insofar as
due diligence can make her so, tight, staunch, strong and well and sufficiently
tackled, apparelled, furnished, equipped and in every respect seaworthy and will
keep the Vessel, or cause her to be kept, in such condition as will entitle her
to maintain the classification and rating for vessels of the same age and type
with an Approved Classification Society, free of any overdue conditions or
recommendations affecting class, unless failure to obtain such classification or
the existence of any overdue conditions or recommendations affecting class, or
failure to maintain such seaworthiness or fitness, would not reasonably be
expected to have a Material Adverse Effect or result in any suspensions,
discontinuances or withdrawal of class.  The Shipowner hereby irrevocably and
unconditionally grants to the Mortgagee a power of attorney permitting the
Mortgagee and representatives thereof to examine the class records of the Vessel
at any time, so long as the Secured Obligations shall remain
outstanding.  Without cost or expense to the Mortgagee, the Shipowner will
irrevocably and unconditionally instruct and authorize the Approved
Classification Society of the Vessel as follows, and will obtain from the
Approved Classification Society a written undertaking to the Mortgagee
containing the following language (or such other language as may be reasonably
acceptable to the Mortgagee):

(i) to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original certificates of class issued by
the Approved Classification Society relating to the Vessel;

 

(ii) to allow the Mortgagee (or its agents), upon reasonably notice to the
Approved Classification Society and from time to time, to inspect the
classification reports and related records of the Shipowner and the Vessel at
the offices of the Approved Classification Society and to take copies of them;

 

(iii) to notify the Mortgagee promptly in writing if the Approved Classification
Society suspends or cancels the Vessel’s class under (a) its rules, terms and
conditions, or other policies of the Approved Classification Society, or (b) the
laws of the Republic of the Marshall Islands;

 

(iv) following receipt of a written request from the Mortgagee:

 

(A) to advise of any facts or matters which could reasonably be expected to
result in or have resulted in a change, suspension, discontinuance, withdrawal
or expiry of









































L-8

 

 

 

 



 

the Vessel’s class under the rules or terms and conditions of the Approved
Classification Society;

(B) to notify the Mortgagee promptly in writing if the Classification Society
receives notification from the Shipowner or any other Person that the Vessel’s
Approved Classification Society is to be changed;

(C) to confirm that the Shipowner is not in default of any of its contractual
obligations or liabilities to the Approved Classification Society, including
confirmation that it has paid in full all fees or other charges due and payable
to the Approved Classification Society; and

(D) if the Shipowner is in default of any of its contractual obligations or
liabilities to the Approved Classification Society, to specify to the Mortgagee
in reasonable detail the facts and circumstances of such default, the
consequences thereof, and any remedy period agreed or allowed by the Approved
Classification Society.

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the Approved
Classification Society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the Approved Classification Society, and nothing herein or therein
shall be construed as imposing any obligation or liability of the Mortgagee to
the Approved Classification Society in respect thereof.

The Shipowner shall further notify the Approved Classification Society that all
the foregoing instructions and authorizations shall remain in full force and
effect until revoked or modified by written notice to the Approved
Classification Society received from the Mortgagee, and that the Shipowner shall
reimburse the Approved Classification Society for all its costs and expenses
incurred in complying with its undertakings to the Mortgagee.

(a) The Vessel shall, and the Shipowner covenants that she will, at all times
comply with and satisfy all applicable Legal Requirements of the Republic of the
Marshall Islands, including the ISM Code and the ISPS Code, and shall have on
board as and when required thereby valid certificates showing compliance
therewith.  Unless otherwise required by applicable law, the Shipowner will not
make, or permit to be made, any substantial change in the structure, type or
speed of the Vessel or change in her rig, without first receiving the written
approval thereof of the Mortgagee.

(b) The Shipowner agrees to give the Mortgagee at least ten (10) days’ notice of
the actual date and place of any scheduled classification society special survey
or drydocking and, where possible having due regard for safety and operational
necessities, prior notice of the actual date and place of any other
classification society survey or drydocking, the estimated scope of which shall
involve repairs or other liability in excess of US$1,000,000, in order that the
Mortgagee may have representatives present if desired subject always to the
approval of the shipyard or other facility.

(c) The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident involving repairs where the aggregate cost is
likely to exceed US$2,500,000 (or its equivalent in another currency).

Section 9.Inspection; Reports.  The Shipowner shall permit representatives of
the Collateral Agent and the Administrative Agent, upon two Business Day’s
advance notice and not more than twice during any fiscal year of the Borrower
(unless an Event of Default has occurred and is continuing), to visit and
inspect the Vessel without interrupting the normal commercial operation of the
Vessel, including to conduct any environmental assessments of the Vessel and
examine and make abstracts from any of its books and records (including
insurance policies), at any reasonable time and upon reasonable notice.











































L-9

 

 

 

 



 

Section 10.Flag; Name.  The Shipowner will not change the flag or name of the
Vessel without the written consent of the Mortgagee and any such written consent
to any one change of flag or name shall not be construed to be a waiver of this
provision with respect to any subsequent proposed change of flag or name.

Section 11.Insurance.  The Shipowner will at all times and without cost to the
Mortgagee maintain the Required Insurance in accordance with the Credit
Agreement.

Section 12.Reimbursement for Expenses.  The Shipowner will reimburse the
Mortgagee promptly for any and all expenditures which the Mortgagee may from
time to time make, lay out or expend in providing such protection in respect of
insurance, discharge or purchase of Liens, taxes, dues, tolls, assessments,
governmental charges, fines and penalties lawfully imposed, repairs, reasonable
attorney’s fees, and other matters as the Shipowner is obligated herein to
provide, but fails to provide and which, in the reasonable judgment of the
Mortgagee are necessary or appropriate for the protection of the Vessel or the
security granted by this Mortgage.  Such obligation of the Shipowner to
reimburse the Mortgagee shall be an additional indebtedness due from the
Shipowner, shall bear interest at the interest rate as set forth in Section
2.06(b) of the Credit Agreement from the date of payment by the Mortgagee to and
including the date of reimbursement by the Shipowner, shall be secured by this
Mortgage, and shall be payable by the Shipowner on demand.  The Mortgagee,
though privileged to do so, shall be under no obligation to the Shipowner to
make any such expenditure, nor shall the making thereof relieve the Shipowner of
any default in that respect.

Section 13.Further Assurances.  In the event that at any time and from time to
time, the Credit Agreement, [the Bank Product Agreements,] this Mortgage or any
of the other Loan Documents or any provisions hereof or thereof shall be deemed
invalidated in whole or in part by reason of any present or future law or any
decision of any authoritative court, or if the documents at any time held by the
Mortgagee shall be reasonably deemed by the Mortgagee insufficient to carry out
the true intent and spirit of this Mortgage, then the Shipowner, forthwith upon
the request of the Mortgagee, will execute, on its own behalf, such other and
further assurances and documents as reasonably requested by the Mortgagee to
more effectually subject the Vessel to the payment of the principal sum of the
Indebtedness secured hereby, as in this Mortgage provided, and the performance
of the terms and provisions of this Mortgage.

Section 14.[Further Bank Product Agreements.  The Shipowner shall, promptly upon
entering into any Bank Product Agreement or any amendment to such Bank Product
Agreement, amend this Mortgage to attach any such Bank Product Agreement or any
amendments thereto as an Exhibit hereto if requested by the Mortgagee, and the
costs associated with such amendment shall be borne by the Shipowner.]

ARTICLE III

Events of Default and Remedies

Section 1.Events of Default; Remedies.  An “event of default” hereunder shall
happen if an Event of Default shall have occurred and be continuing under the
Credit Agreement [or any Bank Product Agreement].  If an event of default shall
happen, then the security constituted by this Mortgage shall become immediately
enforceable and that without limitation, the enforcement remedies specified can
be exercised irrespective of whether or not the Mortgagee has exercised the
right of acceleration under the Credit Agreement and the Mortgagee shall have
the right to:

(i) Declare all the then unpaid Secured Obligations to be due and payable
immediately, and upon such declaration, the same shall become and be immediately
due and payable; provided,  however, that no declaration shall be required if an
event of default shall have occurred by reason of a default under Section
8.01(g) or (h) of the Credit Agreement, then and in









































L-10

 

 

 

 



 

such case, the Secured Obligations shall become immediately due and payable on
the occurrence of such event of default without any notice or demand;

(ii) Exercise all of the rights and remedies in foreclosure and otherwise given
to a mortgagee by the provisions of the laws of the Republic of the Marshall
Islands or of any other jurisdiction where the Vessel may be found;

(iii) Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Secured Obligations, and collect the same out of any
and all property of the Shipowner whether covered by this Mortgage or otherwise;

(iv) Take and enter into possession of the Vessel, at any time, wherever the
same may be, without legal process and without being responsible for loss or
damage and the Shipowner or other person in possession forthwith upon demand of
the Mortgagee shall surrender to the Mortgagee possession of the Vessel and at
the request of the Mortgagee, the Shipowner shall convey any request or
instructions of the Mortgagee to the Vessel’s officers and other senior
personnel to remain on board to operate the Vessel for a reasonable period of
time;

(v) Without being responsible for loss or damage, the Mortgagee may hold, lay
up, lease, charter, operate or otherwise use the Vessel for such time and upon
such terms as it may deem to be for its best advantage, and demand, collect and
retain all hire, freights, earnings, issues, revenues, income, profits, return
premiums, salvage awards or recoveries, recoveries in general average, and all
other sums due or to become due in respect of such Vessel or in respect of any
insurance thereon from any person whomsoever, accounting only for the net
profits, if any, arising from such use of the Vessel and charging upon all
receipts from the use of the Vessel or from the sale thereof by court
proceedings or pursuant to subsection (vi) next following, all costs, expenses,
charges, damages or losses by reason of such use; and if at any time the
Mortgagee shall avail itself of the right herein given it to take the Vessel,
the Mortgagee shall have the right to dock the Vessel, for a reasonable time at
any dock, pier or other premises of the Shipowner without charge, or to dock her
at any other place at the cost and expense of the Shipowner;

(vi) Without being responsible for loss or damage, the Mortgagee may sell the
Vessel upon such terms and conditions as the Mortgagee shall deem best, free
from any claim of or by the Shipowner, at public or private sale, by sealed bids
or otherwise, by delivering notice of such sale, whether public or private,
addressed to the Shipowner at its last known address and to any other record
mortgagee, twenty (20) calendar days prior to the date fixed for entering into
the contract of sale and by first publishing notice of any such public sale for
ten (10) consecutive days, in daily newspapers of general circulation published
in the City of New York, State of New York; in the event that the Vessel shall
be offered for sale by private sale, no newspaper publication of notice shall be
required, nor notice of adjournment of sale; sale may be held at such place and
at such time as the Mortgagee by notice may have specified, or may be adjourned
by the Mortgagee from time to time by announcement at the time and place
appointed for such sale or for such adjourned sale, and without further notice
or publication the Mortgagee may make any such sale at the time and place to
which the same shall be so adjourned; and any sale may be conducted without
bringing the Vessel to the place designated for such sale and in such manner as
the Mortgagee may deem to be for its best advantage, and the Mortgagee may
become the purchaser at any sale.  The Shipowner agrees that any sale made in
accordance with the terms of this paragraph shall be deemed made in a
commercially reasonable manner insofar as it is concerned.

Section 1. Power of Sale.  Any sale of the Vessel made in pursuance of this
Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,









































L-11

 

 

 

 



 

its successors and assigns, and all persons claiming by, through or under
them.  No purchaser shall be bound to inquire whether notice has been given, or
whether any default has occurred, or as to the propriety of the sale, or as to
the application of the proceeds thereof.  In case of any such sale, the
Mortgagee, if it is the purchaser, shall be entitled, for the purpose of making
settlement or payment for the property purchased, to use and apply the Secured
Obligations in order that there may be credited against the amount remaining due
and unpaid thereon the sums payable out of the net proceeds of such sale to the
Mortgagee after allowing for the costs and expense of sale and other charges;
and thereupon such purchaser shall be credited, on account of such purchase
price, with the net proceeds that shall have been so credited upon the Secured
Obligations.  At any such sale, the Mortgagee may bid for and purchase such
property and upon compliance with the terms of sale may hold, retain and dispose
of such property without further accountability therefor.

Section 2. Power of Attorney-Sale.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner, upon the happening of any event of
default, to execute and deliver to any purchaser aforesaid, and is hereby vested
with full power and authority to make, in the name and on behalf of the
Shipowner, a good conveyance of the title to the Vessel so sold.  Any person
dealing with the Mortgagee or attorney-in-fact shall not be put on enquiry as to
whether the power of attorney contained herein has become exercisable.  In the
event of any sale of the Vessel, under any power herein contained, the Shipowner
will, if and when required by the Mortgagee, execute such form of conveyance of
the Vessel as the Mortgagee may direct or approve.

Section 3. Power of Attorney-Collection.  The Mortgagee is hereby irrevocably
appointed attorney-in-fact of the Shipowner, upon the happening of any event of
default, in the name of the Shipowner to demand, collect, receive, compromise
and sue for, so far as may be permitted by law, all freight, hire, earnings,
issues, revenues, income and profits of the Vessel and all amounts due from
underwriters under any insurance thereon as payment of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums due or to become due at the time of the
happening of any event of default as defined in Section 1 of Article III hereof
in respect of the Vessel, or in respect of any insurance thereon, from any
person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the power of attorney
contained herein has become exercisable.

Section 4. Delivery of Vessel.  Whenever any right to enter and take possession
the Vessel accrues to the Mortgagee, the Mortgagee may require the Shipowner to
deliver, and the Shipowner shall on such demand, at its own cost and expense,
deliver the Vessel, as demanded.  If any legal proceedings shall be taken to
enforce any right under this Mortgage, the Mortgagee shall be entitled as a
matter of right to the appointment of a receiver of the Vessel and the freights,
hire, earnings, issues, revenues, income and profits due or to become due
arising from the operation thereof.

Section 5. Mortgagee to Discharge Liens.  The Shipowner authorizes and empowers
the Mortgagee or its appointees or any of them, upon the happening of any event
of default, to appear in the name of the Shipowner, its successors and assigns,
in any court of any country or nation of the world where a suit is pending
against the Vessel because of or on account of any alleged Lien against the
Vessel from which the Vessel has not been released and to take such proceedings
as to them or any of them may seem proper towards the defense of such suit and
the purchase or discharge of such Lien, and all expenditures made or incurred by
them or any of them for the purpose of such defense or purchase or discharge
shall be a debt due from the Shipowner, its successors and assigns, to the
Mortgagee, and shall be secured by the Lien of this Mortgage in like manner and
extent as if the amount and description thereof were written herein.

 











































L-12

 

 

 

 



 

Section 6. Payment of Expenses.  The Shipowner covenants that upon the happening
of any one or more of the events of default, then, upon written demand of the
Mortgagee, the Shipowner will pay to the Mortgagee the whole amount due and
payable in respect of the Secured Obligations; and in case the Shipowner shall
fail to pay the same forthwith upon such demand, the Mortgagee shall be entitled
to recover judgment for the whole amount so due and unpaid, together with such
further amounts as shall be sufficient to cover the reasonable compensation of
the Mortgagee or its agents, attorneys and counsel and any necessary advances,
expenses and liabilities made or incurred by it or them or the Mortgagee
hereunder.  All moneys collected by the Mortgagee under this Section 7 shall be
applied by the Mortgagee in accordance with the provisions of Section 11 of this
Article III.

Section 7. Remedies Cumulative.  Each and every power and remedy herein given to
the Mortgagee shall be cumulative and in addition to all other powers or
remedies now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy.  The
Mortgagee shall not be required or bound to enforce any of its rights under any
other agreements, prior to enforcing its rights under this Mortgage.  No delay
or omission by the Mortgagee in the exercise of any right or power or in the
pursuance of any remedy accruing upon any default as above defined shall impair
any such right, power or remedy or be construed to be a waiver of any such event
of default or to be an acquiescence therein; nor shall the acceptance by the
Mortgagee of any security or of any payment of or on account of the Secured
Obligations maturing after any event of default or of any payment on account of
any past default be construed to be a waiver of any right to exercise its
remedies due to any future event of default or of any past event of default not
completely cured thereby.  No consent, waiver or approval of the Mortgagee shall
be deemed to be effective unless in writing and duly signed by authorized
signatories of the Mortgagee; any waiver by the Mortgagee of any of the terms of
this Mortgage or any consent given under this Mortgage shall only be effective
for the purpose and on the terms which it is given and shall be without
prejudice to the right to give or withhold consent in relation to future matters
(which are either the same or different).

Section 8. Cure of Defaults.  If at any time after an event of default and prior
to the actual sale of the Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Shipowner offers completely to cure all events of
default and to pay all expenses, advances and damages to the Mortgagee
consequent on such events of default, with interest at the interest rate set
forth in Section 2.06(b) of the Credit Agreement, then the Mortgagee may, but
shall not be obligated to, accept such offer and payment and restore the
Shipowner to its former position, but such action, if taken, shall not affect
any subsequent event of default or impair any rights consequent thereon.

Section 9. Discontinuance of Proceedings.  In case the Mortgagee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to its former position and right hereunder with respect to the
property subject or intended to be subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.

Section 10. Application of Proceeds.  After an event of default hereunder shall
have occurred and be continuing, the proceeds of any sale of the Vessel and any
and all other moneys received by the Mortgagee pursuant to or under the terms of
this Mortgage or in any proceedings hereunder, the application of which has not
elsewhere herein been specifically provided for, shall be applied as follows:











































L-13

 

 

 

 



 

First:   To the payment of all costs and expenses (together with interest
thereon as set forth in Section 12 of Article II) of the Mortgagee, including
the reasonable compensation of its agents and attorneys, by reason of any sale,
retaking, management or operation of the Vessel and all other sums payable to
the Mortgagee hereunder by reason of any expenses or liabilities incurred or
advances made by it for the protection, maintenance and enforcement of the
security or of any of its rights hereunder or in the pursuit of any remedy
hereby conferred; and at the option of the Mortgagee to provide for adequate
indemnity against Liens claiming priority over or equality with the Lien of this
Mortgage; and

Second:   To the Mortgagee for its distribution in accordance with the
provisions of Section 9.01 of the Credit Agreement.

Section 11. Possession Until Default.  Until one or more of the events of
default hereinafter described shall happen, the Shipowner (a) shall be suffered
and permitted to retain actual possession and use of the Vessel and (b) shall
have the right, from time to time, in its discretion, and without application to
the Mortgagee, and without obtaining a release thereof by the Mortgagee, to
dispose of, free from the Lien hereof, any boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, chains, tackle, apparel, furniture,
fittings or equipment or any other appurtenances of the Vessel that are no
longer useful, necessary, profitable or advantageous in the operation of the
Vessel, first or simultaneously replacing the same by new boilers, engines,
machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or other appurtenances of substantially
equal value to the Shipowner, which shall forthwith become subject to the Lien
of this Mortgage as a first preferred mortgage thereon.

Section 12. Severability of Provisions, Etc.  If any provision of this Mortgage
should be deemed invalid or shall be deemed to affect adversely the preferred
status of this Mortgage under any applicable law, such provision shall be void
and of no effect and shall cease to be a part of this Mortgage without affecting
the remaining provisions, which shall remain in full force and effect.

(a) In the event that this Mortgage or any of the documents or instruments which
may from time to time be delivered thereunder or hereunder or any provision
thereof or hereof shall be deemed invalidated by present or future law of any
nation or by decision of any court, this shall not affect the validity and/or
enforceability of all or any other parts of this Mortgage or such documents or
instruments and, in any such case, the Shipowner covenants and agrees that, on
demand, it will execute and deliver such other and further agreements and/or
documents and/or instruments and do such things as the Mortgagee in its sole
discretion may reasonably deem to be necessary to carry out the true intent of
this Mortgage.

 

(b) In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the Lien of this Mortgage shall be
deemed to attach to the claim for compensation therefor, and the compensation,
purchase or other taking of such title or ownership is hereby agreed to be
payable to the Mortgagee who shall be entitled to receive the same and shall
apply it as provided in Section 11 of this Article III.  In the event of any
such requisition, purchase or taking, and the failure of the Mortgagee to
receive proceeds as herein provided, the Shipowner shall promptly execute and
deliver to the Mortgagee such documents, if any, as in the opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such part of the compensation, purchase price, reimbursement or
award as is payable to it hereunder.

ARTICLE IV

Sundry Provisions

 

 











































L-14

 

 

 

 



 

Section 1.Successors and Assigns.  All of the covenants, promises, stipulations
and agreements of the Shipowner in this Mortgage contained shall bind the
Shipowner and its successors and shall inure to the benefit of the Mortgagee and
its successors and permitted assigns.  In the event of any assignment or
transfer of this Mortgage, the term “Mortgagee”, as used in this Mortgage, shall
be deemed to mean any such assignee or transferee.

Section 2.Power of Substitution.  Wherever and whenever herein any right, power
or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.

Section 3.Counterparts.  This Mortgage may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

Section 4.Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be made in accordance with
Section 11.01 of the Credit Agreement.

Section 5.Further Assurances.  The Shipowner shall execute and do all such
commercially reasonable assurances, acts and things as the Mortgagee may
reasonably request, or any receiver in its absolute discretion may require, for:

(a) perfecting or protecting the security created (or intended to be created) by
this Mortgage; or

(a) preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or

(a) ensuring that the security constituted by this Mortgage and the covenants
and obligations of the Shipowner under this Mortgage shall inure to the benefit
of assignees of the Mortgagee (or any of them); or

(a) facilitating the appropriation or realization of the Vessel or any part
thereof and enforcing the security constituted by this Mortgage on or at any
time after the same shall have become enforceable; or

(a) the exercise of any power, authority or discretion vested in the Mortgagee
under this Mortgage,

in any such case, forthwith upon demand by the Mortgagee or such receiver and at
the expense of the Shipowner.  Without limitation of the foregoing, the
Shipowner shall, at its expense, enter into, deliver and cause to be recorded
such amendments to this Mortgage, and such other instruments and legal opinions,
as the Mortgagee may reasonably request.

Section 6.Governing Law.  The provisions of this Mortgage shall, with respect to
its validity, effect, recordation and enforcement, be governed by and construed
in accordance with the applicable laws of the Republic of the Marshall Islands.

Section 7.Additional Rights of the Mortgagee.  In the event the Mortgagee shall
be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the Courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or









































L-15

 

 

 

 



 

other legal process or documents may (without prejudice to any other method of
service under applicable law) be served upon the Master of the Vessel (or upon
anyone acting as the Master) and such service shall be deemed good service on
the Shipowner for all purposes.

Section 8.Amendments; Waiver.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing duly signed by the Mortgagor and the Mortgagee.

[Signature Page Follows]











































L-16

 

 

 

 



 

IN WITNESS WHEREOF, the Shipowner has caused this Mortgage to be duly executed
by its authorized representative the day and year first above written.

[NAME OF SHIPOWNER]

By:  ________________________

Name:

Title:

ACKNOWLEDGMENT

STATE OF NEW YORK)

COUNTY OF NEW YORK)

On [DATE], before me personally appeared [NAME], known to me to be the person
who executed the foregoing instrument, who, being by me duly sworn did depose
and say that he resides at _______________________, New York, NY; that he is
[TITLE] of [SHIPOWNER], the Marshall Islands corporation described in and which
executed the foregoing instrument (the “Shipowner”); that he signed his name
pursuant to authority granted to him by the Shipowner; and that he further
acknowledged that said instrument is the act and deed of the Shipowner.

_________________________________

Notary Public

[FOR USE IN THE REPUBLIC OF THE MARSHALL ISLANDS]













































L-17

 

 

 

 



 

 

Mortgage Exhibit A

 

[Form of Credit Agreement]

 

 











































L-18

 

 

 

 



 

 

 

[Mortgage Exhibit B

 

 

[Copy  of Bank Product Agreement between [___] and [___] and related
Confirmation(s)]]

 

 

 

 











































L-19

AMERICAS 101680503

 

 

 



EXHIBIT M

EXHIBIT M

[Form of]

GENERAL ASSIGNMENT AGREEMENT

 

[attached]













































AMERICAS 101740792

 

 

 



Exhibit M

Page 2

FORM OF GENERAL ASSIGNMENT AGREEMENT

 

This GENERAL ASSIGNMENT AGREEMENT, dated January [●], 2020 (this “Agreement”) is
given by the Assignors listed on the signature pages hereto (collectively, the
“Assignors” and each, an “Assignor”), in favor of NORDEA BANK ABP, NEW YORK
BRANCH, as Administrative Agent, Security Trustee and Collateral Agent under the
Credit Agreement referred to below (together with its successors and assigns,
the “Assignee”) for the benefit of the Secured Parties.

RECITALS

WHEREAS, [OWNER NAME] (the “Owner”) is the sole owner of [VESSEL NAME] (the
“Vessel”).

WHEREAS, each Assignor is a direct or indirect wholly-owned subsidiary of the
Borrower.

WHEREAS, pursuant to and subject to the conditions contained in the Credit
Agreement dated as of January 23, 2020 (as the same may be amended, restated,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”) among (i) International Seaways, Inc., a Marshall Islands
corporation (“Holdings”); (ii) International Seaways Operating Corporation, a
Marshall Islands corporation (the “Borrower”); (iii) the Assignor and each of
the other companies party thereto, as Subsidiary Guarantors, (iv) the financial
institutions party thereto, as Lenders and (v) the Assignee, as administrative
agent, security trustee and collateral agent, the Lenders agreed to make
available to the Borrower term loan facilities in the aggregate principal amount
of up to Three Hundred Fifty Million Dollars ($350,000,000) and a revolving
credit facility in the aggregate principal amount of Forty Million Dollars
($40,000,000) (the Lenders, the Administrative Agent, the Security Trustee and
the Collateral Agent, collectively, the “Lender Creditors”).

WHEREAS, the Borrower may at any time and from time to time enter into, or
guaranty the obligations of one or more Subsidiary Guarantors under one or more
Bank Product Agreements with one or more Bank Product Providers (the Bank
Product Providers, together with the Lender Creditors, the “Secured Parties”).

WHEREAS, pursuant to the Credit Agreement, the Owner and each other Subsidiary
Guarantor has jointly and severally guaranteed (i) all of the Secured
Obligations of the Loan Parties under the Loan Documents and (ii) all
obligations of the Borrower under each Bank Product Agreement.

WHEREAS, it is a condition to the obligation of the Lenders to the funding of
the Loans and the availability of the Revolving Loan Commitments under the
Credit Agreement that the Assignors enter into this Agreement as security for
their respective obligations under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

ARTICLE I

DEFINITIONS

Section 1.01Defined Terms.  All capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.  Any terms used in this Agreement
(whether capitalized or lower case) that are defined in the UCC shall be
construed and defined as set forth in the UCC unless otherwise defined herein or
in the Credit Agreement; provided that to the extent the UCC is used to define
any term used herein and if such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern.  In addition to those terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
following meanings:











































2

AMERICAS 101740792

 

 

 



Exhibit M

Page 3

“Assignor” and “Assignors” shall have the respective meanings specified therefor
in the preamble to this Agreement.

“Collateral” shall have the meaning specified therefor in Section 2.02.

“Collateral Agent” shall have the meaning specified therefor in the preamble to
this Agreement.

“Collateral Agent’s Lien” shall mean the Liens granted by the Assignors to the
Collateral Agent pursuant to the Security Documents.

“Credit Agreement” shall have the meaning specified therefor in the recitals to
this Agreement.

“Earnings Account” shall have the meaning specified in the Credit Agreement.

“Earnings Collateral” shall have the meaning specified in Section 2.02(a).

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Bank Product Agreement
entered into in respect of the Borrower’s obligations with respect to the
outstanding Loans and/or Commitments from time to time after any grace period.

“Insurance Collateral” shall have the meaning specified in Section 2.02(b).

“Secured Debt Agreements” shall have the meaning specified in the Pledge
Agreement.

“Security Interest” shall have the meaning specified therefor in Section 2.02.

“Termination Date” has the meaning set forth in Section 8.04 hereof.

“UCC” shall mean the New York Uniform Commercial Code, as in effect from time to
time; provided that in the event that, by reason of mandatory provisions of law,
any or all of the perfection, priority, or remedies with respect to the
Collateral Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such perfection, priority or remedies.

 

ARTICLE II

SECURITY INTERESTS

 

Section 2.01Secured Obligations.  This Agreement is made by each Assignor for
the benefit of the Secured Parties to secure the Secured Obligations and the
performance and observance of and compliance with the covenants, terms and
conditions contained in the Loan Documents to which the Assignor is or is to be
a party.

 

Section 2.02Grant of Security.  To secure the Secured Obligations now or
hereafter owed or to be performed by such Assignor, each Assignor hereby grants,
sells, conveys, assigns, transfers, mortgages and pledges to the Assignee, and
unto the Assignee’s successors and assigns, on behalf of and for the ratable
benefit of the Secured Parties, all its right, title, interest, claim and demand
in and to, and hereby also grants unto the Assignee a first priority continuing
security interest (hereinafter referred to as the “Security Interest”) in and to
the following, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Assignor, and regardless of where located (all of which
are collectively referred to as the “Collateral”):











































3

AMERICAS 101740792

 

 

 



Exhibit M

Page 4



(a)(i) the earnings of the Vessel, including, but not limited to, all freight,
hire and passage moneys, proceeds of off-hire insurance, any other moneys earned
and to be earned, due or to become due, or paid or payable to, or for the
account of, each such Assignor, of whatsoever nature, arising out of or as a
result of the ownership, use, operation or management by each such Assignor or
its respective agents of the Vessel, (ii) all moneys and claims for moneys due
and to become due to each such Assignor under and all claims for damages arising
out of the breach (or payments for variation or termination) of any charter, or
contract relating to or under which is employed the Vessel, any and all other
present and future charter parties, contracts of affreightment, and operations
of every kind whatsoever of the Vessel, and in and to any and all claims and
causes of action for money, loss or damages that may now and hereafter accrue or
belong to each such Assignor, its respective successors or assigns, arising out
of or in any way connected with the present or future ownership, use, operation
or management of the Vessel or arising out of or in any way connected with the
Vessel, (iii) if the Vessel is employed on terms whereby any money falling
within clauses (i) or (ii) above are pooled or shared with any other Person,
that proportion of the net receipts of the pooling or sharing arrangements which
is attributable to the Vessel, (iv) all moneys and claims for moneys due and to
become due to each such Assignor, and all claims for damages, in respect of the
actual or constructive total loss of or requisition of use of or title to the
Vessel, (v) all moneys and claims for moneys due in respect of demurrage or
detention, and (vi) any proceeds of any of the foregoing (the above clauses (i)
through (vi), collectively, the “Earnings Collateral”);



 



(b)(i) all insurances required pursuant to Section 5.04 (Insurance) of the
Credit Agreement in respect of the Vessel, whether now or hereafter to be
effected, and all renewals of or replacements for the same, (ii) all claims,
returns of premium and other moneys and claims for moneys due and to become due
under said insurance or in respect of said insurance, (iii) all other rights of
the Assignors under or in respect of said insurance and (iv) any proceeds of any
of the foregoing (the above clauses (i) through (iv), collectively, the
“Insurance Collateral”);



 



(c)(i) all of the Assignors’ right, title, interest, claim and demand in and to
each charter or similar contract of employment of the Vessel with a term in
excess of twenty four (24) months (each a “Pledged Charter”), all earnings,
freights and other receivables payable thereunder, and all amounts due to an
Assignor thereunder, (ii) all claims, rights, remedies, powers and privileges
for moneys due and to become due to an Assignor pursuant to the Pledged Charter,
(iii) all claims, rights, remedies, powers and privileges for failure of the
charterer to meet any of its obligations under the Pledged Charter, (iv) the
right to make all waivers, consents and agreements under the Pledged Charter,
(v) the right to give and receive all notices and other instruments or
communications under the Pledged Charter, (vi) the right to take such action,
including the commencement, conduct and consummation of legal, administrative or
other proceedings, as shall be permitted by the Pledged Charter, or by law, and
(vii) the right to do any and all other things whatsoever which such Assignor
is, or may be, entitled to do under the Pledged Charter including, without
limitation, termination of the Pledged Charter pursuant to the terms and
conditions stated therein; provided that no Assignor shall be required to assign
a Pledged Charter with respect to any charter or similar contract of employment
if, and to the extent, an assignment thereof is prohibited thereby or in
violation thereof; provided,  further, that such Assignor shall be required to
assign a Pledged Charter with respect to such charter or similar contract of
employment at such time as the relevant prohibition shall no longer be
applicable (the above clauses (i) through (vii), collectively, the “Charterparty
Collateral”); and



 



(d)all accessions to, substitutions and replacements for, proceeds and products
of any of the foregoing, together with all books and records, computer files,
programs, printouts and other computer materials and records related thereto and
all collateral security and guarantees given by any person with respect to any
of the foregoing.



 



Section 2.03Subsequently Acquired Collateral.  If any Assignor shall acquire any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the security interests created pursuant to
Section 2.02 hereof and, furthermore, such Assignor will promptly thereafter
take (or cause to be taken) all









4

AMERICAS 101740792

 

 

 



Exhibit M

Page 5

action with respect to such Collateral in accordance with the applicable
procedures set forth in Articles IV and V hereof, and will promptly thereafter
deliver to the Assignee (i) a certificate executed by an Responsible Officer of
such Assignor describing such Collateral and certifying that the same has been
duly pledged in favor of the Assignee for the benefit of the Secured Parties
hereunder and (ii) supplements to Schedules 1 and 2 hereto as are reasonably
necessary to cause such schedules to be complete and accurate at such time.

 



ARTICLE III

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS   Section 3.01Representations
and Warranties.  Each Assignor hereby represents and warrants to the Collateral
Agent for the benefit of the Secured Parties, that (i) with respect to each
Assignor on the date hereof, on and as of the date hereof and (ii) with respect
to each Additional Assignor, on the date such Additional Assignor becomes an
Assignor hereunder pursuant to Section 8.06: (a)Schedule 1 sets forth the exact
legal name, the type of organization, the jurisdiction of organization, the
organizational identification number (if any) and the location of the chief
executive office of each Assignor as of the date hereof.   (b)Schedule 2 sets
forth each Pledged Charter entered into in connection with the Vessel.   (c)it
is the legal and beneficial owner of, and has good and marketable title to, all
Collateral pledged by such Assignor hereunder and that it has sufficient
interest in all Collateral pledged by such Assignor hereunder in which a
security interest is purported to be created hereunder for such security
interest to attach (subject, in each case, to no pledge, lien, mortgage,
hypothecation, security interest, charge, option, adverse claim or other
encumbrance whatsoever, except the liens and security interests created by this
Agreement and Permitted Liens);   (d)it has the company, corporate, limited
partnership or limited liability company power and authority, as the case may
be, to pledge all the Collateral pledged by it pursuant to this Agreement;  
(e)this Agreement has been duly authorized, executed and delivered by such
Assignor and constitutes a legal, valid and binding obligation of such Assignor
enforceable against such Assignor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);   (f)except to the extent already obtained or
made, or, in the case of any filings or recordings of the Security Documents
(other than the Collateral Vessel Mortgages) executed on or before the Initial
Borrowing Date, no consent of any other party (including, without limitation,
any stockholder, partner, member or creditor of such Assignor or any of its
Subsidiaries) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required to be obtained by such Assignor in
connection with (i) the execution, delivery or performance by such Assignor of
this Agreement, (ii) the legality, validity, binding effect or enforceability of
this Agreement, (iii) the perfection or enforceability of the Assignee’s
security interest in the Collateral pledged by such Assignor hereunder or (iv)
the exercise by the Assignee of any of its rights or remedies provided herein;  
(g)the execution, delivery and performance of this Agreement will not violate
any material provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Assignor, or of the certificate
or articles of incorporation, certificate of formation, operating agreement,
limited liability company agreement, partnership agreement or by-laws of such
Assignor, as applicable, or of any securities issued by such Assignor or any of
its Subsidiaries, or of any mortgage, deed of trust, indenture, lease, loan
agreement, credit agreement or other material contract, agreement or instrument
or undertaking to which such Assignor or any of its Subsidiaries is a party or
which purports to be binding upon such Assignor or any of its Subsidiaries or
upon any of their respective material assets and will not result in the creation
or imposition of (or the obligation to create or impose) any lien or encumbrance
on any of the material assets of such Assignor or any of its Subsidiaries which
are Loan Parties, except as contemplated by this Agreement or the Credit
Agreement.   Section 3.02Change of Name; Organizational Structure, etc..  Each
Assignor covenants and agrees that it shall not change (i) its legal name, (ii)
its identity or organizational structure, (iii) its organizational
identification number (if any), (iv) its jurisdiction of organization (in each
case, including by merging with or into any other entity, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction) or (v) the
location of its chief executive office unless it provides written notice of such
change to the Administrative Agent within 30 days after such change.  Each
Assignor agrees (A) to promptly provide the Collateral Agent with certified
organizational documents reflecting any of the changes described in the
preceding sentence and with such other information in connection therewith as
the Collateral Agent or the Administrative Agent may reasonably request and (B)
to promptly take all action reasonably requested by the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Collateral, if applicable.  
Section 3.03Transfers and Other Liens.  Each Assignor covenants and agrees that
it will defend the Assignee’s right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
persons whomsoever; and each Assignor covenants and agrees that it will have
like title to and right to pledge any other property at any time hereafter
pledged to the Assignee as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Assignee and the Secured
Parties. ARTICLE IV

SPECIAL PROVISIONS REGARDING EARNINGS COLLATERAL
AND INSURANCE COLLATERAL     Section 4.01Earnings Collateral.  Each Assignor,
jointly and severally, covenants and agrees with the Collateral Agent that from
and after the date of this Agreement until the date of termination in accordance
with Section 8.04 that (i) it will have all the Earnings (as defined in Exhibit
A herein) and other moneys hereby assigned paid over promptly to such Earnings
Accounts (or, if an Event of Default has occurred and is continuing, such other
account as the Collateral Agent may specify in writing); (ii) it will promptly
notify in a writing substantially in the form of Exhibit A hereto, and deliver a
duplicate copy of such notice to the Assignee, each person who becomes a party
with the Assignor in respect of the Vessel to any charter or contract of
affreightment with the Assignor in respect of the Vessel of 24 months or greater
duration and each of the Assignor’s agents and representatives into whose
possession or control may come any Earnings and moneys hereby assigned,
informing each such Person of this Agreement and instructing such addressee to
remit promptly to such Earnings Accounts all earnings and moneys hereby assigned
which may come into such Person’s hands or control and to continue to make such
remittances or, if an Event of Default shall have occurred and be continuing, in
accordance with written notice or instructions to the contrary as such Person
may receive directly from the Assignee; and (iii) it will use commercially
reasonable efforts to cause each such Person to acknowledge directly to the
Assignee receipt of the Assignor’s written notification and the instructions and
consent, if required pursuant to any such charter or contract of assignment or
other contractual relationship with the Assignor. For the avoidance of doubt,
unless an Event of Default has occurred and is continuing, the Borrower shall
have full control of the funds within the Earnings Accounts. Section
4.02Insurance Collateral.  Each Assignor hereby covenants and agrees to procure
that (i) notice of this Agreement shall be duly given to all insurance brokers,
underwriters and protection and indemnity clubs, substantially in the form
hereto attached as Exhibit B, and that where the consent of any insurance
broker, underwriter or protection and indemnity club is required pursuant to any
of the Insurance Collateral assigned hereby that the Assignor (x) shall use
commercially reasonable efforts to obtain such consent substantially in the form
attached hereto as Annex II to the form of Notice of Assignment attached hereto
as Exhibit B and evidence thereof shall be given to the Assignee, or (y) the
Assignor shall obtain, with the Assignee’s approval, a letter of undertaking by
the underwriters and protection and indemnity clubs, and (ii) that there shall
be duly endorsed upon all slips, cover notes, policies, certificates of entry or
other instruments issued or to be issued in connection with the insurances
assigned hereby such notice of this Agreement and clauses as to loss payees in
the form attached to Exhibit B or as the Assignee may require or approve in its
sole discretion.  Approved forms of loss payable clauses are attached hereto as
Annex I to the form of Notice of Assignment attached hereto as Exhibit B.  In
all cases (except in the case of protection and indemnity coverage), unless
otherwise agreed in writing by the Assignee, such slips, cover notes, notices,
certificates of entry or other instruments shall provide that there will be no
recourse against the Assignee for payment of premiums, calls or assessments.    
ARTICLE V

SPECIAL PROVISIONS REGARDING CHARTERS   Section 5.01Charter Contracts   (a)Each
Assignor hereby agrees that at any time and from time to time, upon entering
into any Pledged Charter, it will, at the cost and expense of the Borrower,
promptly and duly execute and deliver to the charterer under such Pledged
Charter, notice of this Agreement in respect of such Pledged Charter
substantially in the form attached as Exhibit C.  The Assignors covenant to use
commercially reasonable efforts to obtain the consent of the charterer under
said Pledged Charter to the assignment of the Pledged Charter in the form
attached as Annex I to Exhibit C or in such other form as the Assignee may
agree.  

(a) On and after the entry into a Pledged Charter Assignor shall furnish to the
Assignee copies of all notices and other instruments, certificates, reports and
communications required or permitted to be given or made by the charterer under
such Pledged Charter to the Assignor pursuant to such Pledged Charter and, the
Assignee may at any time after a Default or Event of Default, instruct the
charterer to deliver such notices and other instruments, certificates, reports
and communications directly to the Assignee.

 

Section 5.02Other Actions.  The Assignors hereby agree that at any time and from
time to time, upon entering into any guarantee of a Pledged Charter of
whatsoever nature, it will promptly and duly execute and deliver to and in favor
of the Assignee at the cost and expense of the Borrower any and all such further
instruments and documents as the Assignee, and its successors or assigns, may
reasonably require in order to obtain the full benefits of this Agreement, and
of the rights and powers herein granted.

ARTICLE VI

PROVISIONS REGARDING ALL COLLATERAL

 



Section 6.01Further Assurances. Each Assignor agrees that it will execute, or
join with the Assignee in executing, and, at such Assignor’s own expense, file
and refile under the UCC or other applicable law such financing statements,
continuation statements and other documents in such offices as the Assignee may
deem reasonably necessary and wherever required by law in order to perfect and
preserve the Assignee’s security interest in the Collateral and hereby
authorizes the Assignee to file financing statements (including, without
limitation, “all assets” financing statements) and amendments thereto relative
to all or any part of the Collateral without the signature of such Assignor
where permitted by law, and agrees to do such further acts and things and to
execute and deliver to the Assignee such additional conveyances, assignments,
agreements and instruments as the Assignee may reasonably require or deem
necessary to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Assignee its rights, powers and remedies hereunder.



Section 6.02Collateral Agent’s Right to Perform Contracts, Exercise Rights, etc.

 

(a) If an Event of Default has occurred and is continuing, the Collateral Agent
(or its designee) may proceed to perform any and all of the obligations of any
Assignor contained in any Pledged Charter and exercise any and all rights of any
Assignor therein contained as fully as such Assignor itself could.

 

(b) Anything herein contained to the contrary notwithstanding, the Assignee, or
its respective successors and assigns, shall have no obligation or liability
under any agreement, including any Pledged Charter by reason of or arising out
of this Agreement and the Assignee, its respective successors and assigns, shall
not be required or obligated in any manner to perform or fulfill any obligations
of any Assignor under or pursuant to any agreement, including any charter or
contract of affreightment, or to make any payment or to make any inquiry as to
the nature or sufficiency of any payment received by the Assignee or to present
or file any claim, or to take any other action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
hereunder at any time or times.

Section 6.03Agent Appointed Attorney-in-Fact. 

(a) Each Assignor hereby appoints the Assignee, its successors and assigns, as
its true and lawful attorney-in-fact to file any financing statements or
continuation statements or papers of similar purposes or effect in respect of
this Agreement, as the Assignee may reasonably require in connection with the
perfection of the Assignee’s security interest in the Collateral.

(a) Each Assignor hereby appoints the Assignee, its successors and assigns, as
its true and lawful attorney-in-fact, irrevocably, with full power, in the name
of the Assignor or otherwise, upon the occurrence and continuance of an Event of
Default, to ask, require, demand, receive, compound and give acquittance for any
and all moneys and claims for moneys due and to become due under, or arising out
of the, Earnings Collateral, Insurance Collateral, Pledged Charters or otherwise
assigned hereunder, property and rights hereby assigned, to endorse any checks
or other instruments or orders in connection therewith and to file any document
and any claims or to take any action or institute any proceedings which the
Assignee and its successors and assigns may reasonably deem necessary or
advisable in the premises, including, without limitation, termination of any
Pledged Charter to the extent permitted by the terms thereof.  The powers and
authorities granted to the Assignee and its successors or assigns herein have
been given for valuable consideration, are coupled with an interest and are
hereby declared to be irrevocable.

Section 6.04Collateral Agent May Perform. If any of the Assignors fails to
perform any agreement contained herein and an Event of Default has arisen as a
result, the Collateral Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Borrower.



Section 6.05Collateral Agent’s Duties, etc. The powers conferred on the
Collateral Agent hereunder are solely to protect the Collateral Agent’s interest
in the Collateral, for the benefit of the Secured Parties, and shall not impose
any duty upon the Collateral Agent to exercise any such powers.  Except for the
safe custody of any Collateral in its actual possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any
Collateral.  The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.  Neither the Collateral Agent, nor
any other Secured Party nor any of their respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Assignor or
any other person or to take any other action whatsoever with regard to the
Collateral or Assignor part thereof.  The Collateral Agent and the Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be responsible to any Assignor for any act
or failure to act hereunder, except to the extent that any such act or failure
to act is found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from their own gross negligence or willful
misconduct in breach of a duty owed to such Assignor.  Each Assignor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Assignors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Assignor shall be
under any obligation to make any inquiry respecting such authority.



Section 6.06Continuing Security Interest.  The obligations of each Assignor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation:  (i) any renewal, extension,
amendment or modification of or addition or supplement to or deletion from any
Secured Debt Agreement or any other instrument or agreement referred to therein,
or any assignment or transfer of any thereof; (ii) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such agreement or instrument including, without limitation, this Agreement;
(iii) any furnishing of any additional security to the Assignee or its assignee
or any acceptance thereof or any release of any security by the Assignee or its
assignee; (iv) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to any Assignor or any Subsidiary
of any Assignor, or any action taken with respect to this Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not
such Assignor shall have notice or knowledge of any of the foregoing (it being
understood and agreed that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, restructuring, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles).

Section 6.07Assignors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Assignors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Charters, to perform all of the duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent or any other Secured Party of any of the rights hereunder shall
not release any Assignor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) none of the Secured
Parties shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the Secured Parties be obligated to perform any of the obligations or duties
of any Assignor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or other Loan Documents, the Assignors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting their
respective businesses, subject to and upon the terms hereof and of the Credit
Agreement and the other Loan Documents.  No notice, request or demand under any
Pledged Charter shall be valid as against the Assignee unless and until a copy
thereof is furnished to the Assignee.





ARTICLE VII

REMEDIES

 

Section 7.01Remedies.  If an Event of Default has occurred and is continuing:

 

(a) The Collateral Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC or any other applicable law. 

 

(b) Without limiting the generality of the foregoing, each Assignor expressly
agrees that, in any such event, the Collateral Agent without demand of
performance or other demand, advertisement or notice of any kind to or upon any
Assignor or any other Person (all and each of which demands and notices are
hereby expressly waived to the maximum extent permitted by the UCC or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require the Assignors to, and each Assignor hereby agrees
that it will at its own expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a location reasonably
acceptable to the Collateral Agent, and (ii) without notice except as specified
below, sell the Collateral or any part thereof, for cash, on credit, and/or upon
such other terms as the Collateral Agent may deem commercially reasonable.  Each
Assignor agrees that, to the extent notice of sale shall be required by law, at
least 10 days’ notice to any Assignor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and specifically such notice shall constitute a
reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) Without limiting the generality of the foregoing, the Assignee shall have
the right (but not the obligation) to assume the Assignor’s position in the
Pledged Charter and in such capacity perform the Assignor’s obligations under
the Pledged Charter and to exercise the Assignor’s rights under such Pledged
Charter.

(d) Each Assignor hereby acknowledges that the Secured Obligations arise out of
commercial transactions, and agrees that if an Event of Default shall occur and
be continuing the Collateral Agent shall have the right to an immediate writ of
possession without notice of a hearing.  The Collateral Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Assignor, and each Assignor hereby consents to such rights and such appointment
and hereby waives any objection such Assignor may have thereto or the right to
have a bond or other security posted by the Collateral Agent.



Section 7.02Remedies Cumulative.  Each and every right, power and remedy of the
Assignee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Assignee or
any other Secured Party of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Assignee or any other Secured
Party of all such other rights, powers or remedies, and no failure or delay on
the part of the Assignee or any other Secured Party to exercise any such right,
power or remedy shall operate as a waiver thereof.  No notice to or demand on
any Assignor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Assignee or any other Secured Party to any other or further action
in any circumstances without notice or demand.  The Secured Parties agree that
this Agreement may be enforced only by the action of the Assignee, in each case
acting upon the instructions of the Required Lenders and that no other Secured
Party shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Assignee for the benefit of the Secured Parties upon the terms of this
Agreement.



Section 7.03Application of Proceeds.  All monies collected by the Assignee upon
any sale or other disposition of the Collateral of each Assignor, together with
all other monies received by the Assignee hereunder (except to the extent
released in accordance with the applicable provisions of this Agreement or any
other Loan Document), shall be applied to the payment of the Secured Obligations
in the manner set forth in Section 9.01 (Application of Proceeds) the Credit
Agreement.

ARTICLE VIII

MISCELLANEOUS

 

Section 8.01Indemnity and Expenses.  Each Assignor jointly and severally agrees
(i) to indemnify and hold harmless the Assignee and each other Secured Party and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee,” and collectively the “Indemnitees”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable attorneys’ fees, in each case growing out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder or under any other Secured Debt Agreement (but excluding any claims,
demands, losses, judgments and liabilities or expenses to the extent incurred by
reason of gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)).  In no event shall the Assignee be liable, in the absence of gross
negligence or willful misconduct on its part, for any matter or thing in
connection with this Agreement other than to account for monies actually
received by it in accordance with the terms hereof.  If and to the extent that
the obligations of any Assignor under this Section 8.01 are unenforceable for
any reason, such Assignor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

Section 8.02Addresses for Notices. Any notice, demand or other communication to
be given under or for the purposes of this Agreement shall be made as provided
in Section 11.01 (Notices) of the Credit Agreement.



Section 8.03Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Secured Obligations have
been paid in full in cash in accordance with the provisions of the Credit
Agreement, (b) be binding upon each of the Assignors, and their respective
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
the Collateral Agent, and its successors, transferees and assigns.  Without
limiting the generality of the foregoing clause (c), any Lender may, in
accordance with the provisions of the Credit Agreement, assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such the Lender
herein or otherwise.  Upon payment in full in cash of the Secured Obligations in
accordance with the provisions of the Credit Agreement, the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Assignors or any other Person entitled thereto, and the Collateral Agent shall
execute and deliver to the Assignors, at the Assignors’ expense, all termination
statements, releases and other documents (without recourse and without
representation or warranty) which the Assignors shall reasonably, in each case,
request to evidence such termination and authorize the filing of any such
termination, release or other document executed and delivered by the Collateral
Agent.  No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Credit Agreement, any other Loan Document, or any other
instrument or document executed and delivered by any Assignor to the Collateral
Agent nor other loans made by any Lender to the Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to the
Assignors, or any of them, by the Collateral Agent, nor any other act of the
Secured Parties, or any of them, shall release any of the Assignors from any
obligation, except a release or discharge executed in writing by the Collateral
Agent in accordance with the provisions of the Credit Agreement.  The Collateral
Agent shall not by any act, delay, omission or otherwise, be deemed to have
waived any of its rights or remedies hereunder, unless such waiver is in writing
and signed by the Collateral Agent and then only to the extent therein set
forth.  A waiver by the Collateral Agent of any right or remedy on any occasion
shall not be construed as a bar to the exercise of any such right or remedy
which the Collateral Agent would otherwise have had on any other occasion.  Upon
the consummation of any sale or other disposition of Collateral to any third
party pursuant to a transaction permitted by the Credit Agreement or the other
Loan Documents, the Security Interest granted hereby with respect to such
Collateral shall terminate (but shall attach to the proceeds or products
thereof) and the Collateral Agent shall, at the reasonable request and at the
expense of the applicable Assignor, provide evidence (without recourse and
without any representation or warranty) of such termination.



Section 8.04Termination; Release.  (a)  After the Termination Date, this
Agreement and the security interest created hereby shall automatically terminate
(provided that all indemnities set forth herein including, without limitation,
in Section 8.01 hereof shall survive any such termination), and the Assignee, at
the request and expense of any Assignor, will as promptly as practicable execute
and deliver to such Assignor a proper instrument or instruments acknowledging
the satisfaction and termination of this Agreement, and will duly assign,
transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement or any other
Loan Document, together with any monies at the time held by the Assignee or any
of its sub-agents hereunder.  As used in this Agreement, “Termination Date”
shall mean the date upon which the Term Commitment and the Total Revolving
Commitments under the Credit Agreement have been terminated and all Bank Product
Agreements applicable to Loans (and/or the Commitments) entered into with any
Bank Product Providers have been terminated, no Note under the Credit Agreement
is outstanding and all Loans thereunder have been repaid in full and all Secured
Obligations then due and payable (other than indemnities described in Section
8.01 hereof and described in Section 11.03 of the Credit Agreement, and any
other indemnities set forth in any other Secured Debt Agreement, in each case
which are not then due and payable) have been indefeasibly paid in full.

(b)In the event that any part of the Collateral is sold in connection with a
sale permitted by the Credit Agreement (other than a sale to any Assignor or any
Subsidiary thereof) or is otherwise released with the consent of all of the
Lenders, as required by Section 11.02(b) of the Credit Agreement, and the
proceeds of such sale or sales or from such release are applied in accordance
with the provisions of the Credit Agreement, to the extent required to be so
applied, the Assignee, at the request and expense of the respective Assignor,
will duly assign, transfer and deliver to such Assignor (without recourse and
without any representation or warranty) such of the Collateral (and releases
therefor) as is then being (or has been) so sold or released and has not
theretofore been released pursuant to this Agreement.

(c)At any time that an Assignor desires that the Assignee assign, transfer and
deliver Collateral (and releases therefor) as provided in Section 8.04(a) or (b)
hereof, it shall deliver to the Assignee a certificate signed by a principal
executive officer of such Assignor stating that the release of the respective
Collateral is permitted pursuant to such Section 8.04(a) or (b).

(d)  The Assignee shall have no liability whatsoever to any other Secured Party
as a result of any release of Collateral by it in accordance with this Section
8.04.



Section 8.05Governing Law; Waiver of Jury Trial; Submission to Jurisdiction.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this AGREEMENT may be
brought in the courts of the State of New York LOCATED IN NEW YORK COUNTY IN THE
CITY OF NEW YORK or of the United States of America for the Southern District of
New York and, by execution and delivery of this AGREEMENT, EACH Assignor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the EXCLUSIVE jurisdiction of the aforesaid courts.  EACH
Assignor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
SUCH Assignor, and agrees not to plead or claim in any legal action or
proceeding with respect to this AGREEMENT brought in any of the aforesaid courts
that any such court lacks personal jurisdiction over SUCH Assignor.  EACH
Assignor hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this AGREEMENT or any other Loan Document to which SUCH Assignor
is a party brought in the courts referred to ABOVE and hereby further
irrevocably waives (to the fullest extent permitted by applicable law) and
agrees not to plead or claim in any such court that such action or proceeding
brought in any such court has been brought in an inconvenient forum.    EACH OF
THE PARTIES HERETO HEREbY FURTHER IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.



Section 8.06Additional Assignors. Pursuant to Section 5.11 (Security Interests;
Further Assurances) of the Credit Agreement, certain new direct or indirect
Subsidiaries (whether by acquisition, creation or “designation”) of any Assignor
are required to enter into this Agreement by executing and delivering in favor
of the Collateral Agent a joinder agreement or any similar instrument with the
same effect.  Upon the execution and delivery of a joinder agreement or any
similar instrument with the same effect by each such new Subsidiary, such
Subsidiary shall become an Assignor hereunder with the same force and effect as
if originally named as an Assignor herein.  The execution and delivery of any
instrument adding an additional Assignor as a party to this Agreement shall not
require the consent of any Assignor hereunder.  The rights and obligations of
each Assignor hereunder shall remain in full force and effect notwithstanding
the addition of any new Assignor hereunder.

Section 8.07Miscellaneous

 

This Agreement is a Loan Document. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original (including if
delivered by e-mail or facsimile transmission), but all of which shall together
constitute one and the same instrument.

 

None of the terms and conditions of this Agreement may be amended, changed,
waived, modified or varied in any manner whatsoever except in writing duly
signed by the parties hereto.

This Agreement is made with full recourse to the Assignors and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of the Assignors contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or therewith.



If any provisions of this Agreement is held to be illegal, invalid or
unenforceable: (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment.  The invalidity of a provision in a
particular jurisdiction shall not invalid or render unenforceable such provision
in any other jurisdiction.



The headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Secured Party or any Assignor, whether under any rule of
construction or otherwise.  This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

The pronouns used herein shall include, when appropriate, either gender and both
singular and plural, and the grammatical construction of sentences shall conform
thereto.

As used herein, (i) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the word “incurred” shall have correlative
meaning), (iii) unless the context otherwise requires, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Equity Interests, securities, revenues, accounts, leasehold interests and
contract rights, (iv) the word “will” shall be construed to have the same
meaning and effect as the word “shall”, and (v) unless the context otherwise
requires, any reference herein (A) to any Person shall be construed to include
such Person’s successors and assigns and (B) to the Borrower or any other Loan
Party shall be construed to include the Borrower or such Loan Party as debtor
and debtor-in-possession and any receiver or trustee for the Borrower or any
other Loan Party, as the case may be, in any insolvency or liquidation
proceeding.

The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

Section 8.08Release of Assignors. In the event any Assignor which is a
Subsidiary of the Borrower is released from its obligations pursuant to the
Credit Agreement, such Assignor shall be released from this Agreement and this
Agreement shall, as to such Assignor only, have no further force or effect.

[Remainder of page intentionally left blank]

 





IN WITNESS WHEREOF, each Assignor has duly executed this instrument on the day
and year first above written.

 

INTERNATIONAL SEAWAYS OPERATING CORPORATION

By:_______________________________________________________________________________________________

Name:

Title:

 

[OWNER]

 

By:_______________________________________________________________________________________________

Name:

Title:

 

[OTHER ASSIGNORS]

 

By:_______________________________________________________________________________________________

Name:

Title:

 







NORDEA BANK ABP, NEW YORK BRANCH, as Collateral Agent

By:_______________________________________________________________________________________________

Name:

Title:

By:_______________________________________________________________________________________________

Name:

Title:

 



 





SCHEDULE 1

 

Legal Names; Type of Organization; Jurisdiction of Organization; Organizational
Identification Numbers; Chief Executive Office.

 

 

 

 

 

Exact Legal Name

Type of Organization

Jurisdiction of Organization

Organizational Identification Number

Address of Chief Executive Office

 

 

 

 

 

 

 

 

 

 







SCHEDULE 2

Pledged Charters

[None.]





Exhibit A to

General Assignment Agreement

 

To:[NAME]

[Address]

 

 

FORM OF NOTICE OF ASSIGNMENT OF EARNINGS

The undersigned, International Seaways Operating Corporation, [●] and
[SHIPOWNER], the owner (the “Owner” and together with [●], the “Assignors”) of
the MARSHALL ISLANDS flag vessel “[VESSEL NAME]” (the “Vessel”), hereby gives
you notice that by a General Assignment Agreement dated [●], 2020 entered into
by, inter alios, us with NORDEA BANK ABP, NEW YORK BRANCH, in its capacity as
Collateral Agent for the Secured Parties (hereinafter called the “Assignee”), a
copy of which is attached hereto, there has been assigned by us to the Assignee
a continuing, first priority security interest in and to all of the
undersigned’s right, title and interest in, to and under all Earnings and all
other moneys whatsoever which are now, or later become payable (actually or
contingently) to the undersigned which arise out of the use or operation of the
Vessel.

As used herein, “Earnings” means, in relation to a Vessel, all moneys whatsoever
which are now, or later become, payable (actually or contingently) to the Owner
of such Vessel which arise out of or in connection with or relate to the
ownership, use, operation or management of that Vessel, including (but not
limited to):

the following, save to the extent that any of them is pooled or shared with any
other person, or with the prior written consent of the Administrative Agent:

 

the earnings of the Vessel, including, but not limited to, all freight, hire and
passage moneys, proceeds of off-hire insurance, any other moneys earned and to
be earned, due or to become due, or paid or payable to, or for the account of,
each such Assignor, of whatsoever nature, arising out of or as a result of the
ownership, use, operation or management by each such Assignor or its respective
agents of the Vessel; and

all moneys and claims for moneys due in respect of demurrage or detention

all moneys and claims for moneys due and to become due to each such Assignor
under and all claims for damages arising out of the breach (or payments for
variation or termination) of any charter, or contract relating to or under which
is employed the Vessel, any and all other present and future charter parties,
contracts of affreightment, and operations of every kind whatsoever of the
Vessel, and in and to any and all claims and causes of action for money, loss or
damages that may now and hereafter accrue or belong to each such Assignor, its
respective successors or assigns, arising out of or in any way connected with
the present or future ownership, use, operation or management of the Vessel or
arising out of or in any way connected with the Vessel;

 

all moneys and claims for moneys due and to become due to each such Assignor,
and all claims for damages, in respect of the actual or constructive total loss
of or requisition of use of or title to the Vessel;





 

all moneys and claims for moneys due in respect of demurrage or detention; and

 

any proceeds of any of the foregoing.

if and whenever such Vessel is employed on terms whereby any moneys falling
within sub-paragraphs (i) and (ii) of paragraph ‎0 above are pooled or shared
with any other person, that proportion of the net receipts of the relevant
pooling or sharing arrangement which is attributable to such Vessel.

Capitalized terms used but not defined herein shall have the meaning assigned to
such term in the General Assignment Agreement or the Credit Agreement, as
applicable.

As from the date hereof and so long as the Assignment is in effect, you are
hereby irrevocably authorized and instructed to pay all earnings from time to
time due and payable to, or receivable by, the undersigned to the account of the
Owner as follows:

Bank:NORDEA BANK ABP, NEW YORK BRANCH

Swift Code:NDEAUS3N

Account No: [●]

Account Name:[●]

or, if an Event of Default has occurred and is continuing, to such other account
as the Assignee may direct by notice in writing to you from time to time, all
such payments to be made in immediately available funds by wire transfer on the
day when such payment is due.

Please acknowledge receipt of this notice directly to the Assignee at:

NORDEA BANK ABP, NEW YORK BRANCH

1211 Avenue of the Americas, 23rd Floor

New York, New York 10036

Attention:  Shipping, Offshore and Oil Services

Telephone:  (212) 318-9344

Facsimile:  (212) 318-9318

 

 

 

[ASSIGNORS],

as Assignor

 

 

 

By:  __________________

Name:

Title:

 

Dated:  _____________

 

 





EXHIBIT B

to

General Assignment Agreement

To:[Underwriters]

[Address]

 

FORM OF NOTICE OF ASSIGNMENT OF INSURANCES

 

Each of the undersigned, International Seaways Operating Corporation, [●] and
[SHIPOWNER], the owner (the “Owner” and together with [●], the “Assignors”)
of the MARSHALL ISLANDS flag vessel “[VESSEL NAME]” (the “Vessel”), hereby give
you notice that by a General Assignment Agreement dated [●], 2020 entered into
by, inter alios, us with NORDEA BANK ABP, NEW YORK BRANCH, in its capacity as
Collateral Agent for the Secured Parties (hereinafter called the
“Assignee), there has been assigned by us on a first priority basis to the
Assignee all right, title and interest in, to and under all insurances and
benefit of insurances effected and to be effected in respect of the
Vessel including the insurances constituted by the policy whereon this Notice is
endorsed.   This Notice of Assignment and the applicable loss payable
clauses in the form
hereto attached as Annex I are to be endorsed on all policies and certificates of
entry evidencing such insurance.

Dated:

 

[SHIPOWNER], as Owner

 

 

 

 

By:_____________________

Name:

Title:

 

 

[●]

 

 

 

 

By:_____________________

Name:

Title:

 

 

 



 





 

Exhibit C to

GENERAL ASSIGNMENT AGREEMENT

 

[Form of]

 

NOTICE OF ASSIGNMENT OF CHARTER

 

To:[Charterer]

[Address]

 

The undersigned, [SHIPOWNER], the owner (the “Owner”) of the MARSHALL ISLANDS
flag vessel “[VESSEL NAME]” (“Vessel”), hereby gives you notice that by a
General Assignment Agreement dated [●], 2020 (the “Agreement”), entered into by,
inter alia, us with NORDEA BANK ABP, NEW YORK BRANCH in its capacity as
Collateral Agent for the Secured Parties (hereinafter called the “Assignee”), a
copy of which is attached hereto, there has been assigned by us to the Assignee
a continuing, first priority security interest in all of the undersigned’s
right, title and interest in, to and under a charter dated [●] (as the same may
be amended or supplemented from time to time, the “Charter Agreement”) between
the Owner and you (the “Charterer”) for the Vessel, including:

(i)all claims, rights, remedies, powers and privileges for failure of the
Charterer to meet any of its obligations under the Charter Agreement;

(ii)all earnings, freights and other receivables payable under the Charter
Agreement, and all amounts due to an Assignor under the Charter Agreement; and

(iii)the right to make any material waivers, consents and agreements under the
Charter Agreement in a manner adverse to the Assignee;  

(iv)the right to give and receive all notices and other instruments or
communications under the Charter Agreement;

(v)the right to take such action, including the commencement, conduct and
consummation of legal, administrative or other proceedings, as shall be
permitted by the Charter Agreement, or by law; and

(vi)any proceeds of the foregoing.

As from the date hereof and so long as the Agreement is in effect, you are
hereby irrevocably authorized and instructed to pay all amounts from time to
time due and payable to, or receivable by, the undersigned under the Charter
Agreement to our account as follows:

Bank:NORDEA BANK ABP, NEW YORK BRANCH

Swift Code:NDEAUS3N

Account No:[●]

Account Name:[●]

or if an Event of Default (as defined by reference in the Agreement) has
occurred and is continuing, to such other account as the Assignee may direct by
notice in writing to you from time to time, all such payments to be made in
immediately available funds by wire transfer on the day when such payment is due
in accordance with the terms of the Charter.





Please confirm your consent to the Agreement by executing and returning the
Consent and Agreement attached below.

Dated: [●] 

[SHIPOWNER], as Owner

 

 

 

 

By:_____________________

Name:

Title:

 

 





Annex I to

Exhibit C to

GENERAL ASSIGNMENT AGREEMENT

 

 

CONSENT AND AGREEMENT

 

No. __

 

[VESSEL NAME]

 

IMO Number [NUMBER]

 

The undersigned, charterer of the MARSHALL ISLANDS flag vessel “[VESSEL NAME]”
(the “Vessel”) pursuant to a time charter-party dated [DATE OF TIME CHARTER
PARTY] (the “Charter”), does hereby acknowledge notice of the assignment (the
“Notice”) by the Assignor of all the Assignor’s right, title and interest in and
to the Charter to NORDEA BANK ABP, NEW YORK BRANCH as Collateral Agent (the
“Assignee”), pursuant to the General Assignment Agreement dated [●], 2020 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Agreement”).

The undersigned Charterer, for good and valid consideration, hereby acknowledges
receipt of the Notice, consents to such assignment and the terms thereof, and
agrees that it will make payment of all moneys due and to become due under the
Charter, without setoff or deduction for any claim not arising under the
Charter, and notwithstanding the existence of a default or event of default by
the Assignor under the Charter, direct to the account specified in the Notice or
such account specified by the Assignee at such address as the Assignee shall
request the undersigned in writing until receipt of written notice from the
Assignee that all obligations of the Assignor to it have been paid in full.

The undersigned agrees that it shall look solely to the Assignor for performance
of the Charter and that the Assignee shall have no obligation or liability under
or pursuant to the Charter arising out of the Agreement, nor shall the Assignee
be required or obligated in any manner to perform or fulfill any obligations of
the Assignor under or pursuant to the Charter.  Notwithstanding the foregoing,
if an Event of Default under the Credit Agreement (as defined in or by reference
in the Agreement) shall have occurred and be continuing: (i) the undersigned
agrees that the Assignee shall have the right, but not the obligation, to
perform all of the Assignor’s obligations under the Charter as though named
therein as owner; and (ii) the undersigned shall fully cooperate with the
Assignee in exercising rights available to the Assignee under the Agreement.

The undersigned agrees that it shall not seek the recovery of any payment
actually made by it to the Assignee pursuant to this Charterer’s Consent and
Agreement once such payment has been made.  This provision shall not be
construed to relieve the Assignor of any liability to the Charterer.

The undersigned hereby waives the right to assert against the Assignee, as
assignee of the Assignor, any claim, defense, counterclaim or setoff that it
could assert against the Assignor under the Charter.

The undersigned agrees to execute and deliver, or cause to be executed and
delivered, upon the written request of the Assignee any and all such further
instruments and documents as the Assignee may deem desirable for the purpose of
obtaining the full benefits of this Agreement and of the rights and power herein
granted.





The undersigned hereby confirms that the Charter is a legal, valid and binding
obligation, enforceable against it in accordance with its terms.

Dated:  _______________

 

 

[CHARTERER],

as Charterer

 

 

 

By:  ___________________

Name:

Title:

 

 

 

 

 





EXHIBIT N

[Form of]

ASSIGNMENT OF INSURANCES

 

[attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





FORM OF ASSIGNMENT OF INSURANCES

 

[●], 2020

 

[COMMERCIAL MANAGER/TECHNICAL MANAGER], the Commercial Manager and Technical
Manager of each of the Collateral Vessels set forth on Schedule 1 hereto (the
“Assignor”), in consideration of the Secured Parties entering into the
transactions described in the Credit Agreement (as defined below), and for One
Dollar ($1) lawful money of the United States of America, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, have sold, assigned, transferred and set over, and by this
instrument do sell, assign, transfer and set over, unto NORDEA BANK ABP, NEW
YORK BRANCH, a limited liability company organized and existing under the laws
of Finland, as Collateral Agent (hereinafter called the “Assignee”), and unto
the Assignee’s successors and assigns, as such to it and its successors’ and
assigns’ own proper use and benefit, and does hereby grant to the Assignee a
first priority security interest in, all right, title and interest of the
Assignor under, in and to (i) all insurances required pursuant to Section 5.04
(Insurance) of the Credit Agreement in respect of the Vessel, whether now or
hereafter to be effected, and all renewals of or replacements for the same, (ii)
all claims, returns of premium and other moneys and claims for moneys due and to
become due under said insurance or in respect of said insurance, and (iii) all
other rights of the Assignor under or in respect of said insurance, including
proceeds of any of the foregoing (the above clauses (i), (ii) and (iii)
collectively called the “Insurance Collateral”).

 

Terms used herein and not otherwise defined herein are used as defined in the
Credit Agreement dated as of January 23, 2020 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among (i) International Seaways, Inc., a Marshall Islands
corporation (“Holdings”); (ii) International Seaways Operating Corporation, a
Marshall Islands corporation (the “Borrower”); (iii) the other Guarantors from
time to time party thereto, (iv) the financial institutions party thereto, as
Lenders and (v) the Assignee, as administrative agent, collateral agent and
security trustee, the Lenders agreed to make available to the Borrower term loan
facilities in the aggregate principal amount of up to Three Hundred Fifty
Million Dollars ($350,000,000) and a revolving credit facility in the aggregate
principal amount of Forty Million Dollars ($40,000,000).

 

[The Assignor is a wholly-owned indirect subsidiary of the Borrower.]

 

This Assignment of Insurances (this “Assignment”) is given as first priority
security for all amounts due and to become due to the Secured Parties under the
Credit Agreement.



It is expressly agreed that, anything herein to the contrary notwithstanding,
solely as between the Assignor and the Assignee, the Assignor shall remain
liable under said insurances to perform all of the duties and obligations
assumed by it thereunder, and the Assignee shall have no obligation or liability
under said insurances by reason of or arising out of this instrument of
assignment nor shall the Assignee be required or obligated in any manner to
perform or fulfill any obligations of the Assignor, if any, under or pursuant to
said insurances or to make any payment or to make any inquiry as to the nature
or sufficiency of any payment received by the Assignee or to present or file any
claim, or to take any other action to collect or enforce the payment of any
amounts which may have been assigned to it or to which it may be entitled
hereunder at any time or times.

 



The Assignor hereby appoints the Assignee, its successors and assigns, as its
true and lawful attorney-in-fact, irrevocably, with full power (in the name of
the Assignor or otherwise), upon the occurrence and continuance of an Event of
Default to ask, require, demand, receive, compound and give acquittance for any
and all moneys and claims for moneys due and to become due under or arising out
of said insurances, to endorse any checks or other instruments or orders in
connection therewith and to file any document and any claims or to take any
action or institute any proceedings which the Assignee and its successors and
assigns may reasonably deem to be necessary or advisable in the premises.  The
powers and authorities granted to the Assignee and its successors or assigns
herein have been given for valuable consideration, are coupled with an interest
and are hereby declared to be irrevocable.



 

The Assignor hereby covenants and agrees to procure that (i) notice of this
Assignment shall be duly given to all insurance brokers, underwriters and
protection and indemnity clubs, substantially in the form hereto attached as
Exhibit A, and that where the consent of any insurance broker, underwriter or
protection and indemnity club is required pursuant to any of the insurances
assigned hereby that the Assignor shall (x) use commercially reasonably efforts
to obtain such consent substantially in the form attached hereto as Annex II to
the form of Notice of Assignment attached hereto as Exhibit A and evidence
thereof shall be given to the Assignee, or (y) the Assignor shall obtain, with
the Assignee’s approval, a letter of undertaking by the underwriters and
protection and indemnity clubs, and (ii) that there shall be duly endorsed upon
all slips, cover notes, policies, certificates of entry or other instruments
issued or to be issued in connection with the insurances assigned hereby such
notice of this Assignment and clauses as to loss payees in the form attached to
Exhibit A or as the Assignee may require or approve in its sole
discretion.  Approved forms of loss payable clauses are attached hereto as Annex
I to the form of Notice of Assignment attached hereto as Exhibit A.  In all
cases (except in the case of protection and indemnity coverage), unless
otherwise agreed in writing by the Assignee, such slips, cover notes, notices,
certificates of entry or other instruments shall provide that there will be no
recourse against the Assignee for payment of premiums, calls or assessments.

 

The Assignor agrees that at any time and from time to time, upon the written
request of the Assignee, it will promptly and duly execute and deliver any and
all such further instruments and documents as the Assignee may reasonably deem
necessary or appropriate in obtaining the full benefits of this Assignment and
of the rights and powers herein granted.

 

The Assignor does hereby warrant and represent that it has not assigned or
pledged, and hereby covenants that, without the prior written consent thereto of
the Assignee, so long as this instrument of assignment shall remain in effect,
other than in respect of Permitted Liens, it will not assign or pledge the whole
or any part of the right, title and interest hereby assigned to anyone other
than the Assignee, its successors and assigns, and it will not take or omit to
take any action, the taking or omission of which might result in an alteration
or impairment of said insurances, of this Assignment or of any of the rights
created by said insurances or this Assignment.

 

All notices or other communications which are required to be made to the
Assignee hereunder shall be made by postage prepaid letter or telecopy confirmed
by postage prepaid letter to:

 

Nordea Bank ABP, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, New York 10036

Attention:  Shipping, Offshore and Oil Services

Telephone:  (212) 318-9344

Facsimile:  (212) 318-9318

 

or at such other address as may have been furnished in writing by the Assignee.

 

Any payments made pursuant to the terms hereof shall be made to such account as
may, from time to time, be designated by the Assignee or as the Assignee may
otherwise instruct.







THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. Any legal action or proceeding with respect to this Assignment may be
brought in the courts of the State of New York LOCATED IN NEW YORK COUNTY IN THE
CITY OF NEW YORK or of the United States of America for the Southern District of
New York and, by execution and delivery of this Assignment, THE Assignor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the EXCLUSIVE jurisdiction of the aforesaid courts.  THE
Assignor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
THE Assignor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Assignment brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over THE Assignor.  THE Assignor hereby
irrevocably waives (to the fullest extent permitted by applicable law) any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Assignment or any other Loan Document to which THE Assignor is a party brought
in the courts referred to ABOVE and hereby further irrevocably waives (to the
fullest extent permitted by applicable law) and agrees not to plead or claim in
any such court that such action or proceeding brought in any such court has been
brought in an inconvenient forum.    EACH OF THE PARTIES HERETO HEREbY FURTHER
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING,
SUIT, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

This Assignment shall not be amended and/or varied except by agreement in
writing signed by the parties hereto.

 



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
as of the date first written above.

 

 

[COMMERCIAL MANAGER/TECHNICAL MANAGER],

as Assignor

 

 

 

By: __________________

     Name:

     Title:

 

 

 

NORDEA BANK ABP, NEW YORK BRANCH

as Assignee

 

By: __________________

     Name:

     Title:

 

 

By: __________________

     Name:

     Title:



 





 

SCHEDULE 1

 

ShipownerCollateral Vessel

[●][●]







 

EXHIBIT A

to Assignment of Insurances

 

FORM OF NOTICE OF ASSIGNMENT OF INSURANCES

 

[COMMERCIAL MANAGER/TECHNICAL MANAGER], hereby gives you notice that by an
Assignment of Insurances dated [●], 2020 entered into by us with the
Assignee, there has been assigned by us to the Assignee on a first priority
basis all right, title and interest in, to and under all insurances and benefit
of insurances effected and to be effected in respect of the Republic of Marshall
Islands flag vessels, as applicable, listed on Schedule
1, including the insurances constituted by the policy whereon this Notice is
endorsed.   This Notice of Assignment and the applicable loss payable
clauses in the form
hereto attached as Annex I are to be endorsed on all policies and certificates of
entry evidencing such insurance.

 

 

 

Dated:

 



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]







[COMMERCIAL MANAGER/TECHNICAL MANAGER],

as Assignor

 

By  ____________________

Name:

Title:

 

 



 





SCHEDULE 1

Notice of Assignment of Insurances



 

OwnerVessel







ANNEX I

Notice of Assignment of Insurances

FORM OF LOSS PAYABLE CLAUSES

Hull and War Risks

 

Loss, if any, payable to NORDEA BANK ABP, NEW YORK BRANCH, as
Collateral Agent and as Security
Trustee (the “Mortgagee”), for distribution by the Mortgagee to itself as Collateral Agent
and to [COMMERCIAL MANAGER/TECHNICAL MANAGER], as Assignor, as its interests
may appear, or order, except that, unless
underwriters have been otherwise instructed by notice in writing from the
Mortgagee following the occurrence and continuation of an Event of Default
(as defined in the Credit Agreement), in the case of any loss involving any
damage to the Vessel or liability of the Vessel, the underwriters
may pay directly for the repair, salvage, liability or other charges involved
or, if the owner or manager shall have first fully repaired the damage
 and paid the cost thereof, or discharged the liability
or paid all of the salvage or other charges, then the underwriters
may pay the owner or manager as reimbursements therefore;  provided,  however,
 that if such damage involves a loss in excess of
U.S.$1,000,000 or its equivalent the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.

 

In the event of an actual or constructive total loss or a compromise or arranged
total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee, for distribution by it in accordance with the
terms of the Mortgage and the Credit Agreement for the financing of that Vessel.

 

Protection and Indemnity

 

Loss, if any, payable to NORDEA BANK ABP, NEW YORK BRANCH, as
Collateral Agent and as Security
Trustee (the “Mortgagee”), for distribution by the Mortgagee to itself as Collateral Agent
and [COMMERCIAL MANAGER/TECHNICAL MANAGER], as Assignor, as its
interests may appear, or order, except that, unless and until the underwriters
have been otherwise instructed by notice in writing from the Mortgagee
following the occurrence and continuation of an Event of Default (as defined in
the Credit Agreement), any loss may be paid directly to the person to whom
the liability covered by this
insurance has been incurred, or to the owner to reimburse it for any loss, damage or expenses
incurred by it and covered  by this insurance, provided the underwriter,
association or club shall have first received evidence that the liability
insured against has been discharged.

 







Annex II

Consent By Underwriters

FORM OF CONSENT BY UNDERWRITERS

 

Dated:  __________ ___, 20_

Nordea Bank ABP, New York Branch

1211 Avenue of the Americas, 23rd Floor

New York, New York 10036

Attn:  Head of Shipping, Offshore and Oil Services

Facsimile:  +212 421 4420

 

Re:  The Vessels listed on Exhibit A hereto

 

Ladies and Gentlemen:

We hereby acknowledge that we have received a Notice of the Assignment of
Insurances granted by the [COMMERCIAL MANAGER/TECHNICAL MANAGER] to you as
Collateral Agent and Mortgagee, and the undersigned hereby grants its consent
thereto.  We further confirm that loss payable clauses in the form attached as
Exhibit A to the Notice have been attached to all policies (other than
protection and indemnity club certificates of entry).

[Underwriters or their Representative ]

 

By:_____________________________

Name:

Title:

 

 